


Exhibit 10.12

 

LOAN AGREEMENT

 

Dated as of February 18, 2004

 

by and among

 

ARC19TX LP and ARC COMMUNITIES 19 LLC
as Borrower,

 

and

 

MERRILL LYNCH MORTGAGE LENDING, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.  CERTAIN DEFINITIONS

Section 1.1.

Definitions.

 

 

 

 

ARTICLE II.  GENERAL TERMS

Section 2.1.

The Loan.

 

Section 2.2.

Use of Proceeds.

 

Section 2.3.

Security for the Loan.

 

Section 2.4.

Borrower’s Note.

 

Section 2.5.

Principal and Interest.

 

Section 2.6.

Voluntary Prepayment.

 

Section 2.7.

Mandatory Prepayment; Capital Events; Certain Transfers.

 

Section 2.8.

Application of Payments After Event of Default.

 

Section 2.9.

Method and Place of Payment

 

Section 2.10.

Taxes.

 

Section 2.11.

Release of Collateral.

 

Section 2.12.

Central Cash Management.

 

Section 2.13.

Reserve Accounts.

 

Section 2.14.

Additional Provisions Relating to the Pledged Accounts.

 

Section 2.15.

Security Agreement.

 

Section 2.16.

Mortgage Recording Taxes.

 

Section 2.17.

Extension Option.

 

 

 

 

ARTICLE III.  CONDITIONS PRECEDENT

Section 3.1.

Conditions Precedent to Closing

 

Section 3.2.

Execution and Delivery of Agreement.

 

 

 

 

ARTICLE IV.  REPRESENTATIONS AND WARRANTIES

Section 4.1.

Representations and Warranties as to Borrower

 

Section 4.2.

Representations and Warranties as to the Mortgaged Property.

 

Section 4.3.

Survival of Representations.

 

 

 

 

ARTICLE V.  AFFIRMATIVE COVENANTS

Section 5.1.

Affirmative Covenants

 

 

 

 

ARTICLE VI.  NEGATIVE COVENANTS

Section 6.1.

Negative Covenants.

 

 

 

 

ARTICLE VII.  EVENT OF DEFAULT

Section 7.1.

Event of Default.

 

Section 7.2.

Remedies.

 

Section 7.3.

Remedies Cumulative.

 

Section 7.4.

Default Administration Fee.

 

Section 7.5.

Curative Advances

 

 

 

 

ARTICLE VIII.  SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS, WARRANTIES AND
COVENANTS

Section 8.1.

Applicable to Borrower

 

 

 

 

ARTICLE IX.  MISCELLANEOUS

Section 9.1.

Survival.

 

 

i

--------------------------------------------------------------------------------


 

Section 9.2.

Lender’s Discretion.

 

Section 9.3.

Governing Law.

 

Section 9.4.

Modification, Waiver in Writing.

 

Section 9.5.

Delay Not a Waiver.

 

Section 9.6.

Notices.

 

Section 9.7.

TRIAL BY JURY.

 

Section 9.8.

Headings.

 

Section 9.9.

Assignment.

 

Section 9.10.

Severability.

 

Section 9.11.

Preferences.

 

Section 9.12.

Waiver of Notice.

 

Section 9.13.

Failure to Consent.

 

Section 9.14.

Schedules Incorporated.

 

Section 9.15.

Offsets, Counterclaims and Defenses.

 

Section 9.16.

No Joint Venture or Partnership.

 

Section 9.17.

Waiver of Marshalling of Assets Defense.

 

Section 9.18.

Waiver of Counterclaim.

 

Section 9.19.

Conflict; Construction of Documents.

 

Section 9.20.

Brokers and Financial Advisors.

 

Section 9.21.

Counterparts.

 

Section 9.22.

Estoppel Certificates.

 

Section 9.23.

Payment of Expenses.

 

Section 9.24.

Non-Recourse.

 

 

 

 

SCHEDULES

 

 

 

1

–

Immediate Repairs Reserved for in Deferred Maintenance Escrow Account

 

 

 

 

 

2

–

Allocated Loan Amounts

 

 

 

 

 

3

–

Homesites as of the Closing Date

 

 

 

 

 

4

–

Exceptions to Representations and Warranties

 

 

 

 

 

5

–

Addresses for Notices

 

 

 

 

 

6

–

Work Reserve Funding Conditions for Deferred Maintenance Escrow Account

 

 

 

 

 

7

–

Organizational Chart

 

 

 

 

 

8

–

Form of Quarterly Statement

 

 

 

 

 

9

–

Form of Monthly Statement

 

 

 

 

 

10

–

Form of Standard Lease as of the Closing Date

 

 

ii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, made as of February 18, 2004, is by and among ARC19TX LP, a
Delaware limited partnership and ARC COMMUNITIES 19 LLC, a Delaware limited
liability company, on a joint and several basis, having an address at 600 Grant
Street, Suite 900, Denver, Colorado 80203 (collectively, “Borrower”) and MERRILL
LYNCH MORTGAGE LENDING, INC., a Delaware corporation, having an address at Four
World Financial Center, 16th Floor, 250 Vesey Street, New York, New York  10080
(together with its successors and assigns, whether one or more, “Lender”).

 

RECITALS

 

WHEREAS, Borrower desires to obtain from Lender the Loan in an amount equal to
the Loan Amount (each as hereinafter defined) to, with respect to certain of the
Mortgaged Property (as hereinafter defined), finance a portion of the
acquisition cost of, and, with respect to other of the Mortgaged Property,
refinance existing debt at such Mortgaged Property and to pay certain other fees
and expenses;

 

WHEREAS, Lender is unwilling to make the Loan unless Borrower executes and
delivers this Agreement, the Note and the Loan Documents (each as hereinafter
defined) to which it is a party which shall establish the terms and conditions
of, and provide security for, the Loan; and

 

WHEREAS, Borrower has agreed to establish certain accounts and to grant to
Lender, a security interest therein upon the terms and conditions of the
security agreement set forth in Section 2.15.

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender and for
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the parties hereby covenant, agree, represent
and warrant as follows:

 


ARTICLE I.
CERTAIN DEFINITIONS

 

Section 1.1.            Definitions.


 

For all purposes of this Agreement:  (1) the capitalized terms defined in this
Article 1 have the meanings assigned to them in this Article 1 and include the
plural as well as the singular; (2) all accounting terms have the meanings
assigned to them in accordance with GAAP (as hereinafter defined); (3) the words
“herein”, “hereof”, and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section, or other
subdivision; and (4) the following terms have the following meanings:

 

“Account Collateral” has the meaning set forth in Section 2.15(a) hereof.

 

“Accounts” means all accounts (as defined in the relevant UCC), now owned or
hereafter acquired by Borrower, and arising out of or in connection with, the
operation of the Mortgaged Property and all other accounts described in the
Management Agreement and all present and future accounts receivable, inventory
accounts, chattel paper, notes, insurance policies, Instruments, Documents or
other rights to payment and all forms of obligations owing at any time to
Borrower thereunder, whether now existing or hereafter created or otherwise
acquired by or on behalf of Borrower, and all Proceeds thereof and all liens,
security interests, guaranties, remedies, privileges and other rights pertaining
thereto, and all rights and remedies of any kind forming the subject matter of
any of the foregoing.

 

“Affiliate” of any specified Person means any other Person (i) controlling or
controlled by or under common control with such specified Person; (ii) directly
or indirectly owning or holding ten

 

--------------------------------------------------------------------------------


 

percent (10%) or more of any equity interest in the first Person; or (iii) ten
percent (10%) or more of whose equity interests are directly or indirectly owned
or held by the first Person.  For the purposes of this definition, “control”
when used with respect to any specified Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities or other beneficial interests, by contract or
otherwise; and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.

 

“Agreement” means this Loan Agreement, together with the Schedules and Exhibits
hereto, as the same may from time to time hereafter be modified, supplemented or
amended.

 

“Allocated Loan Amount” means the portion of the Loan Amount allocated to each
individual Mortgaged Property, as such amounts may be adjusted by Lender from
time to time as hereinafter set forth:

 

(i)            The initial Allocated Loan Amount for each individual Mortgaged
Property shall equal the amount set forth in Schedule 2 attached hereto.

 

(ii)           Notwithstanding the foregoing, (a) in the event during the
initial twelve (12) months after the Closing Date or in connection with the
exercise of an Extension Option by the Borrower, Lender requests and receives
updated Appraisals indicating that the relative values of the individual
Mortgaged Property are inconsistent with their relative Allocated Loan Amounts,
Lender may one time during such twelve (12) month period or one time in
connection with each such Extension Option by notice to Borrower in writing
increase or decrease the Allocated Loan Amount of any or all of the individual
Mortgaged Property in accordance with such Appraisals to reflect such relative
values and (b) in the event Lender has not received an updated Appraisal as
aforesaid but the condition of one or more of the individual Mortgaged Property
shall have suffered a Material Adverse Effect since the most recent Appraisal or
Appraisal update, Lender may, increase or decrease the Allocated Loan Amount of
any or all of the individual Mortgaged Property as appropriate to reflect such
Material Adverse Effect, provided that any change pursuant to the preceding
clause (a) or (b) shall not change the aggregate Allocated Loan Amount.

 

“Appraisal” means each appraisal with respect to an individual Mortgaged
Property prepared by an Appraiser in accordance with the Uniform Standards of
Professional Appraisal Practice of the Appraisal Foundation, in compliance with
the requirements of Title 11 of the Financial Institution Reform, Recovery and
Enforcement Act and utilizing customary valuation methods such as the income,
sales/market or cost approaches.

 

“Appraiser” means a nationally recognized MAI appraiser selected by Borrower and
reasonably approved by Lender.

 

“Approved Capital Expenditures” has the meaning set forth in Section
2.13(a)(iii) hereof.

 

“Assignment of Rents and Leases” means, with respect to the Mortgaged Property,
an Assignment of Rents and Leases (and, if there are more than one, each and
every one of them), dated as of the Closing Date, granted by Borrower to Lender
with respect to the Leases, as same may thereafter from time to time be
supplemented, amended, modified or extended.

 

“Assumed Loan Debt Service” means the product of the Market Constant and the
Principal Indebtedness.

 

2

--------------------------------------------------------------------------------


 

“Basic Carrying Costs” means the following costs with respect to the Mortgaged
Property:  (i) Impositions and (ii) insurance premiums for policies of insurance
required to be maintained by Borrower pursuant to this Agreement or the other
Loan Documents.

 

“Borrower” has the meaning provided in the first paragraph of this Agreement.

 

“Borrower Release Price Contribution” means, with respect to a Capital Event of
an individual Mortgaged Property, the amount required to be deposited into the
Collection Account if the Release Price for such individual Mortgaged Property
shall be greater than the Capital Event Proceeds received in connection with
such Capital Event, which amount shall be equal to the difference between such
Release Price and such Capital Event Proceeds.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in the State of New York are authorized or obligated by law,
governmental decree or executive order to be closed.  When used with respect to
an Interest Determination Date, “Business Day” shall mean any day other than a
Saturday, a Sunday or a day on which banks in London, England are closed for
interbank or foreign exchange transactions.

 

“Capital Event” means any transfer, sale, assignment, conveyance, liquidation,
disposition (other than a Taking) or refinancing of all or any portion of a
Mortgaged Property or any interest therein and “Capital Events” shall have a
meaning correlative to the foregoing; provided, that the granting of an easement
that benefits any Mortgaged Property shall not constitute a Capital Event for
purposes of this Agreement.

 

“Capital Event Proceeds” means any cash proceeds of a Capital Event received by
Borrower net of any cash prorations, adjustments and credits with respect to
such Capital Event and net of reasonable third-party expenses paid in connection
with such Capital Event.

 

“Capital Improvement Costs” means costs incurred or to be incurred in connection
with replacements and capital repairs made to the Mortgaged Property which would
be capitalized in accordance with GAAP.

 

“CERCLA” has the meaning set forth in Section 5.1(d)(i) hereof.

 

“Chattel Paper” means all of Borrower’s right, title and interest, whether now
owned or hereafter acquired, in, to and under all “chattel paper” as defined in
the UCC (whether tangible chattel paper or electronic chattel paper).

 

“Closing Date” means the date of the funding of the Loan.

 

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S.  Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” means, collectively, the Land, Improvements, Leases, Rents,
Personalty, and all Proceeds, and (to the full extent assignable) Permits, which
is or hereafter may become subject to a Lien in favor Lender as security for the
Loan (whether pursuant to the Mortgages, any other Loan Document or otherwise),
all whether now owned or hereafter acquired and all other property which is or
hereafter may become subject to a Lien in favor Lender as security for the Loan
and including all property of any kind described as part of the Mortgaged
Property under any of the Mortgages.

 

3

--------------------------------------------------------------------------------


 

“Collateral Assignment of Hedge” means the Collateral Assignment of Hedge, dated
as of the applicable date and executed by Borrower, Lender and the hedge
counterparty.

 

“Collateral Security Instrument” means any right, document or instrument, other
than the Mortgages, given as security for the Loan, including, without
limitation, the Collateral Assignment of Hedge, the Contract Assignment and the
Pledge Agreement.

 

“Collection Account” has the meaning set forth in Section 2.12(a) hereof.

 

“Collection Account Agreement” means the Collection Account Agreement, dated as
of the applicable date and executed by Borrower, Lender and the Collection
Account Bank, relating to the Collection Account and the Reserve Accounts and
any other accounts maintained with the Collection Account Bank.

 

“Collection Account Bank” means Key Bank, or any successor financial institution
appointed by Lender.

 

“Collection Period” means, with respect to any Payment Date, the period
commencing on and including the eleventh (11th) day in the month preceding the
month in which such Payment Date occurs through and including the tenth (10th)
day in the month in which such Payment Date occurs; provided, however, that in
the case of the first Payment Date, the “Collection Period” shall commence on
the Closing Date.

 

“Commitment” means the Commitment dated December 31, 2003 entered into by
Affordable Residential Communities, LP, Citigroup Global Markets Realty Corp. 
and Merrill Lynch Mortgage Lending, Inc.  with respect to the Loan.

 

“Condemnation Proceeds” means, in the event of a Taking with respect to the
Mortgaged Property, the proceeds in respect of such Taking less any reasonable
third party out-of-pocket expenses incurred in prosecuting the claim for and
otherwise collecting such proceeds.

 

“Contest” has the meaning set forth in Section 9.24(D)(1) hereof.

 

“Contingent Obligation” means, as used in the definition of Other Borrowings,
without duplication, any obligation of Borrower guaranteeing any indebtedness,
leases, dividends or other obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly. 
Without limiting the generality of the foregoing, the term “Contingent
Obligation” shall include any obligation of Borrower:

 

(I) TO PURCHASE ANY SUCH PRIMARY OBLIGATION OR ANY PROPERTY CONSTITUTING DIRECT
OR INDIRECT SECURITY THEREFOR;

 

(II) TO ADVANCE OR SUPPLY FUNDS (X) FOR THE PURCHASE OR PAYMENT OF ANY SUCH
PRIMARY OBLIGATION OR (Y) TO MAINTAIN WORKING CAPITAL OR EQUITY CAPITAL OF THE
PRIMARY OBLIGOR;

 

(III) TO PURCHASE PROPERTY, SECURITIES OR SERVICES PRIMARILY FOR THE PURPOSE OF
ASSURING THE OWNER OF ANY SUCH PRIMARY OBLIGATION OF THE ABILITY OF THE PRIMARY
OBLIGOR TO MAKE PAYMENT OF SUCH PRIMARY OBLIGATION; OR

 

(IV)  OTHERWISE TO ASSURE OR HOLD HARMLESS THE HOLDER OF SUCH PRIMARY OBLIGATION
AGAINST LOSS IN RESPECT THEREOF.

 

4

--------------------------------------------------------------------------------


 

The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming Borrower
is required to perform thereunder) as determined by Lender in good faith.

 

“Contract Assignment” means, with respect to the Mortgaged Property, the
Assignment of Contracts, Licenses, Permits, Agreements, Warranties and
Approvals, dated as of the Closing Date and executed by Borrower.

 

“Contracts” means the Management Agreement and all other agreements to which
Borrower is a party or which are assigned to Borrower by the Manager in the
Management Agreement and which are executed in connection with the construction,
operation and management of the Mortgaged Property (including, without
limitation, agreements for the sale, lease or exchange of goods or other
property and/or the performance of services by it, in each case whether now in
existence or hereafter arising or acquired) as any such agreements have been or
may be from time to time amended, supplemented or otherwise modified.

 

“Debt Service Coverage Ratio” means, as of any date of calculation with respect
to the Mortgaged Property, the quotient expressed to two decimal places of the
Underwritten Net Cash Flow divided by the Assumed Loan Debt Service.

 

“Debt Service Coverage Test” means, (x) as of the Closing Date and as of any
date of reunderwriting selected by Lender pursuant to the Side Agreement, a test
which shall be satisfied if the Underwritten Net Cash Flow is at least equal to
the product of 1.16 and the Assumed Loan Debt Service and (y) as of any date of
calculation after the Closing Date (other than in connection with a
reunderwriting by the Lender pursuant to the Side Agreement), a test which shall
be satisfied if the Underwritten Net Cash Flow is at least equal to the product
of 1.25 and the Assumed Loan Debt Service.

 

“Debt Service Reserve Account” has the meaning set forth in Section 2.13(c).

 

“Deed of Trust Trustee” means the trustee under any Mortgage that constitutes a
“deed of trust” under applicable law.

 

“Default” means the occurrence of any event which, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

 

“Default Administration Fee” means an amount equal to the product of (x) 1% and
(y) the Principal Indebtedness as of the date the Default Administration Fee
becomes payable; provided, that any Exit Fee paid by the Borrower shall be
credited against the Borrower’s obligation to pay the Default Administration
Fee.

 

“Default Rate” means the per annum interest rate equal to the lesser of (a) 5.0%
per annum in excess of the rate otherwise applicable hereunder and (b) the
maximum rate allowable by applicable law.

 

“Deferred Maintenance Escrow Account” has the meaning set forth in Section
2.13(a).

 

“Deposit Account” means all of Borrower’s right, title and interest, whether now
owned or hereafter acquired, in, to and under all “deposit accounts” as defined
in the UCC.

 

“Disclosure Certificate” has the meaning set forth in Section 5.1(w) hereof.

 

5

--------------------------------------------------------------------------------


 

“Disclosure Documents” has the meaning set forth in Section 5.1(w) hereof.

 

“Documents” means all of Borrower’s right, title and interest, whether now owned
or hereafter acquired, in, to and under all “documents” as defined in the UCC
(whether negotiable or non-negotiable) or other receipts covering, evidencing or
representing goods.

 

“EO13224” has the meaning set forth in Section 4.1(v) hereof.

 

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution, which account is either (i) an account
maintained with a federal or state chartered depository institution or trust
company that (A) satisfies the Rating Criteria and (B) insures the deposits made
to such account through the Federal Deposit Insurance Corporation, or (ii) a
segregated trust account maintained with the corporate trust department of a
federal or state chartered depository institution or trust company subject to
regulations regarding fiduciary funds on deposit similar to Title 12 of the Code
of Federal Regulations Section 9.10(b) which, in either case, has corporate
trust powers, acting in its fiduciary capacity and in either case having
combined capital and surplus of at least $100,000,000 or otherwise acceptable to
the Rating Agencies.  An Eligible Account shall not be evidenced by a
certificate of deposit, passbook, other instrument or any other physical indicia
of ownership.  Following a downgrade below the Rating Criteria, withdrawal,
qualification or suspension of such institution’s rating, each account must at
Lender’s request promptly (and in any case within not more than thirty (30)
calendar days) be moved to a qualifying institution or to one or more segregated
trust accounts in the trust department of such institution, if permitted.

 

“Engineer” means an Independent Engineer selected by Borrower and reasonably
approved by Lender.

 

“Environmental Auditor” means an Independent environmental auditor selected by
Borrower and reasonably approved by Lender.

 

“Environmental Claim” means any notice, notification, request for information,
claim, administrative, regulatory or judicial action, suit, judgment, demand or
other written communication (whether written or oral) by any Person or
Governmental Authority alleging or asserting liability with respect to Borrower
or any Mortgaged Property (whether for damages, contribution, indemnification,
cost recovery, compensation, injunctive relief, investigatory, response,
remedial or cleanup costs, damages to natural resources, personal injuries,
fines or penalties) arising out of, based on or resulting from (i) the presence,
Use or Release into the environment of any Hazardous Substance at any location
(whether or not owned, managed or operated by Borrower) that affects Borrower or
any Mortgaged Property, (ii) any fact, circumstance, condition or occurrence
forming the basis of any violation, or alleged violation, of any Environmental
Law or (iii) any alleged injury or threat of injury to human health, safety or
the environment.

 

“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement
dated as of the Closing Date, from Borrower and the Guarantor, collectively, as
indemnitor, to Lender, as indemnitee, as the same may be amended, modified or
supplemented from time to time.

 

“Environmental Laws” means any and all present and future federal, state or
local laws, statutes, ordinances, rules or regulations, or any judicial
interpretation thereof, any judicial or administrative orders, decrees or
judgments thereunder issued by a Governmental Authority, and any permits,
approvals, licenses, registrations, filings and authorizations, in each case as
now or hereafter in effect, relating to the environment, human health or safety,
or the Release or threatened Release of Hazardous Substances or otherwise
relating to the Use of Hazardous Substances.

 

6

--------------------------------------------------------------------------------


 

“Environmental Reports” means each and every “Phase I Environmental Site
Assessment” (and, if applicable, “Phase II Environment Site Assessment”) as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-2000 and an asbestos survey, with respect to each
Mortgaged Property, prepared by one or more Environmental Auditors and delivered
to Lender and any amendments or supplements thereto delivered to Lender.

 

“Equipment” means all of Borrower’s right, title and interest, whether now owned
or hereafter acquired, in, to and under (i) all “equipment” as defined in the
UCC, and (ii) all of the following (regardless of how classified under the
UCC):  all building materials, construction materials, personal property
constituting furniture, fittings, appliances, apparatus, leasehold improvements,
machinery, devices, interior improvements, appurtenances, equipment, plant,
furnishings, fixtures, computers, electronic data processing equipment,
telecommunications equipment and other fixed assets now owned or hereafter
acquired by Borrower, and all Proceeds of (i) and (ii) as well as all additions
to, substitutions for, replacements of or accessions to any of the items recited
as aforesaid and all attachments, components, parts (including spare parts) and
accessories, whether installed thereon or affixed thereto, all regardless of
whether the same are located on any Mortgaged Property or are located elsewhere
(including, without limitation, in warehouses or other storage facilities or in
the possession of or on the premises of a bailee, vendor or manufacturer) for
purposes of manufacture, storage, fabrication or transportation and all
extensions and replacements to, and proceeds of, any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.  Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which Borrower is a member and (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which Borrower is a member.

 

“Event of Default” has the meaning set forth in Section 7.1 hereof.

 

“Exit Fee” means 0.50% of the outstanding Principal Indebtedness prepaid or
repaid at any time (including the Maturity Date); provided, however, that
notwithstanding the foregoing, in the event the initial Lender or an Affiliate
of the initial Lender provides the funds for a refinancing, then the Exit Fee
shall be reduced by an amount equal to 0.50% of the principal amount of any
first mortgage loan(s) provided by Lender in connection therewith.

 

“Extension Conditions,” “Extension Fee,” “Extension Notice,” and “Extension
Option” have the respective meanings set forth in Section 2.17(a) hereof.

 

“Final Maturity Date” has the meaning set forth in Section 2.17(a) hereof.

 

“First Extended Maturity Date” has the meaning set forth in Section 2.17(a)
hereof.

 

“Fiscal Year” means the 12-month period ending on December 31st of each year
(or, in the case of the first fiscal year, such shorter period from the Closing
Date through such date) or such other fiscal year of Borrower as Borrower may
select from time to time with the prior consent of Lender.

 

“Fitch” means Fitch, Inc.  and its successors.

 

7

--------------------------------------------------------------------------------


 

“Foreign Lender” has the meaning set forth in Section 2.10(b) hereof.

 

“Fund” has the meaning set forth in the definition of “Permitted Investments”.

 

“Funding Losses” has the meaning set forth in Section 2.5(e) hereof.

 

“Funding Party” means any bank or other entity, if any, which is indirectly or
directly funding Lender with respect to the Loan, in whole or in part,
including, without limitation, any direct assignee of the Loan (but excluding
any investors in any securities issued in connection with a Secondary Market
Transaction with respect to the Loan).

 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report, consistently applied.

 

“General Intangibles” means all of Borrower’s right, title and interest, whether
now owned or hereafter acquired, in, to and under (i) all “general intangibles”
as defined in the relevant UCC, now owned or hereafter acquired by Borrower and
(ii) all of the following (regardless of how characterized):  all agreements,
covenants, restrictions or encumbrances affecting the Mortgaged Property or any
part thereof.

 

“General Partner” means, with respect to the entity comprising the Borrower that
is a Delaware limited partnership, ARC 19TXGP LLC, a Delaware limited liability
company.

 

“Governmental Authority” means any nation or government, any state, county,
municipality or other political subdivision thereof or any governmental body,
agency, authority, department or commission (including, without limitation, any
taxing authority) or any instrumentality or officer of any of the foregoing
(including, without limitation, any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned or controlled by the foregoing.

 

“Gross Revenue” means, for any period, the total dollar amount of all income and
receipts received by, or for the account of, Borrower in the ordinary course of
business with respect to the Mortgaged Property, but excluding Loss Proceeds
(other than the proceeds of business interruption insurance or the proceeds of a
temporary Taking in lieu of Rents which shall be included in Gross Revenue).

 

“Guarantor” means Affordable Residential Communities Inc., a Maryland
corporation, and Affordable Residential Communities LP, a Delaware limited
partnership, on a joint and several basis.

 

“Guaranty of Nonrecourse Obligations” means, with respect to the Loan, the
Guaranty of Nonrecourse Obligations guaranteeing the exceptions to the
nonrecourse provisions of the Loan Documents for which liability is retained as
described in Section 9.24 hereof from the Guarantor to Lender.

 

“Hazardous Substance” means, collectively, (i) any petroleum or petroleum
products or waste oils, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls (“PCBs”), lead in
drinking water, lead-based paint and radon, (ii) any chemicals or other
materials or substances which are now or hereafter become defined as or included
in the definitions of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous wastes”, “restricted hazardous wastes”, “toxic
substances”, “toxic pollutants”, “contaminants”, “pollutants” or words of
similar import under any Environmental Law and (iii) any other chemical or any

 

8

--------------------------------------------------------------------------------


 

other hazardous material or substance, exposure to which is now or hereafter
prohibited, limited or regulated under any Environmental Law.

 

“Homesites” means, with respect to each Mortgaged Property, the manufactured
housing sites located thereon which are capable of being leased to a Person to
accommodate a manufactured or mobile home, the number of each of which is set
forth on Schedule 3 attached hereto, as such number may be updated from time to
time with the mutual written agreement of Lender and Borrower.  Such schedule
shall include a breakdown of manufactured housing sites that are capable of
accommodating single and double wide manufactured homes, to the extent such
information is reasonably available to the Borrower.  “Immediate Repairs” has
the meaning set forth in Section 2.13(a)(ii) hereof.

 

“Impositions” means all taxes (including, without limitation, all real estate,
ad valorem, sales (including those imposed on lease rentals), use, single
business, gross receipts, value added, intangible transaction privilege,
privilege or license or similar taxes), assessments (including, without
limitation, all assessments for public improvements or benefits, whether or not
commenced or completed within the term of the Loan), ground rents, water, sewer
or other rents and charges, excises, levies, governmental fees (including,
without limitation, license, permit, inspection, authorization and similar
fees), and all other governmental charges, in each case whether general or
special, ordinary or extraordinary, foreseen or unforeseen, in respect of each
Mortgaged Property (including all interest and penalties thereon), accruing
during or in respect of the term hereof and which may be assessed against or
imposed on or in respect of or be a Lien upon (1) Borrower (including, without
limitation, all income, franchise, single business or other taxes imposed on
Borrower for the privilege of doing business in the jurisdiction in which each
Mortgaged Property, or any other collateral delivered or pledged to Lender in
connection with the Loan, is located) or Lender, or (2) any Mortgaged Property,
or any other collateral delivered or pledged to Lender in connection with the
Loan, or any part thereof or any Rents therefrom or any estate, right, title or
interest therein, or (3) any occupancy, operation, use or possession of, or
sales from, or activity conducted on, or in connection with any Mortgaged
Property or the leasing or use of any Mortgaged Property or any part thereof, or
the acquisition or financing of the acquisition of any Mortgaged Property by
Borrower.

 

“Improvements” means all buildings, structures, fixtures and improvements now or
hereafter owned by Borrower of every nature whatsoever situated on any Land
constituting part of the Mortgaged Property (including, without limitation, all
gas and electric fixtures, radiators, heaters, engines and machinery, boilers,
ranges, elevators and motors, plumbing and heating fixtures, carpeting and other
floor coverings, water heaters, awnings and storm sashes, and cleaning apparatus
which are or shall be affixed to the Land or said buildings, structures or
improvements and including any additions, enlargements, extensions,
modifications, repairs or replacements thereto).

 

“Indebtedness” means the Principal Indebtedness, together with all other
obligations and liabilities due or to become due to Lender pursuant hereto,
under the Note or in accordance with any of the other Loan Documents, and all
other amounts, sums and expenses paid by or payable to Lender hereunder or
pursuant to the Note or any of the other Loan Documents.

 

“Indemnified Parties” has the meaning set forth in Section 5.1(i).

 

“Independent” means, when used with respect to any Person, a Person that (i)
does not have any direct financial interest or any material indirect financial
interest in Borrower or in any Affiliate of Borrower, (ii) is not connected with
Borrower or any Affiliate of Borrower as an officer, employee,

 

9

--------------------------------------------------------------------------------


 

trustee, partner, director or person performing similar functions, and (iii) is
not a member of the immediate family of any Person described in clauses (i) or
(ii).

 

“Independent Manager” has the meaning set forth in Section 8.1(ee).

 

“Index Maturity” has the meaning set forth in the definition of LIBOR.

 

“Instruments” means all of Borrower’s right, title and interest, whether now
owned or hereafter acquired, in, to and under all “instruments” as defined in
the UCC.

 

“Insurance Escrow Account” has the meaning set forth in Section 2.13(b).

 

“Insurance Premiums” has the meaning set forth in Section 5.1(x)(iii).

 

“Insurance Proceeds” means, in the event of a casualty with respect to the
Mortgaged Property, the proceeds received under any insurance policy applicable
thereto.

 

“Insurance Requirements” means all material terms of any insurance policy
required pursuant to this Agreement or any of the Mortgages and all material
regulations, rules and other requirements of the National Board of Fire
Underwriters or such other body exercising similar functions applicable to or
affecting the Mortgaged Property or any part thereof or any use or condition
thereof.

 

“Insured Casualty” has the meaning set forth in Section 5.1(x)(iv)(B).

 

“Intellectual Property” means all of Borrower’s right, title and interest,
whether now owned or hereafter acquired, in, to and under the trademark
licenses, trademarks, rights in intellectual property, trade names, service
marks and copyrights, copyright licenses, patents, patent licenses or the
license to use intellectual property such as computer software owned or licensed
by Borrower or other proprietary business information relating to Borrower’s
policies, procedures, manuals and trade secrets.

 

“Interest Accrual Period” means, in connection with the calculation of interest
accrued with respect to any Payment Date, the period commencing on and including
the first (1st) Business Day in the month in which such Payment Date occurs
through and including the day preceding the first (1st) Business Day of the
month following the month in which such Payment Date occurs; provided, however,
that the first Interest Accrual Period for the Loan shall commence on March 1,
2004.

 

“Interest Determination Date” means, in connection with the calculation of
interest to accrue for any Interest Accrual Period, the second Business Day
preceding the first (1st) day of such Interest Accrual Period.

 

“Interested Parties” has the meaning set forth in Section 5.1(w) hereof.

 

“Inventory” means all of Borrower’s right, title and interest, whether now owned
or hereafter acquired, in, to and under all “inventory” as defined in the UCC
and shall include all Documents representing the same.

 

“Investment Property” means all of Borrower’s right, title and interest, whether
now owned or hereafter acquired, in, to and under all “investment property” as
defined in the UCC.

 

“IRS” has the meaning provided in Section 2.10(b) hereof.

 

10

--------------------------------------------------------------------------------


 

“Land” means the parcels of real estate described on Exhibit A attached to the
Mortgages and made a part hereof.

 

“Laundry Leases” has the meaning provided in Section 5.1(dd) hereof.

 

“Leases” means all leases, subleases, lettings, occupancy agreements, tenancies
and licenses by Borrower as landlord of the Mortgaged Property or any part
thereof now or hereafter entered into, and all amendments, extensions, renewals
and guarantees thereof, and all security therefor.

 

“Leasing Commissions” means leasing commissions incurred by Borrower in
connection with leasing any Mortgaged Property or any portion thereof (including
renewals of existing Leases).

 

“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including, without limitation, any of the foregoing relating to
zoning, parking or land use, any and all Environmental Laws and the Americans
with Disabilities Act) affecting Borrower or any Mortgaged Property or any part
thereof or the construction, use, alteration or operation thereof, or any part
thereof (whether now or hereafter enacted and in force), and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, at any
time in force affecting the Mortgaged Property or any part thereof or any
utility services or septic systems or other infrastructure serving any portion
of the Mortgaged Property (including, without limitation, any which may
(i) require repairs, modifications or alterations in or to the Mortgaged
Property or any part thereof or any utility services or septic systems or other
infrastructure serving any portion of the Mortgaged Property, or (ii) in any way
limit the use and enjoyment thereof).

 

“Lender” has the meaning provided in the first paragraph of this Agreement.

 

“Lender’s Terms” has the meaning provided in Section 5.1(v).

 

“Letter of Credit Rights” means all of Borrower’s right, title and interest,
whether now owned or hereafter acquired, in, to and under all “letter of credit
rights” as defined in the UCC.

 

“LIBOR” means the rate per annum calculated as set forth below:

 

(i)            On each Interest Determination Date, LIBOR will be determined on
the basis of the offered rate for deposits of not less than U.S.  $1,000,000 for
a period of one month (the “Index Maturity”), commencing on such Interest
Determination Date, which appears on Dow Jones Market Service (formerly
Telerate) Page 3750 as of 11:00 a.m., London time (or such other page as may
replace the Dow Jones Market Service (formerly Telerate) Page on that service
for the purposes of displaying London interbank offered rates of major banks). 
If no such offered rate appears, LIBOR with respect to the relevant Interest
Accrual Period will be determined as described in (ii) below.

 

(ii)           With respect to an Interest Determination Date on which no such
offered rate appears on Dow Jones Market Service (formerly Telerate) Page 3750
as described in (i) above, LIBOR shall be the arithmetic mean, expressed as a
percentage, of the offered rates for deposits in U.S.  dollars for the Index
Maturity which appears on the Reuters Screen LIBO Page as of 11:00 a.m., London
time, on such date.  If, in turn, such rate is not displayed on the Reuters
Screen LIBO Page at such time, then LIBOR for such date will be obtained from
the preceding Business Day for which the Reuters Screen LIBO Page displayed a
rate for the Index Maturity.

 

11

--------------------------------------------------------------------------------


 

(iii)          If on any Interest Determination Date, Lender is required but
unable to determine LIBOR in the manner provided in paragraphs (i) and (ii)
above, LIBOR for the next Interest Accrual Period shall be the rate at which
U.S.  dollar deposits approximately equal to the principal amount of the Loan
having a 30-day term are offered by the principal London office of a leading
“money center” bank active in the London interbank market for U.S.  dollar
deposits, as determined by Lender in its sole discretion, in immediately
available funds in the London interbank market on the Determination Date.  LIBOR
for any Interest Accrual Period shall be adjusted from time to time, by
increasing the rate thereof to compensate Lender and any Funding Party for any
aggregate reserve requirements (including, without limitation, all basic,
supplemental, marginal and other reserve requirements and taking into account
any transitional adjustments or other scheduled changes in reserve requirements
during any Interest Accrual Period) which are required to be maintained by
Lender or such Funding Party with respect to “Eurocurrency liabilities” (as
presently defined in Regulation D of the Board of Governors of the Federal
Reserve System) of the same term under Regulation D, or any other regulations of
a Governmental Authority having jurisdiction over Lender or such Funding Party
of similar effect.  Notwithstanding the foregoing, if the interest rate for
Lender or any Funding Party shall be increased in respect of reserve
requirements as provided in the immediately preceding sentence, Lender or such
Funding Party shall promptly notify Borrower in writing upon becoming aware that
Borrower may be required to make the foregoing compensation to Lender or such
Funding Party.  Lender or any Funding Party that gives notice as provided herein
shall promptly withdraw such notice (by notice to Borrower) whenever Lender or
such Funding Party is no longer required to maintain such reserves or the
circumstances giving rise to such notice shall otherwise cease.  Notwithstanding
the foregoing, Borrower shall not be required to pay any increased amounts
required by the third sentence of this definition to the extent that Lender or
the relevant Funding Party shall be compensated or reimbursed hereunder for such
amounts.  The establishment of the LIBOR on each Interest Determination Date by
Lender and Lender’s calculation of the rate of interest applicable to the Note
shall (in the absence of manifest error) be final and binding.

 

All percentages resulting from any calculations of LIBOR referred to in this
Agreement will be carried out to five decimal places and all U.S.  dollar
amounts used in or resulting from such calculations will be rounded upwards to
the nearest cent.

 

“Lien” means any mortgage, deed of trust, lien (statutory or other), pledge,
hypothecation, assignment, security interest, or any other encumbrance or charge
on or affecting Borrower or any Mortgaged Property or any portion thereof, or
any interest therein (including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and mechanic’s, materialmen’s and
other similar liens and encumbrances).

 

“Loan” means the loan made by Lender to Borrower pursuant to the terms of this
Agreement.

 

“Loan Amount” means an amount equal to $91,863,139.

 

“Loan Documents” means this Agreement, the Note, the Contract Assignment, the
Management Agreement, the Manager’s Subordination, the Mortgages, the
Assignments of Rents and Leases, the Pledge Agreement, the Environmental
Indemnity Agreement, the Guaranty of Non-Recourse Obligations, the Collateral
Assignment of Hedge, the Side Agreement and all other agreements, instruments,
certificates and documents delivered by or on behalf of Borrower or an Affiliate
of Borrower to evidence or secure the Loan as same may be amended or modified
from time to time.

 

12

--------------------------------------------------------------------------------


 

“Local Collection Account” and “Local Collection Account Bank” have the meanings
set forth in Section 2.12(a).

 

“Local Collection Account Agreement” means with respect to the Local Collection
Account, the lockbox agreement, dated as of the applicable date and executed by
Borrower, Lender and the Local Collection Account Bank.

 

“Loss Proceeds” means Condemnation Proceeds and/or Insurance Proceeds.

 

“Loss Proceeds Account” has the meaning set forth in Section 2.12(f) hereof.

 

“Losses” has the meaning set forth in Section 5.1(j).

 

“Management Agreement” means with respect to any Mortgaged Property, the
property management agreement entered into between Borrower and the Manager, in
such form as may be reasonably approved by Lender, as such agreement may be
amended, modified or supplemented in accordance with the terms and conditions
hereof from time to time, and any management agreement which may hereafter be
entered into with respect to any Mortgaged Property in accordance with the terms
and conditions hereof, as the same may be amended, modified or supplemented in
accordance with the terms and conditions hereof from time to time.

 

“Manager” means ARC Management Services, Inc., a Delaware corporation, the
current manager of the Mortgaged Property under the current Management
Agreement, or such other Person as may hereafter be charged with management of
any Mortgaged Property pursuant to a Management Agreement entered into in
accordance with the terms and conditions hereof.

 

“Manager’s Subordination” means, with respect to each Mortgaged Property,
initially the Manager’s Consent and Subordination of Management Agreement,
executed by the Manager, Borrower and Lender, dated as of the Closing Date, and
in the event a successor or assignee Manager is engaged at any Mortgaged
Property, a subordination agreement executed by Manager, Borrower and Lender in
form and substance satisfactory to Lender, whereby, among other things, the
Management Agreement is subordinated to the Indebtedness and to the Lien of the
Mortgages so long as the Loan remains outstanding.

 

“Market Constant” means the highest of (a) the current annual interest rate on
the Loan adjusted to reflect amortization on a thirty (30) year schedule, (b)
7.50% and (c) the Treasury Rate plus 200 basis points adjusted to reflect
amortization on a thirty (30) year schedule.

 

“Master Homesite Lease Agreement” means, with respect to each legal entity
comprising the Borrower, the related Master Homesite Lease Agreement, dated as
of February 18, 2004, by and between ARC Housing, LLC (or with respect to any
Mortgaged Property located in Texas, ARC Housing TX LP, a Delaware limited
partnership) and such entity comprising the Borrower.

 

“Master Lease Deposits” means the security deposits under all of the Master
Homesite Lease Agreements.

 

“Master Lease Deposit Account” has the meaning set forth in Section 2.12(a)(i).

 

“Material Adverse Effect” means a material adverse effect upon (i) the business
operations, properties, assets or condition (financial or otherwise) of
Borrower, (ii) the ability of

 

13

--------------------------------------------------------------------------------


 

Borrower to perform, or of Lender to enforce, any of the Loan Documents or (iii)
the aggregate value of the Mortgaged Property.

 

“Maturity Date” means the earlier of (a) the Original Maturity Date (i.e.  the
Payment Date in February, 2006 or if Borrower exercises the Extension Option
pursuant to Section 2.17, the First Extended Maturity Date, the Second Extended
Maturity Date or the Final Maturity Date, as applicable, or (b) such earlier
date on which the entire Loan is required to be paid in full, by acceleration or
otherwise under this Agreement or any of the other Loan Documents.

 

“Maximum Rate” has the meaning set forth in Section 2.5(i) hereof.

 

“Member” means ARC Real Estate Holdings, LLC, a Delaware limited liability
company.

 

“Moody’s” means Moody’s Investors Services, Inc.  and its successors.

 

“Money” means all of Borrower’s right, title and interest, whether now owned or
hereafter acquired, in, to and under (i) all “money” as defined in the UCC and
(ii) all moneys, cash, or other items of legal tender generated from the use or
operation of the Mortgaged Property.

 

“Monthly Statement” has the meaning provided in Section 2.12(d).

 

“Mortgage” means, with respect to the Mortgaged Property, a first priority
Mortgage or Deed of Trust (as applicable), Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated as of the Closing Date (and, if
there are more than one, each and every one of them), granted by Borrower to or
for the benefit of Lender or Deed of Trust Trustee for the benefit of Lender,
respectively, with respect to the Mortgaged Property as security for the Loan,
as same may thereafter from time to time be supplemented, amended, modified or
extended by one or more agreements supplemental thereto.

 

“Mortgaged Property” means, at any time, individually or collectively, as
applicable, the Land, the Improvements, the Personalty, the Leases and the
Rents, and all rights, titles, interests and estates appurtenant thereto,
encumbered by, and more particularly described in, each of the Mortgages.

 

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA and which is covered by Title IV of ERISA (i) to which contributions
have been, or were required to have been made by Borrower or any ERISA Affiliate
within the past six years or (ii) with respect to which Borrower could
reasonably be expected to incur liability.

 

“Net Proceeds” means either (x) the purchase price (at foreclosure or otherwise)
actually received by Lender from a third party purchaser with respect to any
Mortgaged Property, as a result of the exercise by Lender of its rights, powers,
privileges and other remedies after the occurrence of an Event of Default or (y)
in the event that Lender (or its nominee) is the purchaser at foreclosure of any
Mortgaged Property, the higher of (i) the amount of Lender’s credit bid or (ii)
such amount as shall be determined in accordance with applicable law, and in
either case minus all reasonable third party, out of pocket costs and expenses
(including, without limitation, all attorneys’ fees and disbursements and any
brokerage fees, if applicable) incurred by Lender (and its nominee, if
applicable) in connection with the exercise of such remedies; provided, however,
that such costs and expenses shall not be deducted to the extent such amounts
previously have been added to the Indebtedness in accordance with the terms of
the Loan Documents or applicable law.

 

14

--------------------------------------------------------------------------------


 

“Note” means one or more promissory notes made by Borrower to Lender pursuant to
this Agreement, as such note may be modified, amended, supplemented, restated or
extended, and any replacement notes therefor.

 

“O&M Program” has the meaning set forth in Section 5.1(d)(iv) hereof.

 

“OFAC” has the meaning set forth in Section 4.1(v) hereof.

 

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.

 

“Operating Budget” means, with respect to any Fiscal Year, the operating budget
for the Mortgaged Property reflecting Borrower’s projections of Gross Revenues
and Property Expenses for the Mortgaged Property for such Fiscal Year and on an
annual and monthly basis and submitted by Borrower to Lender in accordance with
the provisions of Section 5.1(r)(viii), which Operating Budget shall include, as
a component thereof, a Working Capital Budget.

 

“Operating Expense Account” has the meaning provided in Section 2.13(c).

 

“Operating Expenses” means, for any period of calculation, all expenditures
incurred and required to be expensed under GAAP during such period in connection
with the ownership, operation, maintenance, repair and/or leasing of the
Mortgaged Property, including without limitation (or duplication) Property
Expenses.  Notwithstanding the foregoing, Operating Expenses shall not include
(a) Capital Improvement Costs, (b) any extraordinary items (unless Lender and
Borrower approve of the inclusion of such items as Operating Expenses), (c)
depreciation, amortization and other non-cash charges or (d) any payments of
principal or interest on the Indebtedness or otherwise payable to the holder of
the Indebtedness.  Operating Expenses shall be calculated on the accrual basis
of accounting.

 

“Operating Revenues” means, for any period, all regular ongoing income during
such period from the operation of the Mortgaged Property that, in accordance
with GAAP, is included in annual financial statements as revenue. 
Notwithstanding the foregoing, Operating Revenues shall not include (a) any Loss
Proceeds (other than business interruption proceeds or Condemnation Proceeds in
connection with a temporary Taking and, in either case, only to the extent
allocable to such period or other applicable reporting period), (b) any proceeds
resulting from the sale, exchange, transfer, financing or refinancing of the
Mortgaged Property, (c) any Rent attributable to a Lease more than one month
prior to the date on which the actual payment of Rent is required to be made
thereunder, (d) any interest income from any source, (e) any proceeds paid to
the Collection Account by the interest rate cap counterparty in connection with
the interest rate cap entered into pursuant hereto, or (f) any other
extraordinary items as reasonably determined by Lender.  Operating Revenues
shall be calculated on the accrual basis of accounting.

 

“Organizational Agreements” means, individually or collectively, (i) the
certificate of formation and operating agreement, (ii) the certificate of
limited partnership and partnership agreement, (iii) the certificate of
incorporation and by-laws or (iv) the trust agreement or other organizational
documents, as applicable of any Person, each as amended or restated from time to
time.

 

“Original Maturity Date” means the Payment Date occurring in February, 2006.

 

“Origination Fee” means 1.0% of the Loan Amount payable to Lender on the Closing
Date.

 

15

--------------------------------------------------------------------------------


 

“Other Borrowings” means, with respect to Borrower, without duplication (but not
including the Indebtedness or any interest rate protection agreement entered
into pursuant hereto) (i) all indebtedness of Borrower for borrowed money or for
the deferred purchase price of property or services, (ii) all indebtedness of
Borrower evidenced by a note, bond, debenture or similar instrument, (iii) the
face amount of all letters of credit issued for the account of Borrower and,
without duplication, all unreimbursed amounts drawn thereunder, and obligations
evidenced by bankers’ acceptances, (iv) all indebtedness of Borrower secured by
a Lien on any property owned by Borrower (whether or not such indebtedness has
been assumed), (v) all Contingent Obligations of Borrower, (vi) liabilities and
obligations for the payment of money relating to a capitalized lease obligation
or sale/leaseback obligation, (vii) liabilities and obligations representing the
balance deferred and unpaid of the purchase price of any property or services,
except those incurred in the ordinary course of Borrower’s business that would
constitute ordinarily a trade payable to trade creditors, and (viii) all payment
obligations of Borrower under any interest rate protection agreement (including,
without limitation, any interest rate swaps, caps, floors, collars or similar
agreements) and similar agreements.

 

“Payment Date” has the meaning provided in Section 2.5(a).

 

“Payment Date Statement” has the meaning provided in Section 2.12(d).

 

“Payment Intangibles” means all of Borrower’s right, title and interest, whether
now owned or hereafter acquired, in, to and under all “payment intangibles” as
defined in the UCC.

 

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.

 

“Permits” means all licenses, permits, variances and certificates required by
Legal Requirements to be obtained by Borrower and used in connection with the
ownership, operation, use or occupancy of the Mortgaged Property (including,
without limitation, certificates of occupancy, building permits, business
licenses, state health department licenses, licenses to conduct business and all
such other permits, licenses and rights, obtained from any Governmental
Authority or private Person concerning ownership, operation, use or occupancy of
the Mortgaged Property).

 

“Permitted Encumbrances” means, with respect to the Mortgaged Property,
collectively, (i) the Lien created by the related Mortgages, or any other Loan
Documents of record encumbering each Mortgaged Property, (ii) all Liens and
other matters disclosed on the Title Insurance Policy concerning each Mortgaged
Property, (iii) Liens, if any, for Impositions imposed by any Governmental
Authority not yet delinquent or being contested in good faith and by appropriate
proceedings in accordance with Section 5.1(b)(ii) hereof and the related
Mortgages, (iv) mechanic’s or materialmen’s Liens, if any, being contested in
good faith and by appropriate proceedings in accordance with Section 5.1(b)(ii)
hereof and the related Mortgages, provided that no foreclosure has been
commenced by the lien claimant, (v) rights of existing and future tenants and
residents as tenants only pursuant to Leases, (vi) Liens for public utilities
and (vii) claims against Homesites incurred by tenants or other occupants of the
Mortgaged Property which claims, to the extent they affect the Mortgaged
Property, are contested in good faith and by appropriate proceedings in
accordance with Section 5.1(b)(ii) hereof, which Liens and encumbrances referred
to in clauses (i)-(vii) above do not materially and adversely affect (1) the
ability of Borrower to pay in full the Principal Indebtedness and interest
thereon in a timely manner or (2) the use of any Mortgaged Property for the use
currently being made thereof or the operation of any Mortgaged Property as
currently being operated.

 

“Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par:

 

16

--------------------------------------------------------------------------------


 

(i)            obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America;

 

(ii)           obligations of the following United States of America government
sponsored agencies, provided such obligations are backed by the full faith and
credit of the United States of America: Federal Home Loan Mortgage Corp.  (debt
obligations), the Farm Credit System (consolidated systemwide bonds and notes),
the Federal Home Loan Banks (consolidated debt obligations), the Federal
National Mortgage Association (debt obligations), the Financing Corp.  (debt
obligations), and the Resolution Funding Corp.  (debt obligations);

 

(iii)          federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short-term obligations of which are rated in the
highest short-term rating category by the Rating Agencies;

 

(iv)          certificates of deposit, time deposits, demand deposits or
banker’s acceptances issued by any depository institution or trust company
incorporated under the laws of the United States or of any state thereof and
subject to supervision and examination by federal and/or state banking
authorities, the short-term obligations of which are rated in the highest
short-term rating category by the Rating Agencies, which investments are fully
insured by the Federal Deposit Insurance Corp.;

 

(v)           debt obligations with maturities of not more than 365 days and
rated by the Rating Agencies in its highest long-term unsecured rating category;

 

(vi)          commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 270 days and that is rated by the Rating Agencies in their
highest short-term unsecured debt rating; and

 

(vii)         any other demand, money market or time deposit, demand obligation
or any other obligation, security or investment, which Lender shall have
approved in writing and for which Borrower shall have delivered a Rating
Confirmation;

 

provided, however, that (A) the investments described in clauses (i) through
(vii) above must have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, (C) such
investments must not be subject to liquidation prior to their maturity or have
an “r” highlighter affixed to its rating by S&P, and (D) such investments must
not be subject to liquidation prior to their maturity; and provided, further,
that, in the judgment of Lender, such instrument continues to qualify as a “cash
flow investment” pursuant to Code Section 860G(a)(6) earning a passive return in
the nature of interest and that no instrument or security shall be a Permitted
Investment if such instrument or security evidences (x) a right to receive only
interest payments or (y) the right to receive principal and interest payments
derived from an underlying investment at a yield to maturity in excess of 120%
of the yield to maturity at par of such underlying investment.

 

“Permitted Transfer” means any conveyance, assignment, sale or other disposition
(and not a mortgaging, encumbrance, pledging, hypothecation, or granting of a
security interest) (directly or indirectly) of not more than 49% of the voting
and beneficial ownership interests in any legal entity

 

17

--------------------------------------------------------------------------------


 

comprising Borrower or the General Partner or the Member following which
Affordable Residential Communities LP (i) owns (directly or indirectly) 51% or
more of such voting and beneficial ownership interests in each legal entity
comprising Borrower and General Partner and (ii) controls the operations and
management of Borrower and General Partner; provided, that any such Transfer
referred to above which takes the form of

 

(x)                                   a Transfer of the equity ownership
interest of the General Partner in any legal entity comprising Borrower which is
a limited partnership, or

 

(y)                                 a Transfer of the equity ownership interests
in any legal entity comprising Borrower or the General Partner or the Member to
a transferee which (collectively amongst itself and its Affiliates that own such
equity ownership interests) acquires (directly or indirectly) a greater than 49%
ownership interest in such legal entity comprising Borrower or the General
Partner or the Member, or which acquires control over the operations and
management of such legal entity comprising Borrower or the General Partner or
the Member,

 

shall not be permitted unless, in addition to satisfaction of the conditions set
forth in clauses (i) and (ii) of this definition above, Borrower delivers to
Lender (1) a substantive non-consolidation opinion in form and substance
reasonably acceptable to Lender and the Rating Agencies, if required by Lender
or the Rating Agencies and (2) a Rating Confirmation.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personalty” means all right, title and interest of Borrower in and to all
Equipment, Inventory, Accounts, General Intangibles, Instruments, Investment
Property, Receivables, Pledged Accounts, Deposit Accounts, Contracts and
Intellectual Property and all other personal property as defined in the relevant
UCC, now owned or hereafter acquired by Borrower and now or hereafter affixed
to, placed upon, used in connection with, arising from or otherwise related to
the Mortgaged Property or which may be used in or relating to the planning,
development, financing or operation of such Mortgaged Property, including,
without limitation, furniture, furnishings, equipment, machinery, money,
insurance proceeds, accounts, contract rights, trademarks, goodwill, chattel
paper, documents, trade names, licenses and/or franchise agreements, rights of
Borrower under leases of fixtures or other personal property or equipment,
inventory, all refundable, returnable or reimbursable fees, deposits or other
funds or evidences of credit or indebtedness deposited by or on behalf of
Borrower with any governmental authorities, boards, corporations, providers of
utility services, public or private, including specifically, but without
limitation, all refundable, returnable or reimbursable tap fees, utility
deposits, commitment fees and development costs.

 

“Plan” means an employee benefit or other plan, other than a Multiemployer Plan,
that is covered by Title IV of ERISA or Section 302 of ERISA or Section 412 of
the Code, and (i) was established or maintained by Borrower or any ERISA
Affiliate during the five year period ended prior to the date of this Agreement
or to which Borrower or any ERISA Affiliate makes, is obligated to make or has,
within the five year period ended prior to the date of this Agreement, been
required to make contributions or (ii) with respect to which Borrower could
reasonably be expected to incur liability.

 

“Pledge Agreement” means, with respect to Borrower, the Pledge Agreement from
each of the members or partners, as applicable, of each legal entity comprising
Borrower and of the member of the General Partner to Lender, dated as of the
Closing Date, as same may thereafter from time to time be supplemented, amended,
modified or extended by one or more agreements supplemental thereto.

 

18

--------------------------------------------------------------------------------


 

“Pledged Accounts” means the Local Collection Account(s), the Collection
Account, the Reserve Accounts, the Loss Proceeds Account, the Security Deposit
Account, the Master Lease Deposit Account, any additional accounts now or
hereafter maintained by or on behalf of Borrower hereunder and any sub-accounts
of any of the foregoing and any successor accounts to any of the foregoing.

 

“Policies” has the meaning provided in Section 5.1(x)(iii).

 

“Pre-existing Condition” has the meaning set forth in Section 5.1(x)(iii)(B)
hereof.

 

“Prepaid Rent Account” has the meaning provided in Section 2.13(d).

 

“Prepayment Fee” means (x) with respect to any prepayment of the Principal
Indebtedness made at any time on or prior to the February 2005, Payment Date,
the product of (i) 0.25%, (ii) the number of Payment Dates remaining after the
day on which such prepayment is made to and including the Original Maturity Date
and (iii) the amount of the Principal Indebtedness prepaid and (y) with respect
to any prepayment of the Principal Indebtedness made at any time after the
February, 2005 Payment Date to but excluding the Original Maturity Date, the
product of 1.00% and the outstanding Principal Indebtedness prepaid; provided,
that notwithstanding the foregoing, no Prepayment Fee shall be due and payable
(1) if the source of funds for the prepayment is Loss Proceeds and (2) with
respect to any prepayment after the Payment Date immediately preceding the
Original Maturity Date, so long as such prepayment is accompanied by an amount
representing all accrued interest on the portion of the Loan being prepaid
through the end of the related Interest Accrual Period.  Commencing on the
Original Maturity Date and thereafter, no Prepayment Fee shall be due and
payable.

 

“Principal Indebtedness” means the principal amount of the Loan outstanding as
adjusted by each increase (including advances made by Lender to protect the
Collateral), or decrease in such principal amount of the Loan outstanding,
whether as a result of prepayment or otherwise, from time to time.

 

“Proceeds” shall have the meaning given in the UCC and, in any event, shall
include, without limitation, all of Borrower’s right, title and interest in and
to proceeds, product, offspring, rents, profits or receipts, in whatever form,
arising from the Collateral.

 

“Prohibited Person” has the meaning set forth in Section 4.1(v) hereof.

 

“Property Condition Assessment” means a report with respect to any Mortgaged
Property prepared by an Engineer or another Person acceptable to the Lender and
delivered to Lender in connection with the Loan and any amendments or
supplements thereto delivered to Lender.

 

“Property Expenses” means, with respect to the Mortgaged Property, the following
costs and expenses but only, in the case of costs and expenses in respect of
goods and services, to the extent that they (x) are paid to Persons who are
generally in the business of providing such goods and services, (y) are
customary for the types of goods or services provided in the geographical area
in which such goods or services are provided and (z) do not constitute Capital
Improvement Costs:

 

(i)            Impositions;

 

(ii)           insurance premiums for policies of insurance required to be
maintained by Borrower pursuant to this Agreement or the other Loan Documents or
otherwise maintained by Borrower or an Affiliate of Borrower on behalf of
Borrower in the ordinary course of business with respect to the Mortgaged
Property;

 

19

--------------------------------------------------------------------------------


 

(iii)          the cost of all electricity, oil, gas, water, steam, heat,
ventilation, air conditioning and any other energy, utility or similar item and
overtime services with respect to the Mortgaged Property;

 

(iv)          payments required under service contracts for any services or
items used at the Mortgaged Property or otherwise used in the operation of the
Mortgaged Property (including, without limitation, service contracts for
heating, ventilation and air conditioning systems, elevators, landscape
maintenance, pest extermination, security, furniture, trash removal, answering
service and credit checks);

 

(v)           wages, benefits, payroll taxes, uniforms, the cost of cleaning
supplies and all related expenses for on-site personnel directly involved in the
day-to-day operation of the Mortgaged Property (including, without limitation,
full time, part time, or seasonal employees, allocated between a number of
properties and general repair, maintenance and security employees), whether
hired by Borrower, Manager or any other Person;

 

(vi)          costs required in connection with the enforcement of any Lease
(including, without limitation, reasonable attorneys’ fees, charges for lock
changes and storage and moving expenses for furniture, fixtures and equipment);

 

(vii)         advertising and rent-up expenses (including, without limitation,
leasing services, tenant rent concessions, promotions for existing and
prospective tenants, banners and signs);

 

(viii)        out-of-pocket cleaning, maintenance and repair expenses;

 

(ix)           any expense the total cost of which is passed through to tenants
pursuant to executed Leases;

 

(x)            legal, accounting, auditing and other professional fees and
expenses incurred in connection with the ownership, leasing and operation of the
Mortgaged Property (including, without limitation, collection costs and
expenses);

 

(xi)           permits, licenses and registration fees and costs;

 

(xii)          any expense necessary in order to prevent a breach under a Lease;

 

(xiii)         any expense necessary in order to prevent or cure a violation of
any Legal Requirement (including Environmental Law), regulation, code or
ordinance;

 

(xiv)        costs and expenses of any appraisals, valuations, surveys,
inspections, zoning reports, environmental assessments or market studies;

 

(xv)         costs and expenses of security and security systems provided to
and/or installed and maintained with respect to the Mortgaged Property;

 

(xvi)        costs of title, UCC, litigation and other searches and costs of
maintaining the Lien of the Mortgages thereon and the security interest in any
related Collateral;

 

(xvii)       fees and expenses of property managers contracted with by Borrower
to perform management, administrative, payroll or other services in connection
with the operation of the

 

20

--------------------------------------------------------------------------------


 

Mortgaged Property (including, without limitation, the fees and expenses owed to
Manager under any Management Agreement which the Lender has approved in
accordance with this Agreement);

 

(xviii)      any other costs and expenses contemplated by the Operating Budget
and customarily incurred in connection with operating properties similar in type
and character to the Mortgaged Property; and

 

(xix)         any other category of property expense that is customary for a
property of the type and size as the Mortgaged Property and is reasonably
approved by Lender.

 

“Proposed Terms” means, with respect to any Refinancing Loan, to the extent
applicable, the interest rate, amount, term, application and financing fees,
lock box requirements, recourse guarantees, indemnity requirements and
prepayment penalties and prohibitions, closing and funding conditions, reserve
requirements, closing date and any other non-customary terms in a transaction of
such type.

 

“Qualified Interest Rate Cap Provider” means an interest rate cap counterparty
either (x) whose long-term debt obligations are rated by the Rating Agencies not
lower than “AAA” (or the equivalent), or (y) whose long-term debt or
counterparty obligations are rated by the Rating Agencies not lower than “AA-”
(or the equivalent) and whose short-term debt obligations are rated by the
Rating Agencies not lower than “A-1+” (or the equivalent).

 

“Quarterly Statement” has the meaning provided in Section 2.12(e).

 

“Rating Agencies” means at least two of Fitch, Moody’s and S&P (or, if a
Secondary Market Transaction has occurred in which Securities have been issued,
each of the foregoing that rated such Securities).

 

“Rating Criteria” with respect to any Person, means that (i) the short-term
unsecured debt obligations of such Person are rated at least “A-1” by S&P, “P-1”
by Moody’s and “F-1” by Fitch, if deposits are held by such Person for a period
of less than one month, or (ii) the long-term unsecured debt obligations of such
Person are rated at least “AA-” by S&P, “Aa3” by Moody’s and “AA-” by Fitch, if
deposits are held by such Person for a period of one month or more.

 

“Rating Confirmation” with respect to any transaction, matter or action in
question, means: (i) if all or any portion of the Loan, by itself or together
with other loans, has been the subject of a Secondary Market Transaction, the
written confirmation of the Rating Agencies that such transaction, matter or
action shall not, in and of itself, result in the downgrading, withdrawal or
qualification of the then-current ratings assigned to any of the Securities
issued in connection with a Secondary Market Transaction; and (ii) if any
portion of the Loan has not been the subject of a Secondary Market Transaction,
Lender shall have determined in its reasonable discretion (taking into
consideration such factors as Lender may determine, including the attributes of
the loan pool in which any portion of the Loan reasonably be expected to be
securitized) that no rating for any Securities that would be issued in
connection with a Secondary Market Transaction involving any of such portion of
the Loan would be downgraded, qualified, or withheld by reason of such
transaction, matter or action.

 

“Real Estate Taxes Escrow Account” has the meaning provided in Section 2.13(b).

 

“Receivables” means all of Borrower’s right, title and interest, whether now
owned or hereafter acquired, in, to and under (i)  any Accounts, Chattel Paper,
Instruments, Payment Intangibles, Letter of Credit Rights, Documents, insurance
policies, drafts, bills of exchange, trade acceptances, notes

 

21

--------------------------------------------------------------------------------


 

or other indebtedness owing to Borrower from whatever source arising, (ii) to
the extent not otherwise included above, (a) all income, Rents, issues, profits,
revenues, deposits and other benefits from the Mortgaged Property and (b) all
receivables and other obligations now existing or hereafter arising, or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of property or rendering of services by Borrower
or any operator or manager of the Mortgaged Property or other commercial space
located at the Mortgaged Property or acquired from others (including, without
limiting the generality of the foregoing, from rental of space, halls, stores,
and offices, and deposits securing reservations of such space, exhibit or sales
space of every kind, license, lease, sublease and concession fees and rentals,
wholesale and retail sales of merchandise, service charges, vending machine
sales and proceeds, if any, from business interruption or other loss of income
insurance,  (iii) all of the books and records (whether in tangible, electronic
or other form) now or hereafter maintained by or on behalf of Borrower in
connection with the operation of the Mortgaged Property or in connection with
any of the foregoing and (iv) all Supporting Obligations and all liens and
security interests securing any of the foregoing and all other rights,
privileges and remedies relating to any of the foregoing.

 

“Refinancing Loan” has the meaning set forth in Section 5.1(v).

 

“Release” means any active or passive release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration into the indoor or outdoor environment (including, without limitation,
the movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata).

 

“Release Price” means, with respect to a Capital Event of any individual
Mortgaged Property, the sum of (i) 125% of the initial Allocated Loan Amount of
such Mortgaged Property and (ii) either (a) if the Debt Service Coverage Ratio
of the remaining Mortgaged Properties following such Capital Event is less than
1.20x, the amount that when applied to pay the Principal Indebtedness causes the
Debt Service Coverage Ratio following such Capital Event to equal 1.20x or (b)
if the Debt Service Coverage Ratio of the remaining Mortgaged Properties
following such Capital Event is equal to or greater than 1.20x, the amount that
when applied to pay the Principal Indebtedness causes the Debt Service Coverage
Ratio following such Capital Event to be no less than the Debt Service Coverage
Ratio immediately prior to such Capital Event.

 

“Remedial Work” has the meaning set forth in Section 5.1(d)(i).

 

“Rents” means all income, rents (including base rent), issues, profits, revenues
(including all oil and gas or other mineral royalties and bonuses), deposits
(other than utility and security deposits) and other benefits from the Mortgaged
Property.

 

“Replacement Reserve Account” has the meaning set forth in Section 2.13(a).

 

“Replacement Reserve Deposit Amount” means an amount equal to one-twelfth
(1/12th) of the product of $50.00 and the number of Homesites at the Mortgaged
Property; provided, that, notwithstanding the foregoing, in the event the Lender
determines in its reasonable discretion that an increase in such amount is
necessary to maintain proper operation of the Mortgaged Properties, then upon
not less than thirty (30) days prior written notice to the Borrower, the Lender
may increase the aforementioned amount based upon its reassessment of the amount
necessary for Capital Improvement Costs from time to time.

 

“Replacement Reserve Threshold Amount” means the product of $50.00 (or such
higher amount as the Lender shall reasonably determine pursuant to the proviso
to the definition of Replacement Reserve Deposit Amount) and the number of
Homesites at the Mortgaged Property.

 

22

--------------------------------------------------------------------------------


 

“Reserve Account(s)” means the Deferred Maintenance Escrow Account, the
Replacement Reserve Account, the Real Estate Taxes Escrow Account, the Insurance
Escrow Account, the Operating Expense Account, Working Capital Reserve Account,
the Debt Service Reserve Account and the Prepaid Rent Account, collectively, and
any successor accounts to any of the foregoing.  “Restoration” has the meaning
set forth in Section 5.1(x)(iii)(B).

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc and its successors.

 

“Second Extended Maturity Date” has the meaning set forth in Section 2.17(a).

 

“Secondary Market Transaction” has the meaning set forth in Section 5.1(w).

 

“Securities” means mortgage pass-through certificates or other securities issued
in a Secondary Market Transaction and evidencing a beneficial interest in or
secured in whole or in part by the Loan in a rated or unrated public offering or
private placement.

 

“Security Deposit Account” has the meaning set forth in Section 2.12(a)(i).

 

“Side Agreement” means that certain letter agreement, dated as of the Closing
Date, executed by the Borrower, the Guarantor and the Lender.

 

“Single Member” has the meaning set forth in Section 8.1(ee).

 

“Supporting Obligations” means all of Borrower’s right, title and interest,
whether now owned or hereafter acquired, in, to and under (i) all “supporting
obligations” as defined in the UCC and (ii) any other guarantee, letter of
credit, secondary obligation, right or privilege that supports or pertains to
any of the Mortgaged Property.

 

“Survey” means a certified ALTA/ACSM survey of each Mortgaged Property prepared
by a registered Independent surveyor, containing the form of survey or
certification provided to Borrower by Lender and in form and content reasonably
satisfactory to Lender and the company issuing the Title Insurance Policy for
each Mortgaged Property.

 

“Taking” means a taking or voluntary conveyance during the term hereof of all or
part of any Mortgaged Property, or any interest therein or right accruing
thereto or use thereof, as the result of, or in settlement of, any condemnation
or other eminent domain proceeding by any Governmental Authority affecting the
Mortgaged Property or any portion thereof whether or not the same shall have
actually been commenced.

 

“Tax Liabilities” has the meaning set forth in Section 2.10(a) hereof.

 

“Title Insurance Policy” means a mortgagee’s title insurance policy or policies
(i) issued by one or more title companies reasonably satisfactory to Lender
which policy or policies shall (unless Lender otherwise requires or consents) be
in form ALTA 1992, where available (with waiver of arbitration provisions),
naming Lender as the insured party, (ii) insuring the Mortgages as being a first
and prior lien upon the Mortgaged Property, (iii) showing no encumbrances
against any Mortgaged Property (whether junior or superior to the Mortgages)
which are not reasonably acceptable to Lender other than Permitted Encumbrances,
(iv) in an amount reasonably satisfactory to Lender (it being understood and
agreed that because multiple Mortgaged Properties secure the Loan, a reasonable

 

23

--------------------------------------------------------------------------------


 

requirement shall be deemed to include requiring title insurance for a Mortgaged
Property in the amount of the Allocated Loan Amount for such Mortgaged Property
if a tie-in endorsement is available in the State where such Mortgaged Property
is located or 125% of the appraised value of a Mortgaged Property if a tie-in
endorsement is not available in the State where such Mortgaged Property is
located or such Mortgaged Property cannot be tied together with other Mortgaged
Properties for any reason), and (v) otherwise in form and content reasonably
acceptable to Lender.  Such Title Insurance Policy shall include the following
endorsements or affirmative coverages in form and substance reasonably
acceptable to Lender, to the extent available in the jurisdiction in which the
Land is located: variable rate endorsement; survey endorsement; comprehensive
endorsement; zoning (ALTA 3.1 with parking added) endorsement; first loss, last
dollar and tie-in endorsement; access coverage; separate tax parcel coverage;
contiguity (if applicable) coverage; and such other endorsements as Lender shall
reasonably require with respect to a particular Mortgaged Property in order to
provide insurance against specific risks identified by Lender in connection with
the Mortgaged Property.

 

“Transaction” means the transactions contemplated by the Loan Documents.

 

“Transaction Costs” means all costs and expenses paid or payable by Borrower
relating to the Transaction (including, without limitation, appraisal fees,
legal fees and accounting fees and the costs and expenses described in Section
9.23).

 

“Transfer” means the conveyance, assignment, sale, mortgaging, encumbrance
(other than a Permitted Encumbrance), pledging, hypothecation, granting of a
security interest in, granting of options with respect to, or other disposition
of (directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) all or any portion
of any direct or indirect  (irrespective of the number of tiers of ownership)
legal or beneficial interest (a) in all or any portion of the Mortgaged
Property; or (b) any stock, partnership interests, membership interests or other
ownership interests in Borrower, the General Partner, if any, or the Member or
the constituent entities directly or indirectly (irrespective of the number of
tiers of ownership) owning any such stock, partnership interests, membership
interests or other ownership interests.  A Transfer shall also include, without
limitation to the foregoing, the following: an installment sales agreement
wherein Borrower agrees to sell the Mortgaged Property or any part thereof or
any interest therein for a price to be paid in installments; an agreement by
Borrower leasing all or a substantial part of the Mortgaged Property to one or
more Persons pursuant to a single or related transactions, or a sale, assignment
or other transfer of, or the grant of a security interest in, Borrower’s right,
title and interest in and to any Leases or any Rent; execution or consent by
Borrower of any instrument subjecting the Mortgaged Property to a condominium
regime or transferring ownership to a cooperative corporation; and any change of
control of Borrower, General Partner, if any, or the Member.

 

“Treasury Rate” means, on the date on which such rate is calculated, the yield
on the ten year “on the run” U.S.  Treasury issue (primary issue) with such
yield being based on the bid price for such issue as reasonably determined by
Lender.

 

“UCC” means with respect to any Collateral, the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection or priority of the security interest in any item or portion of
the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or priority.  Wherever this agreement refers to terms as defined
in the UCC, if such term is defined in more than one Article of the UCC, the
definition in Article 9 of the UCC shall control.

 

24

--------------------------------------------------------------------------------


 

“UCC Searches” has the meaning set forth in Section 3.1(v) hereof.

 

“Underwritten Net Cash Flow” means, as of any date of calculation with respect
to the Mortgaged Property, (i) the Operating Revenues calculated based upon the
base rent portion of the Rents during the most recent three month period for
which such information was furnished to Lender pursuant to Section 5.1(r)(iv)(v)
hereof, annualized, plus (ii) any utility and other income during the most
recent twelve month period for which such information was furnished to Lender
pursuant to Section 5.1(r)(v) hereof, minus (iii) the Operating Expenses with
respect to the Mortgaged Property during the most recent twelve month period for
which such information was furnished to Lender pursuant to Section 5.1(r)(v)
hereof, each as determined by Lender and after Lender makes adjustments, if
necessary, for

 

(1)           expenses for management fees equal to the greater of actual
management fees or 5.00% of Operating Revenues for such period,

 

(2)           a minimum vacancy allowance equal to 5.00%,

 

(3)           an annual minimum capital expenditure reserve equal to the product
of $50.00 multiplied by the total number of Homesites at the Mortgaged Property,

 

(4)           exclusion of rental income and expenses from manufactured homes
owned by Borrower,

 

(5)           exclusion of any other revenue items reasonably deemed
nonrecurring by Lender, and

 

(6)           inclusion of increases in future operating costs as determined by
Lender, in its sole discretion, so that, assuming current occupancy, the
annualized underwritten Operating Expenses fully reflect the operating costs
expected to be incurred over the next twelve month period.

 

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance in connection with or affecting Borrower or the Mortgaged Property.

 

“Welfare Plan” means an employee welfare benefit plan as defined in Section 3(1)
of ERISA established or maintained by Borrower or any ERISA Affiliate or with
respect to which Borrower or any ERISA Affiliate has an obligation to make
contributions and covers any current or former employee of Borrower or any ERISA
Affiliate.

 

“Working Capital Budget” means, with respect to any Fiscal Year, the component
of the Operating Budget for such fiscal year submitted by Borrower to Lender in
accordance with the provisions of Section 5.1(r)(viii) which sets forth, for
each calendar month or other applicable time period, the amount of the working
capital reserve budgeted for such time period and changed thereto over the
course of such budget period (such working capital reserve amount for any given
time period is herein referred to as the “Working Capital Reserve Amount”).

 

“Working Capital Reserve Account” has the meaning set forth in Section 2.13(c)
hereof.

 

“Working Capital Reserve Amount” has the meaning set forth in the definition of
Working Capital Budget.

 

25

--------------------------------------------------------------------------------


 


ARTICLE II.
GENERAL TERMS


 

Section 2.1.            The Loan.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, LENDER
SHALL LEND TO BORROWER ON THE CLOSING DATE THE LOAN AMOUNT.  THE PROCEEDS OF THE
LOAN SHALL BE USED SOLELY FOR THE PURPOSES IDENTIFIED IN SECTION 2.2 HEREOF. 
LENDER IS HEREBY AUTHORIZED TO FUND DIRECTLY FROM THE PROCEEDS OF THE LOAN
ADVANCED AT CLOSING (NET OF ANY DEPOSITS OR PAYMENTS MADE BY BORROWER OR ITS
AFFILIATES PRIOR TO CLOSING) (I) THE ORIGINATION FEE, (II) THE DEPOSITS TO THE
DEFERRED MAINTENANCE ESCROW ACCOUNT, THE REAL ESTATE TAXES ESCROW ACCOUNT, THE
INSURANCE ESCROW ACCOUNT AND THE REPLACEMENT RESERVE ACCOUNT REQUIRED TO BE
FUNDED FROM LOAN PROCEEDS PURSUANT TO SECTION 2.13, (III) THE OUT-OF-POCKET
EXPENSES INCURRED BY LENDER IN CONNECTION WITH THE ORIGINATION AND FUNDING OF
THE LOAN AND (IV) THE REASONABLE FEES AND EXPENSES OF LENDER’S AND BORROWER’S
COUNSEL.


 


(B)           THE LOAN SHALL CONSTITUTE ONE GENERAL OBLIGATION OF BORROWER TO
LENDER AND SHALL BE SECURED BY THE SECURITY INTEREST IN AND LIENS GRANTED UPON
ALL OF THE COLLATERAL, AND BY ALL OTHER SECURITY INTERESTS AND LIENS AT ANY TIME
OR TIMES HEREAFTER GRANTED BY BORROWER TO LENDER AS SECURITY FOR THE LOAN.


 

Section 2.2.            Use of Proceeds.


 

Proceeds of the Loan shall be used only for the following purposes:  (a) to,
with respect to certain of the Mortgaged Property, finance a portion of the
acquisition cost of, and, with respect to other of the Mortgaged Property,
refinance existing mortgage debt at, such Mortgaged Property, (b) to pay to
Lender the Origination Fee, (c) to make the required deposits to the Deferred
Maintenance Escrow Account, the Real Estate Taxes Escrow Account, the Insurance
Escrow Account and the Replacement Reserve Account, (d) to pay Transaction Costs
(including the reasonable out-of-pocket expenses incurred by Lender in
connection with the origination and funding of the Loan) and (e) to pay
reasonable fees, expenses and disbursements of Lender’s and Borrower’s counsel. 
Any proceeds of the Loan in excess of the amounts applied in accordance with
Sections 2.1(a) and 2.2(a)-(e) may be used by the Borrower for its general
purposes (including to make a distribution to the Member).

 

Section 2.3.            Security for the Loan.


 

The Note and Borrower’s obligations hereunder and under all other Loan Documents
shall be secured by (a) Liens upon the Mortgaged Property pursuant to the
Mortgages, (b) the Contract Assignment, (c) the Manager’s Subordination, (d) the
Assignment of Rents and Leases, (e) the Pledge Agreement, (f) the Collateral
Assignment of Hedge and all other security interests and Liens granted in this
Agreement and in the other Loan Documents.

 

Section 2.4.            Borrower’s Note.  Borrower’s obligation to pay the
principal of and interest on the Loan and all other amounts due under the Loan
Documents shall be evidenced initially by the Note, duly executed and delivered
by Borrower on the Closing Date.  The Note shall be payable as to principal,
interest and all other amounts due under the Loan Documents, as specified in
this Agreement, with a final maturity on the Maturity Date.  Lender shall have
the right to have the Note subdivided, by exchange for promissory notes of
lesser denominations in the form of the initial Note, upon written request to
Borrower and, in such event, Borrower shall promptly execute additional or
replacement Notes, at the Lender’s sole expense with respect to Borrower’s
reasonable out-of-pocket costs in the event and to the extent Borrower incurs
costs in connection therewith other than in connection with the execution of
such additional or replacement Notes.  At no time shall the aggregate original
principal amount of the Note (or of such replacement Notes) exceed the Loan
Amount.

 

26

--------------------------------------------------------------------------------


 

Section 2.5.            Principal and Interest.


 


(A)           BORROWER SHALL PAY TO LENDER INTEREST ON THE PRINCIPAL
INDEBTEDNESS OF THE LOAN FROM THE CLOSING DATE THROUGH THE END OF THE INTEREST
ACCRUAL PERIOD FOLLOWING OR DURING WHICH THE LOAN IS PAID IN FULL AT THE
INTEREST RATE PROVIDED IN THIS SECTION 2.5.  INTEREST ON THE LOAN SHALL ACCRUE
ON THE PRINCIPAL INDEBTEDNESS COMMENCING ON THE CLOSING DATE AND SHALL BE
PAYABLE IN ADVANCE ON THE CLOSING DATE WITH RESPECT TO THE PERIOD FROM THE
CLOSING DATE TO AND INCLUDING FEBRUARY 29, 2004.  THEREAFTER, INTEREST SHALL BE
PAYABLE IN ARREARS ON THE LAST DAY OF EACH AND EVERY MONTH THEREAFTER UNTIL SUCH
TIME AS THE LOAN SHALL BE REPAID IN FULL, UNLESS, IN ANY SUCH CASE, SUCH LAST
DAY IS NOT A BUSINESS DAY, IN WHICH EVENT SUCH INTEREST SHALL BE PAYABLE ON THE
FIRST BUSINESS DAY IMMEDIATELY PRIOR TO SUCH DATE (SUCH DATE FOR ANY PARTICULAR
MONTH, THE “PAYMENT DATE”).  LENDER OR ITS SERVICER SHALL CALCULATE LIBOR ON
EACH INTEREST DETERMINATION DATE FOR THE RELATED INTEREST ACCRUAL PERIOD AND
PROMPTLY COMMUNICATE TO BORROWER SUCH RATE FOR SUCH PERIOD.  THE ENTIRE
OUTSTANDING PRINCIPAL INDEBTEDNESS OF THE LOAN AND THE NOTE, TOGETHER WITH ALL
ACCRUED BUT UNPAID INTEREST THEREON AND ALL OTHER AMOUNTS DUE UNDER THE LOAN
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE EXIT FEE), SHALL BE DUE AND
PAYABLE BY BORROWER TO LENDER ON THE MATURITY DATE.  INTEREST SHALL BE COMPUTED
ON THE BASIS OF A 360 DAY YEAR AND THE ACTUAL NUMBER OF DAYS ELAPSED DURING ANY
MONTH OR OTHER ACCRUAL PERIOD.


 


(B)           FOR EACH INTEREST ACCRUAL PERIOD, THE PRINCIPAL INDEBTEDNESS SHALL
BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE SUM OF LIBOR DETERMINED AS OF THE
INTEREST DETERMINATION DATE FOR SUCH INTEREST ACCRUAL PERIOD PLUS 3.00%.


 


(C)           WHILE AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER
SHALL PAY TO LENDER INTEREST AT THE DEFAULT RATE ON ANY AMOUNT OWING TO LENDER
NOT PAID WHEN DUE UNTIL SUCH AMOUNT IS PAID IN FULL.


 


(D)           IF ANY PAYMENT OF PRINCIPAL, INTEREST OR OTHER SUMS SHALL NOT BE
MADE TO LENDER ON THE DATE THE SAME IS DUE HEREUNDER OR UNDER ANY OF THE OTHER
LOAN DOCUMENTS, THEN BORROWER SHALL PAY TO LENDER, IN ADDITION TO ALL SUMS
OTHERWISE DUE AND PAYABLE, A LATE FEE IN AN AMOUNT EQUAL TO FIVE PERCENT (5.0%)
OF SUCH PRINCIPAL, INTEREST OR OTHER SUMS DUE HEREUNDER (OTHER THAN THE ENTIRE
PRINCIPAL BALANCE OF THE LOAN DUE UPON ACCELERATION OF THE LOAN OR UPON
MATURITY, AS TO WHICH THE DEFAULT ADMINISTRATION FEE SHALL APPLY) OR UNDER ANY
OTHER LOAN DOCUMENT (OR, IN THE CASE OF A PARTIAL PAYMENT, THE UNPAID PORTION
THEREOF), SUCH LATE CHARGE TO BE IMMEDIATELY DUE AND PAYABLE WITHOUT DEMAND BY
LENDER.


 


(E)           BORROWER HEREBY AGREES TO PAY TO LENDER ANY AMOUNT NECESSARY TO
COMPENSATE LENDER AND ANY FUNDING PARTY FOR ANY LOSSES OR COSTS (INCLUDING,
WITHOUT LIMITATION, THE COSTS OF BREAKING ANY “LIBOR” CONTRACT, IF APPLICABLE,
OR FUNDING LOSSES DETERMINED ON THE BASIS OF LENDER’S OR SUCH FUNDING PARTY’S
REINVESTMENT RATE AND THE INTEREST RATE ON THE LOAN) (COLLECTIVELY, “FUNDING
LOSSES”) SUSTAINED BY LENDER OR ANY FUNDING PARTY: (I) IF THE NOTE, OR ANY
PORTION THEREOF, IS REPAID FOR ANY REASON WHATSOEVER ON ANY DATE OTHER THAN A
PAYMENT DATE (INCLUDING, WITHOUT LIMITATION, FROM CONDEMNATION OR INSURANCE
PROCEEDS); OR (II) AS A CONSEQUENCE OF (X) ANY INCREASED COST OF FUNDS THAT
LENDER OR ANY FUNDING PARTY MAY SUSTAIN IN MAINTAINING THE BORROWING EVIDENCED
HEREBY OR (Y) THE REDUCTION OF ANY AMOUNTS RECEIVED OR RECEIVABLE FROM BORROWER,
IN EITHER CASE UNDER CLAUSE (I) OR (II), DUE TO THE INTRODUCTION OF, OR ANY
CHANGE IN, ANY LAW OR APPLICABLE REGULATION OR TREATY ADOPTED AFTER THE DATE
HEREOF (INCLUDING THE ADMINISTRATION OR INTERPRETATION THEREOF), WHETHER OR NOT
HAVING THE FORCE OF LAW, OR DUE TO THE COMPLIANCE BY LENDER OR THE FUNDING
PARTY, AS THE CASE MAY BE, WITH ANY DIRECTIVE, WHETHER OR NOT HAVING THE FORCE
OF LAW, OR REQUEST FROM ANY CENTRAL BANK OR DOMESTIC OR FOREIGN GOVERNMENTAL
AUTHORITY, AGENCY OR INSTRUMENTALITY HAVING JURISDICTION MADE AS OF THE DATE
HEREOF.  NOTWITHSTANDING ANYTHING IN THIS PARAGRAPH TO THE CONTRARY, FUNDING
LOSSES SHALL NOT INCLUDE TAX LIABILITIES WHICH ARE NOT PAYABLE BY BORROWER
PURSUANT TO SECTION 2.10.


 


(F)            IF LENDER OR ANY FUNDING PARTY SHALL HAVE DETERMINED THAT THE
APPLICABILITY OF ANY LAW, RULE, REGULATION OR GUIDELINE ADOPTED PURSUANT TO OR
ARISING OUT OF THE JULY 1988 REPORT OF THE

 

27

--------------------------------------------------------------------------------


 

Basle Committee on Banking Regulations and Supervisory Practices entitled
“International Convergence of Capital Measurement and Capital Standards”, or the
adoption of any other law, rule, regulation or guideline (including but not
limited to any United States law, rule, regulation or guideline) regarding
capital adequacy, or any change becoming effective in any of the foregoing or in
the enforcement or interpretation or administration of any of the foregoing by
any court or any domestic or foreign governmental authority, central bank or
comparable agency charged with the enforcement or interpretation or
administration thereof, or compliance by Lender or its holding company or a
Funding Party or its holding company, as the case may be, with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency made after the date
hereof, has or would have the effect of reducing the rate of return on the
capital of Lender or its holding company, or of the Funding Party’s or its
holding company, as the case may be, then, upon demand by Lender and provided
that such payments are being demanded from and made by other borrowers of
similarly situated loans, Borrower shall pay to Lender, from time to time, such
additional amount or amounts as will compensate Lender or such Funding Party for
any such reduction suffered.


 


(G)           ANY AMOUNT PAYABLE BY BORROWER UNDER SECTIONS 2.5(E) OR (F) SHALL
BE PAID TO LENDER WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT BY BORROWER OF A
CERTIFICATE SIGNED BY AN OFFICER OF LENDER SETTING FORTH THE AMOUNT DUE AND THE
BASIS FOR THE DETERMINATION OF SUCH AMOUNT IN REASONABLE DETAIL AND THE
COMPUTATIONS MADE BY LENDER TO DETERMINE THE AMOUNT DUE, WHICH STATEMENT SHALL
BE CONCLUSIVE AND BINDING UPON BORROWER, ABSENT MANIFEST ERROR.  FAILURE ON THE
PART OF LENDER TO DEMAND PAYMENT FROM BORROWER FOR ANY SUCH AMOUNT ATTRIBUTABLE
TO ANY PARTICULAR PERIOD SHALL NOT CONSTITUTE A WAIVER OF LENDER’S RIGHT TO
DEMAND PAYMENT OF SUCH AMOUNT FOR ANY SUBSEQUENT OR PRIOR PERIOD; EXCEPT THAT
BORROWER SHALL NOT BE LIABLE TO ANY FUNDING PARTY OR TO LENDER IN RESPECT OF ANY
REDUCTION DESCRIBED IN SECTIONS 2.5(D) OR (E) WITH RESPECT TO ANY PERIOD MORE
THAN THREE (3) MONTHS BEFORE BORROWER RECEIVES THE CERTIFICATE REQUIRED BY THE
PREVIOUS SENTENCE.  LENDER SHALL USE REASONABLE EFFORTS TO DELIVER TO BORROWER
PROMPT NOTICE OF ANY EVENT DESCRIBED IN SECTIONS 2.5(E) OR (F) ABOVE AND OF THE
AMOUNT TO BE PAID AS A RESULT THEREOF, PROVIDED, HOWEVER, ANY FAILURE BY LENDER
TO SO NOTIFY BORROWER SHALL NOT AFFECT ITS OBLIGATION TO MAKE THE PAYMENTS TO BE
MADE UNDER THIS SECTION AS A RESULT THEREOF.  ALL AMOUNTS WHICH MAY BECOME DUE
AND PAYABLE BY BORROWER IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION SHALL
CONSTITUTE ADDITIONAL INTEREST UNDER THE LOAN AND SHALL BE SECURED BY THE
MORTGAGES AND THE OTHER LOAN DOCUMENTS.


 


(H)           IF LENDER OR ANY FUNDING PARTY REQUESTS COMPENSATION FOR ANY
LOSSES OR COSTS TO BE REIMBURSED PURSUANT TO ANY ONE OR MORE OF THE PROVISIONS
OF SECTIONS 2.5(E) OR (F), THEN, UPON REQUEST OF BORROWER, LENDER OR SUCH
FUNDING PARTY SHALL USE REASONABLE EFFORTS IN A MANNER CONSISTENT WITH SUCH
INSTITUTION’S PRACTICE IN CONNECTION WITH LOANS SIMILAR IN SIZE AND TYPE AS THE
LOAN TO ELIMINATE, MITIGATE OR REDUCE AMOUNTS THAT WOULD OTHERWISE BE PAYABLE BY
BORROWER UNDER THE FOREGOING PROVISIONS, PROVIDED THAT SUCH ACTION WOULD NOT BE
OTHERWISE PREJUDICIAL TO LENDER OR SUCH FUNDING PARTY, INCLUDING, WITHOUT
LIMITATION, BY DESIGNATING ANOTHER OF LENDER’S OR SUCH FUNDING PARTY’S OFFICES,
BRANCHES OR AFFILIATES AS THE LENDING OFFICE, BRANCH OR AFFILIATE; BORROWER
HEREBY AGREEING TO PAY ALL REASONABLY INCURRED COSTS AND EXPENSES INCURRED BY
LENDER OR ANY FUNDING PARTY IN CONNECTION WITH ANY SUCH ACTION.


 


(I)            NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, BORROWER SHALL NOT BE REQUIRED TO PAY,
AND LENDER SHALL NOT BE PERMITTED TO COLLECT, ANY AMOUNT OF INTEREST IN EXCESS
OF THE  MAXIMUM AMOUNT OF INTEREST PERMITTED BY LAW (“EXCESS INTEREST”).  IF ANY
EXCESS INTEREST IS PROVIDED FOR OR DETERMINED BY A COURT OF COMPETENT
JURISDICTION TO HAVE BEEN PROVIDED FOR IN THIS AGREEMENT OR IN ANY OF THE OTHER
LOAN DOCUMENTS, THEN IN SUCH EVENT: (1) THE PROVISIONS OF THIS PARAGRAPH SHALL
GOVERN AND CONTROL; (2) BORROWER SHALL NOT BE OBLIGATED TO PAY ANY EXCESS
INTEREST; (3) ANY EXCESS INTEREST THAT LENDER MAY HAVE RECEIVED HEREUNDER SHALL
BE, AT LENDER’S OPTION, (A) APPLIED AS A CREDIT AGAINST EITHER OR BOTH OF THE
PRINCIPAL INDEBTEDNESS OF THE LOAN OR ACCRUED AND UNPAID INTEREST THEREUNDER
(NOT TO EXCEED THE MAXIMUM AMOUNT PERMITTED BY LAW),

 

28

--------------------------------------------------------------------------------


 

(b) refunded to the payor thereof, or (c) any combination of the foregoing;
(4) the interest rate(s) provided for herein shall be automatically reduced to
the maximum lawful rate allowed from time to time under applicable law (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been and shall be, reformed and modified to reflect such reduction; and
(5) Borrower shall not have any action against Lender for any damages arising
out of the payment or collection of any Excess Interest.  Notwithstanding the
foregoing, if for any period of time interest on any Indebtedness is calculated
at the Maximum Rate rather than the applicable rate under this Agreement, and
thereafter such applicable rate becomes less than the Maximum Rate, the rate of
interest payable on such Indebtedness shall, to the extent permitted by law,
remain at the Maximum Rate until Lender shall have received or accrued the
amount of interest which Lender would have received or accrued during such
period on Indebtedness had the rate of interest not been limited to the Maximum
Rate during such period.  If the Default Rate shall be finally determined to be
unlawful, then the Maximum Rate shall be applicable during any time when the
Default Rate would have been applicable hereunder, provided however that if the
Maximum Rate is greater than the applicable interest rate, then the foregoing
provisions of this paragraph shall apply.


 

Section 2.6.            Voluntary Prepayment.


 


(A)           BORROWER MAY VOLUNTARILY PREPAY THE LOAN IN WHOLE OR IN PART ON
ANY BUSINESS DAY; PROVIDED, HOWEVER, THAT, ANY SUCH PREPAYMENT SHALL BE
ACCOMPANIED BY AN AMOUNT REPRESENTING (1) ALL ACCRUED INTEREST ON THE PORTION OF
THE LOAN BEING PREPAID, (2) WITH RESPECT TO ANY PREPAYMENT MADE ON A BUSINESS
DAY OTHER THAN A PAYMENT DATE, ALL ACCRUED INTEREST ON THE PORTION OF THE LOAN
BEING PREPAID THROUGH THE END OF THE INTEREST ACCRUAL PERIOD DURING WHICH THE
PREPAYMENT OCCURS AND (3) ALL OTHER AMOUNTS THEN DUE UNDER THE LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, THE PREPAYMENT FEE, IF ANY, AND THE EXIT FEE).


 


(B)           IN THE EVENT OF ANY SUCH VOLUNTARY PREPAYMENT, BORROWER SHALL GIVE
LENDER WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF
ITS INTENT TO PREPAY, WHICH NOTICE SHALL BE GIVEN AT LEAST FIFTEEN (15) DAYS’
PRIOR TO THE DATE UPON WHICH PREPAYMENT IS TO BE MADE AND SHALL SPECIFY THE
PAYMENT DATE ON WHICH SUCH PREPAYMENT IS TO BE MADE AND THE AMOUNT OF SUCH
PREPAYMENT (WHICH SHALL NOT BE LESS THAN $1,000,000).  IF ANY SUCH NOTICE IS
GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE
PAYMENT DATE SPECIFIED THEREIN (UNLESS SUCH NOTICE IS REVOKED BY BORROWER PRIOR
TO THE DATE SPECIFIED THEREIN IN WHICH EVENT BORROWER SHALL IMMEDIATELY
REIMBURSE LENDER FOR ANY REASONABLE OUT-OF-POCKET COSTS INCURRED IN CONNECTION
WITH THE GIVING OF SUCH NOTICE AND ITS REVOCATION).


 

Section 2.7.            Mandatory Prepayment; Capital Events; Certain Transfers.


 


(A)           BORROWER MAY EFFECT A CAPITAL EVENT WITH RESPECT TO AN INDIVIDUAL
MORTGAGED PROPERTY ON ANY BUSINESS DAY AS PROVIDED IN SECTION 2.7(C) BELOW OR AS
TO ALL OF THE MORTGAGED PROPERTY ON THE CONDITION THAT WITH RESPECT TO ANY
CAPITAL EVENT AS TO ALL OF THE MORTGAGED PROPERTY THE CAPITAL EVENT PROCEEDS
(AND, IF NECESSARY, ANY CONTRIBUTIONS FROM THE PRINCIPALS OF BORROWER NECESSARY
TO MAKE THE PAYMENTS REQUIRED HEREUNDER) ARE DEPOSITED IN THE COLLECTION ACCOUNT
AND APPLIED ON THE DATE OF DEPOSIT IN THE COLLECTION ACCOUNT TO REPAY THE
INDEBTEDNESS IN FULL (INCLUDING (1) ALL ACCRUED INTEREST ON THE PRINCIPAL
INDEBTEDNESS THROUGH THE END OF THE INTEREST ACCRUAL PERIOD DURING WHICH SUCH
DEPOSIT OCCURS, (2) THE PREPAYMENT FEE, IF ANY, AND THE EXIT FEE AND (3) OTHER
AMOUNTS THEN DUE UNDER THE LOAN DOCUMENTS).


 


(B)           INTENTIONALLY OMITTED.

 

29

--------------------------------------------------------------------------------


 


(C)           SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, BORROWER MAY EFFECT A CAPITAL EVENT WITH RESPECT TO ONE OR MORE
INDIVIDUAL MORTGAGED PROPERTY(IES); PROVIDED, HOWEVER, THAT (1) ANY SUCH CAPITAL
EVENT SHALL BE A SALE OR TRANSFER TO AN INDEPENDENT THIRD PARTY IN AN
ARM’S-LENGTH TRANSACTION OR TO AN AFFILIATE OF BORROWER IN CONNECTION WITH A
REFINANCING TRANSACTION, AND (2) EACH CAPITAL EVENT SHALL BE CONSUMMATED IN
ACCORDANCE WITH THE FOLLOWING PROCEDURE:


 

(A)          BORROWER SHALL HAVE GIVEN THE LENDER AT LEAST FIFTEEN (15) BUSINESS
DAYS’ PRIOR WRITTEN NOTICE OF THE CAPITAL EVENT, THE IDENTITY OF THE PURCHASER
AND THE ANTICIPATED CAPITAL EVENT PROCEEDS; AND

 

(B)           BORROWER SHALL MAKE OR CAUSE TO BE MADE THE DEPOSITS TO THE
COLLECTION ACCOUNT REFERRED TO IN SECTIONS 2.11(A) AND 2.12(A)(III).

 


(D)           UPON PAYMENT OR PREPAYMENT OF THE LOAN IN FULL, BORROWER SHALL PAY
TO LENDER, IN ADDITION TO THE AMOUNTS SPECIFIED IN SECTION 2.6, SECTION 2.7 AND
SECTION 2.12, AS APPLICABLE, ALL OTHER AMOUNTS THEN DUE AND PAYABLE TO LENDER
PURSUANT TO THE LOAN DOCUMENTS.


 

Section 2.8.            Application of Payments After Event of Default.  After
an Event of Default, Borrower irrevocably waives the right to direct the
application of any and all payments at any time hereafter received by Lender
from or on behalf of Borrower, and Borrower irrevocably agrees that Lender shall
have the continuing exclusive right to apply any and all such payments and any
and all proceeds and recoveries from the Pledged Accounts, the Mortgaged
Property or Borrower after the occurrence and during the continuance of an Event
of Default, in Lender’s sole discretion, to the Indebtedness and other amounts
then outstanding under this Agreement in such order and manner as Lender may
determine in its sole and absolute discretion, including, without limitation,
reasonable out-of-pocket costs and expenses of Lender reimbursable pursuant to
the terms of this Agreement arising as a result of such repayment, any accrued
and unpaid interest then payable with respect to the Loan or the portion thereof
being repaid, the Principal Indebtedness, any accrued and unpaid Exit Fee or
Prepayment Fee in respect of any such Principal Indebtedness or the portion
thereof being repaid, any other sums then due and payable to or for the benefit
of Lender pursuant to this Agreement or any other Loan Document(s), or to
Property Expenses and Capital Improvement Costs for the Mortgaged Property, or
to fund Reserve Accounts.

 

Section 2.9.            Method and Place of Payment.  Except as otherwise
specifically provided herein, all payments and prepayments under this Agreement
and the Note shall be made to Lender not later than 12:00 p.m., Eastern time, on
the date when due and shall be made in lawful money of the United States of
America by wire transfer in federal or other immediately available funds to its
account at such bank(s) as Lender may from time to time designate.  Any funds
received by Lender after such time shall, for all purposes hereof, be deemed to
have been paid on the next succeeding Business Day.  Lender shall notify
Borrower in writing of any changes in the account to which payments are to be
made.  All payments made by Borrower hereunder, or by Borrower under the other
Loan Documents, shall be made irrespective of, and without any deduction for,
any defenses, set-offs or counterclaims.

 

Section 2.10.          Taxes.


 


(A)           ALL PAYMENTS MADE BY OR ON BEHALF OF BORROWER UNDER THIS AGREEMENT
SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON
ACCOUNT OF, ANY PRESENT OR FUTURE INCOME, STAMP OR OTHER TAXES, LEVIES, IMPOSTS,
DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW OR HEREAFTER IMPOSED,
LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY GOVERNMENTAL AUTHORITY (THE “TAX
LIABILITIES”), EXCLUDING NET INCOME TAXES AND FRANCHISE TAXES (IMPOSED IN LIEU
OF NET INCOME TAXES) IMPOSED ON THE LENDER AS A RESULT OF A PRESENT OR FORMER
CONNECTION BETWEEN SUCH LENDER AND THE

 

30

--------------------------------------------------------------------------------


 

jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein including being a citizen or
resident or national of, or carrying on a business or maintaining a permanent
establishment in such jurisdiction (other than any such connection arising
solely from such Lender’s having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement if, at the
time such Lender first became a party to this Agreement, the applicable
Governmental Authority would not have imposed such taxes but instead such taxes
are a result of a change in relevant tax law including, but not limited to a
change in the generally accepted interpretation of existing tax law).  If
Borrower shall be required by law to deduct any such Tax Liabilities (or amounts
in estimation or reimbursement for the same) from or in respect of any sum
payable hereunder to Lender, then the sum payable hereunder shall be increased
(such increase, “additional amounts”) as may be necessary so that, after making
all required deductions, Lender receives an amount equal to the sum it would
have received had no such deductions been made.


 


(B)           IF LENDER IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF
SECTION 7701(A)(30) OF THE CODE (A “FOREIGN LENDER”) LENDER SHALL DELIVER TO
BORROWER, PRIOR TO RECEIPT OF ANY PAYMENT SUBJECT TO WITHHOLDING UNDER THE CODE
(OR UPON ACCEPTING AN ASSIGNMENT OF AN INTEREST HEREIN), TWO DULY SIGNED
COMPLETED COPIES OF EITHER INTERNAL REVENUE SERVICE (“IRS”) FORM W-8BEN OR ANY
SUCCESSOR THERETO (RELATING TO FOREIGN LENDER AND ENTITLING IT TO AN EXEMPTION
FROM, OR REDUCTION OF, WITHHOLDING TAX ON ALL PAYMENTS TO BE MADE TO FOREIGN
LENDER BY BORROWER PURSUANT TO THIS AGREEMENT) OR IRS FORM W-8ECI OR ANY
SUCCESSOR THERETO (RELATING TO ALL PAYMENTS TO BE MADE TO FOREIGN LENDER BY
BORROWER PURSUANT TO THIS AGREEMENT) OR SUCH OTHER EVIDENCE SATISFACTORY TO
BORROWER AND BORROWER THAT FOREIGN LENDER IS ENTITLED TO AN EXEMPTION FROM, OR
REDUCTION OF, U.S.  WITHHOLDING TAX, INCLUDING ANY EXEMPTION PURSUANT TO
SECTION 881(C) OF THE CODE.  IF THE FORM W-8BEN OR W-8ECI PROVIDED BY LENDER AT
THE TIME SUCH LENDER FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATES A UNITED
STATES INTEREST WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX AT SUCH
RATE SHALL BE CONSIDERED EXCLUDED FROM TAX LIABILITIES REIMBURSABLE BY BORROWER
TO LENDER UNDER SECTION 2.10(A) HEREOF, EXCEPT TO THE EXTENT THAT SUCH LENDER’S
ASSIGNOR (IF ANY) WAS ENTITLED, AT THE TIME OF ASSIGNMENT, TO RECEIVE ADDITIONAL
AMOUNTS FROM BORROWER PURSUANT TO SECTION 2.10(A).  THEREAFTER AND FROM TIME TO
TIME, FOREIGN LENDER SHALL (I) PROMPTLY SUBMIT TO BORROWER SUCH ADDITIONAL DULY
COMPLETED AND SIGNED COPIES OF ONE OF SUCH FORMS (OR SUCH SUCCESSOR FORMS AS
SHALL BE ADOPTED FROM TIME TO TIME BY THE RELEVANT UNITED STATES TAXING
AUTHORITIES) AS MAY THEN BE AVAILABLE UNDER THEN CURRENT UNITED STATES LAWS AND
REGULATIONS TO AVOID, OR SUCH EVIDENCE AS IS SATISFACTORY TO BORROWER AND
BORROWER OF ANY AVAILABLE EXEMPTION FROM OR REDUCTION OF, UNITED STATES
WITHHOLDING TAXES IN RESPECT OF ALL PAYMENTS TO BE MADE TO FOREIGN LENDER BY
BORROWER PURSUANT TO THIS AGREEMENT, (II) PROMPTLY NOTIFY BORROWER OF ANY CHANGE
IN CIRCUMSTANCES WHICH WOULD MODIFY OR RENDER INVALID ANY CLAIMED EXEMPTION OR
REDUCTION, AND (III) TAKE SUCH STEPS AS SHALL NOT BE MATERIALLY DISADVANTAGEOUS
TO IT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, AND AS MAY BE REASONABLY
NECESSARY (INCLUDING THE REDESIGNATION OF ITS LENDING OFFICE) TO AVOID ANY
REQUIREMENT OF APPLICABLE LAWS THAT BORROWER MAKE ANY DEDUCTION OR WITHHOLDING
FOR TAXES FROM AMOUNTS PAYABLE TO SUCH FOREIGN LENDER.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS PARAGRAPH, A FOREIGN LENDER SHALL NOT BE REQUIRED TO
DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH FOREIGN LENDER IS NOT
LEGALLY ABLE TO DELIVER.


 


(C)           IF A LENDER TRANSFERS ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT FROM ITS LENDING OFFICE TO ANOTHER LENDING OFFICE, WITHHOLDING TAX
(WHICH SHALL BE SET FORTH IN THE IRS FORM OR FORMS DESCRIBED IN THIS SECTION
2.10 PROVIDED BY SUCH LENDER TO BORROWER UPON SUCH TRANSFER, TAKING INTO ACCOUNT
THE TRANSFER) IMPOSED ON THE LENDER AFTER THE TRANSFER IN EXCESS OF THE RATE
IMPOSED PRIOR TO SUCH TRANSFER SHALL BE DEEMED TO BE FOR PURPOSES OF THIS
AGREEMENT EXCLUDED FROM TAX LIABILITIES REIMBURSABLE BY BORROWER TO LENDER FOR
PERIODS AFTER THE TRANSFER.  THIS SECTION 2.10(C) SHALL NOT APPLY WITH RESPECT
TO A CHANGE IN LENDING OFFICE REQUIRED FOR THE PARTICULAR RIGHT OR OBLIGATION AS
A RESULT OF ANY CHANGE IN, OR THE ADOPTION OR PHASE-IN OF, ANY LAW, RULE OR
REGULATION APPLICABLE TO SUCH LENDER AND OCCURRING AFTER THE DATE OF THIS
AGREEMENT AND THE APPLICABLE LENDER IS UNABLE, USING COMMERCIALLY REASONABLE
EFFORTS, TO CHANGE SUCH LENDING OFFICE TO ANOTHER LENDING OFFICE THAT IS SUBJECT
TO A LOWER WITHHOLDING TAX RATE.

 

31

--------------------------------------------------------------------------------


 


(D)           IF ANY LENDER VOLUNTARILY CHANGES ITS RESIDENCE OR PLACE OF
BUSINESS OR TAKES ANY OTHER SIMILAR ACTION, AND THE EFFECT OF SUCH CHANGE OR
ACTION, AS OF THE DATE THEREOF, WOULD BE TO INCREASE THE TAX LIABILITIES OF SUCH
LENDER, THE BORROWER SHALL NOT BE OBLIGATED TO PAY ANY ADDITIONAL AMOUNTS IN
RESPECT OF SUCH INCREASE.


 


(E)           IF AND TO THE EXTENT THAT A FOREIGN LENDER SELLS A PARTICIPATING
INTEREST TO A PARTICIPANT WHICH, PURSUANT TO SECTION 9.9(A), SEEKS TO OBTAIN THE
BENEFITS OF SECTION 2.10, THEN SUCH FOREIGN LENDER SHALL PROMPTLY DELIVER TO
BORROWER (I) TWO DULY SIGNED COMPLETED COPIES OF THE FORMS OR STATEMENTS
REQUIRED TO BE PROVIDED BY SUCH LENDER AS SET FORTH ABOVE, TO ESTABLISH THE
PORTION OF ANY SUCH SUMS PAID OR PAYABLE WITH RESPECT TO WHICH SUCH LENDER ACTS
FOR ITS OWN ACCOUNT THAT IS NOT SUBJECT TO U.S.  WITHHOLDING TAX, AND (II) TWO
DULY SIGNED COMPLETED COPIES OF IRS FORM W-8IMY (OR ANY SUCCESSOR THERETO),
TOGETHER WITH ANY INFORMATION SUCH LENDER CHOOSES TO TRANSMIT WITH SUCH FORM,
AND ANY OTHER CERTIFICATE OR STATEMENT OF EXEMPTION REQUIRED UNDER THE CODE, TO
ESTABLISH THAT SUCH LENDER IS NOT ACTING FOR ITS OWN ACCOUNT WITH RESPECT TO A
PORTION OF ANY SUCH SUMS PAYABLE TO SUCH LENDER.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS PARAGRAPH, A FOREIGN LENDER SHALL NOT BE REQUIRED TO DELIVER
ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH FOREIGN LENDER IS NOT LEGALLY ABLE
TO DELIVER.


 


(F)            FOR ANY PERIOD WITH RESPECT TO WHICH A LENDER HAS FAILED TO
COMPLY WITH THE REQUIREMENTS OF SECTION 2.10(B), (E) OR (H) (OTHER THAN TO THE
EXTENT SUCH FAILURE IS DUE TO A CHANGE IN LAW, RULE OR REGULATION OCCURRING
SUBSEQUENT TO THE DATE ON WHICH A FORM ORIGINALLY WAS REQUIRED TO BE PROVIDED),
BORROWER SHALL NOT BE REQUIRED TO PAY ADDITIONAL AMOUNTS TO THE LENDER PURSUANT
TO THIS SECTION 2.10 WITH RESPECT TO TAX LIABILITIES IMPOSED AS A RESULT OF SUCH
FAILURE.


 


(G)           BORROWER MAY, WITHOUT REDUCTION, WITHHOLD ANY TAX LIABILITIES
REQUIRED TO BE DEDUCTED AND WITHHELD FROM ANY PAYMENT UNDER ANY OF THE LOAN
DOCUMENTS WITH RESPECT TO WHICH BORROWER IS NOT REQUIRED TO PAY ADDITIONAL
AMOUNTS UNDER THIS SECTION 2.10.


 


(H)           UPON BORROWER’S REQUEST, IF THE LENDER IS A “UNITED STATES PERSON”
WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE, LENDER SHALL, IF AND TO
THE EXTENT REQUIRED BY LAW, EXECUTE AND DELIVER TO BORROWER AN IRS FORM W-9.


 

Section 2.11.          Release of Collateral.


 


(A)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, UPON THE OCCURRENCE OF A CAPITAL EVENT WITH RESPECT TO THE
MORTGAGED PROPERTY AS DESCRIBED IN SECTION 2.7 HEREOF, LENDER SHALL,
SIMULTANEOUSLY WITH SUCH CAPITAL EVENT RELEASE OF RECORD THE LIEN OF THE
MORTGAGES AND UCC-1 FINANCING STATEMENTS AND ANY OTHER LIENS IN FAVOR OF LENDER
RELATING TO THE MORTGAGED PROPERTY OR THE PORTION THEREOF AFFECTED BY SUCH
CAPITAL EVENT; PROVIDED, HOWEVER, THAT (I) LENDER SHALL NOT BE REQUIRED TO
RELEASE ITS LIEN UNLESS ANY PROCEEDS OF SUCH CAPITAL EVENT ARE PAID TO LENDER IN
FULL SATISFACTION OF THE INDEBTEDNESS (INCLUDING ANY PREPAYMENT FEES, EXIT FEES
AND OTHER AMOUNTS DUE LENDER) OR TO THE COLLECTION ACCOUNT AS REQUIRED HEREUNDER
AND (II) WITH RESPECT TO A CAPITAL EVENT CONSUMMATED IN ACCORDANCE WITH THIS
AGREEMENT WHICH DOES NOT RESULT IN A FULL SATISFACTION OF THE INDEBTEDNESS, IF
THE RELATED MORTGAGED PROPERTY IS LOCATED IN A STATE THAT IMPOSES MORTGAGE
RECORDING TAXES, THEN LENDER SHALL, IN LIEU OF SUCH RELEASE, TO THE EXTENT
NECESSARY TO FACILITATE FUTURE SAVINGS OF MORTGAGE TAX, ASSIGN AT BORROWER’S
EXPENSE, SUCH LIENS TO THE NEW LENDER(S), PROVIDED THAT ANY SUCH ASSIGNMENTS
SHALL BE WITHOUT RECOURSE, REPRESENTATION, OR WARRANTY OF ANY KIND, EXCEPT THAT
LENDER SHALL REPRESENT AND WARRANT (1) THE THEN OUTSTANDING AMOUNT OF THE
PRINCIPAL INDEBTEDNESS AND (2) THAT SUCH LIENS HAVE NOT BEEN PREVIOUSLY ASSIGNED
BY LENDER.


 


(B)           IN THE EVENT BORROWER SATISFIES THE OUTSTANDING INDEBTEDNESS IN
FULL, LENDER SHALL WITHDRAW AND HOLD UNINVESTED FOR BORROWER IN AN ELIGIBLE
ACCOUNT AT A FINANCIAL INSTITUTION SELECTED BY

 

32

--------------------------------------------------------------------------------


 

Lender from the Business Day immediately preceding the date upon which the
release of funds is to be made to Borrower and release on the date on which the
outstanding Indebtedness is repaid in full any and all amounts then on deposit
in the Reserve Accounts and/or the Collection Account to Borrower.  Upon
repayment of the Loan and all other amounts due hereunder and under the Loan
Documents in full in accordance with the terms hereof and thereof, Lender shall,
promptly after such payment, release or cause to be released all Liens with
respect to all Collateral (including, without limitation, terminating the tenant
direction letters delivered pursuant to Section 2.12(a)) or, to the extent
necessary to facilitate future savings of mortgage tax in states that impose
mortgage taxes, assign at Borrower’s expense, such Liens to Borrower’s new
lender(s), provided that any such assignments shall be without recourse,
representation, or warranty of any kind, except that Lender shall represent and
warrant (1) the then outstanding amount of the Principal Indebtedness and (2)
that such Liens have not been previously assigned by Lender.


 

Section 2.12.          Central Cash Management.


 


(A)           LOCAL COLLECTION ACCOUNTS; COLLECTION ACCOUNT; DEPOSITS TO AND
WITHDRAWALS FROM THE COLLECTION ACCOUNT.


 

(I)  ON OR BEFORE THE CLOSING DATE, LENDER SHALL (1) ESTABLISH ON BEHALF OF THE
BORROWER AND MAINTAIN WITH THE COLLECTION ACCOUNT BANK A COLLECTION ACCOUNT (THE
“COLLECTION ACCOUNT”), WHICH SHALL BE AN ELIGIBLE ACCOUNT WITH A SEPARATE AND
UNIQUE IDENTIFICATION NUMBER IN THE NAME OF LENDER, AS SECURED PARTY, OR, AT
LENDER’S OPTION, IN THE NAME OF BORROWER FOR THE BENEFIT OF LENDER, AS SECURED
PARTY, AND (2) CAUSE THE COLLECTION ACCOUNT BANK TO DELIVER TO LENDER THE
COLLECTION ACCOUNT AGREEMENT IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
LENDER ACKNOWLEDGING LENDER’S SECURITY INTEREST IN AND SOLE DOMINION AND CONTROL
OVER THE COLLECTION ACCOUNT.  ON OR BEFORE THE CLOSING DATE, BORROWER MAY (X)
ESTABLISH AND MAINTAIN WITH ONE OR MORE FINANCIAL INSTITUTIONS ACCEPTABLE TO
LENDER IN ITS SOLE REASONABLE DISCRETION (INDIVIDUALLY EACH, AND COLLECTIVELY,
THE “LOCAL COLLECTION ACCOUNT BANK”), ONE OR MORE LOCAL COLLECTION ACCOUNTS FOR
THE MORTGAGED PROPERTY (INDIVIDUALLY EACH, AND COLLECTIVELY, THE “LOCAL
COLLECTION ACCOUNT”) AND ONE OR MORE ACCOUNTS FOR SECURITY DEPOSITS (OTHER THAN
MASTER LEASE DEPOSITS) FOR THE MORTGAGED PROPERTY (INDIVIDUALLY EACH, AND
COLLECTIVELY, THE “SECURITY DEPOSIT ACCOUNT”), EACH OF WHICH SHALL BE AN
ELIGIBLE ACCOUNT WITH A SEPARATE AND UNIQUE IDENTIFICATION NUMBER AND ENTITLED
IN THE SAME NAME AS THE COLLECTION ACCOUNT AND (Y) CAUSE EACH LOCAL COLLECTION
ACCOUNT BANK TO DELIVER TO LENDER A LOCAL COLLECTION ACCOUNT AGREEMENT IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER ACKNOWLEDGING LENDER’S SECURITY
INTEREST IN AND SOLE DOMINION AND CONTROL OVER EACH LOCAL COLLECTION ACCOUNT AND
SECURITY DEPOSIT ACCOUNT; PROVIDED THAT BORROWER MAY DEPOSIT, HOLD AND
ADMINISTER SECURITY DEPOSITS (OTHER THAN MASTER LEASE DEPOSITS) FROM THAT
PORTION OF THE MORTGAGED PROPERTY, IF ANY, LOCATED IN NORTH CAROLINA IN A
SECURITY DEPOSIT ACCOUNT MAINTAINED WITH BANK OF AMERICA, N.A.  OR OTHER
FINANCIAL INSTITUTION WITH A NORTH CAROLINA BRANCH REASONABLY ACCEPTABLE TO
LENDER, WHICH, IT IS UNDERSTOOD, MAY NOT EXECUTE A LOCAL COLLECTION ACCOUNT
AGREEMENT, ALTHOUGH BORROWER SHALL MAKE COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN SUCH FINANCIAL INSTITUTION’S EXECUTION AND DELIVERY OF A LOCAL COLLECTION
ACCOUNT AGREEMENT.  ON THE CLOSING DATE, BORROWER SHALL DEPOSIT $695,850.43 IN
THE SECURITY DEPOSIT ACCOUNT.  ON OR BEFORE THE CLOSING DATE, LENDER SHALL
ESTABLISH ON BEHALF OF BORROWER AND MAINTAIN WITH THE COLLECTION ACCOUNT BANK A
SEPARATE ACCOUNT FOR MASTER LEASE DEPOSITS (THE “MASTER LEASE DEPOSIT ACCOUNT”),
WHICH SHALL BE AN ELIGIBLE ACCOUNT AND SHALL HAVE THE SAME TITLE AS THE
COLLECTION ACCOUNT, FOR THE BENEFIT OF LENDER UNTIL THE LOAN IS PAID IN FULL. 
ON THE CLOSING DATE BORROWER SHALL DEPOSIT $63,252 IN THE MASTER LEASE DEPOSIT
ACCOUNT, WHICH SHALL BE AN ESTIMATE OF MASTER LEASE DEPOSITS AS OF THE CLOSING
DATE.  AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE FIRST PAYMENT DATE, BORROWER
WILL PROVIDE TO LENDER AS PART OF THE MONTHLY STATEMENT A CERTIFIED LIST OF
MASTER LEASE DEPOSITS SHOWING THE AMOUNT OF, AND THE AMOUNT OF THE MASTER LEASE
DEPOSITS DEPOSITED IN THE MASTER LEASE DEPOSIT ACCOUNT SHALL BE ADJUSTED
ACCORDING ON THE

 

33

--------------------------------------------------------------------------------


 

FIRST PAYMENT DATE, BY A TRANSFER OF FUNDS BETWEEN THE COLLECTION ACCOUNT AND
THE MASTER LEASE DEPOSIT ACCOUNT.  SUBJECT TO SECTION 2.12(A)(II), BORROWER
SHALL

 

(A)          DEPOSIT OR CAUSE THE MANAGER TO DEPOSIT IN THE SECURITY DEPOSIT
ACCOUNT (OR INTO THE MASTER LEASE DEPOSIT ACCOUNT, WITH RESPECT TO MASTER LEASE
DEPOSITS) NOT LESS THAN ONE TIME DURING EACH CALENDAR MONTH ALL SECURITY
DEPOSITS IN THE FORM OF MONEY RECEIVED FROM THE TENANTS, SINCE THE DATE OF THE
PREVIOUS DEPOSIT (OR IN THE CASE OF THE INITIAL DEPOSIT, SINCE THE CLOSING
DATE),

 

(B)           DEPOSIT OR CAUSE THE MANAGER TO DEPOSIT IN THE COLLECTION ACCOUNT
OR LOCAL COLLECTION ACCOUNT, ALL RENTS AND MONEY RECEIVED FROM ACCOUNTS OR UNDER
LEASES AND DERIVED FROM THE MORTGAGED PROPERTY AND ALL PROCEEDS THEREOF, IN EACH
CASE ON EACH BUSINESS DAY FOLLOWING THE COLLECTION AND RECEIPT THEREOF DURING
THE FIRST SEVEN (7) BUSINESS DAYS OF EACH CALENDAR MONTH AND NOT LESS THAN ONCE
DURING EACH CALENDAR WEEK OF SUCH MONTH COMMENCING AFTER SUCH SEVENTH (7TH) DAY,
AND

 

(C)           SWEEP OR CAUSE TO BE SWEPT BY EACH LOCAL COLLECTION ACCOUNT BANK
ALL MONEY ON DEPOSIT IN THE LOCAL COLLECTION ACCOUNT IN EXCESS OF $10,000 (WHICH
THE LOCAL COLLECTION ACCOUNT BANK SHALL BE ENTITLED TO USE TO OFFSET ANY
RETURNED ITEMS) TO THE COLLECTION ACCOUNT ON EACH BUSINESS DAY.

 

Borrower shall not have any right to withdraw Money from the Local Collection
Account, the Security Deposit Account, the Master Lease Deposit Account or the
Collection Account, which shall be under the sole dominion and control, and the
“control” within the meaning of Sections 9-104 and 9-106 of the UCC, of Lender;
provided, that notwithstanding the foregoing, so long as an Event of Default has
not occurred and is not continuing (or if an Event of Default has occurred and
is continuing but Borrower is required to return the security deposit in
accordance with applicable Legal Requirements), Borrower may instruct the Local
Collection Account Bank to withdraw from the Security Deposit Account security
deposits (other than Master Lease Deposits) in order to satisfy Borrower’s
obligations to return the same to tenants entitled to them under and in
accordance with the Leases.  Any disbursement of Master Lease Deposits shall in
each case be subject to Lender’s prior approval and direction, provided that
Lender shall authorize, upon Borrower’s request made not more frequently than on
a monthly basis, disbursements reflecting any reduction in Master Lease Deposits
to which the tenant under the applicable Master Homesite Lease Documentation is
entitled.  In the event of a Lease default or other occurrence whereby Borrower,
as landlord, shall become entitled to retain any security deposits or apply the
same to amounts owed under the applicable Lease, any such security deposits so
retained and/or applied by Borrower shall, upon such retention or application,
be transferred from the Security Deposit Account to the Local Collection Account
or the Collection Account and treated in the same manner as Rents provided, that
in the event of a default under a Master Homesite Lease Agreement entitling the
landlord to retain Master Lease Deposits, the Master Lease Deposits shall not be
transferred to the Collection Account and treated as Rents but instead shall
continue to be held in the Master Lease Deposit Account as additional collateral
for the Indebtedness.  Any such Rents, Money or Proceeds held by Borrower or the
Manager prior to deposit into the Local Collection Account shall be held in
trust for the benefit of Lender.  Borrower shall be responsible for the payment
of all costs and expenses in connection with establishing and maintaining the
Collection Account, the Local Collection Account, the Security Deposit Account,
the Master Lease Deposit Account and the Reserve Accounts (including, without
limitation, Collection Account Bank’s and Local Collection Account Bank’s fees
and charges) and shall reimburse Lender upon demand for any such costs or
expenses incurred by Lender.

 

34

--------------------------------------------------------------------------------


 

(II)  IN THE EVENT THAT ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,

 

(A)          upon request of Lender, Borrower shall deliver to each tenant under
a Lease an irrevocable direction letter in a form approved by Lender requiring
the tenant to pay all Rents and other Money under Leases, and any Money received
from Accounts or otherwise derived from the Mortgaged Property and Proceeds
thereof owed to Borrower directly to the Collection Account or (if Lender
elects) a Local Collection Account and shall deliver an irrevocable direction
letter in such form to each tenant under a new Lease entered into thereafter
prior to the commencement of such Lease,

 

(B)           upon request of Lender, all Rents and Money received from Accounts
or under Leases and derived from the Mortgaged Property and all Proceeds thereof
shall be payable to Lender or as otherwise directed by Lender,

 

(C)           if a tenant under a Lease forwards any Rents, Money or Proceeds to
Borrower or Manager rather than directly to the Collection Account or applicable
Local Collection Account, Borrower shall (i) if the Lender has made the request
referred to in Section 2.12(a)(ii)(A) above, deliver an additional irrevocable
direction letter to the tenant and make other commercially reasonable efforts to
cause the tenant to thereafter forward such Rents, Money or Proceeds directly to
the Collection Account or (if Lender elects) a Local Collection Account, and
(ii) immediately deposit or cause the Manager to deposit in the Collection
Account any such Rents, Money or Proceeds received by Borrower or Manager,

 

(D)          Borrower shall not have any right to make or direct any withdrawals
from the Collection Account or the Reserve Account without the prior written
consent of Lender (it being understood and agreed that Borrower may continue to
make withdrawals from the Security Deposit Account as described above), and

 

(E)           any and all funds on deposit in the Collection Account and the
Reserve Accounts may be allocated by Lender in its sole discretion for the
payment of the Indebtedness pursuant to Section 2.8 of this Agreement or to the
Operating Expense Account, the Working Capital Reserve Account or the Debt
Service Reserve Account.

 

(III)  BORROWER SHALL DEPOSIT IN THE COLLECTION ACCOUNT:  (A) AS AND WHEN
REQUIRED BY SECTIONS 5.1(X) AND (Y), LOSS PROCEEDS RECEIVED BY BORROWER AND (B)
SIMULTANEOUSLY WITH THE CONSUMMATION OF ANY CAPITAL EVENT, THE CAPITAL EVENT
PROCEEDS RESULTING FROM SUCH CAPITAL EVENT AND, IF THE RELATED CAPITAL EVENT
PROCEEDS ARE LESS THAN THE RELATED RELEASE PRICE, ANY BORROWER RELEASE PRICE
CONTRIBUTION NECESSARY IN CONNECTION WITH SUCH CAPITAL EVENT IN ORDER TO PAY THE
RELEASE PRICE FOR A CAPITAL EVENT OF AN INDIVIDUAL MORTGAGED PROPERTY OR GROUP
OF MORTGAGED PROPERTIES.

 


(B)           DISTRIBUTION OF CASH.  SO LONG AS AN EVENT OF DEFAULT HAS NOT
OCCURRED AND IS NOT CONTINUING (AND THEREAFTER AT LENDER’S SOLE OPTION AND
DISCRETION), LENDER SHALL APPLY FUNDS ON DEPOSIT IN THE COLLECTION ACCOUNT (TO
THE EXTENT NOT HELD IN RESERVE ACCOUNTS CONSTITUTING SUB-ACCOUNTS OF THE
COLLECTION ACCOUNT, IF ANY, AND WITH THE EXCEPTION OF CAPITAL EVENT PROCEEDS AND
LOSS PROCEEDS, WHICH SHALL BE APPLIED AS PROVIDED IN SECTION 2.7 OF THIS
AGREEMENT) ON EACH PAYMENT DATE, TO THE EXTENT OF THE AMOUNTS SET FORTH IN THE
RELATED PAYMENT DATE STATEMENT DELIVERED BY LENDER OR ITS SERVICER, AS FOLLOWS:

 

35

--------------------------------------------------------------------------------


 

(i) first, to the Real Estate Taxes Escrow Account and the Insurance Escrow
Account, in that order, in the respective amounts required to be deposited
therein as described in Section 2.13(b);

 

(ii) second, to the payment to Lender of (i) the interest then due and payable
on the Note with respect to the related Interest Accrual Period, (ii) the Exit
Fee, the Extension Fee and the Prepayment Fee, if any, then due and payable and
(iii) the Principal Indebtedness in an amount equal to the sum of (1) if a
Capital Event of an individual Mortgaged Property(ies) occurred during the
related Collection Period, the related Release Price plus (2) any Loss Proceeds
to which the Lender is then entitled pursuant to this Agreement;

 

(iii) third, to the payment to Lender of any expenses then due and payable to
Lender or its servicer(s) pursuant to this Agreement or the other Loan
Documents;

 

(iv) fourth, to the Replacement Reserve Account in the amount required to be
deposited therein as described in Section 2.13(a);

 

(v) fifth, to the payment of any outstanding indemnification payment to which an
Indemnified Party is then entitled pursuant to Sections 5.1(i) and 5.1(j), and
any other amounts then due and payable to Lender pursuant to this Agreement and
the other Loan Documents which are not paid from applications under clause (iii)
above;

 

(vi) sixth, to the Prepaid Rent Account in the amount required to be deposited
therein as described in Section 2.13(d);

 

(vii) seventh, if no Event of Default exists, to Borrower in an amount equal to
remaining available funds, if any; provided, that if any Event of Default
exists, no disbursement shall be made under this clause sixth; and

 

(viii) eighth, if any Event of Default exists, then to the extent Lender has not
made other application of such remaining available funds in Lender’s discretion
as provided hereunder, all remaining available funds shall be allocated as
determined by Lender in Lender’s sole and absolute discretion (and re-allocated
from time to time as Lender may elect) and retained in the Debt Service Reserve
Account, the Working Capital Reserve Account and/or the Operating Expense
Account or, at Lender’s option, in other Lender-controlled accounts.

 


(C)           PERMITTED INVESTMENTS.  SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, BORROWER SHALL DIRECT LENDER IN WRITING TO INVEST
AND REINVEST ANY BALANCE IN THE COLLECTION ACCOUNT, FROM TIME TO TIME IN
PERMITTED INVESTMENTS; PROVIDED, HOWEVER, THAT


 

(i)            the maturity of the Permitted Investments on deposit therein
shall be at the discretion of Borrower, but in any event no later than the
Business Day immediately preceding the date on which such funds are required to
be withdrawn therefrom pursuant to Section 2.12(a) or 2.12(b) of this Agreement,

 

(ii)           after an Event of Default has occurred and for so long as such
Event of Default is continuing Borrower shall not have any right to direct
investment of the balance in the Collection Account,

 

(iii)          all such Permitted Investments shall be held in the name of
Lender or its servicer and shall be credited to the Collection Account, and

 

36

--------------------------------------------------------------------------------


 

(iv)          if no written investment direction is provided to Lender by
Borrower, Lender may at Lender’s option invest any balance in the Collection
Account in such Permitted Investments as may be selected by Lender.

 

Lender shall have no liability for any loss in investments of funds in the
Collection Account that are invested in Permitted Investments and no such loss
shall affect Borrower’s obligation to fund, or liability for funding, the
Collection Account.  All interest paid or other earnings on the Permitted
Investments of funds deposited into the Collection Account made hereunder shall
be deposited into the Collection Account.  Borrower shall include all earnings
on the Collection Account as income of Borrower for federal and applicable state
tax purposes.

 


(D)           MONTHLY AND PAYMENT DATE STATEMENTS.  WITH RESPECT TO EACH
COLLECTION PERIOD, LENDER OR ITS SERVICER SHALL PREPARE AND DELIVER, OR SHALL
CAUSE TO BE PREPARED AND DELIVERED, TO BORROWER AND LENDER A STATEMENT NO LATER
THAN TEN (10) BUSINESS DAYS AFTER THE END OF SUCH COLLECTION PERIOD SETTING
FORTH THE AGGREGATE DEPOSITS TO AND WITHDRAWALS FROM THE COLLECTION ACCOUNT AND
EACH RESERVE ACCOUNT AND THE OPENING AND CLOSING BALANCES IN SUCH ACCOUNTS
(COLLECTIVELY, THE “MONTHLY STATEMENT”).  WITH RESPECT TO EACH PAYMENT DATE AND
THE RELATED COLLECTION PERIOD AND INTEREST ACCRUAL PERIOD, LENDER OR ITS
SERVICER SHALL PREPARE AND DELIVER, OR SHALL CAUSE TO BE PREPARED AND DELIVERED
TO BORROWER AND LENDER, A STATEMENT (EACH, A “PAYMENT DATE STATEMENT”) NO LATER
THAN THE BUSINESS DAY PRIOR TO SUCH PAYMENT DATE WITH RESPECT TO EACH OF THE
ITEMS BELOW, SETTING FORTH THE FOLLOWING:


 

(I) THE AGGREGATE DEPOSITS TO THE COLLECTION ACCOUNT DURING THE RELATED
COLLECTION PERIOD FOR EACH TYPE OF DEPOSIT UNDER THIS AGREEMENT AND THE OPENING
AND CLOSING BALANCES IN THE COLLECTION ACCOUNT;

 

(II) THE AMOUNT OF INTEREST THEN DUE AND PAYABLE ON THE NOTE WITH RESPECT TO THE
INTEREST ACCRUAL PERIOD (INCLUDING THE APPLICABLE NUMBER OF DAYS AND INTEREST
RATE WHICH WERE APPLIED IN DETERMINING SUCH AMOUNT);

 

(III) THE AMOUNT OF THE EXIT FEE, THE EXTENSION FEE OR THE PREPAYMENT FEE, IF
ANY, THEN DUE AND PAYABLE;

 

(IV) THE AMOUNT OF ANY EXPENSES PAYABLE TO LENDER AND ANY OUTSTANDING
INDEMNIFICATION PAYMENT TO WHICH AN INDEMNIFIED PARTY IS THEN ENTITLED UNDER
THIS AGREEMENT;

 

(V) THE FOLLOWING INFORMATION WITH RESPECT TO THE PRINCIPAL INDEBTEDNESS IN A
FORMAT REASONABLY ACCEPTABLE TO LENDER:  (1) THE PRINCIPAL INDEBTEDNESS AS OF
THE PRECEDING PAYMENT DATE, (2) ANY PRINCIPAL PAYABLE TO LENDER PURSUANT TO
SECTIONS 2.6, 2.7 OR 2.12 ON SUCH PAYMENT DATE, AND (3) THE PRINCIPAL
INDEBTEDNESS ON THE CURRENT PAYMENT DATE (TAKING INTO ACCOUNT SUCH PAYMENTS);
AND

 

(VI)  THE AMOUNT WITHDRAWN FROM OR REMITTED TO EACH ACCOUNT OF THE RESERVE
ACCOUNT IN ACCORDANCE WITH SECTIONS 2.12 AND 2.13 AND THE AMOUNT REMITTED TO
BORROWER.

 


(E)           INTENTIONALLY OMITTED.


 


(F)            LOSS PROCEEDS.  IN THE EVENT OF A CASUALTY OR TAKING WITH RESPECT
TO THE MORTGAGED PROPERTY, UNLESS PURSUANT TO SECTION 5.1(X) OF THIS AGREEMENT,
THE LOSS PROCEEDS ARE TO BE MADE AVAILABLE TO BORROWER FOR RESTORATION, ALL OF
BORROWER’S INTEREST IN LOSS PROCEEDS SHALL BE PAID DIRECTLY TO THE COLLECTION
ACCOUNT.  IF THE LOSS PROCEEDS ARE TO BE MADE AVAILABLE FOR RESTORATION PURSUANT
TO THIS AGREEMENT, SUCH LOSS PROCEEDS SHALL BE HELD BY LENDER IN A SEGREGATED
INTEREST-BEARING ELIGIBLE

 

37

--------------------------------------------------------------------------------


 

Account in the name of Lender and under the sole dominion and control of Lender
to be opened (if not previously opened and maintained by the Collection Account
Bank under the Collection Account Agreement by the Lender) by Lender at a
financial institution selected by Lender (the “Loss Proceeds Account”).  Funds
on deposit in the Loss Proceeds Account shall be invested in Permitted
Investments in the same manner and subject to the same restrictions as set forth
in Section 2.12(c) with respect to the Collection Account (except that the
maturity shall be not later than as necessary to satisfy any schedule of
distributions for Restoration required or approved by Lender).  If any Loss
Proceeds are received by Borrower, such Loss Proceeds shall be received in trust
for Lender, shall be segregated from other funds of Borrower, and shall be
forthwith paid to Lender to the extent necessary to comply with this Agreement.


 

Section 2.13.          Reserve Accounts.


 


(A)           DEFERRED MAINTENANCE ESCROW ACCOUNT AND REPLACEMENT RESERVE
ACCOUNT.


 

(I)  ON OR BEFORE THE CLOSING DATE, LENDER SHALL ESTABLISH ON BEHALF OF THE
BORROWER AND MAINTAIN WITH THE COLLECTION ACCOUNT BANK TWO SEPARATE ACCOUNTS FOR
DEFERRED MAINTENANCE AND REPLACEMENT RESERVES, EACH OF WHICH SHALL BE AN
ELIGIBLE ACCOUNT AND SHALL HAVE THE SAME TITLE AS THE COLLECTION ACCOUNT, FOR
THE BENEFIT OF LENDER UNTIL THE LOAN IS PAID IN FULL.  THE TWO ACCOUNTS SHALL BE
DESIGNATED THE “DEFERRED MAINTENANCE ESCROW ACCOUNT” (THE “DEFERRED MAINTENANCE
ESCROW ACCOUNT”) AND THE “REPLACEMENT RESERVE ACCOUNT” (THE “REPLACEMENT RESERVE
ACCOUNT”).  ON THE CLOSING DATE, LENDER SHALL DEPOSIT OUT OF THE LOAN PROCEEDS
$1,356,293.75 IN THE DEFERRED MAINTENANCE ESCROW ACCOUNT AND 28,366.67 IN THE
REPLACEMENT RESERVE ACCOUNT.  ON EACH PAYMENT DATE, COMMENCING WITH THE MARCH
2004 PAYMENT DATE, BORROWER SHALL DEPOSIT FROM THE COLLECTION ACCOUNT (OR IF THE
FUNDS FOR SUCH DEPOSIT ARE NOT AVAILABLE PURSUANT TO SECTION 2.12(B), SHALL MAKE
AN ADDITIONAL DEPOSIT OF BORROWER’S FUNDS SOURCED FROM EQUITY CAPITAL
CONTRIBUTIONS) TO THE REPLACEMENT RESERVE ACCOUNT, OF AN AMOUNT EQUAL TO THE
REPLACEMENT RESERVE DEPOSIT AMOUNT UNTIL THE AMOUNT ON DEPOSIT IN THE
REPLACEMENT RESERVE ACCOUNT EQUALS THE REPLACEMENT RESERVE THRESHOLD AMOUNT FOR
THE INITIAL TIME.  DURING THE PERIOD COMMENCING ON THE MARCH 2004 PAYMENT DATE
WHEN SUCH DEPOSITS ARE BEING MADE TO THE REPLACEMENT RESERVE ACCOUNT UNTIL THE
FUNDS ON DEPOSIT THEREIN EQUAL THE REPLACEMENT RESERVE THRESHOLD AMOUNT FOR THE
INITIAL TIME, NO WITHDRAWALS MAY BE MADE FROM THE REPLACEMENT RESERVE ACCOUNT. 
AFTER THE AMOUNT ON DEPOSIT IN THE REPLACEMENT RESERVE ACCOUNT EQUALS THE
REPLACEMENT RESERVE THRESHOLD AMOUNT FOR THE INITIAL TIME, THE BORROWER MAY
REQUEST WITHDRAWALS FROM THE REPLACEMENT RESERVE ACCOUNT PURSUANT TO THE
PROCEDURE SET FORTH IN SECTION 2.13(A)(III) BELOW.  IN THE EVENT FOLLOWING SUCH
WITHDRAWAL, THE AMOUNT ON DEPOSIT IN THE REPLACEMENT RESERVE ACCOUNT SHALL BE
LESS THAN THE REPLACEMENT RESERVE THRESHOLD AMOUNT THEN ON EACH SUBSEQUENT
PAYMENT DATE BORROWER SHALL DEPOSIT FROM THE COLLECTION ACCOUNT (OR IF THE FUNDS
FOR SUCH DEPOSIT ARE NOT AVAILABLE PURSUANT TO SECTION 2.12(B), SHALL MAKE AN
ADDITIONAL DEPOSIT OF BORROWER’S FUNDS SOURCED FROM EQUITY CAPITAL
CONTRIBUTIONS) TO THE REPLACEMENT RESERVE ACCOUNT, OF AN AMOUNT EQUAL TO THE
REPLACEMENT RESERVE DEPOSIT AMOUNT UNTIL THE AMOUNT ON THE DEPOSIT IN THE
REPLACEMENT RESERVE ACCOUNT ONCE AGAIN EQUALS THE REPLACEMENT RESERVE THRESHOLD
AMOUNT (FOLLOWING WHICH EVENT THE BORROWER SHALL ONCE AGAIN NOT BE OBLIGATED TO
MAKE DEPOSITS TO THE REPLACEMENT RESERVE ACCOUNT).

 

(II) ANY AND ALL MONEYS REMITTED TO THE DEFERRED MAINTENANCE ESCROW ACCOUNT,
TOGETHER WITH ANY PERMITTED INVESTMENTS IN WHICH SUCH MONEYS ARE OR WILL BE
INVESTED OR REINVESTED DURING THE TERM OF THIS AGREEMENT, SHALL BE HELD IN THE
DEFERRED MAINTENANCE ESCROW ACCOUNT TO BE WITHDRAWN BY LENDER UPON WRITTEN
REQUEST OF BORROWER MADE NOT MORE THAN ONCE EACH MONTH IN AN AMOUNT NOT LESS
THAN $10,000, AND APPLIED TO PAY DIRECTLY OR REIMBURSE BORROWER FOR REPAIRS SET
FORTH ON SCHEDULE 1 ATTACHED HERETO (THE “IMMEDIATE REPAIRS”) UPON SATISFACTION
OF THE DISBURSEMENT CONDITIONS LISTED ON SCHEDULE 6 HEREOF.   WITHIN THE
APPLICABLE TIME PERIOD(S) FOR

 

38

--------------------------------------------------------------------------------


 

COMPLETION SET FORTH ON SCHEDULE 1, BORROWER SHALL COMPLETE SUCH IMMEDIATE
REPAIRS AND SHALL PROVIDE TO LENDER SUCH DOCUMENTATION, AND OTHER EVIDENCE OF
COMPLIANCE WITH LAW AS LENDER MAY REASONABLY REQUIRE.  THE FUNDS CONTAINED IN
THE DEFERRED MAINTENANCE ESCROW ACCOUNT SHALL BE UTILIZED BY BORROWER SOLELY FOR
PERFORMANCE OF THE IMMEDIATE REPAIRS IN ACCORDANCE WITH THE PROPERTY CONDITION
ASSESSMENTS AND ENVIRONMENTAL REPORTS, AND SHALL NOT BE USED BY BORROWER FOR
PURPOSES FOR WHICH ANY OTHER RESERVE ACCOUNT IS ESTABLISHED.  UPON WRITTEN
APPLICATION OF BORROWER (WHICH MAY BE DONE BY ELECTRONIC MAIL OR E-MAIL),
BORROWER SHALL BE ENTITLED TO OBTAIN DISBURSEMENTS BY LENDER FROM THE DEFERRED
MAINTENANCE ESCROW ACCOUNT TO PAY COSTS INCURRED BY BORROWER FOR SUCH IMMEDIATE
REPAIRS, PROVIDED THAT (A) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
(B) BORROWER SHALL PROVIDE TO LENDER (INCLUDING BY ELECTRONIC MAIL OR E-MAIL)
SUCH DOCUMENTATION AND CERTIFICATIONS AS LENDER MAY REASONABLY REQUEST TO
SUBSTANTIATE THE REQUIREMENT FOR AND ENTITLEMENT TO SUCH DISBURSEMENT, (C)
BORROWER SHALL PROVIDE TO LENDER (INCLUDING BY ELECTRONIC MAIL OR E-MAIL) WITH
ALL INVOICES, RECEIPTS, LIEN WAIVERS AND OTHER DOCUMENTATION OF LAWFUL AND
WORKMANLIKE PROGRESS OR COMPLETION, LIEN-FREE STATUS, AND AVAILABILITY OF
SUFFICIENT FUNDS, ALL AS MAY BE REASONABLY REQUESTED BY LENDER, AND (D) BORROWER
SHALL PROVIDE LENDER SUCH EVIDENCE AS MAY BE REASONABLY SATISFACTORY TO LENDER
THAT AFTER PAYMENT OF ANY DRAW FOR IMMEDIATE REPAIRS, THE FUNDS REMAINING IN THE
DEFERRED MAINTENANCE ESCROW ACCOUNT SHALL BE SUFFICIENT TO PAY FOR THE REMAINDER
OF SUCH IMMEDIATE REPAIRS.   IN THE EVENT BORROWER COMPLETES THE REPAIRS FOR
WHICH FUNDS WERE RESERVED IN THE DEFERRED MAINTENANCE ESCROW ACCOUNT TO THE
REASONABLE SATISFACTION OF LENDER, LENDER SHALL DISBURSE ANY AND ALL AMOUNTS
THEN ON DEPOSIT IN THE DEFERRED MAINTENANCE ESCROW ACCOUNT TO THE COLLECTION
ACCOUNT.

 

(III) SUBJECT TO THE PROVISIONS OF SECTION 2.13(A)(I), ANY AND ALL MONEYS
REMITTED TO THE REPLACEMENT RESERVE ACCOUNT, TOGETHER WITH ANY PERMITTED
INVESTMENTS IN WHICH SUCH MONEYS ARE OR WILL BE INVESTED OR REINVESTED DURING
THE TERM OF THIS AGREEMENT, SHALL BE HELD IN THE REPLACEMENT RESERVE ACCOUNT  TO
BE WITHDRAWN BY LENDER UPON WRITTEN REQUEST OF BORROWER MADE NOT MORE THAN ONCE
EACH MONTH IN AN AMOUNT NOT LESS THAN $10,000, AND APPLIED TO REIMBURSE BORROWER
FOR CAPITAL IMPROVEMENT COSTS (OTHER THAN THOSE FOR IMMEDIATE REPAIRS)
REASONABLY APPROVED BY LENDER FOR DISBURSEMENTS FROM THE REPLACEMENT RESERVE
(“APPROVED CAPITAL EXPENDITURES”) UPON SATISFACTION OF THE DISBURSEMENT
CONDITIONS LISTED ON SCHEDULE 6 HEREOF, PROVIDED THAT FUNDS IN THE REPLACEMENT
RESERVE ACCOUNT SHALL NOT BE USED BY BORROWER FOR PURPOSES FOR WHICH ANY OTHER
RESERVE ACCOUNT IS ESTABLISHED.

 


(B)           REAL ESTATE TAXES ESCROW ACCOUNT AND INSURANCE ESCROW ACCOUNT.  ON
OR BEFORE THE CLOSING DATE, LENDER SHALL ON BEHALF OF THE BORROWER ESTABLISH AND
MAINTAIN WITH THE COLLECTION ACCOUNT BANK TWO SEPARATE ACCOUNTS FOR BASIC
CARRYING COSTS, EACH OF WHICH SHALL BE AN ELIGIBLE ACCOUNT AND SHALL HAVE THE
SAME TITLE AS THE COLLECTION ACCOUNT FOR THE BENEFIT OF LENDER UNTIL THE LOAN IS
PAID IN FULL.  THE TWO ACCOUNTS SHALL BE DESIGNATED THE “REAL ESTATE TAXES
ESCROW ACCOUNT” (THE “REAL ESTATE TAXES ESCROW ACCOUNT”) AND THE “INSURANCE
ESCROW ACCOUNT” (THE “INSURANCE ESCROW ACCOUNT”).  ON THE CLOSING DATE, THE
LENDER SHALL DEPOSIT OUT OF THE LOAN PROCEEDS $669,937.46 IN THE REAL ESTATE
TAXES ESCROW ACCOUNT AND $68,793 IN THE INSURANCE ESCROW ACCOUNT (I.E.  THE
AMOUNT NECESSARY TO MEET THE FIRST BILL WITH CREDIT FOR EXISTING MONTHLY ESCROW
PAYMENTS MADE PRIOR TO THE APPLICABLE DUE DATE).  WITH RESPECT TO EACH PAYMENT
DATE, BORROWER SHALL DEPOSIT FROM THE COLLECTION ACCOUNT (OR, IF THE FUNDS FOR
SUCH DEPOSIT ARE NOT AVAILABLE PURSUANT TO SECTION 2.12(B), SHALL MAKE AN
ADDITIONAL DEPOSIT OF BORROWER’S FUNDS SOURCED FROM EQUITY CAPITAL
CONTRIBUTIONS),


 

(1)           an amount equal to (1/12th) one-twelfth of the annual real estate
taxes and any other Impositions that if not paid in a timely manner will result
in a Lien on a Mortgaged Property in the Real Estate Taxes Escrow Account,

 

39

--------------------------------------------------------------------------------


 

(2)           an amount equal to one-twelfth (1/12th) of the annual insurance
premiums for policies of insurance required to be maintained by Borrower with
respect to the Mortgaged Property pursuant to this Agreement, and any additional
insurance required under any of the other Loan Documents, in the Insurance
Escrow Account.

 

Any and all Moneys remitted to the Real Estate Taxes Escrow Account or Insurance
Escrow Account (which shall not bear interest for the benefit of Borrower) shall
be held in the Real Estate Taxes Escrow Account or Insurance Escrow Account to
be withdrawn from the Real Estate Taxes Escrow Account or Insurance Escrow
Account, as applicable, by Lender or its servicer upon written request of
Borrower delivered to Lender and its servicer together with documentation and
other evidence (including invoices and in the case of a reimbursement of
Borrower, evidence that the related costs have been paid) with respect to the
respective Basic Carrying Costs towards which such funds are to be applied, and
applied to pay directly (or reimburse Borrower, in the case of insurance
premiums only) for (x) any Impositions (in the case of the Real Estate Taxes
Escrow Account) or (y) any insurance premiums for policies of insurance required
to be maintained by Borrower with respect to the Mortgaged Property pursuant to
this Agreement, and any additional insurance required under any of the other
Loan Documents (in the case of the Insurance Escrow Account).  Borrower shall
provide Lender or its servicer with bills and other documents necessary for
payment of Impositions and insurance premiums at least ten (10) Business Days
prior to the due dates therefor.  In the event the amount on deposit in the Real
Estate Taxes Escrow Account or the Insurance Escrow Account exceeds the amount
due for Impositions by more than one-twelfth (1/12th) of the annual real estate
taxes (in the case of the Real Estate Taxes Escrow Account) or the amount due
for insurance premiums (in the case of the Insurance Escrow Account),
respectively, Lender or its servicer shall in its sole discretion credit such
excess against future payment obligations to the Real Estate Taxes Escrow
Account or the Insurance Escrow Account, as applicable.

 


(C)           OPERATING EXPENSE ACCOUNT, WORKING CAPITAL RESERVE ACCOUNT AND THE
DEBT SERVICE RESERVE ACCOUNT.  ON OR BEFORE THE CLOSING DATE, LENDER SHALL ON
BEHALF OF THE BORROWER ESTABLISH AND MAINTAIN WITH THE COLLECTION ACCOUNT BANK
THREE ACCOUNTS FOR THE REMITTANCE OF FUNDS BY LENDER OR ITS SERVICER IN ITS SOLE
DISCRETION AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, EACH OF
WHICH SHALL BE AN ELIGIBLE ACCOUNT AND SHALL HAVE THE SAME TITLE AS THE
COLLECTION ACCOUNT FOR THE BENEFIT OF LENDER UNTIL THE LOAN IS PAID IN FULL. 
THE THREE ACCOUNTS SHALL BE DESIGNATED THE “OPERATING EXPENSE ACCOUNT” (THE
“OPERATING EXPENSE ACCOUNT”), THE “WORKING CAPITAL RESERVE ACCOUNT” (THE
“WORKING CAPITAL RESERVE ACCOUNT”) AND THE “DEBT SERVICE RESERVE ACCOUNT” (THE
“DEBT SERVICE RESERVE ACCOUNT”).  ON ANY BUSINESS DAY AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LENDER OR ITS SERVICER MAY IN ITS
SOLE DISCRETION DEPOSIT INTO THE OPERATING EXPENSE ACCOUNT, THE WORKING CAPITAL
RESERVE ACCOUNT OR THE DEBT SERVICE RESERVE ACCOUNT ANY FUNDS THEN ON DEPOSIT IN
THE LOCAL COLLECTION ACCOUNT OR THE COLLECTION ACCOUNT.  ANY AND ALL MONEYS
REMITTED TO THE OPERATING EXPENSE ACCOUNT, THE WORKING CAPITAL RESERVE ACCOUNT
OR THE DEBT SERVICE RESERVE ACCOUNT SHALL, UNTIL OTHERWISE APPLIED BY LENDER
FROM TIME TO TIME AT LENDER’S SOLE DISCRETION DURING THE EXISTENCE OF ANY EVENT
OF DEFAULT, BE HELD IN THE OPERATING EXPENSE ACCOUNT, THE WORKING CAPITAL
RESERVE ACCOUNT OR THE DEBT SERVICE RESERVE ACCOUNT, AS APPLICABLE, AND APPLIED,
IF LENDER ELECTS IN ITS SOLE DISCRETION TO MAKE SUCH FUNDS AVAILABLE FOR SUCH
APPLICATION,


 

(x)            with respect to the Operating Expense Account only, to pay
Property Expenses provided for in the Operating Budget approved by Lender, or
for other Property Expenses approved by Lender,

 

(y)           with respect to the Working Capital Reserve Account only, as a
working capital reserve up to the then applicable Working Capital Reserve
Amount, as the same adjusts from time to time under the then applicable Working
Capital Budget, or in such greater or lesser amount as Lender may determine from
time to time, with disbursements from time to time at

 

40

--------------------------------------------------------------------------------


 

Lender’s option from the Working Capital Reserve Account to the Operating
Expense Account as working capital needs arise which may not be satisfied from
the funds on hand in the Operating Expense Account, all at the sole election of
Lender, and

 

(z)            with respect to the Debt Service Reserve Account only, applied to
pay the Indebtedness at the sole election of Lender;

 

provided, that (1) notwithstanding the foregoing, Lender may at any time, in its
sole discretion, elect to apply the funds on deposit in the Operating Expense
Account and/or the Working Capital Reserve Account to pay the Indebtedness
(including without limitation any Prepayment Fee, Exit Fee and other amounts due
Lender in connection with such prepayment) while any Event of Default exists,
and (2) in the event Lender accepts in writing a proposed cure of the Event of
Default which precipitated the deposits to the Operating Expense Account, the
Working Capital Reserve Account and the Debt Service Reserve Account and no
other Event of Default exists, then the funds on deposit in the Operating
Expense Account, the Working Capital Reserve Account and the Debt Service
Reserve Account shall be released to Borrower.

 


(D)           PREPAID RENT ACCOUNT.  ON OR BEFORE THE CLOSING DATE, LENDER SHALL
ON BEHALF OF THE BORROWER ESTABLISH AND MAINTAIN WITH THE COLLECTION ACCOUNT
BANK AN ACCOUNT FOR THE REMITTANCE OF PREPAID RENT DESIGNATED THE PREPAID RENT
ACCOUNT (THE “PREPAID RENT ACCOUNT”) WHICH SHALL BE AN ELIGIBLE ACCOUNT AND
SHALL HAVE THE SAME TITLE AS COLLECTION ACCOUNT FOR THE BENEFIT OF THE LENDERS
UNTIL THE LOAN IS PAID IN FULL.  ON THE CLOSING DATE, THE INITIAL LENDER SHALL
DEPOSIT OUT OF THE LOAN PROCEEDS $0 IN THE PREPAID RENT ACCOUNT, WHICH SHALL BE
AN ESTIMATE OF PREPAID RENT HELD BY BORROWER.  AT LEAST FIVE (5) BUSINESS DAYS
PRIOR TO THE FIRST PAYMENT DATE, BORROWER WILL PROVIDE TO LENDER A CERTIFIED
PREPAID RENT ROLL IN THE FORM ATTACHED AS SCHEDULE 9 SHOWING THE AMOUNT OF
PREPAID RENT HELD BY BORROWER, AND THE AMOUNT OF THE PREPAID RENT DEPOSITED IN
THE PREPAID RENT ACCOUNT SHALL BE ADJUSTED ACCORDINGLY ON THE FIRST PAYMENT
DATE, BY A TRANSFER OF FUNDS BETWEEN THE COLLECTION ACCOUNT AND THE PREPAID RENT
ACCOUNT.  ON ANY PAYMENT DATE AS OF WHICH THE MOST RECENT MONTHLY STATEMENT
INDICATES THAT THE PREPAID RENT EXCEEDS $25,000, LENDER SHALL DEPOSIT OR CAUSE
TO BE DEPOSITED IN THE PREPAID RENT ACCOUNT PURSUANT TO CLAUSE SIXTH OF SECTION
2.12(B) AN AMOUNT EQUAL TO THE POSITIVE DIFFERENCE, IF ANY, BETWEEN THE AMOUNT
INDICATED IN THE MONTHLY STATEMENT AND THE AMOUNT THEN ON DEPOSIT IN THE PREPAID
RENT ACCOUNT.  ON ANY PAYMENT DATE AS OF WHICH THE MOST RECENT MONTHLY STATEMENT
INDICATES THAT THE PREPAID RENT EXCEEDS $25,000 BUT IS LESS THAN THE AMOUNT THEN
ON DEPOSIT IN THE PREPAID RENT ACCOUNT, THE LENDER SHALL WITHDRAW FROM THE
PREPAID RENT ACCOUNT AND TRANSFER TO THE COLLECTION ACCOUNT THE POSITIVE
DIFFERENCE BETWEEN THE AMOUNT ON DEPOSIT IN THE PREPAID RENT ACCOUNT AND SUCH
AMOUNT CONTAINED IN THE MOST RECENT MONTHLY STATEMENT TO BE APPLIED TOGETHER
WITH THE OTHER COLLECTIONS FROM THE MORTGAGED PROPERTIES PURSUANT TO SECTION
2.12(B) ON SUCH PAYMENT DATE.  ON ANY PAYMENT DATE AS OF WHICH THE MOST RECENT
MONTHLY STATEMENT INDICATES THAT THE PREPAID RENT WHICH WAS PREVIOUSLY IN EXCESS
OF $25,000 HAS BEEN REDUCED BELOW $25,000, THE LENDER SHALL WITHDRAW FROM THE
PREPAID RENT ACCOUNT AND TRANSFER TO THE COLLECTION ACCOUNT THE ENTIRE AMOUNT OF
FUNDS THEN ON DEPOSIT IN THE PREPAID RENT ACCOUNT TO BE APPLIED TOGETHER WITH
THE OTHER COLLECTIONS FROM THE MORTGAGED PROPERTIES PURSUANT TO SECTION 2.12(B)
ON SUCH PAYMENT DATE.  AFTER A RELEASE OF A MORTGAGED PROPERTY, ALL OF THE
REFERENCES ABOVE IN THIS PARAGRAPH TO $25,000 SHALL BE ADJUSTED TO EQUAL
ONE-TWELFTH (1/12TH) OF THE PRODUCT OF 3.75% AND THE UNDERWRITTEN NET CASH FLOW
OF THE REMAINING MORTGAGED PROPERTY.


 


(E)           INVESTMENT OF FUNDS.  ALL OR A PORTION OF ANY MONEYS IN THE
RESERVE ACCOUNTS (OTHER THAN THE REAL ESTATE TAX ESCROW ACCOUNT, THE INSURANCE
ESCROW ACCOUNT, THE OPERATING EXPENSE ACCOUNT, THE WORKING CAPITAL RESERVE
ACCOUNT AND THE DEBT SERVICE RESERVE ACCOUNT, NONE OF WHICH SHALL BEAR INTEREST
FOR THE BENEFIT OF BORROWER) SHALL BE INVESTED AND REINVESTED, SO LONG AS AN
EVENT OF DEFAULT HAS NOT OCCURRED AND IS NOT CONTINUING, BY LENDER IN ACCORDANCE
WITH WRITTEN INSTRUCTIONS DELIVERED BY BORROWER, OR AFTER AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, BY LENDER, IN ONE OR

 

41

--------------------------------------------------------------------------------


 

more Permitted Investments.  If no written investment direction is provided to
Lender by Borrower, Lender may at its option invest such Moneys in a Permitted
Investment selected by Lender.  All interest paid or other earnings on the
Permitted Investments of funds deposited into the Reserve Accounts made
hereunder shall be deposited into the Reserve Accounts (other than with respect
to the Real Estate Taxes Escrow Account and the Insurance Escrow Account for
which Lender and its servicer shall not have any obligation to deposit such
interest or earnings into such accounts).  Lender shall have no liability for
any loss in investments of funds in any Reserve Account that are invested in
Permitted Investments and no such loss shall affect Borrower’s obligation to
fund, or liability for funding, the Reserve Accounts.  Unless and until title to
the funds therein shall have vested in any Person other than Borrower, Borrower
shall include all such income or gain on any account of the Reserve Account as
income of Borrower for federal and applicable state tax purposes.


 


(F)            EVENT OF DEFAULT.  AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWER SHALL NOT BE PERMITTED TO MAKE ANY WITHDRAWAL(S) FROM ANY
PLEDGED ACCOUNTS AND LENDER MAY LIQUIDATE ANY PERMITTED INVESTMENTS OF THE
AMOUNT ON DEPOSIT IN SUCH ACCOUNT, WITHDRAW AND USE SUCH AMOUNT ON DEPOSIT IN
THE PLEDGED ACCOUNTS TO MAKE PAYMENTS ON ACCOUNT OF THE INDEBTEDNESS OR
OTHERWISE AS PROVIDED IN SECTION 2.8.  WITHOUT IN ANY WAY LIMITING THE FOREGOING
OR LENDER’S RIGHTS AND REMEDIES UPON AN EVENT OF DEFAULT, AND SUBJECT TO
LENDER’S DIRECTION OTHERWISE FROM TIME TO TIME, IN WHOLE OR IN PART, IN LENDER’S
SOLE AND ABSOLUTE DISCRETION, AFTER AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT LENDER MAY DIRECT THE COLLECTION ACCOUNT BANK OR THE LOCAL COLLECTION
ACCOUNT BANK TO DISBURSE TO LENDER OR ALLOCATE ALL AVAILABLE FUNDS ON DEPOSIT IN
THE PLEDGED ACCOUNTS TO: (A) ANY DEBT SERVICE OR OTHER INDEBTEDNESS DUE UNDER
THIS LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS; (B) ANY RESERVE ACCOUNT
ESTABLISHED UNDER THIS LOAN AGREEMENT; (C) OTHERWISE AS A RESERVE FOR PROPERTY
EXPENSES, CAPITAL IMPROVEMENT COSTS, IMPOSITIONS AND OTHER EXPENDITURES RELATING
TO THE USE, MANAGEMENT, OPERATION OR LEASING OF THE MORTGAGED PROPERTY; AND/OR
(D) ANY COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH SUCH EVENT OF
DEFAULT, OR EXPENDED BY LENDER TO PROTECT OR PRESERVE THE VALUE OF THE MORTGAGED
PROPERTY.


 

Section 2.14.          Additional Provisions Relating to the Pledged Accounts.


 


(A)           BORROWER COVENANTS AND AGREES THAT:  (I) ALL SECURITIES OR OTHER
PROPERTY UNDERLYING ANY FINANCIAL ASSETS CREDITED TO ANY PLEDGED ACCOUNT SHALL
BE REGISTERED IN THE NAME OF LENDER, INDORSED TO LENDER OR INDORSED IN BLANK OR
CREDITED TO ANOTHER SECURITIES ACCOUNT MAINTAINED IN THE NAME OF LENDER AND IN
NO CASE WILL ANY FINANCIAL ASSET CREDITED TO ANY PLEDGED ACCOUNT BE REGISTERED
IN THE NAME OF BORROWER, PAYABLE TO THE ORDER OF BORROWER OR SPECIALLY INDORSED
TO BORROWER EXCEPT TO THE EXTENT THE FOREGOING HAVE BEEN SPECIALLY INDORSED TO
LENDER OR IN BLANK; AND (II) ALL PERMITTED INVESTMENTS AND ALL OTHER PROPERTY
DELIVERED TO LENDER PURSUANT TO THIS AGREEMENT WILL BE PROMPTLY CREDITED TO ONE
OF THE PLEDGED ACCOUNTS.


 


(B)           BORROWER HEREBY AGREES THAT EACH ITEM OF PROPERTY (WHETHER
INVESTMENT PROPERTY, FINANCIAL ASSET, SECURITY, INSTRUMENT, CASH OR OTHERWISE)
CREDITED TO ANY PLEDGED ACCOUNT SHALL BE TREATED AS A “FINANCIAL ASSET”  WITHIN
THE MEANING OF SECTION 8-102(A)(9) OF THE UCC.


 


(C)           BORROWER ACKNOWLEDGES AND AGREES THAT THE COLLECTION ACCOUNT BANK
AND LOCAL COLLECTION ACCOUNT BANK SHALL COMPLY WITH ALL “ENTITLEMENT ORDERS”
(I.E.  AN ORDER DIRECTING TRANSFER OR REDEMPTION OF ANY FINANCIAL ASSET RELATING
TO A PLEDGED ACCOUNT, AND ANY “ENTITLEMENT ORDER” AS DEFINED IN SECTION
8-102(A)(8) OF THE UCC) AND INSTRUCTIONS (INCLUDING ANY “INSTRUCTION” WITHIN THE
MEANING OF SECTION 9-104 OF THE UCC) ORIGINATED BY LENDER WITHOUT FURTHER ACTION
OR CONSENT BY BORROWER, MANAGER OR ANY OTHER PERSON.

 

42

--------------------------------------------------------------------------------


 


(D)           REGARDLESS OF ANY PROVISION IN ANY OTHER AGREEMENT, FOR PURPOSES
OF THE UCC, WITH RESPECT TO EACH PLEDGED ACCOUNT, NEW YORK SHALL BE DEEMED TO BE
THE BANK’S JURISDICTION (WITHIN THE MEANING OF SECTION 9-304 OF THE UCC) AND THE
SECURITIES INTERMEDIARY’S JURISDICTION (WITHIN THE MEANING OF SECTION 8-110 OF
THE UCC).  THE PLEDGED ACCOUNTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.


 


(E)           EXCEPT FOR THE CLAIMS AND INTEREST OF LENDER AND OF BORROWER IN
THE PLEDGED ACCOUNTS, BORROWER REPRESENTS AND WARRANTS THAT IT DOES NOT KNOW OF
ANY LIEN ON OR CLAIM TO, OR INTEREST IN, ANY PLEDGED ACCOUNT OR IN ANY
“FINANCIAL ASSET” (AS DEFINED IN SECTION 8-102(A) OF THE UCC) CREDITED THERETO. 
IF ANY PERSON ASSERTS ANY LIEN, ENCUMBRANCE OR ADVERSE CLAIM (INCLUDING ANY
WRIT, GARNISHMENT, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR
PROCESS) AGAINST THE PLEDGED ACCOUNTS OR IN ANY FINANCIAL ASSET CARRIED THEREIN,
BORROWER WILL PROMPTLY NOTIFY LENDER THEREOF AND SHALL INDEMNIFY, DEFEND AND
HOLD LENDER AND EACH OF THE INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY
SUCH LIEN, ENCUMBRANCE OR CLAIM.


 

Section 2.15.          Security Agreement.


 


(A)           PLEDGE OF PLEDGED ACCOUNTS.  TO SECURE THE FULL AND PUNCTUAL
PAYMENT AND PERFORMANCE OF ALL OF THE INDEBTEDNESS, BORROWER HEREBY ASSIGNS,
CONVEYS, PLEDGES AND TRANSFERS TO LENDER, AS SECURED PARTY, AND GRANTS LENDER A
FIRST AND CONTINUING SECURITY INTEREST IN AND TO, THE FOLLOWING PROPERTY,
WHETHER NOW OWNED OR EXISTING OR HEREAFTER ACQUIRED OR ARISING AND REGARDLESS OF
WHERE LOCATED (COLLECTIVELY, THE “ACCOUNT COLLATERAL”):


 

(I)  ALL OF BORROWER’S RIGHT, TITLE AND INTEREST IN THE PLEDGED ACCOUNTS AND ALL
MONEY AND PERMITTED INVESTMENTS, IF ANY, FROM TIME TO TIME DEPOSITED OR HELD IN
THE PLEDGED ACCOUNTS OR PURCHASED WITH FUNDS OR ASSETS ON DEPOSIT IN THE PLEDGED
ACCOUNTS;

 

(II) ALL OF BORROWER’S RIGHT, TITLE AND INTEREST IN INTEREST, DIVIDENDS, MONEY,
INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE PAYABLE IN RESPECT OF, OR IN EXCHANGE FOR, ANY OF THE FOREGOING UNTIL
SUCH TIME AS SUCH ITEMS ARE DISBURSED FROM THE PLEDGED ACCOUNTS; AND

 

(III) TO THE EXTENT NOT COVERED BY CLAUSE (I) OR (II) ABOVE, ALL PROCEEDS OF ANY
OR ALL OF THE FOREGOING UNTIL SUCH TIME AS SUCH ITEMS ARE DISBURSED FROM THE
PLEDGED ACCOUNTS.

 

Lender and Collection Account Bank and Local Collection Account Bank, each as
agent for Lender, shall have with respect to the foregoing collateral, in
addition to the rights and remedies herein set forth, all of the rights and
remedies available to a secured party under the UCC, as if such rights and
remedies were fully set forth herein.

 


(B)           COVENANTS; SOLE DOMINION AND CONTROL.  SO LONG AS ANY PORTION OF
THE INDEBTEDNESS IS OUTSTANDING, BORROWER SHALL NOT OPEN ANY ACCOUNT OTHER THAN
THE LOCAL COLLECTION ACCOUNT FOR THE DEPOSIT OF RENTS OR MONEY RECEIVED FROM
ACCOUNTS OR UNDER LEASES AND DERIVED FROM THE MORTGAGED PROPERTY AND ALL
PROCEEDS TO PAY AMOUNTS OWING HEREUNDER, OTHER THAN ANY ACCOUNT FOR AMOUNTS
REQUIRED BY LAW TO BE SEGREGATED BY BORROWER.  BORROWER SHALL NOT HAVE ANY RIGHT
TO WITHDRAW MONEY FROM THE PLEDGED ACCOUNTS.  BORROWER ACKNOWLEDGES AND AGREES
THAT THE PLEDGED ACCOUNTS ARE AND SHALL AT ALL TIMES CONTINUE TO BE SUBJECT TO
AND UNDER THE SOLE DOMINION AND CONTROL, AND THE “CONTROL” WITHIN THE MEANING OF
SECTIONS 9-104 AND 9-106 OF THE UCC, OF LENDER.  NOTWITHSTANDING ANYTHING SET
FORTH HEREIN TO THE CONTRARY, NEITHER BORROWER NOR MANAGER NOR ANY OTHER PERSON
OR ENTITY, THROUGH OR UNDER BORROWER, SHALL HAVE ANY CONTROL OVER THE USE OF, OR
ANY RIGHT TO WITHDRAW ANY AMOUNT FROM, ANY PLEDGED ACCOUNTS, AND BORROWER 
ACKNOWLEDGES THAT THE COLLECTION ACCOUNT BANK AND THE LOCAL

 

43

--------------------------------------------------------------------------------


 

Collection Account Bank shall comply with all instructions originated by Lender
without further consent by Borrower.  Borrower acknowledges and agrees that the
Collection Account Bank and Local Collection Account Bank shall comply with the
instructions of Lender with respect to the Pledged Accounts without the further
consent of Borrower or Manager.  The Account Collateral shall be subject to such
applicable laws, and such applicable regulations of the Board of Governors of
the Federal Reserve System and of any other banking authority or Governmental
Authority, as may now or hereafter be in effect, and to the rules, regulations
and procedures of the financial institution where the Account Collateral is
maintained relating to demand deposit accounts generally from time to time in
effect.


 


(C)           FINANCING STATEMENTS; FURTHER ASSURANCES.  BORROWER HEREBY
IRREVOCABLY AUTHORIZES LENDER AT ANY TIME AND FROM TIME TO TIME TO FILE ANY
FINANCING STATEMENTS OR CONTINUATION STATEMENTS, AND AMENDMENTS TO FINANCING
STATEMENTS, IN ANY JURISDICTIONS AND WITH ANY FILING OFFICES AS LENDER MAY
DETERMINE, IN ITS SOLE DISCRETION, ARE NECESSARY OR ADVISABLE TO PERFECT THE
SECURITY INTERESTS GRANTED TO LENDER IN CONNECTION HEREWITH.  SUCH FINANCING
STATEMENTS MAY DESCRIBE THE COLLATERAL IN THE SAME MANNER AS DESCRIBED IN ANY
SECURITY AGREEMENT OR PLEDGE AGREEMENT ENTERED INTO BY THE PARTIES IN CONNECTION
HEREWITH OR MAY CONTAIN AN INDICATION OR DESCRIPTION OF COLLATERAL THAT
DESCRIBES SUCH PROPERTY IN ANY OTHER MANNER AS LENDER MAY DETERMINE, IN ITS SOLE
DISCRETION, IS NECESSARY, ADVISABLE OR PRUDENT TO ENSURE THE PERFECTION OF THE
SECURITY INTEREST IN THE COLLATERAL GRANTED TO LENDER IN CONNECTION HEREWITH,
INCLUDING, WITHOUT LIMITATION, DESCRIBING SUCH PROPERTY AS “ALL ASSETS” OR “ALL
PERSONAL PROPERTY” OF BORROWER WHETHER NOW OWNED OR HEREAFTER ACQUIRED.  FROM
TIME TO TIME, AT THE EXPENSE OF BORROWER, BORROWER SHALL PROMPTLY EXECUTE AND
DELIVER ALL FURTHER INSTRUMENTS, AND TAKE ALL FURTHER ACTION, THAT LENDER MAY
REASONABLY REQUEST, IN ORDER TO CONTINUE THE PERFECTION AND PROTECTION OF THE
PLEDGE AND SECURITY INTEREST GRANTED OR PURPORTED TO BE GRANTED HEREBY.


 


(D)           TRANSFERS AND OTHER LIENS.  BORROWER SHALL NOT SELL OR OTHERWISE
DISPOSE OF ANY OF THE ACCOUNT COLLATERAL OTHER THAN PURSUANT TO THE TERMS OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR CREATE OR PERMIT TO EXIST ANY
LIEN UPON OR WITH RESPECT TO ALL OR ANY OF THE ACCOUNT COLLATERAL, EXCEPT FOR
THE LIEN GRANTED TO LENDER UNDER OR AS CONTEMPLATED BY THIS AGREEMENT.


 


(E)           NO WAIVER.  EVERY RIGHT AND REMEDY GRANTED TO LENDER UNDER THIS
AGREEMENT OR BY LAW MAY BE EXERCISED BY LENDER AT ANY TIME AND FROM TIME TO
TIME, AND AS OFTEN AS LENDER MAY DEEM IT EXPEDIENT.  ANY AND ALL OF LENDER’S
RIGHTS WITH RESPECT TO THE PLEDGE OF AND SECURITY INTEREST IN THE ACCOUNT
COLLATERAL GRANTED HEREUNDER SHALL CONTINUE UNIMPAIRED, AND TO THE EXTENT
PERMITTED BY LAW, BORROWER SHALL BE AND REMAIN OBLIGATED IN ACCORDANCE WITH THE
TERMS HEREOF, NOTWITHSTANDING (I) ANY PROCEEDING OF BORROWER UNDER THE UNITED
STATES BANKRUPTCY CODE OR ANY BANKRUPTCY, INSOLVENCY OR REORGANIZATION LAWS OR
STATUTES OF ANY STATE, (II) THE RELEASE OR SUBSTITUTION OF ACCOUNT COLLATERAL AT
ANY TIME, OR OF ANY RIGHTS OR INTERESTS THEREIN OR (III) ANY DELAY, EXTENSION OF
TIME, RENEWAL, COMPROMISE OR OTHER INDULGENCE GRANTED BY LENDER IN THE EVENT OF
ANY DEFAULT WITH RESPECT TO THE ACCOUNT COLLATERAL OR OTHERWISE HEREUNDER.  NO
DELAY OR EXTENSION OF TIME BY LENDER IN EXERCISING ANY POWER OF SALE, OPTION OR
OTHER RIGHT OR REMEDY HEREUNDER, AND NO NOTICE OR DEMAND WHICH MAY BE GIVEN TO
OR MADE UPON BORROWER BY LENDER, SHALL CONSTITUTE A WAIVER THEREOF, OR LIMIT,
IMPAIR OR PREJUDICE LENDER’S RIGHT, WITHOUT NOTICE OR DEMAND, TO TAKE ANY ACTION
AGAINST BORROWER OR TO EXERCISE ANY OTHER POWER OF SALE, OPTION OR ANY OTHER
RIGHT OR REMEDY.


 


(F)            LENDER APPOINTED ATTORNEY-IN-FACT.  BORROWER HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS LENDER AS BORROWER’S TRUE AND LAWFUL ATTORNEY-IN-FACT,
WITH FULL POWER OF SUBSTITUTION, AT ANY TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, TO EXECUTE, ACKNOWLEDGE AND DELIVER ANY
INSTRUMENTS AND TO EXERCISE AND ENFORCE EVERY RIGHT, POWER, REMEDY, OPTION AND
PRIVILEGE OF BORROWER WITH RESPECT TO THE ACCOUNT COLLATERAL, AND DO IN THE
NAME, PLACE AND STEAD OF BORROWER, ALL SUCH ACTS, THINGS AND DEEDS FOR AND ON
BEHALF OF AND IN THE NAME OF BORROWER WITH RESPECT TO THE ACCOUNT COLLATERAL,
WHICH BORROWER COULD OR MIGHT DO OR WHICH LENDER MAY DEEM NECESSARY OR DESIRABLE
TO MORE

 

44

--------------------------------------------------------------------------------


 

fully vest in Lender the rights and remedies provided for herein with respect to
the Account Collateral and to accomplish the purposes of this Agreement.  The
foregoing powers of attorney are irrevocable and coupled with an interest and
shall terminate upon repayment of the Indebtedness in full.


 


(G)           CONTINUING SECURITY INTEREST; TERMINATION.  THIS SECTION 2.15
SHALL CREATE A CONTINUING PLEDGE OF AND SECURITY INTEREST IN THE ACCOUNT
COLLATERAL AND SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL PAYMENT IN FULL BY
BORROWER OF THE INDEBTEDNESS.  UPON PAYMENT IN FULL BY BORROWER OF THE
INDEBTEDNESS, LENDER SHALL RETURN TO BORROWER SUCH OF THE ACCOUNT COLLATERAL AS
SHALL NOT HAVE BEEN APPLIED PURSUANT TO THE TERMS HEREOF, AND SHALL EXECUTE SUCH
INSTRUMENTS AND DOCUMENTS AS MAY BE REASONABLY REQUESTED BY BORROWER TO EVIDENCE
SUCH TERMINATION AND THE RELEASE OF THE PLEDGE AND LIEN HEREOF.


 

Section 2.16.          Mortgage Recording Taxes.


 

The Lien to be created by the Mortgages is intended to encumber the Mortgaged
Property to the full extent of the Loan Amount; provided, that, notwithstanding
the foregoing, with respect to any Mortgaged Property located in a state that
imposes mortgage recording taxes where the imposition of a lower amount would
allow tax savings to the Borrower, the Lien to be created by the related
Mortgage is intended to encumber the Mortgaged Property in an amount acceptable
to the Lender which amount shall in no event be less than 125% of the value of
the Mortgaged Property as determined by the Appraisals.  On the Closing Date,
Borrower shall have paid all state, county and municipal recording and all other
taxes imposed upon the execution and recordation of the Mortgages, if any.

 

Section 2.17.          Extension Option.


 


(A)           BORROWER SHALL HAVE THE OPTION (EACH, AN “EXTENSION OPTION”), TO
EXTEND THE MATURITY DATE OF THE NOTE FOR UP TO THREE (3) EXTENSION TERMS: (I)
THE FIRST EXTENSION TERM FROM THE ORIGINAL MATURITY DATE TO THE PAYMENT DATE IN
FEBRUARY, 2007 (THE “FIRST EXTENDED MATURITY DATE”), (II) THE SECOND EXTENSION
TERM FROM THE FIRST EXTENDED MATURITY DATE TO THE PAYMENT DATE IN FEBRUARY, 2008
(THE “SECOND EXTENDED MATURITY DATE”), AND (III) THE THIRD EXTENSION TERM FROM
THE SECOND EXTENDED MATURITY DATE TO THE PAYMENT DATE IN FEBRUARY, 2009 (THE
“FINAL MATURITY DATE”), UPON SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS
(THE “EXTENSION CONDITIONS”):


 

(I)  BORROWER SHALL HAVE GIVEN WRITTEN NOTICE (EACH, AN “EXTENSION NOTICE”) TO
LENDER NOT LESS THAN SIXTY (60) DAYS PRIOR TO THE ORIGINAL MATURITY DATE, THE
FIRST EXTENDED MATURITY DATE OR THE SECOND EXTENDED MATURITY DATE, AS
APPLICABLE, OF ITS ELECTION TO EXERCISE THE FIRST, THE SECOND OR THE THIRD
EXTENSION OPTION, AS THE CASE MAY BE;

 

(II) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON THE
ORIGINAL MATURITY DATE, THE FIRST EXTENDED MATURITY DATE OR THE SECOND EXTENDED
MATURITY DATE, AS APPLICABLE OR AS OF THE DATE OF DELIVERY OF THE EXTENSION
NOTICE WITH RESPECT TO THE APPLICABLE EXTENSION OPTION;

 

(III) BORROWER SHALL HAVE PAID TO THE LENDER ON THE FIRST EXTENDED MATURITY DATE
OR THE SECOND EXTENDED MATURITY DATE, AS APPLICABLE, A FEE (EACH, AN “EXTENSION
FEE”) EQUAL TO THE PRODUCT OF 0.25% AND THE PRINCIPAL INDEBTEDNESS AS OF THE
FIRST EXTENDED MATURITY DATE OR THE PRODUCT OF 0.375% AND THE PRINCIPAL
INDEBTEDNESS AS OF THE SECOND EXTENDED MATURITY DATE, AS APPLICABLE (TAKING INTO
ACCOUNT ANY PRINCIPAL PAYMENTS PROJECTED TO BE MADE EITHER ON SUCH DATE) (I.E. 
NO EXTENSION FEE SHALL BE DUE AND PAYABLE ON THE ORIGINAL MATURITY DATE);

 

(IV) BORROWER SHALL HAVE PURCHASED AN INTEREST RATE CAP FOR THE TERM OF THE
EXTENSION (OR RENEWED THE EXISTING INTEREST RATE CAP FOR SUCH PERIOD) IN EACH
CASE FROM OR WITH A QUALIFIED

 

45

--------------------------------------------------------------------------------


 

INTEREST RATE CAP COUNTERPARTY, WITH A NOTIONAL AMOUNT EQUAL TO THE OUTSTANDING
PRINCIPAL INDEBTEDNESS AND A LIBOR STRIKE RATE EQUAL TO 5.00% AND PURSUANT TO
DOCUMENTATION ACCEPTABLE TO LENDER AND DELIVERED TO LENDER A FULLY EXECUTED
COLLATERAL ASSIGNMENT OF HEDGE; AND

 

(V) LENDER SHALL HAVE DETERMINED THAT BORROWER IS IN COMPLIANCE WITH THE DEBT
SERVICE COVERAGE TEST.

 


(B)           IN THE EVENT BORROWER HAS TIMELY GIVEN THE EXTENSION NOTICE TO
LENDER, LENDER SHALL BE REQUIRED TO NOTIFY BORROWER BY NOT LATER THAN THE
PAYMENT DATE PRIOR TO THE ORIGINAL MATURITY DATE, THE FIRST EXTENDED MATURITY
DATE OR THE SECOND EXTENDED MATURITY DATE, AS APPLICABLE, OF BORROWER’S
COMPLIANCE OR NON-COMPLIANCE WITH THE DEBT SERVICE COVERAGE TEST.  BORROWER MAY
MAKE A VOLUNTARY PREPAYMENT OF THE LOAN ON THE ORIGINAL MATURITY DATE, THE FIRST
EXTENDED MATURITY DATE OR THE SECOND EXTENDED MATURITY DATE, AS APPLICABLE, IN
ORDER TO BE IN COMPLIANCE WITH THE DEBT SERVICE COVERAGE TEST ON ANY SUCH DATE
(INCLUDING FROM EQUITY CAPITAL CONTRIBUTIONS FROM ITS PRINCIPALS).


 


(C)           BORROWER MAY REVOKE ANY EXTENSION NOTICE BY WRITTEN NOTICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) TO LENDER ON OR PRIOR TO THE
TENTH (10TH) BUSINESS DAY PRIOR TO THE ORIGINAL MATURITY DATE, THE FIRST
EXTENDED MATURITY DATE OR THE SECOND EXTENDED MATURITY DATE, AS APPLICABLE;
PROVIDED, HOWEVER, THAT BORROWER SHALL PAY THE REASONABLE OUT-OF-POCKET COSTS
INCURRED BY LENDER AND IN CONNECTION WITH THE GIVING OF ANY EXTENSION NOTICE AND
ITS REVOCATION.  IF THE TERM OF THE LOAN IS EXTENDED PURSUANT TO THE PROVISIONS
OF THIS SECTION 2.17, THEN ALL THE OTHER TERMS AND CONDITIONS OF THE LOAN
DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT AND UNMODIFIED.


 


ARTICLE III.
CONDITIONS PRECEDENT

 

Section 3.1.            Conditions Precedent to Closing  The obligation of the
Lender to make the Loan is subject to the satisfaction by Borrower (and
Guarantor, where applicable) or waiver by Lender in writing of the following
conditions no later than the Closing Date:

 


(A)           LOAN AGREEMENT.  BORROWER AND LENDER SHALL HAVE EXECUTED AND
DELIVERED THIS AGREEMENT.


 


(B)           NOTE.  BORROWER SHALL HAVE EXECUTED AND DELIVERED TO LENDER THE
NOTE.


 


(C)           ENVIRONMENTAL INDEMNITY AGREEMENT; PLEDGE AGREEMENT; GUARANTY OF
NON-RECOURSE OBLIGATIONS; INTEREST RATE CAP.  BORROWER AND GUARANTOR SHALL HAVE
EXECUTED AND DELIVERED THE ENVIRONMENTAL INDEMNITY AGREEMENT TO LENDER.  EACH OF
THE MEMBERS OF BORROWER SHALL HAVE EXECUTED AND DELIVERED THE PLEDGE AGREEMENT
TO LENDER.  GUARANTOR SHALL HAVE EXECUTED AND DELIVERED THE GUARANTY OF
NON-RECOURSE OBLIGATIONS.  BORROWER SHALL HAVE DELIVERED TO LENDER THE INTEREST
RATE CAP IN A FORM ACCEPTABLE TO LENDER FROM A QUALIFIED INTEREST RATE CAP
PROVIDER WITH A NOTIONAL AMOUNT EQUAL TO THE LOAN AMOUNT AND A LIBOR STRIKE RATE
EQUAL TO 5.00% AND THE FULLY EXECUTED COLLATERAL ASSIGNMENT OF HEDGE.


 


(D)           OPINIONS OF COUNSEL.  LENDER SHALL HAVE RECEIVED FROM COUNSEL TO
BORROWER, THE GENERAL PARTNER, THE MEMBER AND THE GUARANTOR, LEGAL OPINIONS IN
FORM AND SUBSTANCE ACCEPTABLE TO LENDER, WITH RESPECT TO CORPORATE MATTERS AND
WITH RESPECT TO SUBSTANTIVE NON-CONSOLIDATION OF AFFORDABLE RESIDENTIAL
COMMUNITIES LP, THE MEMBER AND THE MANAGER, ON THE ONE HAND, AND BORROWER AND
GENERAL PARTNER, ON THE OTHER, IN THE EVENT OF THE BANKRUPTCY OF AFFORDABLE
RESIDENTIAL COMMUNITIES LP, THE MEMBER OR THE MANAGER.  SUCH LEGAL OPINIONS
SHALL BE ADDRESSED TO LENDER AND ITS SUCCESSORS AND ASSIGNS, DATED THE CLOSING
DATE, AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND ITS
COUNSEL.

 

46

--------------------------------------------------------------------------------


 


(E)           ORGANIZATIONAL DOCUMENTS.  LENDER SHALL HAVE RECEIVED WITH RESPECT
TO EACH OF BORROWER, THE MEMBER, THE GENERAL PARTNER AND THE GUARANTOR ITS
CERTIFICATE OF FORMATION, CERTIFICATE OF LIMITED PARTNERSHIP OR CERTIFICATE OF
INCORPORATION, AS APPLICABLE, AS AMENDED, MODIFIED OR SUPPLEMENTED TO THE
CLOSING DATE, AS FILED WITH THE SECRETARY OF STATE IN THE JURISDICTION OF
ORGANIZATION AND IN EFFECT ON THE CLOSING DATE AND CERTIFIED TO BE TRUE, CORRECT
AND COMPLETE BY THE APPROPRIATE SECRETARY OF STATE AS OF A DATE NOT MORE THAN
THIRTY (30) DAYS PRIOR TO THE CLOSING DATE, TOGETHER WITH A GOOD STANDING
CERTIFICATE FROM SUCH SECRETARY OF STATE DATED NOT MORE THAN THIRTY (30) DAYS
PRIOR TO THE CLOSING DATE AND, FOR BORROWER, THE MEMBER AND THE GENERAL PARTNER
TO THE EXTENT REQUIRED BY APPLICABLE LAW, A GOOD STANDING CERTIFICATE FROM THE
SECRETARIES OF STATE (OR THE EQUIVALENT THEREOF) OF EACH OTHER STATE IN WHICH
BORROWER, THE MEMBER OR GENERAL PARTNER IS REQUIRED TO BE QUALIFIED TO TRANSACT
BUSINESS, EACH DATED NOT MORE THAN THIRTY (30) DAYS PRIOR TO THE CLOSING DATE.


 


(F)            CERTIFIED RESOLUTIONS, ETC.  LENDER SHALL HAVE RECEIVED A
CERTIFICATE OF EACH OF BORROWER, GENERAL PARTNER, MEMBER AND THE GUARANTOR DATED
THE CLOSING DATE, CERTIFYING (I) THE NAMES AND TRUE SIGNATURES OF ITS INCUMBENT
OFFICERS AUTHORIZED TO SIGN THE LOAN DOCUMENTS TO WHICH BORROWER, THE GENERAL
PARTNER, THE MEMBER OR THE GUARANTOR IS A PARTY, (II) THE ORGANIZATIONAL
AGREEMENT OF EACH OF BORROWER, THE GENERAL PARTNER, THE MEMBER AND GUARANTOR, IN
EACH CASE AS IN EFFECT ON THE CLOSING DATE, (III) THE RESOLUTIONS OF EACH OF
BORROWER, THE GENERAL PARTNER, THE MEMBER AND THE GUARANTOR, APPROVING AND
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY, AND (IV) THAT THERE HAVE BEEN NO CHANGES IN ANY
ORGANIZATIONAL AGREEMENT SINCE THE DATE OF EXECUTION OR PREPARATION THEREOF.


 


(G)           ADDITIONAL MATTERS.  LENDER SHALL HAVE RECEIVED SUCH OTHER
CERTIFICATES, OPINIONS, DOCUMENTS AND INSTRUMENTS RELATING TO THE LOAN AS MAY
HAVE BEEN REASONABLY REQUESTED BY LENDER.  ALL CORPORATE AND OTHER
ORGANIZATIONAL PROCEEDINGS, ALL OTHER DOCUMENTS (INCLUDING, WITHOUT LIMITATION,
ALL DOCUMENTS REFERRED TO HEREIN AND NOT APPEARING AS EXHIBITS HERETO) AND ALL
LEGAL MATTERS IN CONNECTION WITH THE LOAN SHALL BE REASONABLY SATISFACTORY IN
FORM AND SUBSTANCE TO LENDER IN ITS SOLE AND ABSOLUTE DISCRETION.


 


(H)           TRANSACTION COSTS.  BORROWER SHALL HAVE PAID ALL TRANSACTION COSTS
FOR WHICH BILLS HAVE BEEN SUBMITTED IN ACCORDANCE WITH THE PROVISIONS OF SECTION
8.23.


 


(I)            NO DEFAULT OR EVENT OF DEFAULT.  NO EVENT WHICH WOULD CONSTITUTE
EITHER A DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL HAVE OCCURRED AND BE CONTINUING ON THE CLOSING DATE.


 


(J)            NO INJUNCTION.  NO LAW OR REGULATION SHALL HAVE BEEN ADOPTED, NO
ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY SHALL HAVE BEEN ISSUED,
AND NO LITIGATION SHALL BE PENDING OR THREATENED, WHICH IN THE GOOD FAITH
JUDGMENT OF LENDER WOULD ENJOIN, PROHIBIT OR RESTRAIN, OR IMPOSE OR RESULT IN
THE IMPOSITION OF ANY MATERIAL ADVERSE CONDITION UPON, THE MAKING OR REPAYMENT
OF THE LOAN OR THE CONSUMMATION OF THE TRANSACTION.


 


(K)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES HEREIN AND IN THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON THE CLOSING DATE.


 


(L)            SURVEY; APPRAISAL.  LENDER SHALL HAVE RECEIVED THE SURVEY AND THE
APPRAISAL WITH RESPECT TO EACH MORTGAGED PROPERTY, WHICH SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER IN ITS SOLE AND ABSOLUTE DISCRETION.


 


(M)          PROPERTY CONDITION ASSESSMENT.  LENDER SHALL HAVE RECEIVED THE
PROPERTY CONDITION ASSESSMENT WITH RESPECT TO EACH MORTGAGED PROPERTY PREPARED
BY THE ENGINEER OR ANOTHER

 

47

--------------------------------------------------------------------------------


 

Person acceptable to the Lender, which Property Condition Assessment shall be
acceptable to Lender in its sole and absolute discretion.


 


(N)           ENVIRONMENTAL MATTERS.  LENDER SHALL HAVE RECEIVED AN
ENVIRONMENTAL REPORT PREPARED BY AN ENVIRONMENTAL AUDITOR WITH RESPECT TO THE
MORTGAGED PROPERTY, WHICH ENVIRONMENTAL REPORT SHALL BE ACCEPTABLE TO LENDER IN
ITS SOLE AND ABSOLUTE DISCRETION.


 


(O)           FINANCIAL INFORMATION.  LENDER SHALL HAVE RECEIVED FINANCIAL
INFORMATION RELATING TO THE GUARANTOR, BORROWER AND THE MORTGAGED PROPERTY
SATISFACTORY TO LENDER IN ITS SOLE AND ABSOLUTE DISCRETION.  SUCH INFORMATION
SHALL INCLUDE, WITHOUT LIMITATION, THE FOLLOWING, TO THE EXTENT REASONABLY
AVAILABLE:


 

(I)  OPERATING STATEMENTS FOR THE CURRENT YEAR (INCLUDING ACTUAL TO DATE
INFORMATION, AN ANNUAL BUDGET AND TRAILING TWELVE MONTH DATA IN HARD COPY AND ON
DISKETTE) AND FOR NOT LESS THAN THE THREE PRECEDING YEARS;

 

(II) A COPY OF THE STANDARD LEASE FORM, IF ANY;

 

(III) CURRENT PROPERTY RENT ROLL DATA ON A TENANT BY TENANT BASIS IN HARD COPY
INCLUDING THE NAME OF EACH TENANT AND THE ASSOCIATED HOMESITE, SECURITY DEPOSIT,
AMOUNT DUE AT THE BEGINNING OF THE MONTH, CHARGES IN THE CURRENT MONTH
(INCLUDING HOMESITE RENT, WATER/SEWER, GAS/ELECTRIC, TRASH, MOBILE HOME RENT,
NOTES AND OTHER CHARGES), PAYMENTS MADE DURING THE MONTH, AMOUNT DUE AT THE END
OF THE MONTH, TOTAL HOMESITES AT THE MORTGAGED PROPERTY AND TOTAL OCCUPIED
HOMESITES AT THE MORTGAGED PROPERTY (WITH THE OCCUPANCY LEVEL EXPRESSED AS A
PERCENTAGE);

 

(IV) THE TAX BILLS FOR 2003 AND THE HISTORICAL TAX RECORDS FOR 2002;

 

(V) THE MOST RECENT ANNUAL FINANCIAL STATEMENTS AND UNAUDITED QUARTERLY
FINANCIAL STATEMENTS; AND

 

(VI) SUCH OTHER FINANCIAL INFORMATION AS IS CUSTOMARILY REQUIRED BY
INSTITUTIONAL LENDERS FOR LOANS SIMILAR IN SIZE AND TYPE AS THE LOAN.

 

The annual financial statements relating to the Guarantor shall be either (x)
audited by a “Big Four” accounting firm or another firm of certified public
accountants reasonably acceptable to Lender or (y) prepared in accordance with
agreed upon procedures reasonably acceptable to Lender to be performed by a “Big
Four” accounting firm or another firm of certified public accountants reasonably
acceptable to Lender to create similar information.

 


(P)           PRO-FORMA FINANCIAL STATEMENT; OPERATING BUDGET.  LENDER SHALL
HAVE RECEIVED (I) THE INITIAL PRO-FORMA FINANCIAL STATEMENT AND OPERATING BUDGET
FOR THE MORTGAGED PROPERTY FOR THE FOLLOWING TWELVE MONTHS (INCLUDING ON AN
ANNUAL AND MONTHLY BASIS A BREAK-DOWN OF PROJECTED GROSS REVENUES, PROPERTY
EXPENSES, CAPITAL IMPROVEMENT COSTS, REPLACEMENT RESERVE COSTS AND AVERAGE
OCCUPANCY LEVEL (EXPRESSED AS A PERCENTAGE)) AND (II) A FINANCIAL STATEMENT THAT
FORECASTS PROJECTED REVENUES AND OPERATING EXPENSES FOR NOT LESS THAN THREE
YEARS (INCLUDING THE ASSUMPTIONS USED IN SUCH FORECAST).


 


(Q)           SITE INSPECTION.  BORROWER SHALL HAVE PROVIDED TO LENDER THE
OPPORTUNITY TO PERFORM, OR CAUSE TO BE PERFORMED ON ITS BEHALF, AN ON-SITE DUE
DILIGENCE REVIEW OF THE MORTGAGED PROPERTY, WHICH INSPECTION IS SATISFACTORY TO
LENDER IN ITS SOLE DISCRETION.

 

48

--------------------------------------------------------------------------------


 


(R)            MORTGAGED PROPERTY DOCUMENTS.


 

(I) MORTGAGES; ASSIGNMENTS OF RENTS AND LEASES.  BORROWER SHALL HAVE EXECUTED
AND DELIVERED TO LENDER THE MORTGAGES AND THE ASSIGNMENTS OF RENTS AND LEASES
WITH RESPECT TO THE MORTGAGED PROPERTY AND SUCH MORTGAGES AND ASSIGNMENTS OF
RENTS AND LEASES SHALL HAVE BEEN FILED OF RECORD IN THE APPROPRIATE FILING
OFFICE IN THE JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS LOCATED OR
IRREVOCABLY DELIVERED TO A TITLE AGENT FOR SUCH RECORDATION.

 

(II) FINANCING STATEMENTS.  BORROWER SHALL HAVE EXECUTED AND DELIVERED TO LENDER
ALL FINANCING STATEMENTS REQUIRED BY LENDER PURSUANT HERETO AND SUCH FINANCING
STATEMENTS SHALL HAVE BEEN FILED OF RECORD IN THE APPROPRIATE FILING OFFICES IN
EACH OF THE APPROPRIATE JURISDICTIONS OR IRREVOCABLY DELIVERED TO A TITLE AGENT
FOR SUCH RECORDATION.

 

(III) MANAGEMENT AGREEMENT AND MANAGER’S SUBORDINATION.  LENDER SHALL HAVE
RECEIVED THE EXECUTED MANAGEMENT AGREEMENT FOR THE MORTGAGED PROPERTY AND THE
MANAGER SHALL HAVE EXECUTED AND DELIVERED THE MANAGER’S SUBORDINATION TO LENDER.

 

(IV) CONTRACT ASSIGNMENT.  WITH RESPECT TO THE MORTGAGED PROPERTY, BORROWER
SHALL HAVE EXECUTED AND DELIVERED TO LENDER A CONTRACT ASSIGNMENT WITH RESPECT
TO THE MORTGAGED PROPERTY.

 


(S)           OPINIONS OF COUNSEL.  LENDER SHALL HAVE RECEIVED FROM COUNSEL TO
BORROWER REASONABLY ACCEPTABLE TO LENDER IN EACH STATE IN WHICH ANY MORTGAGED
PROPERTY IS LOCATED ITS LEGAL OPINION IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER, AS TO (I) THE ENFORCEABILITY OF THE MORTGAGES, ASSIGNMENTS OF RENTS AND
LEASES AND ANY OTHER LOAN DOCUMENTS GOVERNED BY THE LAW OF SUCH JURISDICTION,
(II) PERFECTION OF LIENS AND SECURITY INTERESTS AND (III) OTHER MATTERS REFERRED
TO THEREIN WITH RESPECT TO EACH MORTGAGED PROPERTY.  THE LEGAL OPINIONS WILL BE
ADDRESSED TO LENDER AND ITS SUCCESSORS AND ASSIGNS, DATED THE CLOSING DATE, AND
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND ITS COUNSEL.


 


(T)            INSURANCE.  LENDER SHALL HAVE RECEIVED CERTIFICATES OF INSURANCE
DEMONSTRATING INSURANCE COVERAGE IN RESPECT OF EACH MORTGAGED PROPERTY OF TYPES,
IN AMOUNTS, WITH INSURERS AND OTHERWISE IN COMPLIANCE WITH THE TERMS, PROVISIONS
AND CONDITIONS SET FORTH IN THIS AGREEMENT.  SUCH CERTIFICATES SHALL INDICATE
THAT LENDER IS A NAMED ADDITIONAL INSURED AND SHALL CONTAIN A LOSS PAYEE
ENDORSEMENT IN FAVOR OF LENDER WITH RESPECT TO THE PROPERTY POLICIES REQUIRED TO
BE MAINTAINED UNDER THIS AGREEMENT.


 


(U)           TITLE INSURANCE POLICY.  LENDER SHALL HAVE RECEIVED COUNTERSIGNED
PRO FORMA TITLE POLICIES OR MARKED BINDERS CONSTITUTING THE UNCONDITIONAL
COMMITMENT (IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER) TO ISSUE
THE TITLE INSURANCE POLICY COVERING THE MORTGAGED PROPERTY WITH AN AGGREGATE
AMOUNT AT LEAST EQUAL TO THE LOAN AMOUNT.


 


(V)           LIEN SEARCH REPORTS.  LENDER SHALL HAVE RECEIVED SATISFACTORY
REPORTS OF UCC (COLLECTIVELY, THE “UCC SEARCHES”), TAX LIEN, JUDGMENT AND
LITIGATION SEARCHES AND TITLE UPDATES CONDUCTED BY THE COMPANIES ISSUING THE
TITLE INSURANCE POLICY WITH RESPECT TO THE COLLATERAL, GUARANTOR, BORROWER, THE
GENERAL PARTNER AND THE MEMBER, SUCH SEARCHES TO BE CONDUCTED IN EACH OF THE
LOCATIONS REQUIRED BY LENDER.


 


(W)          CONSENTS, LICENSES, APPROVALS, ETC.  LENDER SHALL HAVE RECEIVED
COPIES OF ALL CONSENTS, LICENSES AND APPROVALS, IF ANY, REQUIRED IN CONNECTION
WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER, MEMBER AND GUARANTOR
AND THE VALIDITY AND ENFORCEABILITY, OF THE LOAN DOCUMENTS, AND SUCH CONSENTS,
LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND EFFECT.

 

49

--------------------------------------------------------------------------------


 


(X)            ADDITIONAL REAL ESTATE MATTERS.  LENDER SHALL HAVE RECEIVED SUCH
OTHER REAL ESTATE RELATED CERTIFICATES AND DOCUMENTATION RELATING TO THE
MORTGAGED PROPERTY AS LENDER MAY HAVE REASONABLY REQUESTED.  SUCH DOCUMENTATION
SHALL INCLUDE THE FOLLOWING AS REQUESTED BY LENDER AND TO THE EXTENT REASONABLY
AVAILABLE:


 

(I) CERTIFICATES OF OCCUPANCY ISSUED BY THE APPROPRIATE GOVERNMENTAL AUTHORITIES
OF THE JURISDICTION IN WHICH EACH MORTGAGED PROPERTY IS LOCATED REFLECTING, AND
CONSISTENT WITH, THE USE OF EACH MORTGAGED PROPERTY AS OF THE CLOSING DATE;

 

(II) LETTERS FROM THE APPROPRIATE LOCAL GOVERNMENTAL AUTHORITIES OF THE
JURISDICTION IN WHICH EACH MORTGAGED PROPERTY IS LOCATED, CERTIFYING THAT EACH
MORTGAGED PROPERTY IS IN COMPLIANCE WITH ALL APPLICABLE ZONING LAWS, RULES AND
REGULATIONS, A ZONING ENDORSEMENT TO THE APPLICABLE TITLE INSURANCE POLICY WITH
RESPECT TO EACH MORTGAGED PROPERTY AND/OR AN ACCEPTABLE ZONING LETTER FROM
ZONING INFORMATION SERVICES INC.;

 

(III) COPIES OF THE LEASES IN EFFECT AT EACH MORTGAGED PROPERTY AS LENDER MAY
REQUEST (IN ADDITION TO THE COPIES DELIVERED ABOVE); AND

 

(IV) A CERTIFIED COPY OF THE PURCHASE AND SALE AGREEMENT (WITH EXHIBITS), IF
ANY, FOR THE MORTGAGED PROPERTY.

 


(Y)           CLOSING STATEMENT.  LENDER AND BORROWER SHALL HAVE AGREED UPON A
DETAILED CLOSING STATEMENT IN A FORM REASONABLY ACCEPTABLE TO LENDER, WHICH
INCLUDES A COMPLETE DESCRIPTION OF BORROWER’S SOURCES AND USES OF FUNDS ON THE
CLOSING DATE.


 


(Z)            LOAN-TO-VALUE RATIO; DEBT SERVICE COVERAGE TEST.  LENDER SHALL
HAVE DETERMINED THAT (I) THE LOAN AMOUNT IS NOT GREATER THAN 80% OF THE
AGGREGATE VALUE OF THE MORTGAGED PROPERTY AS SET FORTH IN THE APPRAISALS
DELIVERED ON THE CLOSING DATE AND (II) THE DEBT SERVICE COVERAGE TEST IS
SATISFIED AS OF THE CLOSING DATE.


 


(AA)         ORIGINATION FEE.  LENDER SHALL HAVE RECEIVED ITS ORIGINATION FEE,
WHICH MAY BE RETAINED BY LENDER FROM THE PROCEEDS OF THE LOAN.


 

Section 3.2.            Execution and Delivery of Agreement.


 

The execution and delivery of this Agreement by each party to this Agreement
shall be deemed to constitute the satisfaction or waiver of the conditions set
forth in Section 3.1; provided, that any such deemed satisfaction or waiver
shall be solely for the purposes of Section 3.1 and shall not be deemed or
construed to constitute a waiver of any other provision of this Agreement or of
any provisions of any of the other Loan Documents, including, without
limitation, any undelivered items undertaking or agreement or other post-closing
agreement or undertaking entered into by Borrower and/or Guarantor.

 


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES


 

Section 4.1.            Representations and Warranties as to Borrower


 

Borrower represents and warrants that, as of the Closing Date:

 


(A)           ORGANIZATION.  BORROWER (I) IS A DULY ORGANIZED AND VALIDLY
EXISTING LIMITED LIABILITY COMPANY IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF DELAWARE OR LIMITED PARTNERSHIP IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF DELAWARE, (II) HAS THE REQUISITE POWER AND AUTHORITY TO OWN ITS PROPERTIES
(INCLUDING, WITHOUT LIMITATION, THE MORTGAGED PROPERTY) AND TO CARRY ON ITS
BUSINESS AS NOW

 

50

--------------------------------------------------------------------------------


 

being conducted and is qualified to do business in the jurisdiction in which the
Mortgaged Property is located, and (iii) has the requisite power to execute and
deliver, and perform its obligations under, this Agreement, the Note and all of
the other Loan Documents to which it is a party.


 


(B)           AUTHORIZATION; NO CONFLICT; CONSENTS AND APPROVALS.  THE EXECUTION
AND DELIVERY BY BORROWER OF THIS AGREEMENT, THE NOTE AND EACH OF THE OTHER LOAN
DOCUMENTS, BORROWER’S PERFORMANCE OF ITS OBLIGATIONS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS AND THE CREATION OF THE SECURITY INTERESTS AND LIENS
PROVIDED FOR IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY (I) HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF
BORROWER, (II) WILL NOT VIOLATE ANY PROVISION OF ANY LEGAL REQUIREMENTS, ANY
ORDER OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY, THE ORGANIZATIONAL AGREEMENT
OR ANY INDENTURE OR AGREEMENT OR OTHER INSTRUMENT TO WHICH BORROWER IS A PARTY
OR BY WHICH BORROWER IS BOUND, AND (III) WILL NOT BE IN CONFLICT WITH, RESULT IN
A BREACH OF, OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT
UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN OF ANY NATURE
WHATSOEVER UPON THE MORTGAGED PROPERTY PURSUANT TO, ANY SUCH INDENTURE OR
AGREEMENT OR MATERIAL INSTRUMENT OTHER THAN THE LOAN DOCUMENTS.  OTHER THAN
THOSE OBTAINED OR FILED ON OR PRIOR TO THE CLOSING DATE, BORROWER IS NOT
REQUIRED TO OBTAIN ANY CONSENT, APPROVAL OR AUTHORIZATION FROM, OR TO FILE ANY
DECLARATION OR STATEMENT WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER AGENCY IN
CONNECTION WITH OR AS A CONDITION TO THE EXECUTION, DELIVERY OR PERFORMANCE OF
THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED BY
BORROWER.


 


(C)           ENFORCEABILITY.  THIS AGREEMENT, THE NOTE AND EACH OTHER LOAN
DOCUMENT EXECUTED BY BORROWER IN CONNECTION WITH THE LOAN (INCLUDING, WITHOUT
LIMITATION, ANY COLLATERAL SECURITY INSTRUMENT), IS THE LEGAL, VALID AND BINDING
OBLIGATION OF BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, AND OTHER LIMITATIONS ON CREDITORS’
RIGHTS GENERALLY AND TO EQUITABLE PRINCIPLES.  THIS AGREEMENT, THE NOTE AND SUCH
OTHER LOAN DOCUMENTS ARE NOT SUBJECT TO ANY RIGHT OF RESCISSION, SET-OFF,
COUNTERCLAIM OR DEFENSE BY BORROWER (INCLUDING THE DEFENSE OF USURY), AND
BORROWER HAS NOT ASSERTED ANY RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR
DEFENSE WITH RESPECT THERETO.


 


(D)           LITIGATION.  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS AT LAW OR
IN EQUITY BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR OTHER AGENCY NOW PENDING
AND SERVED OR, TO THE BEST KNOWLEDGE OF BORROWER, THREATENED AGAINST BORROWER,
GUARANTOR OR ANY COLLATERAL, WHICH ACTIONS, SUITS OR PROCEEDINGS, IF DETERMINED
AGAINST BORROWER, GUARANTOR OR SUCH COLLATERAL, ARE REASONABLY LIKELY TO RESULT
IN A MATERIAL ADVERSE EFFECT.


 


(E)           AGREEMENTS.  BORROWER IS NOT IN DEFAULT IN THE PERFORMANCE,
OBSERVANCE OR FULFILLMENT OF ANY OF THE MATERIAL OBLIGATIONS, COVENANTS OR
CONDITIONS CONTAINED IN ANY AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY
WHICH BORROWER OR ANY COLLATERAL IS BOUND WHICH DEFAULT IS REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT.  NEITHER BORROWER NOR GUARANTOR IS A PARTY TO
ANY AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY RESTRICTION WHICH RESTRICTS SUCH
PERSON’S ABILITY TO CONDUCT ITS BUSINESS IN THE ORDINARY COURSE OR THAT IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


(F)            NO BANKRUPTCY FILING.  NEITHER BORROWER NOR GUARANTOR IS
CONTEMPLATING EITHER THE FILING OF A PETITION BY IT UNDER ANY STATE OR FEDERAL
BANKRUPTCY OR INSOLVENCY LAWS OR THE LIQUIDATION OF ALL OR A MATERIAL PORTION OF
ITS ASSETS OR PROPERTY.  TO THE BEST KNOWLEDGE OF BORROWER, NO PERSON IS
CONTEMPLATING THE FILING OF ANY SUCH PETITION AGAINST BORROWER.


 


(G)           SOLVENCY.  GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY,
THE FAIR MARKET VALUE OF BORROWER’S ASSETS EXCEEDS AND WILL, IMMEDIATELY
FOLLOWING THE MAKING OF THE LOAN, EXCEED BORROWER’S TOTAL LIABILITIES
(INCLUDING, WITHOUT LIMITATION, SUBORDINATED, UNLIQUIDATED, DISPUTED AND
CONTINGENT LIABILITIES).  THE FAIR MARKET VALUE OF BORROWER’S ASSETS IS AND
WILL, IMMEDIATELY FOLLOWING THE

 

51

--------------------------------------------------------------------------------


 

making of the Loan, be greater than Borrower’s probable liabilities (including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured).  Borrower’s assets do not and, immediately
following the making of the Loan will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted.  Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including, without limitation, contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).


 


(H)           OTHER DEBT.  BORROWER HAS NOT BORROWED OR RECEIVED OTHER DEBT
FINANCING WHETHER UNSECURED OR SECURED BY THE MORTGAGED PROPERTY OR ANY PART
THEREOF WHICH IS OUTSTANDING AS OF THE CLOSING DATE.  AS OF THE CLOSING DATE,
BORROWER HAS NO OTHER BORROWINGS OTHER THAN TRADE DEBT EXPRESSLY PERMITTED UNDER
ARTICLE VIII OF THIS AGREEMENT.


 


(I)            FULL AND ACCURATE DISCLOSURE.  NO STATEMENT OF FACT MADE BY OR ON
BEHALF OF BORROWER IN THIS AGREEMENT OR IN ANY OF THE OTHER LOAN DOCUMENTS
CONTAINS ANY UNTRUE STATEMENT OF MATERIAL FACT OR OMITS TO STATE ANY MATERIAL
FACT NECESSARY TO MAKE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING. 
TO THE BEST KNOWLEDGE OF BORROWER, NO FINANCIAL STATEMENTS OR ANY OTHER
DOCUMENT, CERTIFICATE OR WRITTEN STATEMENT FURNISHED TO LENDER BY BORROWER OR
GUARANTOR, OR BY ANY THIRD PARTY ON BEHALF OF BORROWER OR GUARANTOR, FOR USE IN
CONNECTION WITH THE LOAN CONTAINS ANY UNTRUE REPRESENTATION, WARRANTY OR
STATEMENT OF A MATERIAL FACT, AND NONE OMITS OR WILL OMIT TO STATE A MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT
MISLEADING.  TO THE BEST KNOWLEDGE OF BORROWER, THERE IS NO FACT THAT HAS NOT
BEEN DISCLOSED TO LENDER THAT IS REASONABLY LIKELY TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(J)            FINANCIAL INFORMATION.  ALL FINANCIAL STATEMENTS AND OTHER DATA
CONCERNING BORROWER, GUARANTOR AND THE MORTGAGED PROPERTY THAT HAS BEEN
DELIVERED BY OR ON BEHALF OF BORROWER OR GUARANTOR TO LENDER IS TRUE, COMPLETE
AND CORRECT IN ALL MATERIAL RESPECTS AND, EXCEPT AS DISCLOSED ON SCHEDULE 4
ATTACHED HERETO, HAS BEEN PREPARED IN ACCORDANCE WITH GAAP.  SINCE THE DELIVERY
OF SUCH DATA, EXCEPT AS OTHERWISE DISCLOSED IN WRITING TO LENDER, THERE HAS BEEN
NO CHANGE IN THE FINANCIAL POSITION OF BORROWER, GUARANTOR OR THE MORTGAGED
PROPERTY, OR IN THE RESULTS OF OPERATIONS OF BORROWER OR GUARANTOR, WHICH CHANGE
RESULTS OR IS REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER
BORROWER NOR GUARANTOR HAS INCURRED ANY OBLIGATION OR LIABILITY, CONTINGENT OR
OTHERWISE, NOT REFLECTED IN SUCH FINANCIAL DATA, WHICH IS LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT UPON ITS BUSINESS OPERATIONS OR THE MORTGAGED PROPERTY.


 


(K)           INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT. 
BORROWER IS NOT (I) AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED, (II) A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY” OR AN “AFFILIATE” OF EITHER A “HOLDING COMPANY” OR A “SUBSIDIARY
COMPANY” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935,
AS AMENDED, OR (III) SUBJECT TO ANY OTHER FEDERAL OR STATE LAW OR REGULATION
WHICH PURPORTS TO RESTRICT OR REGULATE ITS ABILITY TO BORROW MONEY IN ACCORDANCE
WITH THIS AGREEMENT.


 


(L)            COMPLIANCE.  BORROWER IS IN COMPLIANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS, EXCEPT FOR NONCOMPLIANCE THAT IS NOT REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.  BORROWER IS NOT IN DEFAULT OR VIOLATION OF ANY ORDER,
WRIT, INJUNCTION, DECREE OR DEMAND OF ANY GOVERNMENTAL AUTHORITY EXCEPT FOR
DEFAULTS OR VIOLATIONS WHICH ARE NOT REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(M)          USE OF PROCEEDS; MARGIN REGULATIONS.  BORROWER WILL USE THE
PROCEEDS OF THE LOAN FOR THE PURPOSES DESCRIBED IN SECTION 2.2.  NO PART OF THE
PROCEEDS OF THE LOAN WILL BE USED FOR THE PURPOSE OF PURCHASING OR ACQUIRING ANY
“MARGIN STOCK” WITHIN THE MEANING OF REGULATION U OF THE BOARD

 

52

--------------------------------------------------------------------------------


 

of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements.


 


(N)           ORGANIZATIONAL CHART.  THE ORGANIZATIONAL CHART SET FORTH AS
SCHEDULE 7 ACCURATELY SETS FORTH THE DIRECT AND INDIRECT OWNERSHIP STRUCTURE OF
BORROWER.


 


(O)           NO DEFAULTS.  NO DEFAULT OR EVENT OF DEFAULT EXISTS UNDER OR WITH
RESPECT TO ANY LOAN DOCUMENT.


 


(P)           PLANS AND WELFARE PLANS.  THE ASSETS OF BORROWER ARE NOT TREATED
AS “PLAN ASSETS” UNDER REGULATIONS CURRENTLY PROMULGATED UNDER ERISA.  NEITHER
BORROWER NOR ANY ERISA AFFILIATE SPONSORS, MAINTAINS, CONTRIBUTES TO OR IS
REQUIRED TO CONTRIBUTE TO ANY PLAN OR MULTIEMPLOYER PLAN NOR HAS THE BORROWER OR
ANY ERISA AFFILIATE SPONSORED, MAINTAINED, CONTRIBUTED TO OR BEEN REQUIRED TO
CONTRIBUTE TO ANY PLAN OR MULTIEMPLOYER PLAN WITHIN THE PAST SIX YEARS.  THERE
ARE NO PENDING ISSUES OR CLAIMS BEFORE THE INTERNAL REVENUE SERVICE, THE UNITED
STATES DEPARTMENT OF LABOR OR ANY COURT OF COMPETENT JURISDICTION RELATED TO ANY
PLAN OR WELFARE PLAN.  NO EVENT HAS OCCURRED, AND THERE EXISTS NO CONDITION OR
SET OF CIRCUMSTANCES, IN CONNECTION WITH ANY PLAN OR WELFARE PLAN UNDER WHICH
BORROWER OR, TO THE BEST KNOWLEDGE OF BORROWER, ANY ERISA AFFILIATE, DIRECTLY OR
INDIRECTLY (THROUGH AN INDEMNIFICATION AGREEMENT OR OTHERWISE), IS REASONABLY
LIKELY TO BE SUBJECT TO ANY MATERIAL RISK OF LIABILITY UNDER SECTION 409 OR
502(I) OF ERISA OR SECTION 4975 OF THE CODE.  NO WELFARE PLAN PROVIDES OR WILL
PROVIDE BENEFITS, INCLUDING, WITHOUT LIMITATION, DEATH OR MEDICAL BENEFITS
(WHETHER OR NOT INSURED) WITH RESPECT TO ANY CURRENT OR FORMER EMPLOYEE OF
BORROWER, OR, TO THE BEST KNOWLEDGE OF BORROWER, ANY ERISA AFFILIATE BEYOND HIS
OR HER RETIREMENT OR OTHER TERMINATION OF SERVICE OTHER THAN (I) COVERAGE
MANDATED BY APPLICABLE LAW, (II) DEATH OR DISABILITY BENEFITS THAT HAVE BEEN
FULLY PROVIDED FOR BY FULLY PAID UP INSURANCE OR (III) SEVERANCE BENEFITS.


 


(Q)           ADDITIONAL BORROWER UCC INFORMATION.  BORROWER’S ORGANIZATIONAL
IDENTIFICATION NUMBERS ARE 20-0489134 (ARC COMMUNITIES 19 LLC), 20-0559224
(ARC19FLPP LLC) AND 3750355 (ARC19TX LP)] AND THE FULL LEGAL NAME OF BORROWER IS
AS SET FORTH ON THE SIGNATURE PAGES HEREOF AND BORROWER HAS NOT DONE IN THE LAST
FIVE (5) YEARS, AND DOES NOT DO, BUSINESS UNDER ANY OTHER NAME (INCLUDING ANY
TRADE-NAME OR FICTITIOUS BUSINESS NAME).


 


(R)            NOT FOREIGN PERSON.  BORROWER IS NOT A “FOREIGN PERSON” WITHIN
THE MEANING OF § 1445(F)(3) OF THE CODE.


 


(S)           LABOR MATTERS.  BORROWER IS NOT A PARTY TO ANY COLLECTIVE
BARGAINING AGREEMENTS.


 


(T)            PRE-CLOSING DATE ACTIVITIES.  BORROWER HAS NOT CONDUCTED ANY
BUSINESS OR OTHER ACTIVITY ON OR PRIOR TO THE CLOSING DATE, OTHER THAN IN
CONNECTION WITH THE ACQUISITION, MANAGEMENT AND OWNERSHIP OF THE MORTGAGED
PROPERTY.


 


(U)           NO BANKRUPTCIES OR CRIMINAL PROCEEDINGS INVOLVING BORROWER OR
RELATED PARTIES.  NO BANKRUPTCY, INSOLVENCY, REORGANIZATION OR COMPARABLE
PROCEEDINGS HAVE EVER BEEN INSTITUTED BY OR AGAINST BORROWER, ANY AFFILIATE OF
BORROWER, ANY GUARANTOR OR ANY INDIVIDUAL OR ENTITY OWNING, WITH HIS, HER OR ITS
FAMILY MEMBERS, 20% OR MORE OF THE DIRECT, OR INDIRECT BENEFICIAL OWNERSHIP
INTERESTS IN BORROWER (EACH SUCH GUARANTOR, INDIVIDUAL, OR ENTITY BEING HEREIN
REFERRED TO AS A “PRINCIPAL”), AND NO SUCH PROCEEDING IS NOW PENDING OR
CONTEMPLATED.  NONE OF BORROWER, ANY PRINCIPAL, OR TO BORROWER’S KNOWLEDGE, ANY
OTHER INDIVIDUAL OR ENTITY DIRECTLY OR INDIRECTLY OWNING OR CONTROLLING, OR THE
FAMILY MEMBERS OF WHICH OWN OR CONTROL, ANY DIRECT OR INDIRECT BENEFICIAL
OWNERSHIP INTEREST IN BORROWER OR IN THE MANAGER OR ASSET MANAGER FOR THE
MORTGAGED PROPERTY, HAVE BEEN CHARGED, INDICTED OR CONVICTED, OR

 

53

--------------------------------------------------------------------------------


 

are currently under the threat of charge, indictment or conviction, for any
felony or crime punishable by imprisonment.


 


(V)           NO PROHIBITED PERSONS.  NEITHER BORROWER, MEMBER, GUARANTOR NOR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS OR
AFFILIATES (INCLUDING THE INDIRECT HOLDERS OF EQUITY INTERESTS IN BORROWER) IS
OR WILL BE AN ENTITY OR PERSON: (I) THAT IS LISTED IN THE ANNEX TO, OR IS
OTHERWISE SUBJECT TO THE PROVISIONS OF EXECUTIVE ORDER 13224 ISSUED ON SEPTEMBER
24, 2001 (“EO13224”); (II) WHOSE NAME APPEARS ON THE UNITED STATES TREASURY
DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) MOST CURRENT LIST OF
“SPECIFICALLY DESIGNATED NATIONAL AND BLOCKED PERSONS” (WHICH LIST MAY BE
PUBLISHED FROM TIME TO TIME IN VARIOUS MEDIUMS INCLUDING, BUT NOT LIMITED TO,
THE OFAC WEBSITE, HTTP:WWW.TREAS.GOV/OFAC/T11SDN.PDF)(THE “OFAC LIST”);
(III) WHO COMMITS, THREATENS TO COMMIT OR SUPPORTS “TERRORISM”, AS THAT TERM IS
DEFINED IN EO 13224; OR (IV) WHO IS OTHERWISE AFFILIATED WITH ANY ENTITY OR
PERSON LISTED ABOVE (ANY AND ALL PARTIES OR PERSONS DESCRIBED IN CLAUSES (I)
THROUGH (IV) ABOVE ARE HEREIN REFERRED TO AS A “PROHIBITED PERSON”).   TO THE
BEST KNOWLEDGE OF THE BORROWER, NO TENANT AT THE PROPERTY CURRENTLY IS
IDENTIFIED ON THE OFAC LIST OR OTHERWISE QUALIFIES AS A PROHIBITED PERSON AND NO
TENANT AT THE PROPERTY IS OWNED BY OR AN AFFILIATE OF A PROHIBITED PERSON. 
BORROWER AND MANAGER HAVE IMPLEMENTED AND WILL CONTINUE TO FOLLOW PROCEDURES TO
ENSURE THAT NO TENANT AT THE PROPERTY IS A PROHIBITED PERSON OR OWNED BY OR AN
AFFILIATE OF A PROHIBITED PERSON.


 

Section 4.2.            Representations and Warranties as to the Mortgaged
Property.  Borrower hereby represents and warrants to Lender that, as to each
Mortgaged Property and the Mortgages, as of the Closing Date:

 


(A)           TITLE TO THE MORTGAGED PROPERTY.  BORROWER OWNS GOOD, MARKETABLE
AND INSURABLE FEE SIMPLE TITLE TO EACH MORTGAGED PROPERTY (OTHER THAN
PERSONALTY), FREE AND CLEAR OF ALL LIENS, OTHER THAN THE PERMITTED
ENCUMBRANCES.  BORROWER OWNS THE PERSONALTY FREE AND CLEAR OF ANY AND ALL LIENS,
OTHER THAN PERMITTED ENCUMBRANCES.  THERE ARE NO OUTSTANDING OPTIONS TO PURCHASE
OR RIGHTS OF FIRST REFUSAL OR RESTRICTIONS ON TRANSFERABILITY AFFECTING ANY
MORTGAGED PROPERTY OR ANY PORTION THEREOF OR INTEREST THEREIN.


 


(B)           UTILITIES AND PUBLIC ACCESS.  EXCEPT AS DISCLOSED ON SCHEDULE 4,
(I) EACH MORTGAGED PROPERTY HAS ADEQUATE RIGHTS OF ACCESS TO PUBLIC WAYS AND IS
SERVED BY PUBLIC WATER, ELECTRIC, SEWER, SANITARY SEWER AND STORM DRAIN
FACILITIES; (II) ALL PUBLIC UTILITIES NECESSARY TO THE CONTINUED USE AND
ENJOYMENT OF EACH MORTGAGED PROPERTY AS PRESENTLY USED AND ENJOYED ARE LOCATED
IN THE PUBLIC RIGHT-OF-WAY ABUTTING THE PREMISES, AND ALL SUCH UTILITIES ARE
CONNECTED SO AS TO SERVE EACH MORTGAGED PROPERTY WITHOUT PASSING OVER OTHER
PROPERTY EXCEPT FOR LAND OR EASEMENT AREAS OF OR AVAILABLE TO THE UTILITY
COMPANY PROVIDING SUCH UTILITY SERVICE; AND (III) ALL ROADS NECESSARY FOR THE
FULL UTILIZATION OF EACH MORTGAGED PROPERTY FOR ITS CURRENT PURPOSE HAVE BEEN
COMPLETED AND DEDICATED TO PUBLIC USE AND ACCEPTED BY ALL GOVERNMENTAL
AUTHORITIES OR ARE THE SUBJECT OF ACCESS EASEMENTS FOR THE BENEFIT OF EACH
MORTGAGED PROPERTY.


 


(C)           CONDEMNATION.  NO TAKING HAS BEEN COMMENCED OR, TO THE BEST OF
BORROWER’S KNOWLEDGE, IS CONTEMPLATED WITH RESPECT TO ALL OR ANY PORTION OF ANY
MORTGAGED PROPERTY OR FOR THE RELOCATION OF ROADWAYS PROVIDING ACCESS TO ANY
MORTGAGED PROPERTY.


 


(D)           COMPLIANCE.  EACH MORTGAGED PROPERTY AND THE CURRENT USE THEREOF
IS IN COMPLIANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS (INCLUDING, WITHOUT
LIMITATION, BUILDING, PARKING, SUBDIVISION, LAND USE, HEALTH, FIRE, SAFETY AND
ZONING ORDINANCES AND CODES) AND ALL APPLICABLE INSURANCE REQUIREMENTS, EXCEPT
FOR NONCOMPLIANCE WHICH CANNOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.  EACH MORTGAGED PROPERTY IS ZONED FOR ITS CURRENT USE, WHICH
ZONING DESIGNATION IS UNCONDITIONAL, IN FULL FORCE AND EFFECT, AND IS BEYOND ALL
APPLICABLE APPEAL PERIODS.   IN THE EVENT THAT ALL OR ANY PART OF THE
IMPROVEMENTS LOCATED ON ANY MORTGAGED PROPERTY ARE DESTROYED OR DAMAGED, SAID

 

54

--------------------------------------------------------------------------------


 

Improvements can be legally reconstructed to their condition prior to such
damage or destruction, and thereafter exist for the same use without violating
any zoning or other ordinances applicable thereto and without the necessity of
obtaining any variances or special permits, other than customary demolition,
building and other construction related permits.  No legal proceedings are
pending or, to the knowledge of Borrower, threatened with respect to the zoning
of the Mortgaged Property.  Neither the zoning nor any other right to construct,
use or operate the Mortgaged Property is in any way dependent upon or  related
to any real estate other than the Mortgaged Property.  No tract map, parcel map,
condominium plan, condominium declaration, or plat of subdivision will be
recorded by Borrower with respect to the Mortgaged Property without Lender’s
prior written consent.


 


(E)           ENVIRONMENTAL COMPLIANCE.  EXCEPT FOR MATTERS SET FORTH IN THE
ENVIRONMENTAL REPORTS DELIVERED TO LENDER IN CONNECTION WITH THE LOAN (TRUE,
CORRECT AND COMPLETE COPIES OF WHICH HAVE BEEN PROVIDED TO LENDER BY BORROWER):


 

(I) BORROWER AND EACH MORTGAGED PROPERTY IS IN FULL COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS (WHICH COMPLIANCE INCLUDES, BUT IS NOT LIMITED TO,
THE POSSESSION BY BORROWER OR THE MANAGER OF ALL ENVIRONMENTAL, HEALTH AND
SAFETY PERMITS, LICENSES AND OTHER GOVERNMENTAL AUTHORIZATIONS REQUIRED IN
CONNECTION WITH THE OWNERSHIP AND OPERATION OF THE MORTGAGED PROPERTY UNDER ALL
ENVIRONMENTAL LAWS), EXCEPT FOR NONCOMPLIANCE WHICH CANNOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 

(II) THERE IS NO MATERIAL ENVIRONMENTAL CLAIM PENDING OR, TO THE ACTUAL
KNOWLEDGE OF BORROWER, THREATENED, AND NO PENALTIES ARISING UNDER ENVIRONMENTAL
LAWS HAVE BEEN ASSESSED AGAINST BORROWER, THE MANAGER OR ANY MORTGAGED PROPERTY,
OR, TO THE ACTUAL KNOWLEDGE OF BORROWER, AGAINST ANY PERSON WHOSE LIABILITY FOR
ANY ENVIRONMENTAL CLAIM BORROWER OR THE MANAGER HAS OR MAY HAVE RETAINED OR
ASSUMED EITHER CONTRACTUALLY OR BY OPERATION OF LAW, AND NO MATERIAL
INVESTIGATION OR REVIEW IS PENDING OR, TO THE ACTUAL KNOWLEDGE OF BORROWER,
THREATENED BY ANY GOVERNMENTAL AUTHORITY, CITIZENS GROUP, EMPLOYEE OR OTHER
PERSON WITH RESPECT TO ANY ALLEGED FAILURE BY BORROWER OR THE MANAGER OR ANY
MORTGAGED PROPERTY TO HAVE ANY ENVIRONMENTAL, HEALTH OR SAFETY PERMIT, LICENSE
OR OTHER AUTHORIZATION REQUIRED UNDER, OR TO OTHERWISE COMPLY WITH, ANY
ENVIRONMENTAL LAW OR WITH RESPECT TO ANY ALLEGED LIABILITY OF BORROWER OR THE
MANAGER FOR ANY USE OR RELEASE OF ANY HAZARDOUS SUBSTANCES.

 

(III) THERE ARE NO PRESENT AND, TO THE BEST KNOWLEDGE OF THE BORROWER, THERE
HAVE BEEN NO PAST MATERIAL RELEASES OF ANY HAZARDOUS SUBSTANCES THAT ARE
REASONABLY LIKELY TO FORM THE BASIS OF ANY ENVIRONMENTAL CLAIM AGAINST BORROWER,
THE MANAGER, ANY MORTGAGED PROPERTY OR AGAINST ANY PERSON WHOSE LIABILITY FOR
ANY ENVIRONMENTAL CLAIM BORROWER OR THE MANAGER HAS OR MAY HAVE RETAINED OR
ASSUMED EITHER CONTRACTUALLY OR BY OPERATION OF LAW (OTHER THAN HAZARDOUS
SUBSTANCES BEING USED IN AMOUNTS THAT ARE CUSTOMARY FOR PROPERTIES SUCH AS THE
MORTGAGED PROPERTY AND FOR PURPOSES THAT ARE TYPICAL FOR PROPERTIES SUCH AS THE
MORTGAGED PROPERTY AND IN ALL CASES ARE UTILIZED IN COMPLIANCE WITH
ENVIRONMENTAL LAW IN ALL MATERIAL RESPECTS).

 

(IV) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TO THE BEST KNOWLEDGE OF
THE BORROWER, THERE IS NOT PRESENT AT, ON, IN OR UNDER ANY MORTGAGED PROPERTY,
ANY HAZARDOUS SUBSTANCES (INCLUDING, WITHOUT LIMITATION, PCB-CONTAINING
EQUIPMENT, ASBESTOS OR ASBESTOS CONTAINING MATERIALS, UNDERGROUND STORAGE TANKS
OR SURFACE IMPOUNDMENTS FOR HAZARDOUS SUBSTANCES, LEAD IN DRINKING WATER OR LEAD
BASED PAINT) (OTHER THAN HAZARDOUS SUBSTANCES BEING USED IN AMOUNTS THAT ARE
CUSTOMARY FOR PROPERTIES SUCH AS THE MORTGAGED PROPERTY AND FOR PURPOSES THAT
ARE TYPICAL FOR PROPERTIES SUCH AS THE MORTGAGED PROPERTY AND IN ALL CASES ARE
UTILIZED IN COMPLIANCE WITH ENVIRONMENTAL LAW IN ALL MATERIAL RESPECTS) OR ANY
FUNGUS, MOLD,

 

55

--------------------------------------------------------------------------------


 

MILDEW OR BIOLOGICAL AGENT THE PRESENCE OF WHICH IS REASONABLY LIKELY TO
MATERIALLY ADVERSELY AFFECT THE VALUE OR UTILITY OF SUCH MORTGAGED PROPERTY.

 

(V) NO LIENS ARE PRESENTLY RECORDED WITH THE APPROPRIATE LAND RECORDS UNDER OR
PURSUANT TO ANY ENVIRONMENTAL LAW WITH RESPECT TO THE MORTGAGED PROPERTY AND NO
GOVERNMENTAL AUTHORITY HAS BEEN TAKING OR, TO THE ACTUAL KNOWLEDGE OF BORROWER,
IS IN THE PROCESS OF TAKING ANY ACTION THAT COULD SUBJECT THE MORTGAGED PROPERTY
TO LIENS UNDER ANY ENVIRONMENTAL LAW.

 

(VI) THERE HAVE BEEN NO ENVIRONMENTAL INVESTIGATIONS, STUDIES, AUDITS, REVIEWS
OR OTHER ANALYSES CONDUCTED BY OR THAT ARE IN THE POSSESSION OF BORROWER IN
RELATION TO ANY MORTGAGED PROPERTY WHICH HAVE NOT BEEN MADE AVAILABLE TO LENDER.

 


(F)            MORTGAGE AND OTHER LIENS.  EACH MORTGAGE CREATES A VALID AND
ENFORCEABLE FIRST PRIORITY LIEN ON THE APPLICABLE MORTGAGED PROPERTY DESCRIBED
THEREIN, AS SECURITY FOR THE REPAYMENT OF THE INDEBTEDNESS, SUBJECT ONLY TO THE
PERMITTED ENCUMBRANCES APPLICABLE TO SUCH MORTGAGED PROPERTY.  THIS AGREEMENT
CREATES A VALID AND ENFORCEABLE FIRST PRIORITY LIEN ON ALL ACCOUNT COLLATERAL. 
EACH COLLATERAL SECURITY INSTRUMENT ESTABLISHES AND CREATES A VALID, SUBSISTING
AND ENFORCEABLE LIEN ON AND A SECURITY INTEREST IN, OR CLAIM TO, THE RIGHTS AND
PROPERTY DESCRIBED THEREIN.  ALL PROPERTY COVERED BY ANY COLLATERAL SECURITY
INSTRUMENT IN WHICH A SECURITY INTEREST CAN BE PERFECTED BY THE FILING OF A
FINANCING STATEMENT IS SUBJECT TO A UCC FINANCING STATEMENT FILED AND/OR
RECORDED, AS APPROPRIATE (OR IRREVOCABLY DELIVERED TO AN AGENT FOR SUCH
RECORDATION OR FILING) IN ALL PLACES NECESSARY TO PERFECT A VALID FIRST PRIORITY
LIEN WITH RESPECT TO THE RIGHTS AND PROPERTY THAT ARE THE SUBJECT OF SUCH
COLLATERAL SECURITY INSTRUMENT TO THE EXTENT GOVERNED BY THE UCC.


 


(G)           ASSESSMENTS.  THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF
BORROWER, PROPOSED SPECIAL OR OTHER ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR
OTHERWISE AFFECTING ANY MORTGAGED PROPERTY, NOR ARE THERE ANY CONTEMPLATED
IMPROVEMENTS TO ANY MORTGAGED PROPERTY THAT MAY RESULT IN SUCH SPECIAL OR OTHER
ASSESSMENTS.


 


(H)           NO JOINT ASSESSMENT; SEPARATE LOTS.  BORROWER HAS NOT SUFFERED,
PERMITTED OR INITIATED THE JOINT ASSESSMENT OF THE MORTGAGED PROPERTY (I) WITH
ANY OTHER REAL PROPERTY CONSTITUTING A SEPARATE TAX LOT, AND (II) WITH ANY
PORTION OF THE MORTGAGED PROPERTY WHICH MAY BE DEEMED TO CONSTITUTE PERSONAL
PROPERTY, OR ANY OTHER PROCEDURE WHEREBY THE LIEN OF ANY TAXES WHICH MAY BE
LEVIED AGAINST SUCH PERSONAL PROPERTY SHALL BE ASSESSED OR LEVIED OR CHARGED TO
THE MORTGAGED PROPERTY AS A SINGLE LIEN.  THE MORTGAGED PROPERTY IS COMPRISED OF
ONE OR MORE PARCELS, EACH OF WHICH CONSTITUTES A SEPARATE TAX LOT AND NONE OF
WHICH CONSTITUTES A PORTION OF ANY OTHER TAX LOT.


 


(I)            NO PRIOR ASSIGNMENT.  LENDER IS THE COLLATERAL ASSIGNEE OF
BORROWER’S INTEREST UNDER THE LEASES.  THERE ARE NO PRIOR ASSIGNMENTS OF THE
LEASES OR ANY PORTION OF THE RENT DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE
WHICH ARE PRESENTLY OUTSTANDING.


 


(J)            PERMITS; CERTIFICATE OF OCCUPANCY.  BORROWER HAS OBTAINED ALL
PERMITS NECESSARY TO THE USE AND OPERATION OF EACH MORTGAGED PROPERTY, EXCEPT
WHERE THE FAILURE TO OBTAIN SUCH PERMITS IS NOT REASONABLY LIKELY TO RESULT IN A
MATERIAL ADVERSE EFFECT.  THE USE BEING MADE OF EACH MORTGAGED PROPERTY IS IN
CONFORMITY WITH THE CERTIFICATE OF OCCUPANCY AND/OR SUCH PERMITS FOR SUCH
MORTGAGED PROPERTY AND ANY OTHER RESTRICTIONS, COVENANTS OR CONDITIONS AFFECTING
SUCH MORTGAGED PROPERTY, EXCEPT FOR NONCONFORMITY WHICH IS NOT REASONABLY LIKELY
TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(K)           FLOOD ZONE.  EXCEPT AS SHOWN ON THE SURVEY, NO MORTGAGED PROPERTY
OR ANY PORTION THEREOF IS LOCATED IN A FLOOD HAZARD AREA AS DEFINED BY THE
FEDERAL INSURANCE ADMINISTRATION.

 

56

--------------------------------------------------------------------------------


 


(L)            PHYSICAL CONDITION.  EXCEPT AS SET FORTH IN THE PROPERTY
CONDITION ASSESSMENT, TO THE BEST KNOWLEDGE OF BORROWER, EACH MORTGAGED PROPERTY
IS FREE OF STRUCTURAL DEFECTS AND ALL IMPROVEMENTS, INCLUDING THE BUILDING
SYSTEMS CONTAINED THEREIN ARE IN GOOD WORKING ORDER SUBJECT TO ORDINARY WEAR AND
TEAR.


 


(M)          SECURITY DEPOSITS.  BORROWER AND THE MANAGER ARE IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH ALL LEGAL REQUIREMENTS RELATING TO ALL SECURITY
DEPOSITS WITH RESPECT TO EACH MORTGAGED PROPERTY.


 


(N)           INTELLECTUAL PROPERTY.  ALL MATERIAL INTELLECTUAL PROPERTY THAT
BORROWER OWNS OR HAS PENDING, OR UNDER WHICH IT IS LICENSED, ARE IN GOOD
STANDING AND UNCONTESTED.  THERE IS NO RIGHT UNDER ANY INTELLECTUAL PROPERTY
NECESSARY TO THE BUSINESS OF BORROWER AS PRESENTLY CONDUCTED OR AS BORROWER
CONTEMPLATES CONDUCTING ITS BUSINESS.  BORROWER HAS NOT INFRINGED, IS NOT
INFRINGING, AND HAS NOT RECEIVED NOTICE OF INFRINGEMENT WITH RESPECT TO ASSERTED
INTELLECTUAL PROPERTY OF OTHERS.  THERE IS NO INFRINGEMENT BY OTHERS OF MATERIAL
INTELLECTUAL PROPERTY OF BORROWER.


 


(O)           NO ENCROACHMENTS.  EXCEPT AS SHOWN ON THE SURVEY, TO THE BEST
KNOWLEDGE OF BORROWER, (I) ALL OF THE IMPROVEMENTS WHICH WERE INCLUDED IN
DETERMINING THE APPRAISED VALUE OF EACH MORTGAGED PROPERTY LIE WHOLLY WITHIN THE
BOUNDARIES AND BUILDING RESTRICTION LINES OF EACH MORTGAGED PROPERTY, (II) NO
IMPROVEMENTS ON ADJOINING PROPERTIES ENCROACH UPON ANY MORTGAGED PROPERTY, (III)
NO IMPROVEMENTS ENCROACH UPON ANY EASEMENTS OR OTHER ENCUMBRANCES AFFECTING THE
MORTGAGED PROPERTY, AND (IV) ALL OF THE IMPROVEMENTS COMPLY WITH ALL MATERIAL
REQUIREMENTS OF ANY APPLICABLE ZONING AND SUBDIVISION LAWS AND ORDINANCES.


 


(P)           MANAGEMENT AGREEMENT.  THE MANAGEMENT AGREEMENT IS IN FULL FORCE
AND EFFECT.  THERE IS NO DEFAULT, BREACH OR VIOLATION EXISTING THEREUNDER BY
BORROWER OR, TO THE BEST KNOWLEDGE OF  BORROWER, ANY OTHER PARTY THERETO AND NO
EVENT (OTHER THAN PAYMENTS DUE BUT NOT YET DELINQUENT) WHICH, WITH THE PASSAGE
OF TIME OR WITH NOTICE AND THE EXPIRATION OF ANY GRACE OR CURE PERIOD, WOULD
CONSTITUTE A DEFAULT, BREACH OR VIOLATION BY BORROWER OR, TO THE BEST KNOWLEDGE
OF BORROWER, ANY OTHER PARTY THEREUNDER OR ENTITLE BORROWER OR, TO THE BEST
KNOWLEDGE OF BORROWER, ANY OTHER PARTY THERETO TO TERMINATE ANY SUCH AGREEMENT.


 


(Q)           LEASES.  NO MORTGAGED PROPERTY IS SUBJECT TO ANY LEASES OTHER THAN
THE LEASES DESCRIBED IN THE RENT ROLLS DELIVERED TO LENDER IN CONNECTION WITH
THE MAKING OF THE LOAN.  NO PERSON HAS ANY POSSESSORY INTEREST IN ANY MORTGAGED
PROPERTY OR RIGHT TO OCCUPY THE SAME EXCEPT UNDER AND PURSUANT TO THE PROVISIONS
OF THE LEASES.  THE CURRENT LEASES ARE IN FULL FORCE AND EFFECT AND, EXCEPT AS
SET FORTH ON THE RENT ROLLS DELIVERED TO LENDER IN CONNECTION WITH THE MAKING OF
THE LOAN OR AS DISCLOSED ON SCHEDULE 4, THERE ARE NO MONETARY OR OTHER MATERIAL
DEFAULTS THEREUNDER BY EITHER PARTY AND NO CONDITIONS WHICH WITH THE PASSAGE OF
TIME AND/OR NOTICE WOULD CONSTITUTE MONETARY OR OTHER MATERIAL DEFAULTS
THEREUNDER.  EXCEPT AS DISCLOSED ON SCHEDULE 4, NO PORTION OF THE MORTGAGED
PROPERTY IS LEASED TO OR OCCUPIED BY ANY AFFILIATE OF BORROWER.  EXCEPT AS
DISCLOSED ON SCHEDULE 4, ALL LEASES AT EACH MORTGAGED PROPERTY CONSIST SOLELY OF
LEASES OF HOMESITES AND RELATED COMMON AREAS, AND NOT OF OTHER PORTIONS OF THE
MORTGAGED PROPERTY.  EXCEPT AS DISCLOSED ON SCHEDULE 4, BORROWER DOES NOT OWN
ANY MANUFACTURED HOMES OR MOBILE HOMES, WHETHER OR NOT LOCATED AT THE MORTGAGED
PROPERTY.  NO MATERIAL TERMINATION PAYMENTS OR FEES ARE DUE IN THE EVENT
BORROWER CANCELS OR TERMINATES ANY COMMERCIAL LEASES TO WHICH IT IS A PARTY.


 

Section 4.3.            Survival of Representations.  Borrower agrees that (i)
all of the representations and warranties of Borrower set forth in Section 4.1
and 4.2 and in the other Loan Documents delivered on the Closing Date are made
as of the Closing Date, and (ii) all representations and warranties made by
Borrower shall survive the delivery of the Note and making of the Loan and
continue

 

57

--------------------------------------------------------------------------------


 

for so long as any amount remains owing to Lender under this Agreement, the Note
or any of the other Loan Documents; provided, however, that the representations
set forth in Section 4.2(e) shall survive for five (5) years following repayment
of the Indebtedness.  All representations, warranties, covenants and agreements
made in this Agreement or in the other Loan Documents shall be deemed to have
been relied upon by Lender notwithstanding any investigation heretofore or
hereafter made by Lender or on Lender’s behalf.

 


ARTICLE V.
AFFIRMATIVE COVENANTS


 

Section 5.1.            Affirmative Covenants .  Borrower covenants and agrees
that, from the date hereof and until payment in full of the Indebtedness:

 


(A)           EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS: INSURANCE. 
BORROWER SHALL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW
AND KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE AS A LIMITED LIABILITY COMPANY,
AND ANY RIGHTS, LICENSES, PERMITS AND FRANCHISES NECESSARY FOR THE CONDUCT OF
ITS BUSINESS AND WILL COMPLY WITH ALL LEGAL REQUIREMENTS AND INSURANCE
REQUIREMENTS APPLICABLE TO IT AND TO EACH MORTGAGED PROPERTY IN ALL MATERIAL
RESPECTS.  BORROWER SHALL AT ALL TIMES MAINTAIN, PRESERVE AND PROTECT ALL
FRANCHISES AND TRADE NAMES AND PRESERVE ALL THE REMAINDER OF ITS PROPERTY
NECESSARY FOR THE CONTINUED CONDUCT OF ITS BUSINESS AND KEEP THE MORTGAGED
PROPERTY IN GOOD REPAIR, WORKING ORDER AND CONDITION, EXCEPT FOR REASONABLE WEAR
AND USE (AND EXCEPT FOR CASUALTY LOSSES AS TO WHICH OTHER PROVISIONS HEREOF
SHALL GOVERN), AND FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL REASONABLY
NECESSARY REPAIRS, RENEWALS, REPLACEMENTS, BETTERMENTS AND IMPROVEMENTS THERETO.


 


(B)           BASIC CARRYING COSTS AND OTHER CLAIMS; CONTEST.


 

(I) SUBJECT TO BORROWER’S CONTEST RIGHTS SET FORTH IN SECTION 5.1(B)(II) BELOW,
BORROWER WILL PAY WHEN DUE (A) ALL BASIC CARRYING COSTS WITH RESPECT TO BORROWER
AND THE MORTGAGED PROPERTY; (B) ALL CLAIMS (INCLUDING CLAIMS FOR LABOR,
SERVICES, MATERIALS AND SUPPLIES) FOR SUMS THAT HAVE BECOME DUE AND PAYABLE AND
THAT BY LAW HAVE OR MAY BECOME A LIEN UPON ANY OF THE MORTGAGED PROPERTY OR ITS
OTHER PROPERTIES OR ASSETS (HEREINAFTER REFERRED TO AS THE “LIEN CLAIMS”); AND
(C) ALL FEDERAL, STATE AND LOCAL INCOME TAXES, SALES TAXES, EXCISE TAXES AND ALL
OTHER TAXES AND ASSESSMENTS OF BORROWER ON ITS BUSINESS, INCOME OR ASSETS; IN
EACH INSTANCE BEFORE ANY PENALTY OR FINE IS INCURRED WITH RESPECT THERETO. 
BORROWER’S OBLIGATION TO PAY BASIC CARRYING COSTS PURSUANT TO THIS AGREEMENT
SHALL INCLUDE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, IMPOSITIONS RESULTING
FROM FUTURE CHANGES IN LAW WHICH IMPOSE UPON LENDER AN OBLIGATION TO PAY ANY
PROPERTY TAXES ON THE MORTGAGED PROPERTY OR OTHER IMPOSITIONS.

 

(II) BORROWER SHALL NOT BE REQUIRED TO PAY, DISCHARGE OR REMOVE ANY IMPOSITION
OR LIEN CLAIM SO LONG AS BORROWER CONTESTS IN GOOD FAITH SUCH IMPOSITION OR LIEN
CLAIM OR THE VALIDITY, APPLICABILITY OR AMOUNT THEREOF BY AN APPROPRIATE LEGAL
PROCEEDING WHICH OPERATES TO PREVENT THE COLLECTION OF SUCH AMOUNTS AND THE SALE
OF THE APPLICABLE MORTGAGED PROPERTY OR ANY PORTION THEREOF, SO LONG AS:

 

(A) THE INDEBTEDNESS SHALL NOT HAVE BEEN ACCELERATED, IF AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING;

 

(B) PRIOR TO THE DATE ON WHICH SUCH IMPOSITION OR LIEN CLAIM WOULD OTHERWISE
HAVE BECOME DELINQUENT, BORROWER SHALL HAVE GIVEN LENDER PRIOR WRITTEN NOTICE OF
ITS INTENT TO CONTEST SAID IMPOSITION OR LIEN CLAIM AND DEPOSITED WITH LENDER
(OR WITH A COURT OF COMPETENT JURISDICTION OR OTHER APPROPRIATE BODY APPROVED BY
LENDER) SUCH

 

58

--------------------------------------------------------------------------------


 

ADDITIONAL AMOUNTS AS ARE NECESSARY TO KEEP ON DEPOSIT AT ALL TIMES, AN AMOUNT
EQUAL TO AT LEAST ONE HUNDRED TWENTY FIVE PERCENT (125%) (OR SUCH HIGHER AMOUNT
AS MAY BE REQUIRED BY APPLICABLE LAW) OF THE TOTAL OF (X) THE BALANCE OF SUCH
IMPOSITION OR LIEN CLAIM THEN REMAINING UNPAID, AND (Y) ALL INTEREST, PENALTIES,
COSTS AND CHARGES ACCRUED OR ACCUMULATED THEREON, TOGETHER WITH SUCH OTHER
SECURITY AS MAY BE REQUIRED IN THE PROCEEDING, OR AS MAY BE REQUIRED BY LENDER,
TO INSURE THE PAYMENT OF ANY SUCH IMPOSITION OR LIEN CLAIM AND ALL INTEREST AND
PENALTIES THEREON; PROVIDED, THAT NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO
IMPOSITIONS OR LIEN CLAIMS IN AN AMOUNT NOT IN EXCESS OF $100,000, BORROWER
SHALL NOT BE REQUIRED TO DEPOSIT SUCH AMOUNTS WITH THE LENDER, SO LONG AS
BORROWER DEMONSTRATES TO THE REASONABLE SATISFACTION OF THE LENDER THAT BORROWER
HAS OTHERWISE RESERVED SUCH FUNDS OR SUCH FUNDS ARE OTHERWISE AVAILABLE TO THE
BORROWER;

 

(C) NO RISK OF SALE, FORFEITURE OR LOSS OF ANY INTEREST IN THE MORTGAGED
PROPERTY OR ANY PART THEREOF ARISES, IN LENDER’S JUDGMENT, DURING THE PENDENCY
OF SUCH CONTEST;

 

(D) SUCH CONTEST DOES NOT, IN LENDER’S DETERMINATION, HAVE A MATERIAL ADVERSE
EFFECT;

 

(E) SUCH CONTEST IS BASED ON BONA FIDE, MATERIAL, AND REASONABLE CLAIMS OR
DEFENSES;

 

(F) SUCH PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE WITH
THE PROVISIONS OF ANY OTHER INSTRUMENT TO WHICH BORROWER IS SUBJECT AND SHALL
NOT CONSTITUTE A DEFAULT THEREUNDER AND SUCH PROCEEDING SHALL BE CONDUCTED IN
ACCORDANCE WITH ALL APPLICABLE STATUTES, LAWS AND ORDINANCES; AND

 

(G) BORROWER SHALL HAVE OBTAINED SUCH ENDORSEMENTS TO THE TITLE INSURANCE POLICY
WITH RESPECT TO SUCH IMPOSITION OR LIEN CLAIM AS LENDER MAY REQUIRE (OR ESCROWED
WITH A TITLE INSURANCE COMPANY FUNDS SUFFICIENT TO OBTAIN SUCH ENDORSEMENTS
PURSUANT TO ESCROW ARRANGEMENTS REASONABLY SATISFACTORY TO LENDER).

 

ANY SUCH CONTEST SHALL BE PROSECUTED WITH DUE DILIGENCE, AND BORROWER SHALL
PROMPTLY PAY THE AMOUNT OF SUCH IMPOSITION OR LIEN CLAIM AS FINALLY DETERMINED,
TOGETHER WITH ALL INTEREST AND PENALTIES PAYABLE IN CONNECTION THEREWITH. 
LENDER SHALL HAVE FULL POWER AND AUTHORITY, BUT NO OBLIGATION, TO APPLY ANY
AMOUNT DEPOSITED WITH LENDER UNDER THIS SUBSECTION TO THE PAYMENT OF ANY UNPAID
IMPOSITION OR LIEN CLAIM TO PREVENT THE SALE OR FORFEITURE OF THE MORTGAGED
PROPERTY FOR NON-PAYMENT THEREOF, IF LENDER REASONABLY BELIEVES THAT SUCH SALE
OR FORFEITURE IS THREATENED.  ANY SURPLUS RETAINED BY LENDER AFTER PAYMENT OF
THE IMPOSITION OR LIEN CLAIM FOR WHICH A DEPOSIT WAS MADE SHALL BE PROMPTLY
REPAID TO BORROWER UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED, IN WHICH CASE
SAID SURPLUS MAY BE RETAINED BY LENDER TO BE APPLIED AS LENDER, IN ITS SOLE AND
ABSOLUTE DISCRETION, MAY ELECT.

 


(C)           LITIGATION.  BORROWER SHALL GIVE PROMPT WRITTEN NOTICE TO LENDER
OF ANY MATERIAL LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING OR THREATENED (IN
WRITING) AGAINST BORROWER, OR THE MORTGAGED PROPERTY, OTHER THAN PERSONAL INJURY
LITIGATION WHICH IS COVERED BY INSURANCE, EVICTION MATTERS WITH RESPECT TO
TENANTS OR OCCUPANTS (IN WHICH NO COUNTERCLAIMS FOR MATERIAL DAMAGES OR
LIABILITIES ARE MADE AGAINST BORROWER), AND MATTERS RELATED TO ENFORCEMENT OF
BUILDING OR ZONING CODES (AS LONG AS THE MORTGAGED PROPERTY IS IN MATERIAL
COMPLIANCE WITH SUCH BUILDING AND ZONING CODES).

 

59

--------------------------------------------------------------------------------


 


(D)           ENVIRONMENTAL REMEDIATION.

 

(I) IF ANY INVESTIGATION, SITE MONITORING, CLEANUP, REMOVAL, RESTORATION OR
OTHER REMEDIAL WORK OF ANY KIND OR NATURE IS REQUIRED PURSUANT TO AN ORDER OR
DIRECTIVE OF ANY GOVERNMENTAL AUTHORITY OR UNDER ANY APPLICABLE ENVIRONMENTAL
LAW, BECAUSE OF OR IN CONNECTION WITH THE CURRENT OR FUTURE PRESENCE, SUSPECTED
PRESENCE, RELEASE OR SUSPECTED RELEASE OF A HAZARDOUS SUBSTANCE ON, UNDER OR
FROM ANY MORTGAGED PROPERTY OR ANY PORTION THEREOF (COLLECTIVELY, THE “REMEDIAL
WORK”), BORROWER SHALL PROMPTLY COMMENCE AND DILIGENTLY PROSECUTE TO COMPLETION
ALL SUCH REMEDIAL WORK, AND SHALL CONDUCT SUCH REMEDIAL WORK IN ACCORDANCE WITH
THE NATIONAL CONTINGENCY PLAN PROMULGATED UNDER THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT, 42 U.S.C.  § 9601 ET SEQ.  (“CERCLA”),
IF APPLICABLE, AND IN ACCORDANCE WITH OTHER APPLICABLE ENVIRONMENTAL LAWS.  IN
ALL EVENTS, SUCH REMEDIAL WORK SHALL BE COMMENCED WITHIN SUCH PERIOD OF TIME AS
REQUIRED UNDER ANY APPLICABLE ENVIRONMENTAL LAW.  IF ANY FUNGUS, MOLD, MILDEW OR
OTHER BIOLOGICAL AGENT IS PRESENT AT ANY MORTGAGED PROPERTY IN A MANNER OR AT A
LEVEL THAT IS REASONABLY LIKELY TO MATERIALLY ADVERSELY AFFECT THE VALUE OR
UTILITY OF SUCH MORTGAGED PROPERTY OR THAT POSES A SIGNIFICANT HEALTH RISK, THE
BORROWER SHALL PROMPTLY COMMENCE AND DILIGENTLY PROSECUTE TO COMPLETION THE
REMEDIATION OF SUCH CONDITION TO THE REASONABLE SATISFACTION OF THE LENDER OR
ITS SERVICER.

 

(II) IF REQUESTED BY LENDER, ALL REMEDIAL WORK UNDER CLAUSE (I) ABOVE SHALL BE
PERFORMED BY CONTRACTORS, AND, IF THE WORK IS REASONABLY ANTICIPATED TO COST IN
EXCESS OF $75,000, UNDER THE SUPERVISION OF A CONSULTING ENGINEER, EACH APPROVED
IN ADVANCE BY LENDER WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.  BORROWER SHALL PAY ALL COSTS AND EXPENSES REASONABLY INCURRED IN
CONNECTION WITH SUCH REMEDIAL WORK.  IF BORROWER DOES NOT TIMELY COMMENCE AND
DILIGENTLY PROSECUTE TO COMPLETION THE REMEDIAL WORK, LENDER MAY (BUT SHALL NOT
BE OBLIGATED TO), UPON 10 DAYS PRIOR WRITTEN NOTICE TO BORROWER OF ITS INTENTION
TO DO SO, CAUSE SUCH REMEDIAL WORK TO BE PERFORMED.  BORROWER SHALL PAY OR
REIMBURSE LENDER ON DEMAND FOR ALL EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS, BUT EXCLUDING INTERNAL OVERHEAD, ADMINISTRATIVE AND
SIMILAR COSTS OF LENDER) REASONABLY RELATING TO OR INCURRED BY LENDER IN
CONNECTION WITH MONITORING, REVIEWING OR PERFORMING ANY REMEDIAL WORK IN
ACCORDANCE HEREWITH.

 

(III) BORROWER SHALL NOT COMMENCE ANY REMEDIAL WORK UNDER CLAUSE (I) ABOVE, NOR
ENTER INTO ANY SETTLEMENT AGREEMENT, CONSENT DECREE OR OTHER COMPROMISE RELATING
TO ANY HAZARDOUS SUBSTANCES OR ENVIRONMENTAL LAWS WITHOUT PROVIDING NOTICE TO
LENDER AS PROVIDED IN SECTION 5.1(F).  NOTWITHSTANDING THE FOREGOING, IF THE
PRESENCE OR THREATENED PRESENCE OF HAZARDOUS SUBSTANCES ON, UNDER, ABOUT OR
EMANATING FROM THE MORTGAGED PROPERTY POSES AN IMMEDIATE THREAT TO THE HEALTH,
SAFETY OR WELFARE OF ANY PERSON OR THE ENVIRONMENT, OR IS OF SUCH A NATURE THAT
AN IMMEDIATE RESPONSE IS NECESSARY OR REQUIRED UNDER APPLICABLE ENVIRONMENTAL
LAW, BORROWER MAY COMPLETE ALL NECESSARY REMEDIAL WORK.  IN SUCH EVENTS,
BORROWER SHALL NOTIFY LENDER AS SOON AS PRACTICABLE AND, IN ANY EVENT, WITHIN
THREE (3) BUSINESS DAYS, OF ANY ACTION TAKEN.

 

(IV) IN THE EVENT THE ENVIRONMENTAL REPORT RECOMMENDS THE DEVELOPMENT OF AN
OPERATION AND MAINTENANCE PROGRAM FOR ANY RECOGNIZED ENVIRONMENTAL CONDITION AT
A MORTGAGED PROPERTY (INCLUDING, WITHOUT LIMITATION, UNDERGROUND STORAGE TANKS
ASBESTOS AND ASBESTOS CONTAINING MATERIALS, LEAD-BASED PAINTS AND LEAD IN WATER
SUPPLIES) (“O & M PROGRAM”), BORROWER SHALL DEVELOP AN O & M PROGRAM, AS
APPROVED BY LENDER, IN LENDER’S SOLE DISCRETION, AND SHALL, DURING THE TERM OF
THE LOAN, INCLUDING ANY EXTENSION OR RENEWAL THEREOF, COMPLY IN ALL RESPECTS
WITH THE TERMS AND CONDITIONS OF THE O & M PROGRAM.

 

60

--------------------------------------------------------------------------------


 


(E)           ENVIRONMENTAL MATTERS: INSPECTION.


 

(I) BORROWER SHALL NOT KNOWINGLY PERMIT ANY HAZARDOUS SUBSTANCES TO BE PRESENT
ON OR UNDER OR TO EMANATE FROM THE MORTGAGED PROPERTY, OR MIGRATE FROM ADJOINING
PROPERTY ONTO OR INTO THE MORTGAGED PROPERTY, EXCEPT UNDER CONDITIONS PERMITTED
BY APPLICABLE ENVIRONMENTAL LAWS AND, IN THE EVENT THAT SUCH HAZARDOUS
SUBSTANCES ARE PRESENT ON, UNDER OR EMANATE FROM THE MORTGAGED PROPERTY, OR
MIGRATE ONTO OR INTO THE MORTGAGED PROPERTY, BORROWER SHALL CAUSE THE REMOVAL OR
REMEDIATION OF SUCH HAZARDOUS SUBSTANCES, IN ACCORDANCE WITH THIS AGREEMENT AND
AS REQUIRED BY ENVIRONMENTAL LAWS (INCLUDING, WHERE APPLICABLE, THE NATIONAL
CONTINGENCY PLAN PROMULGATED PURSUANT TO THE CERCLA), EITHER ON ITS OWN BEHALF
OR BY CAUSING A TENANT OR OTHER PARTY LEGALLY RESPONSIBLE THEREFOR TO PERFORM
SUCH REMOVAL AND REMEDIATION.  BORROWER SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO PREVENT, AND TO SEEK THE REMEDIATION OF, ANY MIGRATION OF HAZARDOUS
SUBSTANCES ONTO OR INTO THE MORTGAGED PROPERTY FROM ANY ADJOINING PROPERTY.

 

(II) UPON REASONABLE PRIOR WRITTEN NOTICE, LENDER SHALL HAVE THE RIGHT, EXCEPT
AS OTHERWISE PROVIDED UNDER LEASES, AT ALL REASONABLE TIMES DURING NORMAL
BUSINESS HOURS TO ENTER UPON AND INSPECT ENVIRONMENTAL CONDITIONS WITH RESPECT
TO ALL OR ANY PORTION OF ANY MORTGAGED PROPERTY, PROVIDED THAT SUCH INSPECTIONS
SHALL NOT UNREASONABLY INTERFERE WITH THE OPERATION OR THE TENANTS, RESIDENTS OR
OCCUPANTS OF ANY MORTGAGED PROPERTY.  IF LENDER HAS REASONABLE GROUNDS TO
SUSPECT THAT REMEDIAL WORK MAY BE REQUIRED, LENDER SHALL NOTIFY BORROWER AND,
THEREAFTER, MAY SELECT A CONSULTING ENGINEER TO CONDUCT AND PREPARE REPORTS OF
SUCH INSPECTIONS (WITH NOTICE TO BORROWER PRIOR TO THE COMMENCEMENT OF SUCH
INSPECTION).  BORROWER SHALL BE GIVEN A REASONABLE OPPORTUNITY TO REVIEW ANY
REPORTS, DATA AND OTHER DOCUMENTS OR MATERIALS REVIEWED OR PREPARED BY THE
ENGINEER, AND TO SUBMIT COMMENTS AND SUGGESTED REVISIONS OR REBUTTALS TO SAME. 
THE INSPECTION RIGHTS GRANTED TO LENDER IN THIS SECTION 5.1(E) SHALL BE IN
ADDITION TO, AND NOT IN LIMITATION OF, ANY OTHER INSPECTION RIGHTS GRANTED TO
LENDER IN THIS AGREEMENT, AND SHALL EXPRESSLY INCLUDE THE RIGHT (IF LENDER
REASONABLY SUSPECTS THAT REMEDIAL WORK MAY BE REQUIRED) TO CONDUCT SOIL BORINGS,
ESTABLISH GROUND WATER MONITORING WELLS AND CONDUCT OTHER CUSTOMARY
ENVIRONMENTAL TESTS, ASSESSMENTS AND AUDITS.

 

(III) BORROWER AGREES TO BEAR AND SHALL PAY OR REIMBURSE LENDER ON DEMAND FOR
ALL SUMS ADVANCED AND REASONABLE EXPENSES INCURRED (INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS, BUT EXCLUDING INTERNAL OVERHEAD,
ADMINISTRATIVE AND SIMILAR COSTS OF LENDER) REASONABLY RELATING TO, OR INCURRED
BY LENDER IN CONNECTION WITH, THE INSPECTIONS AND REPORTS DESCRIBED IN THIS
SECTION 5.1(E) (TO THE EXTENT SUCH INSPECTIONS AND REPORTS RELATE TO ANY
MORTGAGED PROPERTY) IN THE FOLLOWING SITUATIONS:

 

(x)            If Lender has reasonable grounds to believe, at the time any such
inspection is ordered, that there exists an occurrence or condition that could
lead to a material Environmental Claim with respect to such Mortgaged Property;

 

(y)           If any such inspection reveals an occurrence or condition that is
reasonably likely to lead to a material Environmental Claim with respect to such
Mortgaged Property; or

 

(z)            If an Event of Default with respect to such Mortgaged Property
exists at the time any such inspection is ordered, and such Event of Default
relates to any representation, covenant or other obligation pertaining to
Hazardous Substances, Environmental Laws or any other environmental matter.

 

61

--------------------------------------------------------------------------------


 


(F)            ENVIRONMENTAL NOTICES.  BORROWER SHALL PROMPTLY PROVIDE NOTICE TO
LENDER OF:


 

(I) A MATERIAL ENVIRONMENTAL CLAIM ASSERTED BY ANY GOVERNMENTAL AUTHORITY WITH
RESPECT TO ANY HAZARDOUS SUBSTANCE ON, IN, UNDER OR EMANATING FROM ANY MORTGAGED
PROPERTY;

 

(II) ANY PROCEEDING, INVESTIGATION OR INQUIRY COMMENCED OR THREATENED IN WRITING
BY ANY GOVERNMENTAL AUTHORITY, AGAINST BORROWER, ANY AFFILIATE OF BORROWER OR
WITH RESPECT TO ANY MORTGAGED PROPERTY CONCERNING THE PRESENCE, SUSPECTED
PRESENCE, RELEASE OR THREATENED RELEASE OF HAZARDOUS SUBSTANCES FROM OR ONTO, IN
OR UNDER ANY PROPERTY NOT OWNED BY BORROWER (INCLUDING, WITHOUT LIMITATION,
PROCEEDINGS UNDER THE CERCLA;

 

(III) A MATERIAL ENVIRONMENTAL CLAIMS ASSERTED OR THREATENED AGAINST BORROWER,
AGAINST ANY OTHER PARTY OCCUPYING ANY MORTGAGED PROPERTY OR ANY PORTION THEREOF
WHICH BECOME KNOWN TO BORROWER OR AGAINST ANY MORTGAGED PROPERTY;

 

(IV) THE DISCOVERY BY BORROWER OF A MATERIAL OCCURRENCE OR CONDITION GIVING RISE
TO AN OBLIGATION OF THE BORROWER TO THE LENDER HEREUNDER ON ANY MORTGAGED
PROPERTY OR ON ANY REAL PROPERTY ADJOINING OR IN THE VICINITY OF ANY MORTGAGED
PROPERTY;

 

(V) THE COMMENCEMENT OR COMPLETION OF ANY REMEDIAL WORK; AND

 

(VI) ANY OF THE FOREGOING CLAUSES (I) – (V) AS TO WHICH A TENANT NOTIFIES
BORROWER UNDER A LEASE WITH RESPECT TO SUCH TENANT.

 


(G)           COPIES OF NOTICES.  BORROWER SHALL TRANSMIT TO LENDER COPIES OF
ANY CITATIONS, ORDERS, NOTICES OR OTHER WRITTEN COMMUNICATIONS RECEIVED FROM ANY
PERSON AND ANY NOTICES, REPORTS OR OTHER WRITTEN COMMUNICATIONS SUBMITTED TO ANY
GOVERNMENTAL AUTHORITY WITH RESPECT TO THE MATTERS DESCRIBED IN SECTION 5.1(F).


 


(H)           ENVIRONMENTAL CLAIMS.  LENDER MAY JOIN AND PARTICIPATE IN, AS A
PARTY IF LENDER SO DETERMINES, ANY LEGAL OR ADMINISTRATIVE PROCEEDING OR ACTION
CONCERNING THE MORTGAGED PROPERTY OR ANY PORTION THEREOF UNDER ANY ENVIRONMENTAL
LAW, IF, IN LENDER’S REASONABLE JUDGMENT, THE INTERESTS OF LENDER SHALL NOT BE
ADEQUATELY PROTECTED BY BORROWER; PROVIDED, HOWEVER, THAT LENDER SHALL NOT
PARTICIPATE IN DAY-TO-DAY DECISION MAKING WITH RESPECT TO ENVIRONMENTAL
COMPLIANCE.  BORROWER SHALL PAY OR REIMBURSE LENDER ON DEMAND FOR ALL REASONABLE
SUMS ADVANCED AND REASONABLE EXPENSES INCURRED (INCLUDING REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS, BUT EXCLUDING INTERNAL OVERHEAD, ADMINISTRATIVE AND
SIMILAR COSTS OF LENDER) BY LENDER IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING.


 


(I)            ENVIRONMENTAL INDEMNIFICATION.  BORROWER SHALL INDEMNIFY,
REIMBURSE, DEFEND, AND HOLD HARMLESS LENDER, AND EACH OF ITS RESPECTIVE PARENTS,
SUBSIDIARIES, AFFILIATES, SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES, AGENTS, SUCCESSORS, ASSIGNS AND ATTORNEYS (COLLECTIVELY, THE
“INDEMNIFIED PARTIES”) FOR, FROM, AND AGAINST ALL DEMANDS, CLAIMS, ACTIONS OR
CAUSES OF ACTION, ASSESSMENTS, LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, INTEREST, PENALTIES, REASONABLE ATTORNEYS’ FEES,
DISBURSEMENTS AND EXPENSES, AND REASONABLE CONSULTANTS’ FEES, DISBURSEMENTS AND
EXPENSES (BUT EXCLUDING INTERNAL OVERHEAD, ADMINISTRATIVE, LOST OPPORTUNITY AND
SIMILAR COSTS OF LENDER)), ASSERTED AGAINST, RESULTING TO, IMPOSED ON, OR
INCURRED BY ANY INDEMNIFIED PARTY, DIRECTLY OR INDIRECTLY, IN CONNECTION WITH
ANY OF THE FOLLOWING (EXCEPT TO THE EXTENT SAME ARE DIRECTLY AND SOLELY CAUSED
BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNIFIED PARTY):


 

(I) EVENTS, CIRCUMSTANCES, OR CONDITIONS WHICH FORM THE REASONABLE BASIS FOR AN
ENVIRONMENTAL CLAIM;

 

62

--------------------------------------------------------------------------------


 

(II) ANY POLLUTION OR THREAT TO HUMAN HEALTH OR THE ENVIRONMENT THAT IS RELATED
IN ANY WAY TO BORROWER’S OR ANY PREVIOUS OWNER’S OR OPERATOR’S MANAGEMENT, USE,
CONTROL, OWNERSHIP OR OPERATION OF ANY MORTGAGED PROPERTY (INCLUDING, WITHOUT
LIMITATION, ALL ON-SITE AND OFF-SITE ACTIVITIES INVOLVING HAZARDOUS SUBSTANCES),
AND WHETHER OCCURRING, EXISTING OR ARISING PRIOR TO OR FROM AND AFTER THE DATE
HEREOF, AND WHETHER OR NOT THE POLLUTION OR THREAT TO HUMAN HEALTH OR THE
ENVIRONMENT IS DESCRIBED IN THE ENVIRONMENTAL REPORTS;

 

(III) ANY ENVIRONMENTAL CLAIM AGAINST ANY PERSON WHOSE LIABILITY FOR SUCH
ENVIRONMENTAL CLAIM BORROWER HAS OR MAY HAVE ASSUMED OR RETAINED EITHER
CONTRACTUALLY OR BY OPERATION OF LAW; OR

 

(IV) THE BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT SET FORTH IN SECTION
4.2(E) AND SECTIONS 5.1(D) THROUGH 5.1(I), INCLUSIVE.

 

The provisions of and undertakings and indemnification set forth in this Section
5.1(i) shall survive the satisfaction and payment of the Indebtedness and
termination of this Agreement.

 


(J)            GENERAL INDEMNITY.


 

(I) BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY,
RELEASE AND HOLD HARMLESS THE INDEMNIFIED PARTIES FOR, FROM AND AGAINST ANY AND
ALL CLAIMS, SUITS, LIABILITIES (INCLUDING, WITHOUT LIMITATION, STRICT
LIABILITIES), ADMINISTRATIVE AND JUDICIAL ACTIONS AND PROCEEDINGS, OBLIGATIONS,
DEBTS, DAMAGES, LOSSES, COSTS, EXPENSES, FINES, PENALTIES, CHARGES, FEES,
EXPENSES, JUDGMENTS, AWARDS, AMOUNTS PAID IN SETTLEMENT, AND LITIGATION COSTS,
OF WHATEVER KIND OR NATURE AND WHETHER OR NOT INCURRED IN CONNECTION WITH ANY
JUDICIAL OR ADMINISTRATIVE PROCEEDINGS (INCLUDING, BUT NOT LIMITED TO,
REASONABLE ATTORNEYS’ FEES AND OTHER REASONABLE COSTS OF DEFENSE) (THE “LOSSES”)
IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES (EXCEPT
AS TO ANY INDEMNIFIED PARTY TO THE EXTENT SAME ARE DIRECTLY AND SOLELY CAUSED BY
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY) AND
DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY ONE OR MORE
OF THE FOLLOWING:

 

(A)          OWNERSHIP OF THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS OR
OTHERWISE RELATED TO THE MORTGAGED PROPERTY OR ANY INTEREST THEREIN OR RECEIPT
OF ANY RENTS OR ACCOUNTS;

 

(B)           ANY UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY
INFORMATION CONCERNING BORROWER, THE MORTGAGED PROPERTY OR THE LOAN OR THE
OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED IN SUCH
INFORMATION OR NECESSARY IN ORDER TO MAKE THE STATEMENTS IN SUCH INFORMATION OR
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE NOT MISLEADING;

 

(C)           ANY AND ALL LAWFUL ACTION THAT MAY BE TAKEN AND IS TAKEN BY THE
LENDER IN CONNECTION WITH THE ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT,
THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, WHETHER OR NOT SUIT IS FILED IN
CONNECTION WITH SAME, OR IN CONNECTION WITH BORROWER OR ANY AFFILIATE OF
BORROWER BECOMING A PARTY TO A VOLUNTARY OR INVOLUNTARY FEDERAL OR STATE
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING;

 

(D)          ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS OF OR DAMAGE TO
PROPERTY OCCURRING IN, ON OR ABOUT ANY MORTGAGED PROPERTY OR ANY PART THEREOF OR
ON THE ADJOINING SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT PARKING AREAS,
STREETS OR WAYS;

 

63

--------------------------------------------------------------------------------


 

(E)           ANY USE, NONUSE OR CONDITION IN, ON OR ABOUT THE MORTGAGED
PROPERTY OR ANY PART THEREOF OR ON THE ADJOINING SIDEWALKS, CURBS, ADJACENT
PROPERTY OR ADJACENT PARKING AREAS, STREETS OR WAYS;

 

(F)           ANY FAILURE ON THE PART OF BORROWER TO PERFORM OR BE IN COMPLIANCE
WITH ANY OF THE TERMS OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;

 

(G)           PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY
MATERIALS OR OTHER PROPERTY IN RESPECT OF THE MORTGAGED PROPERTY OR ANY PART
THEREOF PURSUANT TO PROVISIONS OF THIS AGREEMENT;

 

(H)          THE FAILURE OF BORROWER TO FILE TIMELY WITH THE INTERNAL REVENUE
SERVICE AN ACCURATE FORM 1099-B, STATEMENT FOR RECIPIENTS OF PROCEEDS FROM REAL
ESTATE, BROKER AND BARTER EXCHANGE TRANSACTIONS, WHICH MAY BE REQUIRED IN
CONNECTION WITH THIS AGREEMENT;

 

(I)            ANY FAILURE OF THE MORTGAGED PROPERTY TO BE IN COMPLIANCE WITH
ANY LEGAL REQUIREMENT;

 

(J)            THE ENFORCEMENT BY ANY INDEMNIFIED PARTY OF THE PROVISIONS OF
THIS SECTION 5.1(J); AND

 

(K)          ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED
AGAINST LENDER BY REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKINGS ON ITS PART
TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS, OR AGREEMENTS CONTAINED IN
ANY LEASE.

 

Any amounts payable to an Indemnified Party by reason of the application of this
Section 5.1(j)(i) shall become due and payable ten (10) days after written
demand and shall bear interest at the Default Rate from the tenth (10th) day
after demand until paid.

 

(II) BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY,
RELEASE AND HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL
LOSSES IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY OF THE INDEMNIFIED
PARTIES AND DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY
TAX ON THE MAKING AND/OR RECORDING OF THIS AGREEMENT, THE NOTE OR ANY OF THE
OTHER LOAN DOCUMENTS.

 

(III) BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY,
RELEASE AND HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL
LOSSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS)
THAT THE INDEMNIFIED PARTIES MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF A
DEFAULT UNDER BORROWER’S COVENANTS WITH RESPECT TO ERISA AND EMPLOYEE BENEFITS
PLANS CONTAINED HEREIN, INCLUDING, WITHOUT LIMITATION, ANY COSTS OR EXPENSES
INCURRED IN THE INVESTIGATION, DEFENSE, AND SETTLEMENT OF LOSSES INCURRED IN
CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A PROHIBITED LOAN, AND
IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION EXEMPTION UNDER ERISA THAT
MAY BE REQUIRED, IN THE LENDER’S REASONABLE DISCRETION).

 

(IV) PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION 5.1(J) OF
NOTICE OF THE MAKING OF ANY CLAIM OR THE COMMENCEMENT OF ANY ACTION, SUCH
INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE BY SUCH
INDEMNIFIED PARTY AGAINST BORROWER UNDER THIS SECTION 5.1(J), NOTIFY BORROWER IN
WRITING, BUT THE OMISSION SO TO NOTIFY BORROWER WILL NOT RELIEVE BORROWER FROM
ANY LIABILITY WHICH IT MAY HAVE TO ANY INDEMNIFIED PARTY UNDER THIS SECTION
5.1(J)

 

64

--------------------------------------------------------------------------------


 

OR OTHERWISE.  IN CASE ANY SUCH CLAIM IS MADE OR ACTION IS BROUGHT AGAINST ANY
INDEMNIFIED PARTY AND SUCH INDEMNIFIED PARTY SEEKS OR INTENDS TO SEEK INDEMNITY
FROM BORROWER, BORROWER WILL BE ENTITLED TO PARTICIPATE IN, AND, TO THE EXTENT
THAT IT MAY WISH, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY
SATISFACTORY TO THE INDEMNIFIED PARTY; AND, UPON RECEIPT OF NOTICE FROM BORROWER
TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO TO ASSUME THE DEFENSE OF SUCH CLAIM
OR ACTION AND ONLY UPON APPROVAL BY THE INDEMNIFIED PARTY OF SUCH COUNSEL (SUCH
APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED), BORROWER WILL NOT BE
LIABLE TO SUCH INDEMNIFIED PARTY UNDER THIS SECTION 5.1(J) FOR ANY LEGAL OR
OTHER EXPENSES SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION
WITH THE DEFENSE THEREOF.  NOTWITHSTANDING THE PRECEDING SENTENCE, EACH
INDEMNIFIED PARTY WILL BE ENTITLED TO EMPLOY COUNSEL SEPARATE FROM SUCH COUNSEL
FOR BORROWER AND FROM ANY OTHER PARTY IN SUCH ACTION IF SUCH INDEMNIFIED PARTY
REASONABLY DETERMINES THAT A CONFLICT OF INTEREST EXISTS WHICH MAKES
REPRESENTATION BY COUNSEL CHOSEN BY BORROWER NOT ADVISABLE.  IN SUCH EVENT,
BORROWER SHALL PAY THE REASONABLE FEES AND DISBURSEMENTS OF SUCH SEPARATE
COUNSEL.  BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF AN
INDEMNIFIED PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED,
SETTLE OR COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY
PENDING OR THREATENED CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH
INDEMNIFICATION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT SUCH INDEMNIFIED PARTY
IS AN ACTUAL OR POTENTIAL PARTY TO SUCH CLAIM OR ACTION) UNLESS SUCH SETTLEMENT,
COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE OF EACH INDEMNIFIED
PARTY FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM, ACTION, SUIT OR PROCEEDING. 
EACH INDEMNIFIED PARTY SHALL NOT ENTER INTO A SETTLEMENT OF OR CONSENT TO THE
ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING AS
TO WHICH AN INDEMNIFIED PARTY WOULD BE ENTITLED TO INDEMNIFICATION HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF BORROWER, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.

 

The provisions of and undertakings and indemnification set forth in this Section
5.1(j) shall survive the satisfaction and payment of the Indebtedness and
termination of this Agreement.

 


(K)           ACCESS TO MORTGAGED PROPERTY.  BORROWER SHALL PERMIT AGENTS,
REPRESENTATIVES AND EMPLOYEES OF LENDER TO INSPECT EACH MORTGAGED PROPERTY OR
ANY PART THEREOF AT SUCH REASONABLE TIMES AS MAY BE REQUESTED BY LENDER UPON
REASONABLE ADVANCE WRITTEN NOTICE (EXCEPT DURING AN EVENT OF DEFAULT), SUBJECT,
HOWEVER, TO THE RIGHTS OF BORROWER AND OF THE TENANTS OF THE MORTGAGED PROPERTY.


 


(L)            NOTICE OF DEFAULT.  BORROWER SHALL PROMPTLY ADVISE LENDER IN
WRITING OF ANY CHANGE IN BORROWER’S CONDITION, FINANCIAL OR OTHERWISE, THAT IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, OR OF THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT.


 


(M)          COOPERATE IN LEGAL PROCEEDINGS.  EXCEPT WITH RESPECT TO ANY CLAIM
BY BORROWER, THE GENERAL PARTNER, THE MEMBER OR THE GUARANTOR AGAINST LENDER,
BORROWER SHALL REASONABLY COOPERATE WITH LENDER WITH RESPECT TO ANY PROCEEDINGS
BEFORE ANY GOVERNMENTAL AUTHORITY THAT ARE REASONABLY LIKELY TO IN ANY WAY
MATERIALLY AFFECT THE RIGHTS OF LENDER HEREUNDER OR ANY RIGHTS OBTAINED BY
LENDER UNDER ANY OF THE LOAN DOCUMENTS AND, IN CONNECTION THEREWITH, SHALL NOT
PROHIBIT LENDER, AT ITS ELECTION, FROM PARTICIPATING IN ANY SUCH PROCEEDINGS.


 


(N)           PERFORM LOAN DOCUMENTS.  BORROWER SHALL OBSERVE, PERFORM AND
SATISFY ALL THE TERMS, PROVISIONS, COVENANTS AND CONDITIONS REQUIRED TO BE
OBSERVED, PERFORMED OR SATISFIED BY IT, AND SHALL PAY WHEN DUE ALL COSTS, FEES
AND EXPENSES REQUIRED TO BE PAID BY IT, UNDER THE LOAN DOCUMENTS.


 


(O)           INSURANCE BENEFITS.  BORROWER SHALL REASONABLY COOPERATE WITH
LENDER IN OBTAINING FOR LENDER THE BENEFITS OF ANY INSURANCE PROCEEDS LAWFULLY
OR EQUITABLY PAYABLE TO BORROWER OR LENDER IN CONNECTION WITH ANY MORTGAGED
PROPERTY.  LENDER SHALL BE REIMBURSED FOR ANY EXPENSES

 

65

--------------------------------------------------------------------------------


 

reasonably incurred in connection therewith (including reasonable attorneys’
fees and disbursements, but excluding internal overhead, administrative and
similar costs of Lender) out of such Insurance Proceeds, all as more
specifically provided in this Agreement.


 


(P)           FURTHER ASSURANCES.  BORROWER SHALL, AT BORROWER’S SOLE COST AND
EXPENSE:


 

(I) UPON LENDER’S REASONABLE REQUEST THEREFOR GIVEN FROM TIME TO TIME, PAY FOR
(A) REPORTS OF UCC, TAX LIEN, JUDGMENT AND LITIGATION SEARCHES WITH RESPECT TO
BORROWER, AND (B) SEARCHES OF TITLE TO THE MORTGAGED PROPERTY, EACH SUCH SEARCH
TO BE CONDUCTED BY SEARCH FIRMS DESIGNATED BY LENDER IN EACH OF THE LOCATIONS
DESIGNATED BY LENDER;

 

(II) FURNISH TO LENDER ALL INSTRUMENTS, DOCUMENTS, CERTIFICATES, TITLE AND OTHER
INSURANCE REPORTS AND AGREEMENTS, AND EACH AND EVERY OTHER DOCUMENT,
CERTIFICATE, AGREEMENT AND INSTRUMENT REQUIRED TO BE FURNISHED PURSUANT TO THE
TERMS OF THE LOAN DOCUMENTS;

 

(III) EXECUTE AND DELIVER TO LENDER SUCH DOCUMENTS, INSTRUMENTS, CERTIFICATES,
ASSIGNMENTS AND OTHER WRITINGS, AND DO SUCH OTHER ACTS NECESSARY, TO EVIDENCE,
PRESERVE AND/OR PROTECT THE COLLATERAL AT ANY TIME SECURING OR INTENDED TO
SECURE THE NOTE, AS LENDER MAY REASONABLY REQUIRE (INCLUDING, WITHOUT
LIMITATION, TENANT ESTOPPEL CERTIFICATES, AN AMENDED OR REPLACEMENT MORTGAGES,
UCC FINANCING STATEMENTS OR COLLATERAL SECURITY INSTRUMENTS); AND

 

(IV) DO AND EXECUTE ALL AND SUCH FURTHER LAWFUL AND REASONABLE ACTS, CONVEYANCES
AND ASSURANCES FOR THE BETTER AND MORE EFFECTIVE CARRYING OUT OF THE INTENTS AND
PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS LENDER SHALL
REASONABLY REQUIRE FROM TIME TO TIME.

 


(Q)           MANAGEMENT OF MORTGAGED PROPERTY.


 

(I) EACH MORTGAGED PROPERTY SHALL BE MANAGED AT ALL TIMES BY THE CURRENT MANAGER
OR ANOTHER MANAGER REASONABLY SATISFACTORY TO LENDER, PURSUANT TO A MANAGEMENT
AGREEMENT.  ANY SUCH MANAGER MAY BE AN AFFILIATE OF BORROWER, PROVIDED THAT: 
(A) THE TERMS AND CONDITIONS OF SUCH MANAGER’S ENGAGEMENT ARE AT ARM’S LENGTH,
REASONABLE, COMPETITIVE AND CUSTOMARY IN THE APPLICABLE MARKETPLACE; AND (B)
LENDER HAS APPROVED SUCH MANAGER AND SUCH TERMS, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  THE MANAGEMENT AGREEMENT, DATED AS OF THE
DATE HEREOF, BETWEEN THE BORROWER AND THE MANAGER IS DEEMED APPROVED BY LENDER
IN ALL RESPECTS.  BORROWER SHALL CAUSE THE MANAGER OF THE MORTGAGED PROPERTY TO
AGREE THAT SUCH MANAGER’S MANAGEMENT AGREEMENT IS SUBJECT AND SUBORDINATE IN ALL
RESPECTS TO THE INDEBTEDNESS AND TO THE LIEN OF THE MORTGAGES.  A MANAGEMENT
AGREEMENT MAY BE TERMINATED OR ASSIGNED (1) BY BORROWER AT ANY TIME IN
ACCORDANCE WITH THE PROVISIONS OF SUCH MANAGEMENT AGREEMENT SO LONG AS A
SUCCESSOR OR ASSIGNEE MANAGER AS SPECIFIED BELOW SHALL HAVE BEEN APPOINTED AND
APPROVED AND SUCH SUCCESSOR MANAGER HAS (I) ENTERED INTO (OR ASSUMED) A
MANAGEMENT AGREEMENT IN FORM AND SUBSTANCE APPROVED BY LENDER, WHICH APPROVAL
SHALL NOT BE UNREASONABLY DENIED, CONDITIONED OR DELAYED, AND (II) HAS EXECUTED
AND DELIVERED A MANAGER’S SUBORDINATION TO LENDER, AND (2) BY LENDER UPON THIRTY
(30) DAYS’ PRIOR WRITTEN NOTICE TO BORROWER AND THE MANAGER (A) UPON THE
OCCURRENCE AND CONTINUATION OF AN EVENT OF DEFAULT OR (B) IF THE MANAGER COMMITS
ANY ACT WHICH WOULD PERMIT TERMINATION UNDER THE MANAGEMENT AGREEMENT (SUBJECT
TO ANY APPLICABLE NOTICE, GRACE AND CURE PERIODS PROVIDED IN THE MANAGEMENT
AGREEMENT) OR (C) IF A CHANGE OF MAJORITY CONTROL OCCURS WITH RESPECT TO THE
MANAGER.  NOTWITHSTANDING THE FOREGOING, ANY SUCCESSOR MANAGER SELECTED
HEREUNDER BY LENDER OR BORROWER TO MANAGE THE MORTGAGED PROPERTY SHALL BE A
REPUTABLE MANAGEMENT COMPANY HAVING SUBSTANTIAL EXPERIENCE IN THE MANAGEMENT OF
REAL PROPERTY OF A SIMILAR TYPE, SIZE AND QUALITY IN THE STATE IN WHICH THE
MORTGAGED PROPERTY IS LOCATED.  BORROWER MAY FROM TIME TO TIME APPOINT A
SUCCESSOR MANAGER TO

 

66

--------------------------------------------------------------------------------


 

MANAGE THE MORTGAGED PROPERTY WITH LENDER’S PRIOR WRITTEN CONSENT, SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD.  BORROWER ACKNOWLEDGES AND AGREES THAT ANY
CONSENT OR APPROVAL REQUESTED OF LENDER UNDER THIS SECTION  MAY BE CONDITIONED
BY LENDER, AT LENDER’S DISCRETION, UPON BORROWER FIRST OBTAINING A RATING
CONFIRMATION WITH RESPECT TO SUCH CHANGE IN MANAGEMENT, AND LENDER SHALL NOT BE
DEEMED TO BE ACTING UNREASONABLY IN REQUIRING SUCH A RATING CONFIRMATION. 
BORROWER FURTHER COVENANTS AND AGREES THAT ANY MANAGER OF MORTGAGED PROPERTY
SHALL AT ALL TIMES WHILE ANY INDEBTEDNESS IS OUTSTANDING MAINTAIN WORKER’S
COMPENSATION INSURANCE AS REQUIRED BY GOVERNMENTAL AUTHORITIES.

 

(II) BORROWER FURTHER COVENANTS AND AGREES THAT EACH MORTGAGED PROPERTY SHALL BE
OPERATED PURSUANT TO THE MANAGEMENT AGREEMENT AND THAT BORROWER SHALL:  (W)
PROMPTLY PERFORM AND/OR OBSERVE ALL OF THE MATERIAL COVENANTS AND AGREEMENTS
REQUIRED TO BE PERFORMED AND OBSERVED BY IT UNDER THE MANAGEMENT AGREEMENT AND
DO ALL THINGS REASONABLY NECESSARY TO PRESERVE AND TO KEEP UNIMPAIRED ITS
MATERIAL RIGHTS THEREUNDER; (X) PROMPTLY NOTIFY LENDER OF ANY MATERIAL DEFAULT
UNDER THE MANAGEMENT AGREEMENT OF WHICH IT IS AWARE; (Y) PROMPTLY DELIVER TO
LENDER A COPY OF EACH FINANCIAL STATEMENT, BUSINESS PLAN, CAPITAL EXPENDITURES
PLAN, NOTICE AND REPORT RECEIVED BY IT UNDER THE MANAGEMENT AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, FINANCIAL STATEMENTS; AND (Z) PROMPTLY ENFORCE
THE PERFORMANCE AND OBSERVANCE OF THE COVENANTS AND AGREEMENTS REQUIRED TO BE
PERFORMED AND/OR OBSERVED BY THE MANAGER UNDER THE MANAGEMENT AGREEMENT.

 


(R)            FINANCIAL REPORTING.


 

(I) BORROWER SHALL KEEP AND MAINTAIN OR SHALL CAUSE TO BE KEPT AND MAINTAINED ON
A FISCAL YEAR BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, BOOKS, RECORDS
AND ACCOUNTS REFLECTING IN REASONABLE DETAIL ALL OF THE FINANCIAL AFFAIRS OF
BORROWER AND ALL ITEMS OF INCOME AND EXPENSE IN CONNECTION WITH THE OPERATION OF
THE MORTGAGED PROPERTY AND OWNERSHIP OF THE MORTGAGED PROPERTY AND IN CONNECTION
WITH ANY SERVICES, EQUIPMENT OR FURNISHINGS PROVIDED IN CONNECTION WITH THE
OPERATION OF THE MORTGAGED PROPERTY, WHETHER SUCH INCOME OR EXPENSE MAY BE
REALIZED BY BORROWER OR BY ANY OTHER PERSON WHATSOEVER.  LENDER SHALL HAVE THE
RIGHT FROM TIME TO TIME AT ALL TIMES DURING NORMAL BUSINESS HOURS UPON
REASONABLE PRIOR WRITTEN NOTICE TO BORROWER TO EXAMINE SUCH BOOKS, RECORDS AND
ACCOUNTS AT THE OFFICE OF BORROWER OR OTHER PERSON MAINTAINING SUCH BOOKS,
RECORDS AND ACCOUNTS AND TO MAKE SUCH COPIES OR EXTRACTS THEREOF AS LENDER SHALL
DESIRE.  DURING THE CONTINUATION OF AN EVENT OF DEFAULT (INCLUDING, WITHOUT
LIMITATION, AN EVENT OF DEFAULT RESULTING FROM THE FAILURE OF BORROWER TO
DELIVER ANY OF THE FINANCIAL INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO
THIS SECTION 5.1(R)), BORROWER SHALL PAY ANY REASONABLE COSTS AND EXPENSES
INCURRED BY LENDER TO EXAMINE BORROWER’S ACCOUNTING RECORDS, AS LENDER SHALL
REASONABLY DETERMINE TO BE NECESSARY OR APPROPRIATE IN THE PROTECTION OF
LENDER’S INTEREST.

 

(II) BORROWER SHALL FURNISH TO LENDER ANNUALLY, WITHIN NINETY (90) DAYS
FOLLOWING THE END OF EACH FISCAL YEAR, A COMPLETE COPY OF BORROWER’S AND
GUARANTOR’S FINANCIAL STATEMENTS, EACH AUDITED BY A “BIG FOUR” ACCOUNTING FIRM
OR SUCH OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT ACCEPTABLE TO LENDER IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED COVERING BORROWER’S AND GUARANTOR’S
RESPECTIVE FINANCIAL POSITION AND RESULTS OF OPERATIONS, FOR SUCH FISCAL YEAR
AND CONTAINING A STATEMENT OF REVENUES AND EXPENSES, A STATEMENT OF ASSETS AND
LIABILITIES AND A STATEMENT OF BORROWER’S OR GUARANTOR’S (AS APPLICABLE) EQUITY,
ALL OF WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER. 
ANY AUDIT REQUIREMENTS OF THE BORROWER PURSUANT TO THIS AGREEMENT MAY BE
SATISFIED BY DELIVERY OF THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE
GUARANTOR, PROVIDED THAT SUCH FINANCIAL STATEMENTS OF THE GUARANTOR CONTAIN (I)
A SEPARATE INCOME AND EXPENSE STATEMENT FOR THE BORROWER AND (II) A SEPARATE
BALANCE SHEET, INCLUDING A STATEMENT OF BORROWER’S EQUITY.  LENDER SHALL HAVE
THE RIGHT FROM TIME TO TIME TO REVIEW AND

 

67

--------------------------------------------------------------------------------


 

CONSULT WITH RESPECT TO THE AUDITING PROCEDURES USED IN THE PREPARATION OF SUCH
ANNUAL FINANCIAL STATEMENTS.  TOGETHER WITH BORROWER’S AND GUARANTORS’ ANNUAL
FINANCIAL STATEMENTS, BORROWER SHALL FURNISH, AND CAUSE GUARANTOR TO FURNISH, TO
LENDER AN OFFICER’S CERTIFICATE CERTIFYING AS OF THE DATE THEREOF (X) THAT THE
ANNUAL FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE RESULTS
OF OPERATIONS AND FINANCIAL CONDITION OF BORROWER OR GUARANTOR, AS APPLICABLE,
ALL IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, AND (Y) WHETHER THERE EXISTS
AN EVENT OF DEFAULT OR DEFAULT, AND IF SUCH EVENT OF DEFAULT OR DEFAULT EXISTS,
THE NATURE THEREOF, THE PERIOD OF TIME IT HAS EXISTED AND THE ACTION THEN BEING
TAKEN TO REMEDY SAME.

 

(III) BORROWER SHALL FURNISH TO LENDER, WITHIN FORTY-FIVE (45) DAYS FOLLOWING
THE END OF EACH FISCAL YEAR QUARTER TRUE, COMPLETE AND CORRECT QUARTERLY
UNAUDITED FINANCIAL STATEMENTS (INCLUDING STATEMENTS OF CASH FLOW) PREPARED IN
ACCORDANCE WITH GAAP WITH RESPECT TO BORROWER AND GUARANTOR FOR THE PORTION OF
THE FISCAL YEAR THEN ENDED.

 

(IV) NO LATER THAN THIRTY (30) DAYS FOLLOWING THE END OF EACH OF THE MONTHS OF
DECEMBER, MARCH, JUNE, AND SEPTEMBER, BEGINNING WITH THE MONTH ENDING AT MARCH
31, 2004, BORROWER SHALL PREPARE AND DELIVER TO LENDER AND ITS SERVICER A
STATEMENT (EACH A “QUARTERLY STATEMENT”) IN SUBSTANTIALLY THE FORM OF SCHEDULE 8
HERETO, SETTING FORTH WITH RESPECT TO THE MORTGAGED PROPERTY,

 

(A)          A RENT ROLL DATED AS OF THE LAST DAY OF SUCH QUARTER IDENTIFYING
THE NAME OF EACH TENANT AND THE ASSOCIATED HOMESITE, SECURITY DEPOSIT, AMOUNT
DUE AT THE BEGINNING OF THE MONTH, CHARGES IN THE CURRENT MONTH (INCLUDING
HOMESITE RENT, WATER/SEWER, GAS/ELECTRIC, TRASH, MOBILE HOME RENT, NOTES AMOUNT
AND OTHER CHARGES), PAYMENTS MADE DURING THE MONTH, AMOUNT DUE AT THE END OF THE
MONTH, TOTAL HOMESITES AT THE MORTGAGED PROPERTY AND TOTAL OCCUPIED HOMESITES AT
THE MORTGAGED PROPERTY, WITH THE OCCUPANCY LEVEL EXPRESSED AS A PERCENTAGE;

 

(B)           QUARTERLY AND YEAR-TO-DATE OPERATING STATEMENTS, EACH OF WHICH
SHALL INCLUDE AN ITEMIZATION OF BUDGETED AND ACTUAL (NOT PRO FORMA) CAPITAL
EXPENDITURES DURING THE APPLICABLE PERIOD, AND WHICH SHALL BE PREPARED FOR EACH
INDIVIDUAL MORTGAGED PROPERTY AND, ON A CONSOLIDATED BASIS, FOR ALL THE
MORTGAGED PROPERTY; AND

 

(C)           A QUARTERLY AND YEAR-TO-DATE COMPARISON OF THE BUDGETED INCOME AND
EXPENSES WITH THE ACTUAL INCOME AND EXPENSES FOR SUCH QUARTER AND YEAR TO DATE,
TOGETHER WITH IF REQUESTED BY LENDER, A DETAILED EXPLANATION OF ANY VARIANCES
BETWEEN BUDGETED AND ACTUAL AMOUNTS THAT ARE IN EXCESS OF FIVE PERCENT (5%) FOR
EACH LINE ITEM THEREIN.

 

(V) WITHIN THIRTY (30) DAYS AFTER THE END OF EACH CALENDAR MONTH (AND AS TO RENT
ROLLS REQUESTED BY LENDER ON AN INTERIM BASIS, WITHIN THIRTY (30) DAYS AFTER
LENDER’S REQUEST THEREFOR), BORROWER SHALL PROVIDE TO LENDER AND ITS SERVICER A
STATEMENT (EACH A “MONTHLY STATEMENT”) IN SUBSTANTIALLY THE FORM OF SCHEDULE 9
HERETO, SETTING FORTH WITH RESPECT TO THE MORTGAGED PROPERTY

 

(A)  A CERTIFIED RENT ROLL, FOR EACH INDIVIDUAL MORTGAGED PROPERTY CONTAINING
THE INFORMATION REFERRED TO IN SECTION 5.1(R)(IV)(A),

 

(B)  A CERTIFICATION OF ALL PREPAID RENT THAT HAS BEEN COLLECTED FOR EACH
INDIVIDUAL MORTGAGED PROPERTY MORE THAN ONE (1) MONTH IN ADVANCE OF ITS DUE
DATE,

 

(C)  MONTHLY OPERATING FINANCIAL STATEMENTS FOR THE LAST TWELVE (12) MONTHS,
INCLUDING A COMPARISON ON A YEAR-TO-DATE BASIS TO BUDGET AND PRIOR YEAR, FOR
EACH INDIVIDUAL MORTGAGED PROPERTY AND, ON A CONSOLIDATED BASIS, FOR BORROWER,
AND

 

68

--------------------------------------------------------------------------------


 

(D)  A MONTHLY OCCUPANCY REPORT WHICH INCLUDES DATA QUANTIFYING THE TOTAL NUMBER
OF HOMESITES, BEGINNING OCCUPANCY, MONTHLY MOVE-IN AND MOVE-OUT DATA FOR
RESIDENTS, MASTER LEASE DEPOSITS, RENTALS AND CHANGE OF OCCUPANCY, ENDING
MONTHLY OCCUPANCY, ENDING MONTHLY OCCUPANCY PERCENTAGE, BUDGETED OCCUPANCY
PERCENTAGE, TOTAL RENTALS, RENTALS AS A PERCENTAGE OF HOMESITES, TOTAL OCCUPIED
RENTALS, RENTAL OCCUPANCY PERCENTAGE, TOTAL REPOSSESSIONS AND REPOSSESSIONS AS A
PERCENTAGE OF TOTAL HOMESITES.

 

(VI) BORROWER SHALL FURNISH TO LENDER, WITHIN FIFTEEN (15) BUSINESS DAYS AFTER
REQUEST, SUCH FURTHER INFORMATION WITH RESPECT TO THE OPERATION OF THE MORTGAGED
PROPERTY AND THE FINANCIAL AFFAIRS OF BORROWER AS MAY BE REASONABLY REQUESTED BY
LENDER, INCLUDING ALL BUSINESS PLANS PREPARED FOR BORROWER.

 

(VII) BORROWER SHALL FURNISH TO LENDER, WITHIN FIFTEEN (15) BUSINESS DAYS AFTER
REQUEST, SUCH FURTHER INFORMATION REGARDING ANY PLAN OR MULTIEMPLOYER PLAN AND
ANY REPORTS OR OTHER INFORMATION REQUIRED TO BE FILED UNDER ERISA AS MAY BE
REASONABLY REQUESTED BY LENDER IN WRITING.

 

(VIII) AT LEAST THIRTY (30) DAYS PRIOR TO THE END OF EACH OF BORROWER’S FISCAL
YEARS, BORROWER SHALL SUBMIT OR CAUSE TO BE SUBMITTED TO LENDER FOR ITS
APPROVAL, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED, AN OPERATING
BUDGET FOR PROPERTY EXPENSES, CAPITAL IMPROVEMENT COSTS, LEASING COMMISSIONS,
AND REPLACEMENT RESERVE COSTS FOR THE NEXT FISCAL YEAR FOR THE MORTGAGED
PROPERTY.  SUCH OPERATING BUDGET MAY ALLOW FOR A TEN PERCENT (10%) LINE ITEM
VARIANCE.  UNTIL SO APPROVED BY LENDER FOR THE SUBSEQUENT FISCAL YEAR IN
ACCORDANCE WITH THE PROCEDURE SET FORTH IN SECTION 5.1(R)(IX) BELOW, THE
OPERATING BUDGET APPROVED BY LENDER FOR THE PRECEDING FISCAL YEAR SHALL REMAIN
IN EFFECT FOR PURPOSES OF SECTION 2.12; PROVIDED, THAT FOR SO LONG AS SUCH PRIOR
OPERATING BUDGET REMAINS IN EFFECT, AMOUNTS SET FORTH IN THE PRIOR OPERATING
BUDGET WITH RESPECT TO PROPERTY EXPENSES SHALL BE DEEMED INCREASED WITH RESPECT
TO ACTUAL INCREASES IN BASIC CARRYING COSTS AND NON-DISCRETIONARY UTILITY
EXPENDITURES AND SHALL BE DEEMED INCREASED BY THREE PERCENT (3%) WITH REGARD TO
DISCRETIONARY ITEMS.  PROMPTLY FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE BORROWER SHALL SUBMIT OR CAUSE TO BE
SUBMITTED TO LENDER A WORKING CAPITAL BUDGET FOR THE REMAINDER OF THE FISCAL
YEAR DURING WHICH SUCH EVENT OF DEFAULT OCCURS AND BY NOT LATER THAN THE END OF
EACH OF BORROWER’S FISCAL YEARS WITH RESPECT TO THE SUBSEQUENT FISCAL YEAR.

 

(IX) BORROWER SHALL SUBMIT ANY PROPOSED OPERATING BUDGET IN WRITING SENT BY
RECOGNIZED OVERNIGHT DELIVERY SERVICE OR BY REGISTERED OR CERTIFIED MAIL (AND
SIMULTANEOUSLY SHALL CONTACT THE LENDER BY TELEPHONE AND BY ELECTRONIC MAIL) IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT (THE “FIRST NOTICE”), REQUESTING
LENDER’S APPROVAL OF SUCH OPERATING BUDGET.  LENDER SHALL USE REASONABLE EFFORTS
TO DELIVER TO BORROWER ITS WRITTEN APPROVAL OR DISAPPROVAL OF THE PROPOSED
OPERATING BUDGET WITHIN TEN (10) BUSINESS DAYS AFTER LENDER SHALL HAVE RECEIVED
THE FIRST NOTICE.  UNLESS LENDER SHALL HAVE APPROVED THE OPERATING BUDGET
CONTAINED IN THE FIRST NOTICE, LENDER’S APPROVAL SHALL BE DEEMED TO BE
WITHHELD.  IF BORROWER DOES NOT RECEIVE LENDER’S RESPONSE AT THE END OF SUCH TEN
(10) BUSINESS DAYS PERIOD, BORROWER MAY RESUBMIT ITS WRITTEN REQUEST TO LENDER
(THE “SECOND NOTICE”).  THE SECOND NOTICE SHALL MAKE REFERENCE TO THE FIRST
NOTICE AND SHALL BEAR THE FOLLOWING LEGEND IN CAPITAL LETTERS:

 

“LENDER’S FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL WITHIN TEN (10)
BUSINESS DAYS FOLLOWING RECEIPT SHALL BE DEEMED TO CONSTITUTE LENDER’S CONSENT
TO THE OPERATING BUDGET DESCRIBED HEREIN.”

 

69

--------------------------------------------------------------------------------


 

If Lender does not approve or disapprove the proposed Operating Budget within
ten (10) Business Days after Lender shall have received Borrower’s Second
Notice, Lender shall be deemed to have approved the proposed Operating Budget.

 

(X) TOGETHER WITH THE FINANCIAL STATEMENTS, RENT ROLLS, OPERATING STATEMENTS AND
OTHER DOCUMENTS AND INFORMATION PROVIDED TO LENDER BY OR ON BEHALF OF BORROWER
UNDER THIS SECTION, BORROWER ALSO SHALL DELIVER TO LENDER A CERTIFICATION IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER, EXECUTED ON BEHALF OF
BORROWER BY ITS CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER (OR BY THE
INDIVIDUAL GUARANTOR IF THE GUARANTOR IS AN INDIVIDUAL) STATING THAT, TO SUCH
OFFICER’S OR INDIVIDUAL’S KNOWLEDGE, SUCH FINANCIAL STATEMENTS, RENT ROLLS,
OPERATING STATEMENTS AND OTHER DOCUMENTS AND INFORMATION ARE TRUE AND COMPLETE
IN ALL MATERIAL RESPECTS.

 

(XI)           FOR PURPOSES OF THIS SECTION 5.1(R), ALL OF THE FINANCIAL
REPORTING REQUIREMENTS MAY BE SATISFIED BY THE BORROWER POSTING THE REQUIRED
DELIVERIES ON A SECURE WEBSITE REASONABLY SATISFACTORY TO THE LENDER AND SENDING
TO THE LENDER AND ITS SERVICER EACH MONTH AN ELECTRONIC MAIL COMMUNICATION
NOTIFYING THE LENDER AND ITS SERVICER OF THE LINKAGE TO SUCH WEBSITE; PROVIDED
THAT NOTWITHSTANDING THE FOREGOING, IN THE EVENT THE LENDER INCLUDES THE LOAN IN
A SECONDARY MARKET TRANSACTION IN WHICH SECURITIES ARE ISSUED OR OTHERWISE
CHANGES THE IDENTITY OF ITS SERVICER TO A PERSON OTHER THAN THE INITIAL SERVICER
IDENTIFIED TO THE BORROWER AS OF THE CLOSING DATE, THEN THE LENDER MAY REQUIRE
THAT SUCH DELIVERIES BE MADE TO LENDER AND ITS SERVICER IN HARD COPY AND ON
DISKETTE OR THROUGH ELECTRONIC MAIL (INCLUDING MICROSOFT EXCEL FORMAT), IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER.

 


(S)           OPERATION OF MORTGAGED PROPERTY.  BORROWER SHALL CAUSE THE
OPERATION OF EACH MORTGAGED PROPERTY TO BE CONDUCTED AT ALL TIMES IN A MANNER
CONSISTENT WITH AT LEAST THE LEVEL OF OPERATION OF SUCH MORTGAGED PROPERTY AS OF
THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:


 

(I) TO MAINTAIN OR CAUSE TO BE MAINTAINED THE STANDARD OF EACH MORTGAGED
PROPERTY AT ALL TIMES AT A LEVEL NOT LOWER THAN THAT MAINTAINED BY PRUDENT
MANAGERS OF SIMILAR FACILITIES OR LAND IN THE REGION WHERE THE MORTGAGED
PROPERTY IS LOCATED;

 

(II) TO OPERATE OR CAUSE TO BE OPERATED EACH MORTGAGED PROPERTY IN A PRUDENT
MANNER IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH APPLICABLE LEGAL REQUIREMENTS
AND INSURANCE REQUIREMENTS RELATING THERETO AND MAINTAIN OR CAUSE TO BE
MAINTAINED ALL MATERIAL LICENSES, PERMITS AND ANY OTHER AGREEMENTS NECESSARY FOR
THE CONTINUED USE AND OPERATION OF EACH MORTGAGED PROPERTY; AND

 

(III) TO MAINTAIN OR CAUSE TO BE MAINTAINED SUFFICIENT INVENTORY AND EQUIPMENT
OF TYPES AND QUANTITIES AT EACH MORTGAGED PROPERTY TO ENABLE BORROWER TO OPERATE
EACH MORTGAGED PROPERTY AND TO COMPLY IN ALL MATERIAL RESPECTS WITH ALL LEASES
AFFECTING EACH MORTGAGED PROPERTY.

 


(T)            MATERIAL AGREEMENTS.  EXCEPT FOR LEASES AND ANY MANAGEMENT
AGREEMENT COMPLYING WITH THE LOAN DOCUMENTS, BORROWER SHALL NOT ENTER INTO OR
BECOME OBLIGATED UNDER ANY MATERIAL AGREEMENT PERTAINING TO THE MORTGAGED
PROPERTY, INCLUDING WITHOUT LIMITATION BROKERAGE AGREEMENTS, UNLESS THE SAME MAY
BE TERMINATED WITHOUT CAUSE AND WITHOUT PAYMENT OF A PENALTY OR PREMIUM, ON NOT
MORE THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE.  BORROWER WILL (A) COMPLY WITH
THE REQUIREMENTS OF ALL PRESENT AND FUTURE APPLICABLE LAWS, RULES, REGULATIONS
AND ORDERS OF ANY GOVERNMENTAL AUTHORITY IN ALL JURISDICTIONS IN WHICH IT IS NOW
DOING BUSINESS OR MAY HEREAFTER BE DOING BUSINESS, (B) MAINTAIN ALL MATERIAL
LICENSES AND PERMITS NOW HELD OR HEREAFTER ACQUIRED BY BORROWER, AND

 

70

--------------------------------------------------------------------------------


 

(C) perform, observe, comply and fulfill all of its obligations, covenants and
conditions contained in any material agreement pertaining to the Mortgaged
Property.


 


(U)           ERISA.  BORROWER SHALL DELIVER TO LENDER AS SOON AS POSSIBLE, AND
IN ANY EVENT WITHIN TEN DAYS AFTER BORROWER KNOWS OR HAS REASON TO BELIEVE THAT
ANY OF THE EVENTS OR CONDITIONS SPECIFIED BELOW WITH RESPECT TO ANY PLAN OR
MULTIEMPLOYER PLAN HAS OCCURRED OR EXISTS, AN OFFICER’S CERTIFICATE SETTING
FORTH DETAILS RESPECTING SUCH EVENT OR CONDITION AND THE ACTION, IF ANY, THAT
BORROWER OR ITS ERISA AFFILIATE PROPOSES TO TAKE WITH RESPECT THERETO (AND A
COPY OF ANY REPORT OR NOTICE REQUIRED TO BE FILED WITH OR GIVEN TO PBGC BY
BORROWER OR AN ERISA AFFILIATE WITH RESPECT TO SUCH EVENT OR CONDITION):


 

(I) ANY REPORTABLE EVENT, AS DEFINED IN SECTION 4043(B) OF ERISA AND THE
REGULATIONS ISSUED THEREUNDER, WITH RESPECT TO A PLAN, AS TO WHICH PBGC HAS NOT
BY REGULATION WAIVED THE REQUIREMENT OF SECTION 4043(A) OF ERISA THAT IT BE
NOTIFIED WITHIN THIRTY (30) DAYS OF THE OCCURRENCE OF SUCH EVENT (PROVIDED THAT
A FAILURE TO MEET THE MINIMUM FUNDING STANDARD OF SECTION 412 OF THE CODE OR
SECTION 302 OF ERISA, INCLUDING, WITHOUT LIMITATION, THE FAILURE TO MAKE ON OR
BEFORE ITS DUE DATE A REQUIRED INSTALLMENT UNDER SECTION 412(M) OF THE CODE OR
SECTION 302(E) OF ERISA, SHALL BE A REPORTABLE EVENT REGARDLESS OF THE ISSUANCE
OF ANY WAIVERS IN ACCORDANCE WITH SECTION 412(D) OF THE CODE); AND ANY REQUEST
FOR A WAIVER UNDER SECTION 412(D) OF THE CODE FOR ANY PLAN;

 

(II) THE DISTRIBUTION UNDER SECTION 4041(C) OF ERISA OF A NOTICE OF INTENT TO
TERMINATE ANY PLAN OR ANY ACTION TAKEN BY BORROWER OR AN ERISA AFFILIATE TO
TERMINATE ANY PLAN;

 

(III) THE INSTITUTION BY PBGC OF PROCEEDINGS UNDER SECTION 4042 OF ERISA FOR THE
TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER, ANY PLAN, OR THE
RECEIPT BY BORROWER OR ANY ERISA AFFILIATE OF BORROWER OF A NOTICE FROM A
MULTIEMPLOYER PLAN THAT SUCH ACTION HAS BEEN TAKEN BY PBGC WITH RESPECT TO SUCH
MULTIEMPLOYER PLAN;

 

(IV) THE COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN BY BORROWER OR
ANY ERISA AFFILIATE OF BORROWER THAT RESULTS IN MATERIAL LIABILITY UNDER SECTION
4201 OR 4204 OF ERISA (INCLUDING THE OBLIGATION TO SATISFY SECONDARY LIABILITY
AS A RESULT OF A PURCHASER DEFAULT) OR THE RECEIPT BY BORROWER OR ANY ERISA
AFFILIATE OF BORROWER OF NOTICE FROM A MULTIEMPLOYER PLAN THAT IT IS IN
REORGANIZATION OR INSOLVENCY PURSUANT TO SECTION 4241 OR 4245 OF ERISA OR THAT
IT INTENDS TO TERMINATE OR HAS TERMINATED UNDER SECTION 4041A OF ERISA;

 

(V) THE INSTITUTION OF A PROCEEDING BY A FIDUCIARY OF ANY MULTIEMPLOYER PLAN
AGAINST BORROWER OR ANY ERISA AFFILIATE OF BORROWER TO ENFORCE SECTION 515 OF
ERISA, WHICH PROCEEDING IS NOT DISMISSED WITHIN THIRTY (30) DAYS;

 

(VI) THE ADOPTION OF AN AMENDMENT TO ANY PLAN THAT, PURSUANT TO SECTION
401(A)(29) OF THE CODE OR SECTION 307 OF ERISA, WOULD RESULT IN THE LOSS OF
TAX-EXEMPT STATUS OF THE TRUST OF WHICH SUCH PLAN IS A PART IF BORROWER OR AN
ERISA AFFILIATE OF BORROWER FAILS TO TIMELY PROVIDE SECURITY TO THE PLAN IN
ACCORDANCE WITH THE PROVISIONS OF SAID SECTIONS; AND

 

(VII) THE IMPOSITION OF A LIEN OR A SECURITY INTEREST IN CONNECTION WITH A PLAN.

 


(V)           REFINANCING LOAN.  IF BORROWER OR ANY OTHER PERSON IN WHICH
BORROWER OR ITS MEMBERS OR PARTNERS HAVE A DIRECT OR INDIRECT BENEFICIAL
OWNERSHIP INTEREST PROPOSES TO OBTAIN A FIRST MORTGAGE LOAN TO BE SECURED BY THE
MORTGAGED PROPERTIES FROM ANY PERSON (OTHER THAN THE INITIAL LENDER) AND TO
CAUSE THE PROCEEDS OF SUCH LOAN TO BE USED TO PAY OR PREPAY THE LOAN IN WHOLE OR
IN PART (INCLUDING, WITHOUT LIMITATION, ON THE MATURITY DATE OR OTHERWISE
PURSUANT TO SECTION 2.6(A) OR 2.7(A)) (ANY SUCH

 

71

--------------------------------------------------------------------------------


 

transaction, a “Refinancing Loan”), Borrower shall provide to the initial Lender
in writing the Proposed Terms (including by delivering to the initial Lender
actual copies of all current term sheets which have been obtained, except
Borrower may redact or withhold the name of the proposed lender on such
Refinancing Loan to the extent Borrower or such Person is subject to a
confidentiality agreement).  The initial Lender shall have five (5) Business
Days from its receipt in writing of such proposal to offer to Borrower a
Refinancing Loan on terms specified by the initial Lender in writing (the
“Lender’s Terms”).  If prior to the expiration of such five (5) Business Day
period, the initial Lender shall offer to Borrower or such Affiliate a
transaction with the same material terms as the Proposed Terms provided to the
initial Lender and the same material conditions precedent to closing as those
set forth in the Commitment, Borrower or such Affiliate shall accept, and enter
into, the transaction offered by the initial Lender and shall not accept, or
enter into, such Refinancing Loan.  If the initial Lender declines to offer a
transaction on the same terms as the Proposed Terms and Borrower or such
Affiliate subsequently either proposes to obtain a Refinancing Loan with
material business terms at closing economically less favorable to Borrower or
such Affiliate than those previously disclosed to Lender, then Borrower or such
Affiliate shall provide the initial Lender with a further opportunity to make
the Refinancing Loan on the modified terms in accordance with the timing
provisions set forth above.


 


(W)          SECONDARY MARKET TRANSACTION.  BORROWER ACKNOWLEDGES THAT LENDER
AND ITS SUCCESSORS AND ASSIGNS MAY (I) SELL THE LOAN TO ONE OR MORE INVESTORS AS
A WHOLE LOAN, (II) PARTICIPATE THE LOAN TO ONE OR MORE INVESTORS, (III) DEPOSIT
THE LOAN WITH A TRUST, WHICH TRUST MAY SELL CERTIFICATES TO INVESTORS EVIDENCING
AN OWNERSHIP INTEREST IN THE TRUST ASSETS, OR (IV) OTHERWISE SELL THE LOAN OR
INTERESTS THEREIN TO INVESTORS (THE TRANSACTIONS REFERRED TO IN CLAUSES (I)
THROUGH (IV) ABOVE ARE HEREINAFTER EACH REFERRED TO AS A “SECONDARY MARKET
TRANSACTION”).  BORROWER SHALL COOPERATE WITH LENDER IN ATTEMPTING TO EFFECT OR
EFFECTING ANY SUCH SECONDARY MARKET TRANSACTION AND SHALL COOPERATE IN
ATTEMPTING TO IMPLEMENT OR IMPLEMENTING ALL REQUIREMENTS IMPOSED BY ANY RATING
AGENCY INVOLVED IN ANY SECONDARY MARKET TRANSACTION, INCLUDING BUT NOT LIMITED
TO,


 

(I) PROVIDING LENDER AN ESTOPPEL CERTIFICATE AND SUCH INFORMATION, LEGAL
OPINIONS AND DOCUMENTS (INCLUDING UPDATED NON-CONSOLIDATION OPINIONS) RELATING
TO BORROWER, THE GUARANTOR, THE MEMBER, THE MORTGAGED PROPERTY AND ANY TENANTS
OF THE MORTGAGED PROPERTY AS LENDER OR THE RATING AGENCIES OR OTHER INTERESTED
PARTIES (AS DEFINED BELOW), MAY REASONABLY REQUEST IN CONNECTION WITH SUCH
SECONDARY MARKET TRANSACTION, INCLUDING, WITHOUT LIMITATION, UPDATED FINANCIAL
INFORMATION, APPRAISALS, MARKET STUDIES, ENVIRONMENTAL REVIEWS (PHASE I’S AND,
IF APPROPRIATE, PHASE II’S), MORTGAGED PROPERTY CONDITION REPORTS AND OTHER DUE
DILIGENCE INVESTIGATIONS TOGETHER WITH APPROPRIATE VERIFICATION OF SUCH UPDATED
INFORMATION AND REPORTS THROUGH LETTERS OF AUDITORS AND CONSULTANTS, AS OF THE
CLOSING DATE OF THE SECONDARY MARKET TRANSACTION,

 

(II) AMENDING THE LOAN DOCUMENTS AND ORGANIZATIONAL AGREEMENT OF BORROWER,
UPDATING AND/OR RESTATING OFFICER’S CERTIFICATES, TITLE INSURANCE AND OTHER
CLOSING ITEMS, AND PROVIDING UPDATED REPRESENTATIONS AND WARRANTIES IN LOAN
DOCUMENTS AND SUCH ADDITIONAL REPRESENTATIONS AND WARRANTIES AS MAY BE REQUIRED
BY LENDER OR THE RATING AGENCIES, PROVIDED SUCH AMENDMENT OR UPDATE (1) SHALL
NOT CHANGE ANY OF THE FINANCIAL TERMS OF THE LOAN OR RESULT IN A MATERIAL
INCREASE IN THE BORROWER’S OBLIGATIONS OR A MATERIAL DECREASE IN THE BORROWER’S
RIGHTS AND (2) WITH RESPECT TO ANY AMENDMENT OF AN ORGANIZATIONAL AGREEMENT,
MUST HAVE BEEN REQUIRED BY THE RATING AGENCIES,

 

(III) PARTICIPATING IN BANK, INVESTORS AND RATING AGENCIES’ MEETINGS IF
REQUESTED BY LENDER,

 

72

--------------------------------------------------------------------------------


 

(IV) UPON LENDER’S REQUEST, AMENDING THE LOAN DOCUMENTS (AND UPDATING AND/OR
RESTATING OFFICER’S CERTIFICATES, TITLE INSURANCE AND OTHER CLOSING ITEMS IN
CONNECTION THEREWITH) TO DIVIDE THE LOAN INTO A FIRST AND A SECOND MORTGAGE
LOAN, OR INTO A ONE OR MORE LOANS SECURED BY MORTGAGES AND BY OWNERSHIP
INTERESTS IN BORROWER IN WHATEVER PROPORTION LENDER DETERMINES,  WHICH SEPARATED
LOANS MAY HAVE DIFFERENT INTEREST RATES AND AMORTIZATION SCHEDULES (BUT WITH
AGGREGATED FINANCIAL TERMS WHICH ARE EQUIVALENT TO THAT OF THE LOAN PRIOR TO
SUCH SEPARATION, INCLUDING, SO LONG AS AN EVENT OF DEFAULT HAS NOT OCCURRED AND
IS NOT CONTINUING, A RATABLE ALLOCATION OF PREPAYMENTS AMONG THE LOAN
COMPONENTS) AND THEREAFTER TO ENGAGE IN SEPARATE SECONDARY MARKET TRANSACTIONS
WITH RESPECT TO ALL OR ANY PART OF THE INDEBTEDNESS AND LOAN DOCUMENTATION, AND

 

(V) REVIEWING THE OFFERING DOCUMENTS RELATING TO ANY SECONDARY MARKET
TRANSACTION TO ENSURE THAT ALL INFORMATION CONCERNING BORROWER, THE GUARANTOR,
THE MORTGAGED PROPERTY, AND THE LOAN IS CORRECT, AND CERTIFYING TO THE ACCURACY
THEREOF.

 

Lender shall be permitted to share all such information with the investment
banking firms, Rating Agencies, accounting firms, law firms and other
third-party advisory firms and trustees, purchasers, transferees, assignees,
trustees, servicers and actual or potential investors involved with the Loan and
the Loan Documents or the applicable Secondary Market Transaction (collectively,
“Interested Parties”).  Lender and all of the aforesaid Interested Parties shall
be entitled to rely on the information supplied by, or on behalf of, Borrower. 
Lender may publicize the existence of the Loan in connection with its marketing
for a Secondary Market Transaction or otherwise as part of its business
development.  Borrower shall provide such reasonable access to the Mortgaged
Property and personnel of the Manager and of Borrower’s constituent members and
the business and operations of all of the foregoing as Lender or other
Interested Parties may request in connection with any such Secondary Market
Transaction.  Borrower understands that any such information may be incorporated
into any offering circular, prospectus, prospectus supplement, private placement
memorandum or other offering documents for any Secondary Market Transaction. 
Without limiting the foregoing, Borrower and Guarantor shall provide in
connection with each of (i) a preliminary and a final private placement
memorandum or (ii) a preliminary and final prospectus or prospectus supplement,
as applicable (the documents referred to in the foregoing clauses (i) and (ii),
collectively, the “Disclosure Documents”), an agreement certifying that Borrower
and Guarantor have examined such Disclosure Documents specified by Lender and
that each such Disclosure Document, as it relates to Borrower, Guarantor, any
Affiliates, the Mortgaged Property and Manager, does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading (a “Disclosure Certificate”).  Borrower and Guarantor
shall indemnify, defend, protect and hold harmless Lender, its Affiliates,
directors, employees, agents and each Person, if any, who controls Lender or any
such Affiliate within the meaning of Section 15 of the Securities Act of 1933 or
Section 20 of the Securities Exchange Act of 1934, and any other placement agent
or underwriter with respect to any Securitization or Secondary Market
Transaction from and against any losses, claims, damages, liabilities, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) that arise out of or are based upon any untrue statement of any
material fact contained in any Disclosure Certificate or other information or
documents furnished by Borrower, Guarantor or their Affiliates or in any
representation or warranty of any Borrower contained herein or in the other Loan
Documents or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated in such information or
necessary in order to make the statements in such information not materially
misleading.  In any Secondary Market Transaction, Lender may transfer its
obligations under this Loan Agreement and under the other Loan Documents (or may
transfer the portion thereof corresponding to the transferred portion of the
Indebtedness), and thereafter Lender shall be relieved of any obligations
hereunder and under the other Loan Documents arising after the date of said
transfer with respect to the transferred interest.  Each transferee investor
shall become a “Lender” hereunder.  The holders from time

 

73

--------------------------------------------------------------------------------


 

to time of the Loan and/or any other interest of the “Lender” under this Loan
Agreement and the other Loan Documents may from time to time enter into one or
more co-lender or similar agreements in their discretion.  Borrower acknowledges
and agrees that such agreements, as the same may from time to time be amended,
modified or restated, may govern the exercise of the powers and discretionary
authority of the Lender hereunder and under the other Loan Documents, but
Borrower shall be entitled to rely upon any actions taken by Lender or the
designated servicer(s) or agent(s) for Lender, whether or not within the scope
of its power and authority under such other agreements.  Lender shall be
responsible for the payment of (1) all out-of-pocket expenses incurred by the
Lender in connection with any Secondary Market Transaction, (2) one-half of the
initial $20,000 of the reasonable out-of-pocket expenses incurred by the
Borrower in connection with its compliance with this Section 5.1(w) (i.e.  up to
$10,000) and (3) all reasonable out-of-pocket expenses incurred by Borrower in
connection with its compliance with this Section 5.1(w) in excess of $40,000
(i.e.  Borrower shall be solely responsible for the payment of such reasonable
out-of-pocket expenses between $20,000 and $40,000).

 


(X)            INSURANCE.


 

(I) BORROWER, AT ITS SOLE COST AND EXPENSE, SHALL KEEP THE IMPROVEMENTS AND
EQUIPMENT INSURED (INCLUDING, BUT NOT LIMITED TO, ANY PERIOD OF RENOVATION,
ALTERATION AND/OR CONSTRUCTION) DURING THE TERM OF THE LOAN WITH THE COVERAGE
AND IN THE AMOUNTS REQUIRED UNDER THIS AGREEMENT FOR THE MUTUAL BENEFIT OF
BORROWER AND LENDER AGAINST LOSS OR DAMAGE BY FIRE, LIGHTNING, WIND AND SUCH
OTHER PERILS AS ARE CUSTOMARILY INCLUDED IN A STANDARD “ALL-RISK” OR “SPECIAL
CAUSE OF LOSS” FORM AND AGAINST LOSS OR DAMAGE BY OTHER RISKS AND HAZARDS
COVERED BY A STANDARD EXTENDED COVERAGE INSURANCE POLICY (INCLUDING, WITHOUT
LIMITATION, FIRE, LIGHTNING, HAIL, HURRICANE, WINDSTORM, TIDAL WAVE, EXPLOSION,
ACTS OF TERRORISM CERTIFIED UNDER THE TERRORISM RISK INSURANCE ACT OF 2002, RIOT
AND CIVIL COMMOTION, VANDALISM, MALICIOUS MISCHIEF, STRIKE, WATER DAMAGE,
SPRINKLER LEAKAGE, COLLAPSE, BURGLARY, THEFT, MOLD AND MICROBIAL MATTER COVERAGE
ARISING AS A RESULT OF COVERED PERILS UNDER THE STANDARD “ALL RISK” POLICY AND
SUCH OTHER COVERAGES AS MAY BE REASONABLY REQUIRED BY LENDER ON THE SPECIAL FORM
(FORMERLY KNOWN AS AN ALL RISK FORM)).  SUCH INSURANCE SHALL BE IN AN AMOUNT (I)
EQUAL TO AT LEAST THE GREATER OF THEN FULL REPLACEMENT COST OF THE IMPROVEMENTS
AND EQUIPMENT (EXCLUSIVE OF THE COST OF FOUNDATIONS AND FOOTINGS), WITHOUT
DEDUCTION FOR PHYSICAL DEPRECIATION AND THE OUTSTANDING PRINCIPAL INDEBTEDNESS,
AND (II) SUCH THAT THE INSURER WOULD NOT DEEM BORROWER A CO-INSURER UNDER SAID
POLICIES.  THE POLICIES OF INSURANCE CARRIED IN ACCORDANCE WITH THIS SECTION
5.1(X) SHALL BE PAID NOT LESS THAN TEN (10) DAYS IN ADVANCE OF THE DUE DATE
THEREOF AND SHALL CONTAIN THE “REPLACEMENT COST ENDORSEMENT” WITH A WAIVER OF
DEPRECIATION.  IF TERRORISM COVERAGE IS EXCLUDED ON AN “ALL-RISK” BASIS, THEN
BORROWER SHALL OBTAIN COVERAGE FOR TERRORISM AND SIMILAR ACTS IN THE STAND ALONE
TERRORISM MARKET.  NOTWITHSTANDING THE FOREGOING, THE TERRORISM COVERAGE MAY
EXCLUDE NON-CERTIFIED TERRORISM RISK INSURANCE ACT OF 2002 COVERAGE (I.E.  THE
ACTIONS OF DOMESTIC ACTORS).

 

(II) BORROWER, AT ITS SOLE COST AND EXPENSE, FOR THE MUTUAL BENEFIT OF BORROWER
AND LENDER, SHALL ALSO OBTAIN AND MAINTAIN OR CAUSE TO BE OBTAINED AND
MAINTAINED DURING THE ENTIRE TERM OF THE LOAN THE FOLLOWING POLICIES OF
INSURANCE:

 

(A)          FLOOD INSURANCE, IF ANY PART OF THE MORTGAGED PROPERTY IS LOCATED
IN AN AREA IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS AN AREA
HAVING SPECIAL FLOOD HAZARDS AND IN WHICH FLOOD INSURANCE HAS BEEN MADE
AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968, THE FLOOD DISASTER
PROTECTION ACT OF 1973 OR THE NATIONAL FLOOD INSURANCE REFORM ACT OF 1994 (AND
ANY AMENDMENT OR SUCCESSOR ACT THERETO) IN AN AMOUNT AT LEAST EQUAL TO THE
MAXIMUM LIMIT OF COVERAGE AVAILABLE WITH RESPECT TO THE IMPROVEMENTS AND
EQUIPMENT UNDER SAID ACT;

 

74

--------------------------------------------------------------------------------


 

(B)           COMPREHENSIVE GENERAL LIABILITY INSURANCE, INCLUDING A BROAD FORM
COMPREHENSIVE GENERAL LIABILITY ENDORSEMENT AND COVERAGE FOR BROAD FORM PROPERTY
DAMAGE, CONTRACTUAL DAMAGES, PERSONAL INJURIES (INCLUDING DEATH RESULTING
THEREFROM) AND A LIQUOR LIABILITY ENDORSEMENT IF LIQUOR IS SOLD ON THE MORTGAGED
PROPERTY, CONTAINING MINIMUM LIMITS OF LIABILITY OF $1 MILLION FOR BOTH INJURY
TO OR DEATH OF A PERSON AND FOR PROPERTY DAMAGE PER OCCURRENCE AND $3 MILLION IN
THE AGGREGATE FOR THE MORTGAGED PROPERTY, AND SUCH OTHER LIABILITY INSURANCE
REASONABLY REQUESTED BY LENDER; IN ADDITION, AT LEAST $25 MILLION EXCESS AND/OR
UMBRELLA LIABILITY INSURANCE SHALL BE OBTAINED AND MAINTAINED FOR ANY AND ALL
CLAIMS, INCLUDING ALL LEGAL LIABILITY IMPOSED UPON BORROWER AND ALL COURT COSTS
AND ATTORNEYS’ FEES INCURRED IN CONNECTION WITH THE OWNERSHIP, OPERATION AND
MAINTENANCE OF THE MORTGAGED PROPERTY;

 

(C)           BUSINESS INTERRUPTION INSURANCE (INCLUDING RENTAL VALUE) IN AN
ANNUAL AGGREGATE AMOUNT EQUAL TO THE ESTIMATED INCOME FROM THE LEASES OF EACH
MORTGAGED PROPERTY (INCLUDING, WITHOUT LIMITATION, THE LOSS OF ALL RENTS AND
ADDITIONAL RENTS PAYABLE BY ALL OF THE LESSEES UNDER THE LEASES (WHETHER OR NOT
SUCH LEASES ARE TERMINABLE IN THE EVENT OF A FIRE OR CASUALTY)), SUCH INSURANCE
TO COVER LOSSES FOR A PERIOD OF TWELVE (12) MONTHS AFTER THE DATE OF THE FIRE OR
CASUALTY IN QUESTION, PLUS AN EXTENDED PERIOD OF INDEMNITY COMMENCING AT THE
TIME REPAIRS ARE COMPLETED FOR A PERIOD OF NOT LESS THAN 30 DAYS AND TO BE
INCREASED OR DECREASED, AS APPLICABLE, FROM TIME TO TIME DURING THE TERM OF THE
LOAN IF, AND WHEN, THE GROSS REVENUES FROM THE LEASES OF THE MORTGAGED PROPERTY
MATERIALLY INCREASE OR DECREASE, AS APPLICABLE (INCLUDING, WITHOUT LIMITATION,
INCREASES FROM NEW LEASES AND RENEWAL LEASES ENTERED INTO IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT), TO REFLECT ALL INCREASED RENT AND INCREASED ADDITIONAL
RENT PAYABLE BY ALL OF THE LESSEES UNDER SUCH RENEWAL LEASES AND ALL RENT AND
ADDITIONAL RENT PAYABLE BY ALL OF THE LESSEES UNDER SUCH NEW LEASES;

 

(D)          ALL RISK PHYSICAL LOSS AND DAMAGE COVERAGE WITH RESPECT TO HEATING
AND AIR CONDITIONING EQUIPMENT, LOCATED IN, ON, OR ABOUT THE IMPROVEMENTS,
EXCEPT THE COVERAGE REQUIRED UNDER THIS CLAUSE (II)(D) SHALL NOT BE REQUIRED TO
BE MAINTAINED AS A SEPARATE POLICY AND MAY BE INCLUDED AS PART OF THE COVERAGES
PROVIDED UNDER CLAUSE (I);

 

(E)           WORKER’S COMPENSATION INSURANCE COVERAGE (IN AMOUNTS NOT LESS THAN
THE STATUTORY MINIMUMS FOR ALL PERSONS EMPLOYED BY BORROWER OR ITS TENANTS AT
THE MORTGAGED PROPERTY AND IN COMPLIANCE WITH ALL OTHER REQUIREMENTS OF
APPLICABLE LOCAL, STATE AND FEDERAL LAW) AND “EMPLOYERS LIABILITY” INSURANCE IN
AMOUNTS NOT LESS THAN REQUIRED BY STATUTE;

 

(F)           DURING ANY PERIOD OF REPAIR OR RESTORATION, BUILDER’S “ALL RISK”
INSURANCE IN AN AMOUNT EQUAL TO NOT LESS THAN THE FULL INSURABLE VALUE OF THE
MORTGAGED PROPERTY AGAINST SUCH RISKS (INCLUDING, WITHOUT LIMITATION, FIRE AND
EXTENDED COVERAGE AND COLLAPSE OF THE IMPROVEMENTS TO AGREED LIMITS) AS LENDER
MAY REQUEST, IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER;

 

(G)           IF REASONABLY REQUIRED BY LENDER WITH RESPECT TO ANY ZONING MATTER
THAT IS REASONABLY LIKELY TO MATERIALLY ADVERSELY AFFECT THE VALUE OF ANY
MORTGAGED PROPERTY, ORDINANCE OR LAW COVERAGE TO COMPENSATE FOR THE COST OF
DEMOLITION, INCREASED COST OF CONSTRUCTION, AND LOSS TO ANY UNDAMAGED PORTIONS
OF THE IMPROVEMENTS, IF (A) THE LENDER’S TITLE INSURANCE POLICY DOES NOT CONTAIN
A ZONING ENDORSEMENT (ALTA 3.1 WITH PARKING ADDED) OR (B) THE CURRENT USE OF THE
MORTGAGED PROPERTY OR THE IMPROVEMENTS THEMSELVES ARE OR BECOME “NONCONFORMING”
PURSUANT TO THE APPLICABLE ZONING

 

75

--------------------------------------------------------------------------------


 

REGULATIONS, UNLESS FULL REBUILDABILITY FOLLOWING CASUALTY IS OTHERWISE
PERMITTED UNDER SUCH ZONING REGULATIONS NOTWITHSTANDING SUCH NONCONFORMITY;

 

(H)          IF REQUIRED BY LENDER AS A RESULT OF ANY MORTGAGED PROPERTY BEING
LOCATED IN AN AREA WITH A HIGH DEGREE OF SEISMIC ACTIVITY, EARTHQUAKE DAMAGE
INSURANCE IN AN AMOUNT AND FORM ACCEPTABLE TO LENDER;

 

(I)            SUCH OTHER INSURANCE AS MAY FROM TIME TO TIME BE REASONABLY
REQUIRED BY LENDER IN ORDER TO PROTECT ITS INTERESTS WITH RESPECT TO THE LOAN
AND THE MORTGAGED PROPERTY AND TO CONFORM SUCH REQUIREMENTS TO THEN CURRENT
STANDARDS FOR A SECONDARY MARKET TRANSACTION.

 

(III) ALL POLICIES OF INSURANCE (THE “POLICIES”) REQUIRED PURSUANT TO THIS
SECTION 5.1(X):

 

(A) shall be issued by an insurer approved by Lender which has a claims paying
ability rating of not less than “AA” (or the equivalent) by Rating Agencies
satisfactory to Lender (one of which shall be S&P) and A:XIII or better as to
claims paying ability by AM Best, provided, that notwithstanding the foregoing,
(1) in the event American Modern Insurance shall be the insurer providing the
standard all-risk insurance policy, then such insurer shall not be required to
satisfy such claims paying ability rating by the Rating Agencies, so long as the
Borrower delivers to the Lender evidence reasonably satisfactory to the Lender
that the insurer has purchased reinsurance with respect to not less than 70% of
such policy from a reinsurer with a claims paying ability rating by the Rating
Agencies of not less than “A” (or the equivalent) by Rating Agencies
satisfactory to the Lender (one of which shall be S&P) and shall only be
required to maintain a claims paying ability rating by AM Best of A:VIII or
better and (2) the insurer providing the worker’s compensation insurance
coverage shall only be required to maintain a claims paying ability rating of
not less than “A” (or the equivalent) by Rating Agencies satisfactory to the
Lender (one of which shall be S&P),

 

(B) shall name Lender as an additional insured and contain a standard
noncontributory mortgagee clause and a Lender’s Loss Payable Endorsement, or
their equivalents, naming Lender (and/or such other party as may be designated
by Lender) as the party to which all payments made by such insurance company
shall be paid,

 

(C) shall be maintained throughout the term of the Loan without cost to Lender,

 

(D) shall contain such provisions as Lender deems reasonably necessary or
desirable to protect its interest (including, without limitation, endorsements
providing that neither Borrower, Lender nor any other party shall be a
co-insurer under said Policies and that Lender shall receive at least thirty
(30) days prior written notice of any modification, reduction or cancellation),

 

(E) shall contain a waiver of subrogation against Lender,

 

(F) shall be for a term of not less than one year,

 

(G) shall provide for claims to be made on an occurrence basis,

 

76

--------------------------------------------------------------------------------


 

(H) shall contain an agreed value clause updated annually (if the amount of
coverage under such policy is based upon the replacement cost of the Mortgaged
Property),

 

(I) shall designate Lender as “mortgagee and loss payee” (except general public
liability and excess liability, as to which Lender shall be named as additional
insured),

 

(J) shall be issued by an insurer licensed in the state in which the Mortgaged
Property is located,

 

(K) shall provide that Lender may, but shall not be obligated to, make premium
payments to prevent any cancellation, endorsement, alteration or reissuance, and
such payments shall be accepted by the insurer to prevent same, and

 

(L) shall be reasonably satisfactory in form and substance to Lender and
reasonably approved by Lender as to amounts, form, risk coverage, deductibles,
loss payees and insureds to the extent not otherwise specified in this Section
5.1(x).  All property damage insurance policies (except for flood and earthquake
policies) must automatically reinstate after each loss.

 

Copies of said Policies, certified as true and correct by Borrower, or insurance
certificates thereof, shall be delivered to Lender.  Not later than ten (10)
days prior to the expiration date of each of the Policies, Borrower shall
deliver to Lender satisfactory evidence of the renewal of each Policy.  The
insurance coverage required under this Section 5.1(x) may be effected under a
blanket policy or policies covering the Mortgaged Property and other property
and assets not constituting a part of the Collateral; provided that any such
blanket policy shall provide at least the same amount and form of protection as
would a separate policy insuring the Mortgaged Property individually, which
amount shall not be less than the amount required pursuant to this Section
5.1(x) and which shall in any case comply in all other respects with the
requirements of this Section 5.1(x).  Upon demand therefor, Borrower shall
reimburse Lender for all of Lender’s or its designee’s reasonable costs and
expenses incurred in obtaining any or all of the Policies or otherwise causing
the compliance with the terms and provisions of this Section 5.1(x), including
(without limitation) obtaining updated flood hazard certificates and replacement
of any so-called “forced placed” insurance coverages to the extent Borrower was
required to obtain and maintain any such Policy or Policies hereunder and failed
to do so.  Borrower shall pay the premiums for such Policies (the “Insurance
Premiums”) as the same become due and payable and shall furnish to Lender
evidence of the renewal of each of the Policies with receipts for the payment of
the Insurance Premiums or other evidence of such payment reasonably satisfactory
to Lender (provided, however, that Borrower is not required to furnish such
evidence of payment to Lender in the event that such Insurance Premiums have
been paid by Lender).  If Borrower does not furnish such evidence and receipts
at least ten (10) days prior to the expiration of any expiring Policy, then
Lender may procure, but shall not be obligated to procure, such insurance and
pay the Insurance Premiums therefor, and Borrower agrees to reimburse Lender for
the cost of such Insurance Premiums promptly on demand.  Within thirty (30) days
after request by Lender, Borrower shall obtain such increases in the amounts of
coverage required hereunder as may be reasonably requested by Lender, based on
then industry-standard amounts of coverage then being obtained by prudent owners
of properties similar to the Mortgaged Property in the same applicable market
region as the Mortgaged Property.  Borrower shall give Lender prompt written
notice if Borrower receives from any insurer any written notification or threat
of any actions or proceedings regarding the non-compliance or non-conformity of
the Mortgaged Property with any insurance requirements.

 

77

--------------------------------------------------------------------------------


 

(III) IF THE MORTGAGED PROPERTY SHALL BE DAMAGED OR DESTROYED, IN WHOLE OR IN
PART, BY FIRE OR OTHER CASUALTY, BORROWER SHALL GIVE PROMPT NOTICE THEREOF TO
LENDER.

 

(A) In case of loss covered by Policies, Lender may either (a) jointly with a
Borrower settle and adjust any claim and agree with the insurance company or
companies on the amount to be paid on the loss or (b) allow Borrower to agree
with the insurance company or companies on the amount to be paid upon the loss;
provided, that Borrower may settle and adjust losses without participation by
Lender aggregating not in excess of 1% of the Principal Indebtedness, agree with
the insurance company or companies on the amount to be paid upon the loss and
collect and receipt for any such Insurance Proceeds; provided, further, that if
(x) at the time of the settlement of such claim an Event of Default has occurred
and is continuing or (y) Lender and Borrower are unable to agree upon a joint
settlement or (z) Lender disapproves of Borrower’s proposed settlement with the
insurance company, then Lender shall settle and adjust such claim without the
consent of Borrower, and for such purpose is hereby irrevocably appointed as
Borrower’s attorney-in-fact, coupled with an interest.  In any such case Lender
shall and is hereby authorized to collect and receipt for any such Insurance
Proceeds subject to and to the extent provided for in this Agreement.  The
reasonable out-of-pocket expenses incurred by Lender in the adjustment and
collection of Insurance Proceeds shall become part of the Indebtedness and be
secured by the Mortgages and shall be reimbursed by Borrower to Lender upon
demand therefor.

 

(B) In the event of any insured damage to or destruction of the Mortgaged
Property or any part thereof (herein called an “Insured Casualty”) where

 

(1) the aggregate amount of the loss, as reasonably determined by an Independent
insurance adjuster, is less than ten percent (10%) of the Allocated Loan Amount
of the affected Mortgaged Property,

 

(2) in the reasonable judgment of Lender, the Mortgaged Property can be
restored, replaced and/or rebuilt (collectively, the “Restoration”) by not later
than the first to occur of (a) twelve (12) months after the date of casualty and
(b) the expiration of the business interruption insurance and, in any case, not
later than six (6) months prior to the Maturity Date to an economic unit
substantially in the condition it was in immediately prior to the Insured
Casualty and in compliance with all zoning, building and other applicable Legal
Requirements (the “Pre-Existing Condition”) not less materially valuable
(including an assessment of the impact of the termination of any Leases due to
such Insured Casualty) and not less useful than the same was prior to the
Insured Casualty,

 

(3) Lender reasonably determines that the rental income of the Mortgaged
Property, after the Restoration thereof to the Pre-Existing Condition, will be
sufficient to meet all Operating Expenses, payments for reserves and payments of
principal and interest under the Loan and satisfy the Debt Service Coverage
Test, and

 

(4) tenant leases requiring payment of annual rent equal to at least
seventy-five percent (75%) of the gross revenues from the Mortgaged Property
during the twelve (12) month period immediately preceding the date of such fire
or other casualty remain in full force and effect during and after the
Restoration of the Mortgaged Property (subject to the rent abatement provisions
thereof

 

78

--------------------------------------------------------------------------------


 

applicable as a result of the casualty, so long as such abatement will end, and
full rental payments shall resume, upon substantial completion of the
Restoration),

 

or if Lender otherwise elects to allow a Borrower to restore the Mortgaged
Property, then, if no Event of Default shall have occurred and be continuing,
the Insurance Proceeds (after reimbursement of any reasonable out-of-pocket
expenses incurred by Lender in connection with the collection of any applicable
Insurance Proceeds) shall be made available to reimburse Borrower for the cost
of restoring, repairing, replacing or rebuilding the Mortgaged Property or part
thereof subject to the Insured Casualty, as provided for below.  Borrower hereby
covenants and agrees to commence and diligently to prosecute such Restoration of
the affected Mortgaged Property as nearly as possible to the Pre-Existing
Condition.  Borrower shall pay all out-of-pocket costs (and if required by
Lender, Borrower shall deposit the total thereof with Lender in advance) of such
Restoration in excess of the Insurance Proceeds made available pursuant to the
terms hereof.

 

(C) Except as provided above, the Insurance Proceeds collected upon any Insured
Casualty shall, at the option of Lender in its sole discretion, be applied to
the payment of the Indebtedness or applied to the cost of Restoration of the
affected Mortgaged Property or part thereof subject to the Insured Casualty, in
the manner set forth below.

 

(D) Regardless of whether Insurance Proceeds, if any, are sufficient or are made
available to Borrower for the Restoration of any portion of the affected
Mortgaged Property, Borrower covenants to complete such restoration of the
affected Mortgaged Property to be of at least comparable value as prior to such
damage or destruction, all to be effected in accordance with Legal Requirements
and plans and specifications approved in advance by Lender, such approval not to
be unreasonably withheld or delayed.

 

(E) In the event Borrower is entitled to reimbursement out of Insurance
Proceeds, such proceeds shall be held by Lender in the Loss Proceeds Account and
disbursed from time to time as the Restoration progresses upon Lender being
furnished with (1) evidence reasonably satisfactory to it (which evidence may
include inspection(s) of the work performed) that the Restoration covered by the
disbursement has been completed in accordance with plans and specifications
approved by Lender, (2) evidence reasonably satisfactory to it of the estimated
cost of completion of the Restoration, (3) funds, or, at Lender’s option,
assurances reasonably satisfactory to Lender that such funds are available and
sufficient in addition to the Insurance Proceeds to complete the proposed
Restoration, and (4) such architect’s certificates, waivers of lien,
contractor’s sworn statements, title insurance endorsements, bonds and other
evidences of cost, payment and performance of the foregoing Restoration as
Lender may reasonably require and approve.  Lender may, in any event, require
that all plans and specifications for such Restoration be submitted to and
reasonably approved by Lender prior to commencement of work.  Lender may retain
a construction consultant to inspect such work and review Borrower’s request for
payments and Borrower shall, on demand by Lender, reimburse Lender for the
reasonable fees and disbursements of such consultant.  No payment made prior to
the final completion of the Restoration shall exceed ninety percent (90%) of the
hard construction costs value of the work performed from time to time (except
for restoration work on a trade by trade basis or on an hourly basis for
professional services in which event, payment may be made in full upon the
completion of such work).  Any funds other than Insurance Proceeds shall be
disbursed prior to disbursement of such proceeds; and,

 

79

--------------------------------------------------------------------------------


 

at all times, the undisbursed balance of such Insurance Proceeds remaining in
the Loss Proceeds Account, together with funds deposited therein to pay the
costs of the Restoration by or on behalf of Borrower, shall be at least
sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the Restoration free and clear of all liens or claims for lien,
except for Permitted Encumbrances.  Any surplus which may remain out of
Insurance Proceeds held by Lender after payment of such costs of restoration,
repair, replacement or rebuilding shall, at the option of Lender in its sole
discretion, be applied to the payment of the Indebtedness or be paid to Borrower
so long as no Event of Default has occurred and is continuing.

 

(F) BORROWER SHALL NOT CARRY SEPARATE INSURANCE, CONCURRENT IN KIND OR FORM OR
CONTRIBUTING IN THE EVENT OF LOSS, WITH ANY INSURANCE REQUIRED UNDER THIS
AGREEMENT THAT WOULD BE CONSIDERED “CO-INSURANCE” OR ADVERSELY AFFECT THE
ABILITY TO COLLECT UNDER A POLICY OF INSURANCE REQUIRED HEREUNDER.

 


(Y)           CONDEMNATION.


 

(I) BORROWER SHALL PROMPTLY GIVE LENDER WRITTEN NOTICE OF THE ACTUAL OR
THREATENED COMMENCEMENT OF ANY PROCEEDING FOR A TAKING AND SHALL DELIVER TO
LENDER COPIES OF ANY AND ALL PAPERS SERVED IN CONNECTION WITH SUCH PROCEEDINGS. 
LENDER IS HEREBY IRREVOCABLY APPOINTED AS BORROWER’S ATTORNEY-IN-FACT, COUPLED
WITH AN INTEREST, WITH EXCLUSIVE POWER TO COLLECT, RECEIVE AND RETAIN ANY
CONDEMNATION PROCEEDS FOR SAID TAKING.  WITH RESPECT TO ANY COMPROMISE OR
SETTLEMENT IN CONNECTION WITH SUCH PROCEEDING, LENDER SHALL JOINTLY WITH
BORROWER COMPROMISE AND REACH SETTLEMENT UNLESS AT THE TIME OF SUCH TAKING AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE INDEBTEDNESS HAS BEEN
ACCELERATED, IN WHICH EVENT LENDER SHALL COMPROMISE AND REACH SETTLEMENT WITHOUT
THE CONSENT OF BORROWER.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS
SECTION 5.1(Y), BORROWER IS AUTHORIZED TO NEGOTIATE, COMPROMISE AND SETTLE,
WITHOUT PARTICIPATION BY LENDER, CONDEMNATION PROCEEDS OF UP TO 1% OF THE
PRINCIPAL INDEBTEDNESS IN CONNECTION WITH ANY TAKING.  NOTWITHSTANDING ANY
TAKING, BORROWER SHALL CONTINUE TO PAY THE INDEBTEDNESS AT THE TIME AND IN THE
MANNER PROVIDED FOR IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
INDEBTEDNESS SHALL NOT BE REDUCED EXCEPT IN ACCORDANCE HEREWITH.

 

(II) BORROWER SHALL CAUSE THE CONDEMNATION PROCEEDS TO BE PAID DIRECTLY TO
LENDER.  LENDER MAY, IN ITS SOLE DISCRETION, APPLY ANY SUCH CONDEMNATION
PROCEEDS TO THE REDUCTION OR DISCHARGE OF THE INDEBTEDNESS (WHETHER OR NOT THEN
DUE AND PAYABLE).

 

(III) WITH RESPECT TO A TAKING IN PART, WHICH SHALL MEAN ANY TAKING WHICH DOES
NOT RENDER THE AFFECTED MORTGAGED PROPERTY PHYSICALLY OR ECONOMICALLY UNSUITABLE
IN THE REASONABLE JUDGMENT OF LENDER FOR THE USE TO WHICH IT WAS DEVOTED PRIOR
TO THE TAKING, BORROWER SHALL CAUSE THE CONDEMNATION PROCEEDS TO BE PAID TO
LENDER AS DESCRIBED ABOVE, AND IF LENDER DOES NOT ELECT TO APPLY THE SAME TO THE
INDEBTEDNESS AS PROVIDED IN SECTION 5.1(Y)(II) ABOVE, LENDER SHALL DEPOSIT SUCH
CONDEMNATION PROCEEDS IN THE LOSS PROCEEDS ACCOUNT AND THE SAME SHALL BE MADE
AVAILABLE FOR APPLICATION TO THE COST OF RESTORATION OF THE AFFECTED MORTGAGED
PROPERTY AND DISBURSED FROM TIME TO TIME AS THE RESTORATION PROGRESSES UPON
LENDER BEING FURNISHED WITH (1) EVIDENCE REASONABLY SATISFACTORY TO IT (WHICH
EVIDENCE MAY INCLUDE INSPECTION(S) OF THE WORK PERFORMED) THAT THE RESTORATION
COVERED BY THE DISBURSEMENT HAS BEEN COMPLETED IN ACCORDANCE WITH PLANS AND
SPECIFICATIONS APPROVED BY LENDER, (2) EVIDENCE REASONABLY SATISFACTORY TO IT OF
THE ESTIMATED COST OF COMPLETION OF THE RESTORATION, (3) FUNDS, OR, AT LENDER’S
OPTION, ASSURANCES SATISFACTORY TO LENDER THAT SUCH FUNDS ARE AVAILABLE AND
SUFFICIENT IN ADDITION TO THE CONDEMNATION PROCEEDS TO COMPLETE THE PROPOSED
RESTORATION, AND (4) SUCH ARCHITECT’S CERTIFICATES, WAIVERS OF LIEN,
CONTRACTOR’S SWORN STATEMENTS, TITLE INSURANCE ENDORSEMENTS, BONDS AND OTHER
EVIDENCES OF

 

80

--------------------------------------------------------------------------------


 

COST, PAYMENT AND PERFORMANCE OF THE FOREGOING REPAIR, RESTORATION, REPLACEMENT
OR REBUILDING AS LENDER MAY REASONABLY REQUIRE AND APPROVE.

 

(IV) REGARDLESS OF WHETHER CONDEMNATION PROCEEDS ARE MADE AVAILABLE FOR SUCH
PURPOSE, BORROWER HEREBY COVENANTS TO COMPLETE THE RESTORATION OF THE AFFECTED
MORTGAGED PROPERTY AS NEARLY AS POSSIBLE TO THE PRE-EXISTING CONDITION AND TO BE
OF AT LEAST COMPARABLE VALUE AND, TO THE EXTENT COMMERCIALLY PRACTICABLE, OF
SUBSTANTIALLY THE SAME CHARACTER AS PRIOR TO THE TAKING, ALL TO BE EFFECTED IN
ACCORDANCE WITH APPLICABLE LAW AND PLANS AND SPECIFICATIONS REASONABLY APPROVED
IN ADVANCE BY LENDER.  BORROWER SHALL PAY ALL COSTS (AND IF REQUIRED BY LENDER,
BORROWER SHALL DEPOSIT THE TOTAL THEREOF WITH LENDER IN ADVANCE) OF SUCH
RESTORATION IN EXCESS OF THE CONDEMNATION PROCEEDS MADE AVAILABLE PURSUANT TO
THE TERMS HEREOF.  LENDER MAY, IN ANY EVENT, REQUIRE THAT ALL PLANS AND
SPECIFICATIONS FOR SUCH RESTORATION BE SUBMITTED TO AND REASONABLY APPROVED BY
LENDER PRIOR TO COMMENCEMENT OF WORK.  LENDER MAY RETAIN A CONSTRUCTION
CONSULTANT TO INSPECT SUCH WORK AND REVIEW ANY REQUEST BY BORROWER FOR PAYMENTS
AND BORROWER SHALL, ON DEMAND BY LENDER, REIMBURSE LENDER FOR THE REASONABLE
FEES AND DISBURSEMENTS OF SUCH CONSULTANT.  NO PAYMENT MADE PRIOR TO THE FINAL
COMPLETION OF THE RESTORATION SHALL EXCEED NINETY PERCENT (90%) OF THE HARD
CONSTRUCTION COSTS VALUE OF THE CONSTRUCTION WORK PERFORMED FROM TIME TO TIME
(EXCEPT FOR RESTORATION WORK ON A TRADE BY TRADE BASIS OR ON AN HOURLY BASIS FOR
PROFESSIONAL SERVICES IN WHICH EVENT, PAYMENT MAY BE MADE IN FULL UPON THE
COMPLETION OF SUCH WORK); FUNDS OTHER THAN CONDEMNATION PROCEEDS SHALL BE
DISBURSED PRIOR TO DISBURSEMENT OF SUCH PROCEEDS; AND AT ALL TIMES, THE
UNDISBURSED BALANCE OF SUCH PROCEEDS REMAINING IN THE HANDS OF LENDER, TOGETHER
WITH FUNDS DEPOSITED FOR THAT PURPOSE OR IRREVOCABLY COMMITTED TO THE REPAYMENT
OF LENDER BY OR ON BEHALF OF BORROWER FOR THAT PURPOSE, SHALL BE AT LEAST
SUFFICIENT IN THE REASONABLE JUDGMENT OF LENDER TO PAY FOR THE COST OF
COMPLETION OF THE RESTORATION, REPAIR, REPLACEMENT OR REBUILDING, FREE AND CLEAR
OF ALL LIENS OR CLAIMS FOR LIEN.  ANY SURPLUS WHICH MAY REMAIN OUT OF
CONDEMNATION PROCEEDS HELD BY LENDER AFTER PAYMENT OF SUCH COSTS OF RESTORATION,
REPAIR, REPLACEMENT OR REBUILDING SHALL, AT THE OPTION OF LENDER IN ITS SOLE
DISCRETION, BE APPLIED TO THE PAYMENT OF THE INDEBTEDNESS OR BE PAID TO BORROWER
SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

 

(V) IF THE AFFECTED MORTGAGED PROPERTY IS SOLD, THROUGH FORECLOSURE OR
OTHERWISE, PRIOR TO THE RECEIPT BY LENDER OF ANY SUCH CONDEMNATION PROCEEDS TO
WHICH IT IS ENTITLED HEREUNDER, LENDER SHALL HAVE THE RIGHT, WHETHER OR NOT A
DEFICIENCY JUDGMENT ON THE NOTE SHALL HAVE BEEN SOUGHT, RECOVERED OR DENIED, TO
HAVE RESERVED IN ANY FORECLOSURE DECREE A RIGHT TO RECEIVE SAID AWARD OR
PAYMENT, OR A PORTION THEREOF SUFFICIENT TO PAY THE INDEBTEDNESS.  IN NO CASE
SHALL ANY SUCH APPLICATION REDUCE OR POSTPONE ANY PAYMENTS OTHERWISE REQUIRED
PURSUANT TO THIS AGREEMENT, OTHER THAN THE FINAL PAYMENT ON THE NOTE.

 


(Z)            LEASES AND RENTS.


 

(I) BORROWER ABSOLUTELY AND UNCONDITIONALLY ASSIGNS TO LENDER, BORROWER’S RIGHT,
TITLE AND INTEREST IN ALL CURRENT AND FUTURE LEASES AND RENTS AS COLLATERAL FOR
THE LOAN, IT BEING INTENDED BY BORROWER THAT THIS ASSIGNMENT CONSTITUTES A
PRESENT, ABSOLUTE ASSIGNMENT AND NOT AN ASSIGNMENT FOR ADDITIONAL SECURITY
ONLY.  SUCH ASSIGNMENT TO LENDER SHALL NOT BE CONSTRUED TO BIND LENDER TO THE
PERFORMANCE OF ANY OF THE COVENANTS, CONDITIONS OR PROVISIONS CONTAINED IN ANY
SUCH LEASE OR OTHERWISE IMPOSE ANY OBLIGATION UPON LENDER.  BORROWER SHALL
EXECUTE AND DELIVER TO LENDER SUCH ADDITIONAL INSTRUMENTS, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER, AS MAY HEREAFTER BE REASONABLY REQUESTED IN
WRITING BY LENDER TO FURTHER EVIDENCE AND CONFIRM SUCH ASSIGNMENT. 
NEVERTHELESS, SUBJECT TO THE TERMS OF THIS SECTION 5.1(Z), LENDER GRANTS TO
BORROWER A LICENSE TO LEASE, MAINTAIN, OPERATE AND MANAGE THE MORTGAGED PROPERTY
AND TO COLLECT, USE AND APPLY THE RENTS IN ACCORDANCE WITH THE TERMS HEREOF AND
OTHERWISE ACT AS THE LANDLORD UNDER THE

 

81

--------------------------------------------------------------------------------


 

LEASES, WHICH LICENSE SHALL BE DEEMED AUTOMATICALLY REVOKED UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNDER THIS AGREEMENT.  ANY
PORTION OF THE RENTS HELD BY BORROWER SHALL BE HELD IN TRUST FOR THE BENEFIT OF
LENDER FOR USE IN THE PAYMENT OF THE INDEBTEDNESS.  UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT AND DURING THE CONTINUANCE THEREOF, THE LICENSE GRANTED TO
BORROWER HEREIN SHALL AUTOMATICALLY BE REVOKED, AND LENDER SHALL IMMEDIATELY BE
ENTITLED TO POSSESSION OF ALL RENTS, WHETHER OR NOT LENDER ENTERS UPON OR TAKES
CONTROL OF THE MORTGAGED PROPERTY.  LENDER IS HEREBY GRANTED AND ASSIGNED BY
BORROWER THE RIGHT, AT ITS OPTION, UPON REVOCATION OF THE LICENSE GRANTED
HEREIN, TO ENTER UPON THE MORTGAGED PROPERTY IN PERSON, BY AGENT OR BY
COURT-APPOINTED RECEIVER TO COLLECT THE RENTS.  ANY RENTS COLLECTED AFTER THE
REVOCATION OF THE LICENSE SHALL BE APPLIED TOWARD PAYMENT OF THE INDEBTEDNESS AS
SET FORTH IN SECTION 2.8 HEREOF.

 

(II) ALL LEASES ENTERED INTO BY BORROWER SHALL PROVIDE FOR RENTAL RATES
COMPARABLE TO THEN-EXISTING LOCAL MARKET RATES AND TERMS AND CONDITIONS
COMMERCIALLY REASONABLE AND CONSISTENT WITH THEN-PREVAILING LOCAL MARKET TERMS
AND CONDITIONS FOR SIMILAR TYPE PROPERTIES, AND IN NO EVENT SHALL BORROWER,
ABSENT LENDER’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED, ENTER INTO ANY LEASES (A) OTHER THAN LEASES OF HOMESITES TO
OWNERS AND OCCUPANTS OF RESIDENTIAL MANUFACTURED HOMES OR MOBILE HOMES HAVING
LEASE TERMS NOT IN EXCESS OF TWO YEARS, AND (B) WITH ANY AFFILIATES OF BORROWER,
EXCEPT AS INDICATED IN SCHEDULE 4 ATTACHED HERETO.  BORROWER SHALL FURNISH
LENDER WITH (1) DETAILED TERM SHEETS IN ADVANCE IN THE CASE OF ANY LEASES,
MODIFICATIONS, AMENDMENTS OR RENEWALS FOR WHICH LENDER’S CONSENT IS REQUIRED AND
(2) IN THE CASE OF ANY OTHER LEASES, EXECUTED COPIES OF SUCH LEASES UPON WRITTEN
REQUEST.  ALL RENEWALS OR AMENDMENTS OR MODIFICATIONS OF LEASES THAT DO NOT
SATISFY THE REQUIREMENTS OF THE FIRST SENTENCE OF THIS SECTION 5.1(Z)(II) SHALL
BE SUBJECT TO THE PRIOR APPROVAL OF LENDER, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  ALL LEASES ENTERED INTO AFTER THE CLOSING
DATE WITH NEW TENANTS (I.E.  NOT RENEWALS OF EXISTING TENANTS AS OF THE CLOSING
DATE) SHALL BE WRITTEN ON THE STANDARD LEASE FORM FOR NEW TENANTS PREVIOUSLY
APPROVED BY LENDER WHICH FORM AS OF THE CLOSING DATE IS SET FORTH ON SCHEDULE 10
ATTACHED HERETO; PROVIDED THAT NOTWITHSTANDING THE FOREGOING, THE BORROWER MAY
MODIFY ANY STANDARD LEASE FORM WITHOUT SUCH APPROVAL TO THE EXTENT NECESSARY TO
CONFORM SUCH FORM TO ANY APPLICABLE LEGAL REQUIREMENTS (AND, UPON REASONABLE
REQUEST OF THE LENDER, THE BORROWER SHALL NOTIFY THE LENDER IN WRITING WITH
RESPECT TO ANY SUCH MODIFICATION).  THE BORROWER SHALL NOT MATERIALLY CHANGE THE
STANDARD LEASE FORM WITHOUT LENDER’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED, OR EXCEPT AS NECESSARY TO COMPLY WITH
APPLICABLE LEGAL REQUIREMENTS.  BORROWER,

 

(A)          SHALL OBSERVE AND PERFORM ALL OF THE MATERIAL OBLIGATIONS IMPOSED
UPON THE LESSOR UNDER THE LEASES AND SHALL NOT DO OR PERMIT TO BE DONE ANYTHING
TO MATERIALLY IMPAIR THE VALUE OF THE LEASES AS SECURITY FOR THE INDEBTEDNESS;

 

(B)           SHALL NOT EXECUTE ANY OTHER ASSIGNMENT OF LESSOR’S INTEREST IN ANY
OF THE LEASES OR RENTS;

 

(C)           SHALL ENFORCE ALL OF THE MATERIAL TERMS, COVENANTS AND CONDITIONS
CONTAINED IN THE LEASES UPON THE PART OF THE LESSEE THEREUNDER TO BE OBSERVED OR
PERFORMED AND SHALL EFFECT A TERMINATION OR DIMINUTION OF THE OBLIGATIONS OF
TENANTS UNDER LEASES, ONLY IN A MANNER THAT A PRUDENT OWNER OF A SIMILAR
PROPERTY TO THE MORTGAGED PROPERTY WOULD ENFORCE SUCH TERMS COVENANTS AND
CONDITIONS OR EFFECT SUCH TERMINATION OR DIMINUTION IN THE ORDINARY COURSE OF
BUSINESS;

 

(D)          EXCEPT AS OTHERWISE SET FORTH IN THE MONTHLY STATEMENT SUBMITTED TO
LENDER, SHALL NOT COLLECT ANY OF THE RENTS MORE THAN ONE (1) MONTH IN ADVANCE;
AND

 

82

--------------------------------------------------------------------------------


 

(E)           SHALL NOT CONVEY OR TRANSFER OR SUFFER OR PERMIT A CONVEYANCE OR
TRANSFER OF THE MORTGAGED PROPERTY OR OF ANY INTEREST THEREIN SO AS TO EFFECT A
MERGER OF THE ESTATES AND RIGHTS OF, OR A TERMINATION OR DIMINUTION OF THE
OBLIGATIONS OF, LESSEES THEREUNDER.

 

(III) BORROWER SHALL DEPOSIT SECURITY DEPOSITS OF LESSEES WHICH ARE TURNED OVER
TO OR FOR THE BENEFIT OF BORROWER OR OTHERWISE COLLECTED BY OR ON BEHALF OF
BORROWER, INTO THE SECURITY DEPOSIT ACCOUNT AND SHALL NOT COMMINGLE SUCH FUNDS
WITH ANY OTHER FUNDS OF BORROWER.  ANY BOND OR OTHER INSTRUMENT WHICH BORROWER
IS PERMITTED TO HOLD IN LIEU OF CASH SECURITY DEPOSITS UNDER ANY APPLICABLE
LEGAL REQUIREMENTS SHALL BE MAINTAINED IN FULL FORCE AND EFFECT UNLESS REPLACED
BY CASH DEPOSITS AS HEREINABOVE DESCRIBED, SHALL, IF PERMITTED PURSUANT TO LEGAL
REQUIREMENTS, NAME LENDER AS PAYEE OR MORTGAGEE THEREUNDER (OR AT LENDER’S
OPTION, BE FULLY ASSIGNABLE TO LENDER) AND SHALL, IN ALL RESPECTS, COMPLY WITH
ANY APPLICABLE LEGAL REQUIREMENTS AND OTHERWISE BE REASONABLY SATISFACTORY TO
LENDER.  BORROWER SHALL, UPON REQUEST, PROVIDE LENDER WITH EVIDENCE REASONABLY
SATISFACTORY TO LENDER OF BORROWER’S COMPLIANCE WITH THE FOREGOING.  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, BORROWER SHALL,
UPON LENDER’S REQUEST, IF PERMITTED BY ANY APPLICABLE LEGAL REQUIREMENTS, TURN
OVER TO LENDER THE SECURITY DEPOSITS (AND ANY INTEREST THERETOFORE EARNED
THEREON) WITH RESPECT TO ALL OR ANY PORTION OF THE MORTGAGED PROPERTY, TO BE
HELD BY LENDER SUBJECT TO THE TERMS OF THE LEASES.

 


(AA)         MAINTENANCE OF MORTGAGED PROPERTY.  BORROWER SHALL CAUSE THE
MORTGAGED PROPERTY TO BE MAINTAINED IN A GOOD AND SAFE CONDITION AND REPAIR,
SUBJECT TO WEAR AND TEAR AND DAMAGE CAUSED BY CASUALTY OR CONDEMNATION.  THE
IMPROVEMENTS AND THE EQUIPMENT SHALL NOT BE REMOVED, DEMOLISHED OR ALTERED
(EXCEPT FOR (1) NORMAL REPLACEMENT OF THE EQUIPMENT, (2) IMPROVEMENTS
CONTEMPLATED IN AN APPROVED OPERATING BUDGET OR PURSUANT TO LEASES IN EFFECT
FROM TIME TO TIME, (3) REMOVALS, DEMOLITION OR ALTERATIONS THAT DO NOT COST MORE
THAN 1% OF THE PRINCIPAL INDEBTEDNESS OR (4) AN EMERGENCY WHICH THE BORROWER
SHALL HAVE NOTIFIED THE LENDER OF IN WRITING, INCLUDING THE ACTION TAKEN TO
REMEDIATE) WITHOUT THE CONSENT OF LENDER WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.  EXCEPT WITH RESPECT TO AN INSURED CASUALTY WHICH SHALL BE
GOVERNED BY THE TERMS AND CONDITIONS PROVIDED HEREIN, BORROWER SHALL, OR SHALL
CAUSE ANY TENANTS OBLIGATED UNDER THEIR RESPECTIVE LEASES TO, PROMPTLY REPAIR,
REPLACE OR REBUILD ANY PART OF THE MORTGAGED PROPERTY THAT BECOMES DAMAGED, WORN
OR DILAPIDATED.  BORROWER SHALL COMPLETE AND PAY FOR ANY STRUCTURE AT ANY TIME
IN THE PROCESS OF CONSTRUCTION OR REPAIR ON THE LAND.  BORROWER SHALL NOT
INITIATE, JOIN IN, OR CONSENT TO ANY CHANGE IN ANY PRIVATE RESTRICTIVE COVENANT,
ZONING LAW OR OTHER PUBLIC OR PRIVATE RESTRICTION, LIMITING OR DEFINING THE USES
WHICH MAY BE MADE OF ANY MORTGAGED PROPERTY OR ANY PART THEREOF WITHOUT THE
WRITTEN CONSENT OF LENDER WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.  IF UNDER APPLICABLE ZONING PROVISIONS THE USE OF ALL OR ANY PORTION OF
THE MORTGAGED PROPERTY IS OR SHALL BECOME A NONCONFORMING USE, BORROWER WILL NOT
CAUSE OR PERMIT SUCH NONCONFORMING USE TO BE DISCONTINUED OR ABANDONED IF SUCH
DISCONTINUANCE OF ABANDONMENT WOULD CAUSE SUCH NONCONFORMING USE TO NO LONGER BE
PERMITTED WITHOUT THE EXPRESS WRITTEN CONSENT OF LENDER WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED.  BORROWER SHALL NOT (I) CHANGE THE USE OF
ANY OF THE LAND OR IMPROVEMENTS IN ANY MATERIAL RESPECT, (II) PERMIT OR SUFFER
TO OCCUR ANY WASTE ON OR TO ANY MORTGAGED PROPERTY OR TO ANY PORTION THEREOF OR
(III) TAKE ANY STEPS WHATSOEVER TO CONVERT ANY MORTGAGED PROPERTY, OR ANY
PORTION THEREOF, TO A CONDOMINIUM OR COOPERATIVE FORM OF MANAGEMENT.


 


(BB)         QUALIFIED INTEREST RATE CAP PROVIDER.


 

(I)  IN CONNECTION WITH THE EXERCISE OF AN EXTENSION OPTION, BORROWER SHALL
PROVIDE TO LENDER (1) THE MATERIAL TERMS OF ANY INTEREST RATE CAP AGREEMENT
WHICH BORROWER PROPOSES ENTERING INTO PURSUANT TO THIS AGREEMENT WITH A
COUNTERPARTY OTHER THAN AN AFFILIATE OF LENDER AND (2) UNTIL THE CLOSE OF
BUSINESS ON THE BUSINESS DAY ON WHICH SUCH MATERIAL TERMS ARE RECEIVED THE
OPPORTUNITY TO OFFER TO BORROWER AN INTEREST RATE CAP AGREEMENT ON THE SAME OR
BETTER TERMS AS THE

 

83

--------------------------------------------------------------------------------


 

TERMS OFFERED TO BORROWER BY SUCH OTHER COUNTERPARTY.  IN THE EVENT THAT LENDER
OR ANY OF ITS AFFILIATES SHALL OFFER TO BORROWER AN INTEREST RATE CAP AGREEMENT
WITH THE SAME OR BETTER TERMS AS THE TERMS OFFERED TO BORROWER BY SUCH THIRD
PARTY COUNTERPARTY, BORROWER SHALL ENTER INTO SUCH INTEREST RATE CAP AGREEMENT
WITH LENDER OR ITS AFFILIATE, AS THE CASE MAY BE.

 

(II)  IF THE RATING OF A QUALIFIED INTEREST RATE CAP PROVIDER THAT HAS PROVIDED
AN INTEREST RATE CAP WHICH BORROWER PLEDGES TO LENDER PURSUANT TO THE COLLATERAL
ASSIGNMENT OF HEDGE FALLS BELOW THE RATING CRITERIA SPECIFIED IN THE DEFINITION
OF A QUALIFIED INTEREST RATE CAP PROVIDER, THEN WITHIN TEN (10) BUSINESS DAYS
FOLLOWING WRITTEN REQUEST FROM LENDER, BORROWER SHALL DELIVER OR CAUSE THE
ORIGINAL RATE CAP PROVIDER TO DELIVER TO LENDER A REPLACEMENT INTEREST RATE CAP
SATISFYING ALL OF THE CRITERIA SET FORTH IN SECTION 3.1(C) (IF SUCH RATINGS
DOWNGRADE OCCURS PRIOR TO THE ORIGINAL MATURITY DATE) OR 2.17 (IF SUCH RATINGS
DOWNGRADE OCCURS PRIOR TO THE ORIGINAL MATURITY DATE), AS APPLICABLE.

 


(CC)         PROHIBITED PERSONS.  BORROWER COVENANTS AND AGREES TO DELIVER (FROM
TIME TO TIME) TO LENDER ANY CERTIFICATION OR OTHER EVIDENCE AS MAY BE REQUESTED
BY LENDER IN ITS SOLE AND ABSOLUTE DISCRETION, CONFIRMING THAT: (I) NEITHER
BORROWER, MEMBER, GENERAL PARTNER, GUARANTOR NOR THEIR RESPECTIVE OFFICERS,
DIRECTORS, PARTNERS, MEMBERS OR MAJORITY-OWNED AFFILIATES IS A PROHIBITED
PERSON; AND (II) NEITHER BORROWER, MEMBER, GENERAL PARTNER, GUARANTOR NOR THEIR
RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, MEMBERS OR MAJORITY-OWNED AFFILIATES
HAS ENGAGED IN ANY BUSINESS, TRANSACTION OR DEALINGS WITH A PERSON KNOWN TO
BORROWER TO BE A PROHIBITED PERSON, INCLUDING, BUT NOT LIMITED TO, THE MAKING OR
RECEIVING OF ANY CONTRIBUTION OF FUNDS, GOODS, OR SERVICES, TO OR FOR THE
BENEFIT OF A PERSON KNOWN TO BORROWER TO BE A PROHIBITED PERSON.


 


(DD)         LAUNDRY LEASES.  CERTAIN LAUNDRY FACILITIES AT CERTAIN OF THE
MORTGAGED PROPERTIES HAVE BEEN LEASED TO LAUNDRY OPERATORS UNDER LAUNDRY ROOM OR
LAUNDRY FACILITY LEASES (THE “LAUNDRY LEASES”).  BORROWER COVENANTS AND AGREES
THAT IS SHALL, WITHIN SIXTY (60) DAYS AFTER THE DATE HEREOF (OR SUCH LONGER TIME
AS LENDER MAY DETERMINE TO PROVIDE TO BORROWER AT LENDER’S SOLE OPTION) PROVIDE
COPIES OF SUCH LAUNDRY LEASES TO LENDER AND, IF SUCH LAUNDRY LEASES ARE NOT BY
THEIR TERMS SUBORDINATE TO THE APPLICABLE MORTGAGES, BORROWER SHALL, WITHIN
SIXTY (60) DAYS AFTER THE DATE HEREOF (OR SUCH LONGER TIME AS LENDER MAY
DETERMINE TO PROVIDE TO BORROWER AT LENDER’S SOLE OPTION) EITHER PROVIDE
EXECUTED SUBORDINATION AGREEMENTS SUBORDINATING THE LAUNDRY LEASES TO THE
APPLICABLE MORTGAGES OR DEMONSTRATE TO LENDER’S REASONABLE SATISFACTION THAT THE
LAUNDRY LEASES MAY BE TERMINATED BY THE LANDLORD THEREUNDER AT A COST PER
LAUNDRY LEASE OF NOT MORE THAN $10,000.


 


ARTICLE VI.
NEGATIVE COVENANTS

 

Section 6.1.            Negative Covenants.  Borrower covenants and agrees that,
until payment in full of the Indebtedness, it will not do, directly or
indirectly, any of the following unless Lender consents thereto in writing:

 


(A)           LIENS ON THE MORTGAGED PROPERTY.  INCUR, CREATE, ASSUME, BECOME OR
BE LIABLE IN ANY MANNER WITH RESPECT TO, OR PERMIT TO EXIST, EXCEPT AS PERMITTED
BY SECTION 5.1(B) ABOVE, ANY LIEN WITH RESPECT TO ANY MORTGAGED PROPERTY OR ANY
PORTION THEREOF, EXCEPT: (I) LIENS IN FAVOR OF LENDER AND (II) THE PERMITTED
ENCUMBRANCES.


 


(B)           OWNERSHIP AND TRANSFER.  EXCEPT AS EXPRESSLY PERMITTED BY OR
PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OWN ANY PROPERTY OF ANY
KIND OTHER THAN THE MORTGAGED PROPERTY, OR TRANSFER ANY MORTGAGED PROPERTY OR
ANY PORTION THEREOF.

 

84

--------------------------------------------------------------------------------


 


(C)           OTHER BORROWINGS.  INCUR, CREATE, ASSUME, BECOME OR BE LIABLE IN
ANY MANNER WITH RESPECT TO OTHER BORROWINGS.


 


(D)           DISSOLUTION; MERGER OR CONSOLIDATION.  DISSOLVE, TERMINATE,
LIQUIDATE, MERGE WITH OR CONSOLIDATE INTO ANOTHER PERSON.


 


(E)           CHANGE IN BUSINESS.  MAKE ANY MATERIAL CHANGE IN THE SCOPE OR
NATURE OF ITS BUSINESS OBJECTIVES, PURPOSES OR OPERATIONS, OR UNDERTAKE OR
PARTICIPATE IN ACTIVITIES OTHER THAN THE CONTINUANCE OF ITS PRESENT BUSINESS.


 


(F)            DEBT CANCELLATION.  CANCEL OR OTHERWISE FORGIVE OR RELEASE ANY
MATERIAL CLAIM OR DEBT OWED TO BORROWER BY ANY PERSON, EXCEPT FOR ADEQUATE
CONSIDERATION OR IN THE ORDINARY COURSE OF BORROWER’S BUSINESS.


 


(G)           AFFILIATE TRANSACTIONS.  EXCEPT FOR FEES PAYABLE TO MANAGER UNDER
THE MANAGEMENT AGREEMENT, (I) PAY ANY MANAGEMENT, CONSULTING, DIRECTOR OR
SIMILAR FEES TO ANY AFFILIATE OF BORROWER OR TO ANY DIRECTOR OR MANAGER (OTHER
THAN ANY CUSTOMARY FEES OF THE INDEPENDENT DIRECTOR/MANAGER), OFFICER OR
EMPLOYEE OF BORROWER, (II) DIRECTLY OR INDIRECTLY ENTER INTO OR PERMIT TO EXIST
ANY TRANSACTION (INCLUDING THE PURCHASE, SALE, LEASE OR EXCHANGE OF ANY PROPERTY
OR THE RENDERING OF ANY SERVICE) WITH ANY AFFILIATE OF BORROWER OR WITH ANY
DIRECTOR, OFFICER OR EMPLOYEE OF ANY AFFILIATE OF BORROWER, EXCEPT TRANSACTIONS
IN THE ORDINARY COURSE OF AND PURSUANT TO THE REASONABLE REQUIREMENTS OF THE
BUSINESS OF BORROWER AND UPON FAIR AND REASONABLE TERMS WHICH ARE NO LESS
FAVORABLE TO BORROWER THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S LENGTH
TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE OF BORROWER, OR (III) MAKE
ANY PAYMENT OR PERMIT ANY PAYMENT TO BE MADE TO ANY AFFILIATE OF BORROWER WHEN
OR AS TO ANY TIME WHEN ANY EVENT OF DEFAULT SHALL EXIST.


 


(H)           CREATION OF EASEMENTS.  EXCEPT AS EXPRESSLY PERMITTED BY OR
PURSUANT TO THE MORTGAGES OR THIS AGREEMENT, CREATE, OR PERMIT ANY MORTGAGED
PROPERTY OR ANY PART THEREOF TO BECOME SUBJECT TO, ANY EASEMENT, LICENSE OR
RESTRICTIVE COVENANT, OTHER THAN A PERMITTED ENCUMBRANCE, PROVIDED, THAT THE
CONSENT OF LENDER SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED TO THE EXTENT
THAT ANY SUCH EASEMENT, LICENSE OR RESTRICTIVE COVENANT IS REASONABLY NECESSARY
FOR THE CONTINUED USE, ENJOYMENT, ACCESS TO OR OPERATION OF THE APPLICABLE
MORTGAGED PROPERTY.


 


(I)            MISAPPLICATION OF FUNDS.  DISTRIBUTE ANY RENTS OR MONEYS RECEIVED
FROM ACCOUNTS IN VIOLATION OF THE PROVISIONS OF SECTION 2.12, OR FAIL TO PLEDGE
ANY SECURITY DEPOSIT TO LENDER, OR MISAPPROPRIATE ANY SECURITY DEPOSIT OR
PORTION THEREOF.


 


(J)            CERTAIN RESTRICTIONS.  AMEND, MODIFY OR WAIVE ANY OF ITS RIGHTS
UNDER THE MASTER HOMESITE LEASE AGREEMENT.


 


(K)           ASSIGNMENT OF LICENSES AND PERMITS.  ASSIGN OR TRANSFER ANY OF ITS
INTEREST IN ANY PERMITS PERTAINING TO ANY MORTGAGED PROPERTY, OR ASSIGN,
TRANSFER OR REMOVE OR PERMIT ANY OTHER PERSON TO ASSIGN, TRANSFER OR REMOVE ANY
RECORDS PERTAINING TO ANY MORTGAGED PROPERTY.


 


(L)            PLACE OF ORGANIZATION.  CHANGE ITS JURISDICTION OF ORGANIZATION,
CREATION OR FORMATION, AS APPLICABLE, WITHOUT GIVING LENDER AT LEAST FIFTEEN
(15) DAYS’ PRIOR WRITTEN NOTICE THEREOF AND PROMPTLY PROVIDING LENDER SUCH
INFORMATION AS LENDER MAY REASONABLY REQUEST IN CONNECTION THEREWITH.


 


(M)          LEASES.  ENTER INTO, AMEND OR CANCEL LEASES, EXCEPT AS PERMITTED BY
THIS AGREEMENT.

 

85

--------------------------------------------------------------------------------


 


(N)           MANAGEMENT AGREEMENT.  EXCEPT IN ACCORDANCE WITH THIS AGREEMENT,
(I) TERMINATE OR CANCEL THE MANAGEMENT AGREEMENT, (II) CONSENT TO EITHER THE
REDUCTION OF THE TERM OF OR THE ASSIGNMENT OF THE MANAGEMENT AGREEMENT, (III)
INCREASE OR CONSENT TO THE INCREASE OF THE AMOUNT OF ANY CHARGES UNDER THE
MANAGEMENT AGREEMENT, OR (IV) OTHERWISE MODIFY, CHANGE, SUPPLEMENT, ALTER OR
AMEND, OR WAIVE OR RELEASE ANY OF ITS RIGHTS AND REMEDIES UNDER, THE MANAGEMENT
AGREEMENT IN ANY MATERIAL RESPECT.


 


(O)           PLANS AND WELFARE PLANS.  KNOWINGLY ENGAGE IN OR PERMIT ANY
TRANSACTION IN CONNECTION WITH WHICH BORROWER OR ANY ERISA AFFILIATE COULD BE
SUBJECT TO EITHER A MATERIAL CIVIL PENALTY OR TAX ASSESSED PURSUANT TO SECTION
502(I) OR 502(1) OF ERISA OR SECTION 4975 OF THE CODE, PERMIT ANY WELFARE PLAN
TO PROVIDE BENEFITS, INCLUDING WITHOUT LIMITATION, MEDICAL BENEFITS (WHETHER OR
NOT INSURED), WITH RESPECT TO ANY CURRENT OR FORMER EMPLOYEE OF BORROWER BEYOND
HIS OR HER RETIREMENT OR OTHER TERMINATION OF SERVICE OTHER THAN (I) COVERAGE
MANDATED BY APPLICABLE LAW, (II) DEATH OR DISABILITY BENEFITS THAT HAVE BEEN
FULLY PROVIDED FOR BY PAID UP INSURANCE OR OTHERWISE OR (III) SEVERANCE BENEFITS
(UNLESS SUCH COVERAGE IS PROVIDED AFTER NOTIFICATION OF AND WITH THE REASONABLE
APPROVAL OF LENDER OR PURSUANT TO AN EMPLOYMENT OR SEVERANCE AGREEMENT ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE), PERMIT
THE ASSETS OF BORROWER TO BECOME “PLAN ASSETS”, WHETHER BY OPERATION OF LAW OR
UNDER REGULATIONS PROMULGATED UNDER ERISA OR ADOPT, AMEND (EXCEPT AS MAY BE
REQUIRED BY APPLICABLE LAW) OR MATERIALLY INCREASE THE AMOUNT OF ANY BENEFIT OR
AMOUNT PAYABLE UNDER, OR PERMIT ANY ERISA AFFILIATE TO ADOPT, AMEND (EXCEPT AS
MAY BE REQUIRED BY APPLICABLE LAW) OR MATERIALLY INCREASE THE AMOUNT OF ANY
BENEFIT OR AMOUNT PAYABLE UNDER, ANY PLAN OR WELFARE PLAN, EXCEPT FOR NORMAL
INCREASES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE THAT,
IN THE AGGREGATE, DO NOT RESULT IN A MATERIAL INCREASE IN BENEFITS EXPENSE TO
BORROWER OR ANY ERISA AFFILIATE.


 


(P)           TRANSFER OF OWNERSHIP INTERESTS.  PERMIT ANY TRANSFER OF A DIRECT
OR INDIRECT OWNERSHIP INTEREST OR VOTING RIGHT IN BORROWER (OTHER THAN A
PERMITTED TRANSFER).


 


(Q)           EQUIPMENT AND INVENTORY.  EXCEPT PURSUANT TO THE MANAGEMENT
AGREEMENT, PERMIT ANY EQUIPMENT OWNED BY BORROWER TO BE REMOVED AT ANY TIME FROM
ANY MORTGAGED PROPERTY UNLESS THE REMOVED ITEM IS CONSUMED OR SOLD IN THE USUAL
AND CUSTOMARY COURSE OF BUSINESS, REMOVED TEMPORARILY FOR MAINTENANCE AND REPAIR
OR, IF REMOVED PERMANENTLY, REPLACED BY AN ARTICLE OF EQUIVALENT SUITABILITY AND
NOT MATERIALLY LESS VALUE, OWNED BY BORROWER FREE AND CLEAR OF ANY LIEN (OTHER
THAN PERMITTED ENCUMBRANCES).


 


(R)            MANAGEMENT FEES.  PAY BORROWER OR ANY AFFILIATE OF BORROWER ANY
MANAGEMENT FEES WITH RESPECT TO THE MORTGAGED PROPERTY EXCEPT FOR MANAGEMENT
FEES PAID TO MANAGER UNDER THE MANAGEMENT AGREEMENT.


 


(S)           PROHIBITED PERSONS.  WITH RESPECT TO BORROWER, MEMBER, GENERAL
PARTNER, GUARANTOR AND ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, PARTNERS,
MEMBERS OR MAJORITY-OWNED AFFILIATES: (I) CONDUCT ANY BUSINESS, OR ENGAGE IN ANY
TRANSACTION OR DEALING, WITH ANY PERSON KNOWN TO BORROWER TO BE A PROHIBITED
PERSON, INCLUDING, BUT NOT LIMITED TO, THE MAKING OR RECEIVING OF ANY
CONTRIBUTION OF FUNDS, GOODS, OR SERVICES, TO OR FOR THE BENEFIT OF A PROHIBITED
PERSON; OR (II) ENGAGE IN OR CONSPIRE TO ENGAGE IN ANY TRANSACTION THAT EVADES
OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO VIOLATE,
ANY OF THE PROHIBITIONS SET FORTH IN EO13224.


 


(T)            MODIFICATION OF INTEREST RATE CAP AGREEMENT.  AMEND, MODIFY,
CANCEL OR TERMINATE ANY INTEREST RATE CAP ENTERED INTO BY BORROWER PURSUANT TO
THIS AGREEMENT OR PERMIT SAME TO BE AMENDED, MODIFIED, CANCELLED OR TERMINATED.

 

86

--------------------------------------------------------------------------------


 


ARTICLE VII.
EVENT OF DEFAULT

 

Section 7.1.            Event of Default.  The occurrence of one or more of the
following events shall be an “Event of Default” hereunder:

 


(A)           IF ON ANY PAYMENT DATE BORROWER FAILS TO PAY ANY ACCRUED AND
UNPAID INTEREST ON THE LOAN OR SCHEDULED DEPOSITS INTO THE RESERVE ACCOUNTS WHEN
DUE AND PAYABLE IN ACCORDANCE WITH THE PROVISIONS HEREOF, OR ANY RELEASE PRICE
THEN DUE AND PAYABLE IN ACCORDANCE WITH THE PROVISIONS HEREOF;


 


(B)           IF BORROWER FAILS (1) TO PAY THE OUTSTANDING INDEBTEDNESS ON THE
MATURITY DATE OR (2) TO DEPOSIT INTO THE COLLECTION ACCOUNT, THE AMOUNT REQUIRED
PURSUANT TO SECTIONS 2.7(A)(I);


 


(C)           IF BORROWER FAILS TO PAY OR DEPOSIT ANY OTHER AMOUNT PAYABLE OR
REQUIRED TO BE DEPOSITED PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
WHEN DUE AND PAYABLE IN ACCORDANCE WITH THE PROVISIONS HEREOF OR THEREOF, AS THE
CASE MAY BE, AND SUCH FAILURE CONTINUES FOR TEN (10) DAYS AFTER LENDER DELIVERS
WRITTEN NOTICE THEREOF TO BORROWER (OTHER THAN THE FAILURE OF THE LENDER TO
TRANSFER AVAILABLE FUNDS FROM THE COLLECTION ACCOUNT TO A RESERVE ACCOUNT
PURSUANT TO SECTION 2.12(B));


 


(D)           IF ANY REPRESENTATION OR WARRANTY MADE HEREIN OR IN ANY OTHER LOAN
DOCUMENT, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER
INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED BY BORROWER, GENERAL PARTNER, MEMBER
OR GUARANTOR IN CONNECTION WITH THIS AGREEMENT, THE NOTE OR ANY OTHER LOAN
DOCUMENT SHALL BE FALSE OR MATERIALLY MISLEADING AS OF THE DATE SUCH
REPRESENTATION OR WARRANTY WAS MADE (OR IF SUCH REPRESENTATION OR WARRANTY
RELATES TO AN EARLIER DATE, THEN AS OF SUCH EARLIER DATE);


 


(E)           IF BORROWER OR THE GENERAL PARTNER OR THE GUARANTOR MAKES AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS;


 


(F)            IF A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED FOR
BORROWER OR THE GENERAL PARTNER OR THE GUARANTOR OR IF BORROWER OR THE GENERAL
PARTNER OR THE GUARANTOR SHALL BE ADJUDICATED A BANKRUPT OR INSOLVENT, OR IF ANY
PETITION FOR BANKRUPTCY, REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL
BANKRUPTCY LAW, OR ANY SIMILAR FEDERAL OR STATE LAW, SHALL BE FILED BY OR
AGAINST, CONSENTED TO, OR ACQUIESCED IN BY, BORROWER OR THE GENERAL PARTNER OR
THE GUARANTOR, OR IF ANY PROCEEDING FOR THE DISSOLUTION OR LIQUIDATION OF
BORROWER OR THE GENERAL PARTNER OR THE GUARANTOR SHALL BE INSTITUTED; PROVIDED,
HOWEVER, THAT IF SUCH APPOINTMENT, ADJUDICATION, PETITION OR PROCEEDING WAS
INVOLUNTARY AND NOT CONSENTED TO BY BORROWER OR THE GENERAL PARTNER OR THE
GUARANTOR, UPON THE SAME NOT BEING DISCHARGED, STAYED OR DISMISSED WITHIN NINETY
(90) DAYS, OR IF BORROWER OR THE GENERAL PARTNER OR THE GUARANTOR SHALL
GENERALLY NOT BE PAYING ITS DEBTS AS THEY BECOME DUE;


 


(G)           IF BORROWER ATTEMPTS TO DELEGATE ITS OBLIGATIONS OR ASSIGN ITS
RIGHTS UNDER THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY INTEREST
HEREIN OR THEREIN, OR IF ANY TRANSFER OF ANY MORTGAGED PROPERTY OR ANY INTEREST
THEREIN OCCURS, OR ANY DIRECT OR INDIRECT TRANSFER OF ANY DIRECT OR INDIRECT
OWNERSHIP INTEREST IN BORROWER OCCURS, OTHER THAN IN ACCORDANCE WITH OR AS
PERMITTED UNDER THIS AGREEMENT;


 


(H)           IF ANY BREACH OR FAILURE TO PERFORM ANY OF THE COVENANTS IN
ARTICLE VI HEREOF SHALL OCCUR, WHICH BREACH OR FAILURE TO PERFORM, IN THE CASE
OF SECTION 6.1(O) OR (Q) ONLY, SHALL REMAIN UNCURED FOR A PERIOD OF THIRTY (30)
DAYS AFTER THE OCCURRENCE OF SUCH BREACH OR FAILURE TO PERFORM OR IF ANY
MATERIAL BREACH OR FAILURE TO PERFORM ANY OF THE COVENANTS IN ARTICLE VIII
HEREOF SHALL OCCUR;

 

87

--------------------------------------------------------------------------------


 


(I)            IF AN EVENT OF DEFAULT AS DEFINED OR DESCRIBED IN THE NOTE OR ANY
OTHER LOAN DOCUMENT OCCURS, WHETHER AS TO BORROWER OR THE MORTGAGED PROPERTY OR
ANY PORTION THEREOF;


 


(J)            IF ANY OF THE ASSUMPTIONS MADE WITH RESPECT TO BORROWER AND ITS
AFFILIATES IN THAT CERTAIN SUBSTANTIVE NON-CONSOLIDATION OPINION LETTER DATED AS
OF FEBRUARY 18, 2004 DELIVERED BY HOLME ROBERTS & OWEN LLP IN CONNECTION WITH
THE LOAN IS NOT TRUE AND CORRECT IN ALL RESPECTS;


 


(K)           IF BORROWER FAILS TO MAINTAIN ANY INSURANCE REQUIRED TO BE
MAINTAINED PURSUANT TO SECTION 5.1(X) HEREOF; AND


 


(L)            IF BORROWER SHALL FAIL TO PERFORM ANY OF THE TERMS, COVENANTS OR
CONDITIONS OF THIS AGREEMENT, THE NOTE, THE MORTGAGES OR THE OTHER LOAN
DOCUMENTS, OTHER THAN AS SPECIFICALLY OTHERWISE REFERRED TO ABOVE IN THIS
DEFINITION OF “EVENT OF DEFAULT,” FOR TEN (10) DAYS AFTER NOTICE TO BORROWER
FROM LENDER OR ITS SUCCESSORS OR ASSIGNS, IN THE CASE OF ANY DEFAULT WHICH CAN
BE CURED BY THE PAYMENT OF A SUM OF MONEY, OR FOR THIRTY (30) DAYS AFTER NOTICE
FROM LENDER OR ITS SUCCESSORS OR ASSIGNS, IN THE CASE OF ANY OTHER DEFAULT
(UNLESS A LONGER NOTICE PERIOD IS OTHERWISE PROVIDED HEREIN OR IN SUCH OTHER
LOAN DOCUMENT); PROVIDED, HOWEVER, THAT IF SUCH NON-MONETARY DEFAULT IS
SUSCEPTIBLE OF CURE BUT CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY (30) DAY
PERIOD AND SUCH BORROWER SHALL HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN SUCH
THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO
CURE THE SAME, SUCH THIRTY (30) DAY PERIOD SHALL BE EXTENDED FOR AN ADDITIONAL
THIRTY (30) DAYS;


 

then, upon the occurrence of any such Event of Default and at any time
thereafter, Lender or its successors or assigns, may, in addition to any other
rights or remedies available to it pursuant to this Agreement and the other Loan
Documents, or at law or in equity, take such action, without further notice or
demand, as Lender or its successors or assigns, deems advisable to protect and
enforce its rights against Borrower and in and to all or any portion of the
Collateral and may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and/or the Collateral
(including, without limitation, all rights or remedies available at law or in
equity).  In addition to and without limiting the foregoing, upon the occurrence
of any Event of Default described in any of Sections 7.1(e), (f), or (g), the
unpaid principal amount of and accrued interest and fees on the Loan and all
other Indebtedness shall automatically become immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other requirements of any kind, all of which are hereby
expressly waived by Borrower.  Upon and at any time after the occurrence of any
other Event of Default, at the option of Lender, which may be exercised without
notice or demand to anyone, all or any portion of the Loan and other
Indebtedness shall immediately become due and payable.

 

Section 7.2.            Remedies.


 


(A)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, ALL OR ANY ONE OR MORE
OF THE RIGHTS, POWERS, OTHER REMEDIES AVAILABLE TO LENDER AGAINST BORROWER UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS EXECUTED BY OR WITH RESPECT TO
BORROWER, OR AT LAW OR IN EQUITY MAY BE EXERCISED BY LENDER AT ANY TIME AND FROM
TIME TO TIME, WHETHER OR NOT ALL OR ANY PORTION OF THE INDEBTEDNESS SHALL BE
DECLARED DUE AND PAYABLE, AND WHETHER OR NOT LENDER SHALL HAVE COMMENCED ANY
FORECLOSURE PROCEEDING OR OTHER ACTION FOR THE ENFORCEMENT OF ITS RIGHTS AND
REMEDIES UNDER ANY OF THE LOAN DOCUMENTS WITH RESPECT TO ALL OR ANY PORTION OF
THE COLLATERAL.  ANY SUCH ACTIONS TAKEN BY LENDER SHALL BE CUMULATIVE AND
CONCURRENT AND MAY BE PURSUED INDEPENDENTLY, SINGLY, SUCCESSIVELY, TOGETHER OR
OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY DETERMINE IN ITS SOLE
DISCRETION, TO THE FULLEST EXTENT PERMITTED BY LAW, WITHOUT IMPAIRING OR
OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF LENDER PERMITTED BY LAW,
EQUITY OR CONTRACT OR AS SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS.

 

88

--------------------------------------------------------------------------------


 


(B)           IN THE EVENT OF THE FORECLOSURE OR OTHER ACTION BY LENDER TO
ENFORCE LENDER’S REMEDIES IN CONNECTION WITH ALL OR ANY PORTION OF THE
COLLATERAL, LENDER SHALL APPLY ALL NET PROCEEDS RECEIVED TO REPAY THE
INDEBTEDNESS IN ACCORDANCE WITH SECTION 2.8, THE INDEBTEDNESS SHALL BE REDUCED
TO THE EXTENT OF SUCH NET PROCEEDS AND THE REMAINING PORTION OF THE INDEBTEDNESS
SHALL REMAIN OUTSTANDING AND SECURED BY THE LOAN DOCUMENTS, IT BEING UNDERSTOOD
AND AGREED BY BORROWER THAT BORROWER IS LIABLE FOR THE REPAYMENT OF ALL THE
INDEBTEDNESS; PROVIDED, HOWEVER, THAT THE NOTE SHALL BE DEEMED TO HAVE BEEN
ACCELERATED ONLY TO THE EXTENT OF THE NET PROCEEDS ACTUALLY RECEIVED BY LENDER
WITH RESPECT TO THE COLLATERAL AND APPLIED IN REDUCTION OF THE INDEBTEDNESS
EVIDENCED BY THE NOTE IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, AFTER
PAYMENT BY BORROWER OF ALL TRANSACTION COSTS AND COSTS OF ENFORCEMENT.


 


(C)           UPON AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, LENDER
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, WITH RESPECT TO ANY AND ALL
BANKRUPTCY PROCEEDINGS THAT ARE NOW OR HEREAFTER COMMENCED IN CONNECTION WITH
THE MORTGAGED PROPERTY, TO (I) VOTE TO ACCEPT OR REJECT ANY PLANS OF
REORGANIZATION, (II) VOTE IN ANY ELECTION OF A TRUSTEE, (III) ELECT THE
TREATMENT OF SECURED CLAIMS AS SPECIFIED IN SECTION 1111(B) OF THE BANKRUPTCY
CODE, AND (IV) MAKE ANY OTHER DECISIONS REQUESTED OF HOLDERS OF CLAIMS OR
INTERESTS THAT BORROWER WOULD HAVE HAD THE RIGHT TO DO IN SUCH BANKRUPTCY
PROCEEDINGS IN THE ABSENCE OF AN EVENT OF DEFAULT.


 

Section 7.3.            Remedies Cumulative.  The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents executed by or with respect to Borrower,
or existing at law or in equity or otherwise.  Lender’s rights, powers and
remedies may be pursued singly, concurrently or otherwise, at such time and in
such order as Lender may determine in Lender’s sole discretion.  No delay or
omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient.  A waiver of any Default or
Event of Default shall not be construed to be a waiver of any subsequent Default
or Event of Default or to impair any remedy, right or power consequent thereon. 
Notwithstanding any other provision of this Agreement, Lender reserves the right
to seek a deficiency judgment or preserve a deficiency claim, in connection with
the foreclosure of any Mortgage on the Mortgaged Property, to the extent
necessary to foreclose on other parts of the Collateral.

 

Section 7.4.            Default Administration Fee.  At any time after the
occurrence of an Event of Default and the acceleration of the Indebtedness, as
reimbursement and compensation for the additional internal expenditures,
administrative expenses, fees and other costs associated with actions to be
taken in connection with such Event of Default, and regardless of whether Lender
shall have commenced the exercise of any remedies pursuant to Section 7.2, the
Default Administration Fee shall be payable by Borrower to Lender upon demand.

 

Section 7.5.            Curative Advances.  If any Event of Default occurs and
is not cured by Borrower after notice from Lender, then Lender may expend such
sums as either shall reasonably deem appropriate to cure or attempt to cure such
Event of Default.  Borrower shall immediately repay all such sums so advanced,
which sums shall immediately become part of the Indebtedness, bear interest at
the Default Rate from the date advanced until the date repaid, and be secured by
all Collateral.

 

89

--------------------------------------------------------------------------------


 


ARTICLE VIII.
SINGLE-PURPOSE, BANKRUPTCY-REMOTE REPRESENTATIONS,
WARRANTIES AND COVENANTS


 

Section 8.1.            Applicable to Borrower.  Borrower hereby acknowledges
that, as a condition of Lender’s agreements and performance of its obligations
hereunder, Lender is relying on the status of Borrower as a legal entity
separate and apart from any Affiliate or other entity and has required that
Borrower maintain such status, and Lender hereby acknowledges such reliance and
requirement.  Accordingly, Borrower hereby represents, warrants and covenants as
of the Closing Date and until such time as the Loan is paid in full, that absent
express advance written waiver from Lender, which may be withheld the Lender’s
sole discretion, Borrower:

 


(A)           WAS AND WILL BE ORGANIZED SOLELY FOR PURPOSE OF OWNING AND
OPERATING THE MORTGAGED PROPERTY;


 


(B)           HAS NOT OWNED, DOES NOT OWN AND WILL NOT OWN ANY ASSETS OTHER THAN
THE MORTGAGED PROPERTY (INCLUDING INCIDENTAL PERSONAL PROPERTY NECESSARY FOR THE
OPERATION THEREOF AND PROCEEDS THEREFROM);


 


(C)           WAS NOT ENGAGED, IS NOT ENGAGED AND WILL NOT ENGAGE IN ANY
BUSINESS, DIRECTLY OR INDIRECTLY, OTHER THAN THE OWNERSHIP, MANAGEMENT AND
OPERATION OF THE MORTGAGED PROPERTY;


 


(D)           HAS NOT ENTERED INTO AND WILL NOT ENTER INTO ANY CONTRACT OR
AGREEMENT WITH ANY PARTNER, MEMBER, SHAREHOLDER, TRUSTEE, BENEFICIARY,
PRINCIPAL, JOINT VENTURER OR AFFILIATE OF BORROWER EXCEPT IN THE ORDINARY COURSE
OF ITS BUSINESS PURSUANT TO WRITTEN AGREEMENTS UPON TERMS AND CONDITIONS THAT
ARE INTRINSICALLY FAIR AND SUBSTANTIALLY SIMILAR TO THOSE THAT WOULD BE
AVAILABLE ON AN ARMS-LENGTH BASIS WITH THIRD PARTIES OTHER THAN SUCH AFFILIATE;


 


(E)           HAS NOT INCURRED AND WILL NOT INCUR ANY DEBT, SECURED OR
UNSECURED, DIRECT OR CONTINGENT (INCLUDING GUARANTEEING ANY OBLIGATION), OTHER
THAN (I) THE LOAN, AND (II) TRADE PAYABLES INCURRED IN THE ORDINARY COURSE OF
BUSINESS WITH TRADE CREDITORS IN CONNECTION WITH OWNING, OPERATING AND
MAINTAINING THE MORTGAGED PROPERTY, IN SUCH AMOUNTS AS ARE NORMAL AND REASONABLE
UNDER THE CIRCUMSTANCES, PROVIDED SUCH DEBT IS NOT EVIDENCED BY A PROMISSORY
NOTE OR OTHER SECURITY INSTRUMENT AND IS NOT AT ANY TIME IN AN AGGREGATE AMOUNT
IN EXCESS OF TWO PERCENT (2%) OF THE PRINCIPAL INDEBTEDNESS, AND FURTHER
PROVIDED THAT ALL SUCH TRADE DEBTS ARE PAID WITHIN SIXTY (60) DAYS AFTER THE
SAME ARE INCURRED (EXCLUDING THEREFROM ANY EQUIPMENT FINANCING PAID WITHIN SIXTY
(60) DAYS AFTER THE SAME ARE INCURRED AND TRADE PAYABLES BEING DISPUTED OR
CONTESTED IN GOOD FAITH BY THE BORROWER AND IN THE SAME MANNER AND WITH THE SAME
DEPOSITS AS LIEN CLAIMS SET FORTH IN SECTION 5.1(B)(II) OF THIS AGREEMENT;)


 


(F)            HAS NOT MADE AND WILL NOT MAKE ANY LOAN OR ADVANCES TO ANY PERSON
(INCLUDING ANY OF ITS AFFILIATES), OR PLEDGE ITS ASSETS FOR THE BENEFIT OF ANY
OTHER PERSON, OR SEEK OR OBTAIN CREDIT OR INCUR ANY OBLIGATION TO ANY THIRD
PARTY BASED UPON THE ASSETS OF ANY OTHER PERSON, OR INDUCE ANY THIRD PARTY TO
RELY ON THE CREDITWORTHINESS OF ANY OTHER PERSON;


 


(G)           HAS REMAINED AND AS OF THE CLOSING DATE REASONABLY EXPECTS TO
REMAIN, SOLVENT, AND HAS MAINTAINED, AND AS OF THE CLOSING DATE REASONABLY
EXPECTS TO MAINTAIN ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS REASONABLY
FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND IN LIGHT OF ITS
CONTEMPLATED BUSINESS OPERATIONS;


 


(H)           HAS NOT ACQUIRED AND WILL NOT ACQUIRE OBLIGATIONS OR SECURITIES OF
ANY PERSON;

 

90

--------------------------------------------------------------------------------


 


(I)            HAS NOT FAILED AND WILL NOT FAIL TO CORRECT ANY KNOWN
MISUNDERSTANDING OR MISREPRESENTATION REGARDING ITS SEPARATE IDENTITY;


 


(J)            HAS DONE OR CAUSED TO BE DONE AND WILL DO ALL THINGS NECESSARY TO
PRESERVE ITS EXISTENCE;


 


(K)           SHALL CONTINUOUSLY MAINTAIN ITS EXISTENCE AND GOOD STANDING AND BE
QUALIFIED TO DO BUSINESS IN ALL STATES NECESSARY TO CARRY ON ITS BUSINESS,
INCLUDING THE STATE IN WHICH THE MORTGAGED PROPERTY IS LOCATED;


 


(L)            HAS CONDUCTED AND OPERATED AND WILL CONDUCT AND OPERATE ITS
BUSINESS SOLELY IN ITS OWN NAME, WITH ALL ORAL AND WRITTEN COMMUNICATIONS FROM
BORROWER, INCLUDING, WITHOUT LIMITATION, CORRESPONDENCE, INVOICES, PURCHASE
ORDERS, BILLING STATEMENTS, APPLICATIONS AND BUSINESS FORMS, MADE SOLELY IN THE
NAME OF BORROWER;


 


(M)          HAS ACCURATELY MAINTAINED AND WILL CONTINUE TO ACCURATELY MAINTAIN
BOOKS, RECORDS, BANK ACCOUNTS, ACCOUNTING RECORDS, FINANCIAL STATEMENTS AND
OTHER ENTITY DOCUMENTS SEPARATE FROM THOSE OF ITS PARTNERS, MEMBERS,
SHAREHOLDERS, TRUSTEES, BENEFICIARIES, PRINCIPALS, AFFILIATES, AND ANY OTHER
PERSON, WITH SUCH ACCOUNTING RECORDS AND FINANCIAL STATEMENTS HAVING BEEN
PREPARED AND KEPT IN ACCORDANCE WITH REASONABLE ACCOUNTING PRACTICES APPLIED ON
A CONSISTENT BASIS, AND SUCH FINANCIAL STATEMENTS OF BORROWER SHALL BE PREPARED
IN A MANNER THAT INDICATES (THROUGH APPROPRIATE FOOTNOTES IF NECESSARY) THE
EXISTENCE OF BORROWER AND ITS ASSETS AND LIABILITIES SEPARATE AND APART FROM ANY
OTHER PERSON; MOREOVER, BORROWER SHALL INDICATE IN ITS FINANCIAL STATEMENTS THAT
THE ASSETS OF BORROWER ARE NOT AVAILABLE TO SATISFY THE CLAIMS OF CREDITORS OF
ANY AFFILIATE OF BORROWER AND THAT THE ASSETS OF ANY AFFILIATE OF BORROWER ARE
NOT AVAILABLE TO SATISFY THE CLAIMS OF CREDITORS OF BORROWER AND, EXCEPT WITH
APPROPRIATE DESIGNATION AS SET FORTH ABOVE, BORROWER SHALL NOT AUTHORIZE ITS
ASSETS OR LIABILITIES TO BE LISTED ON THE FINANCIAL STATEMENT OF ANY OTHER
PERSON;


 


(N)           HAS BEEN AND WILL BE, AND AT ALL TIMES HAS HELD AND WILL HOLD
ITSELF OUT TO THE PUBLIC AS, A LEGAL ENTITY SEPARATE AND DISTINCT FROM ANY OTHER
PERSON (INCLUDING ANY OF ITS PARTNERS, MEMBERS, SHAREHOLDERS, TRUSTEES,
BENEFICIARIES, PRINCIPALS AND AFFILIATES, AND ANY AFFILIATES OF ANY OF THE
SAME), AND NOT AS A DEPARTMENT OR DIVISION OF ANY PERSON;


 


(O)           HAS AND WILL FILE SUCH TAX RETURNS WITH RESPECT TO ITSELF AS MAY
BE REQUIRED UNDER APPLICABLE LAW AND HAS PREPARED AND WILL PREPARE SEPARATE TAX
RETURNS AND FINANCIAL STATEMENTS, OR IF PART OF A CONSOLIDATED GROUP, IS SHOWN
AS A SEPARATE MEMBER OF SUCH GROUP;


 


(P)           HAS PAID AND SHALL PAY ITS OWN LIABILITIES, INDEBTEDNESS, AND
OBLIGATIONS OF ANY KIND, AS THE SAME SHALL BECOME DUE, FROM ITS OWN SEPARATE
ASSETS, RATHER THAN FROM THOSE OF OTHER PERSONS, AND BORROWER SHALL NOT CONSENT
TO ANY PERSON OPERATING THE MORTGAGED PROPERTY TO INCUR EXPENSES AS AGENT OR ON
BEHALF OF BORROWER, UNLESS SUCH PERSON AGREES, PRIOR TO INCURRING SUCH EXPENSE,
TO CLEARLY INDICATE THAT SUCH EXPENSES ARE THE SOLE RESPONSIBILITY OF, AND ANY
PAYMENT WILL COME FROM, BORROWER;


 


(Q)           HAS NOT AND WILL NOT ENTER INTO ANY TRANSACTION OF MERGER OR
CONSOLIDATION, OR ACQUIRE BY PURCHASE OR OTHERWISE ALL OR SUBSTANTIALLY ALL OF
THE BUSINESS OR ASSETS OF, OR ANY STOCK OR BENEFICIAL OWNERSHIP OF, ANY PERSON;


 


(R)            HAS NOT COMMINGLED AND WILL NOT COMMINGLE OR PERMIT TO BE
COMMINGLED ITS FUNDS OR OTHER ASSETS WITH THOSE OF ANY OTHER PERSON; AND HAS
HELD AND WILL HOLD TITLE TO ALL OF ITS REAL AND PERSONAL PROPERTY IN ITS OWN
NAME AND NOT IN THE NAME OF ANY OTHER PERSON;

 

91

--------------------------------------------------------------------------------


 


(S)           HAS MAINTAINED AND WILL MAINTAIN ITS ASSETS IN SUCH A MANNER THAT
IT IS NOT COSTLY OR DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY ITS INDIVIDUAL
ASSETS FROM THOSE OF ANY OTHER PERSON;


 


(T)            HAS NOT, DOES NOT AND WILL NOT HOLD ITSELF OUT TO BE RESPONSIBLE
FOR THE DEBTS OR OBLIGATIONS OF ANY OTHER PERSON AND, EXCEPT FOR THE LOAN
DOCUMENTS TO WHICH OTHER PERSONS ARE PARTY, SHALL NOT CONSENT TO ANY OTHER
PERSON HOLDING ITSELF OUT AS BEING RESPONSIBLE FOR THE DEBTS OR OBLIGATIONS OF
BORROWER;


 


(U)           HAS NOT AND WILL NOT ASSUME, GUARANTEE OR OTHERWISE BECOME LIABLE
ON OR IN CONNECTION WITH ANY OBLIGATION OF ANY OTHER PERSON AND, EXCEPT FOR THE
LOAN DOCUMENTS TO WHICH OTHER PERSONS ARE PARTY, SHALL NOT CONSENT TO ANY OTHER
PERSON GUARANTEEING, ASSUMING OR OTHERWISE BECOMING LIABLE FOR ANY OBLIGATION OF
BORROWER;


 


(V)           EXCEPT FOR FUNDS DEPOSITED INTO THE LOCAL COLLECTION ACCOUNT, THE
COLLECTION ACCOUNT OR THE RESERVE ACCOUNTS IN ACCORDANCE WITH THE LOAN
DOCUMENTS, HAS NOT AND SHALL NOT HOLD TITLE TO ITS ASSETS OTHER THAN IN ITS
NAME;


 


(W)          COMPLIES AND SHALL AT ALL TIMES HEREAFTER COMPLY WITH ALL OF THE
ASSUMPTIONS, STATEMENTS, CERTIFICATIONS, REPRESENTATIONS, WARRANTIES AND
COVENANTS REGARDING OR MADE BY IT CONTAINED IN OR APPENDED TO THE
NONCONSOLIDATION OPINION DELIVERED PURSUANT HERETO;


 


(X)            HAS PAID AND WILL PAY ITS OWN LIABILITIES AND EXPENSES, OUT OF
ITS OWN FUNDS AND SHALL NOT CONSENT TO ANY OTHER PERSON PAYING BORROWER’S
OBLIGATIONS EXCEPT TO THE EXTENT THAT TIMELY REIMBURSEMENT IS MADE FOR THE SAME;


 


(Y)           HAS HELD AND WILL HOLD REGULAR MEETINGS, AS APPROPRIATE TO CONDUCT
ITS BUSINESS AND HAS OBSERVED AT ALL TIMES  AND WILL OBSERVE ALL LIMITED
LIABILITY COMPANY FORMALITIES AND RECORD KEEPING;


 


(Z)            HAS ALLOCATED AND WILL ALLOCATE TO BORROWER REASONABLY AND ON THE
BASIS OF FAIR MARKET VALUE DETERMINED ON AN ARMS-LENGTH BASIS ALL GENERAL
OVERHEAD AND ADMINISTRATIVE EXPENSES, INCLUDING ALL COSTS ASSOCIATED WITH COMMON
EMPLOYEES AND SHARED OFFICE SPACE, ANY SUCH ALLOCATION SHALL BE SPECIFICALLY AND
REASONABLY DOCUMENTED AND SUBSTANTIATED, ANY SUCH ALLOCATION OF EXPENSES TO
BORROWER SHALL BE PAID SOLELY BY BORROWER FROM BORROWER’S OWN FUNDS, AND
BORROWER SHALL AT ALL TIMES USE SEPARATE STATIONARY, LETTERHEAD, INVOICES AND
CHECKS;


 


(AA)         HAS NOT AND WILL NOT IDENTIFY ITS MEMBERS OR PARTNERS, INDEPENDENT
DIRECTOR/MANAGER (AS DEFINED BELOW) OR ANY OTHER MEMBER OR PARTNER OF ANY
AFFILIATE OF BORROWER, OR ANY OTHER PERSON, AS A DIVISION OR PART OF IT;


 


(BB)         HAS PAID AND WILL PAY THE SALARIES OF ITS OWN EMPLOYEES AND HAS
MAINTAINED AND WILL MAINTAIN A SUFFICIENT NUMBER OF EMPLOYEES IN LIGHT OF ITS
CONTEMPLATED BUSINESS OPERATIONS;


 


(CC)         HAS MAINTAINED, CURRENTLY MAINTAINS, AND WILL CONTINUE TO MAINTAIN,
ITS OWN CASH, CASH POSITIONS AND BANK ACCOUNTS SEPARATE FROM ANY OTHER PERSON;


 


(DD)         SHALL NOT (I) LIQUIDATE OR DISSOLVE, IN WHOLE OR IN PART; (II)
CONSOLIDATE, MERGE OR ENTER INTO ANY FORM OF CONSOLIDATION WITH OR INTO ANY
OTHER PERSON, NOR CONVEY, TRANSFER OR LEASE ITS ASSETS SUBSTANTIALLY AS AN
ENTIRETY TO ANY PERSON (OTHER THAN IN ACCORDANCE WITH SECTION 2.7(A) HEREOF) NOR
PERMIT ANY PERSON TO CONSOLIDATE, MERGE OR ENTER INTO ANY FORM OF CONSOLIDATION
WITH OR INTO ITSELF, NOR CONVEY, TRANSFER OR LEASE ITS ASSETS SUBSTANTIALLY AS
AN ENTIRETY TO ANY PERSON; (III) ENGAGE IN ANY BUSINESS OTHER THAN

 

92

--------------------------------------------------------------------------------


 

the ownership and operation of the Mortgaged Property; or (iv) amend any
provisions of its organizational documents containing provisions similar to
those contained in this Article VIII;


 


(EE)         IS EITHER (X) A LIMITED PARTNERSHIP DULY FORMED AND EXISTING UNDER
THE LAWS OF THE STATE OF TEXAS WITH ONE GENERAL PARTNER (THAT BEING THE GENERAL
PARTNER) WHOSE LIMITED PARTNERSHIP AGREEMENT AND, IN THE CASE OF THE GENERAL
PARTNER, WHOSE LIMITED LIABILITY COMPANY AGREEMENT CONTAINS EACH OF THE
REPRESENTATIONS, WARRANTIES AND COVENANTS SET FORTH IN THIS ARTICLE VIII (OTHER
THAN IN THE CASE OF THE GENERAL PARTNER (GG) AND (HH)) OR (Y) A LIMITED
LIABILITY COMPANY DULY FORMED AND EXISTING UNDER THE LAWS OF THE STATE OF
DELAWARE WITH ONE (1) EQUITY MEMBER (THE “SINGLE MEMBER”) IN ADDITION TO THE
INDEPENDENT MANAGER, WHOSE LIMITED LIABILITY COMPANY AGREEMENT (THE “BORROWER
ORGANIZATIONAL DOCUMENTS”) CONTAINS EACH OF THE REPRESENTATIONS, COVENANTS AND
WARRANTIES SET FORTH IN THIS ARTICLE VIII AND REQUIRES GENERAL PARTNER (IN THE
CASE OF A LIMITED PARTNERSHIP) OR BORROWER (IN THE CASE OF A LIMITED LIABILITY
COMPANY) TO AT ALL TIMES CAUSE THERE TO BE AT LEAST ONE (1) DULY APPOINTED
INDEPENDENT DIRECTOR OR INDEPENDENT MANAGER, AS APPLICABLE, WHO IS A NATURAL
PERSON AND ALSO A NON-ECONOMIC MEMBER OF BORROWER (IN THE CASE OF A LIMITED
LIABILITY COMPANY) (EACH, AN “INDEPENDENT DIRECTOR/MANAGER”) WHOSE AFFIRMATIVE
VOTE WILL BE REQUIRED IN ORDER FOR A VOLUNTARY FILING FOR PROTECTION UNDER THE
BANKRUPTCY CODE OR SIMILAR ACTION BY BORROWER (AND GENERAL PARTNER, IF
APPLICABLE) AND WHO IS NOT AT THE TIME OF SUCH INDIVIDUAL’S INITIAL APPOINTMENT
AS INDEPENDENT DIRECTOR/MANAGER, SHALL NOT BE DURING SUCH INDIVIDUAL’S TENURE AS
INDEPENDENT DIRECTOR/MANAGER, AND MAY NOT HAVE BEEN AT ANY TIME DURING THE
PRECEDING FIVE YEARS, (I) A SHAREHOLDER, MEMBER OR PARTNER OF, OR AN OFFICER,
MANAGER, DIRECTOR, EXCEPT IN HIS OR HER CAPACITY AS INDEPENDENT DIRECTOR/MANAGER
OF BORROWER (AND GENERAL PARTNER, IF APPLICABLE), PAID CONSULTANT OR EMPLOYEE
OF, CUSTOMER OF OR SUPPLIER TO OR A MEMBER OF THE IMMEDIATE FAMILY OF BORROWER
(EXCEPT IN HIS OR HER CAPACITY AS INDEPENDENT DIRECTOR/MANAGER OF BORROWER (AND
GENERAL PARTNER, IF APPLICABLE) OR ANY OF ITS SHAREHOLDERS, MEMBERS, PARTNERS,
SUBSIDIARIES OR AFFILIATES OR (II) ANY PERSON OR OTHER ENTITY CONTROLLING OR
UNDER COMMON CONTROL WITH ANY SUCH SHAREHOLDER, MEMBER, PARTNER, OFFICER,
MANAGER, DIRECTOR, EMPLOYEE, SUPPLIER OR CUSTOMER OR ANY MEMBER OF THE IMMEDIATE
FAMILY OF ANY OF THEM; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS ON THE
USE OF PERSONS WHO ARE AFFILIATES OF BORROWER AS INDEPENDENT DIRECTOR/MANAGER
SHALL NOT APPLY TO BORROWER’S USE OF NATURAL PERSONS EMPLOYED BY CT CORPORATION
OR ANY REPUTABLE, NATIONAL SERVICE SIMILAR TO CT CORPORATION AND REASONABLY
APPROVED BY LENDER TO FILL THE POSITION OF INDEPENDENT DIRECTOR/ MANAGER
REQUIRED HEREUNDER, NOTWITHSTANDING THAT SUCH PERSONS MAY ALSO ACT AS
INDEPENDENT DIRECTORS OF SUCH AFFILIATES OF BORROWER, SO LONG AS SUCH
INDEPENDENT DIRECTOR/MANAGER DOES NOT DERIVE MORE THAN 5% OF HIS/HER ANNUAL
INCOME FROM SERVING AS DIRECTOR/MANAGER OF AFFILIATES OF BORROWER.  AS USED
HEREIN, THE TERM “CONTROL” MEANS THE POSSESSION, DIRECTLY OR INDIRECTLY, OF THE
POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF A
PERSON OR ENTITY, WHETHER THROUGH OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR
OTHERWISE;


 


(FF)           HAS COMPLIED AND WILL COMPLY WITH THE SEPARATENESS PROVISIONS OF
THE BORROWER ORGANIZATIONAL DOCUMENTS SINCE SUCH BORROWER ORGANIZATIONAL
DOCUMENTS WERE EXECUTED AND DELIVERED, AND WITH THE LAWS OF THE STATE OF ITS
FORMATION RELATING TO LIMITED LIABILITY COMPANIES OR LIMITED PARTNERSHIPS;


 


(GG)         WITH RESPECT TO ANY ENTITY COMPRISING THE BORROWER THAT IS A
LIMITED LIABILITY COMPANY, THE BORROWER ORGANIZATIONAL DOCUMENTS PROVIDE AND
SHALL AT ALL TIMES CONTINUE TO PROVIDE THAT UPON THE OCCURRENCE OF ANY EVENT
THAT CAUSES THE SINGLE MEMBER TO CEASE TO BE A MEMBER OF BORROWER, THE
INDEPENDENT DIRECTOR/MANAGER SHALL, WITHOUT ACTION OF ANY PERSON AND
SIMULTANEOUSLY WITH THE SINGLE MEMBER CEASING TO BE A MEMBER OF BORROWER,
AUTOMATICALLY CONTINUE AS A MEMBER OF SUCH BORROWER AND SHALL CONTINUE BORROWER
WITHOUT DISSOLUTION;


 


(HH)         WITH RESPECT TO ANY ENTITY COMPRISING THE BORROWER THAT IS A
LIMITED LIABILITY COMPANY, BORROWER SHALL CAUSE REPUTABLE DELAWARE COUNSEL
ACCEPTABLE TO LENDER (THE “DELAWARE LAW FIRM”) TO DELIVER TO LENDER AN OPINION
LETTER REASONABLY SATISFACTORY TO LENDER, WHEREBY THE DELAWARE

 

93

--------------------------------------------------------------------------------


 

Law Firm opines (which opinion may be subject to standard assumptions,
qualifications, limitations and exceptions acceptable to Lender), among other
requirements of Lender, that: (1) the unanimous consent of the Single Member and
the Independent Director/Manager is required in order for the applicable
Borrower to file a voluntary bankruptcy petition; (2) the provision in Borrower
Organizational Documents that requires unanimous consent as a condition to
filing a voluntary bankruptcy petition is enforceable against the Single Member;
(3) the bankruptcy, dissolution, liquidation or death of the Single Member will
not cause the applicable Borrower to be dissolved; (4) no creditor of the Single
Member shall have the right to obtain possession of, or otherwise exercise legal
or equitable remedies with respect to, the applicable Borrower’s property; and
(5) Delaware law, not federal law, governs the determination of what persons or
entities have the authority to file a voluntary bankruptcy petition on behalf of
the applicable Borrower;


 


(II)           THE BORROWER ORGANIZATIONAL DOCUMENTS PROVIDE AND SHALL AT ALL
TIMES CONTINUE TO PROVIDE THAT BORROWER SHALL NOT CAUSE, PERMIT, OR EMPOWER THE
GENERAL PARTNER OR THE SINGLE MEMBER, AS APPLICABLE, MANAGER, OR ANY OTHER
PERSON TO CONSOLIDATE OR MERGE BORROWER AND GENERAL PARTNER INTO ANY OTHER
ENTITY, OR, WITHOUT THE AFFIRMATIVE VOTE AND EXPRESS WRITTEN AUTHORIZATION OF
ALL MEMBERS OR PARTNERS OF BORROWER AND THE INDEPENDENT DIRECTOR/MANAGER, TO
INSTITUTE PROCEEDINGS TO HAVE BORROWER AND GENERAL PARTNER ADJUDICATED BANKRUPT
OR INSOLVENT, OR CONSENT TO THE INSTITUTION OF BANKRUPTCY OR INSOLVENCY
PROCEEDINGS AGAINST BORROWER AND GENERAL PARTNER OR FILE A PETITION SEEKING OR
CONSENT TO, REORGANIZATION OR RELIEF WITH RESPECT TO BORROWER AND GENERAL
PARTNER UNDER ANY APPLICABLE FEDERAL OR STATE LAW RELATING TO BANKRUPTCY, OR
CONSENT TO THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE,
SEQUESTRATOR (OR OTHER SIMILAR OFFICIAL) OF BORROWER AND GENERAL PARTNER OR A
SUBSTANTIAL PART OF BORROWER’S AND GENERAL PARTNER’S PROPERTY, OR MAKE ANY
ASSIGNMENT FOR THE BENEFIT OF CREDITORS OF BORROWER AND GENERAL PARTNER, OR
ADMIT IN WRITING BORROWER’S OR GENERAL PARTNER’S INABILITY TO PAY ITS DEBTS
GENERALLY AS THEY BECOME DUE, OR TAKE ACTION IN FURTHERANCE OF ANY SUCH ACTION;
AND


 


(JJ)           THE BORROWER ORGANIZATIONAL DOCUMENTS PROVIDE AND SHALL AT ALL
TIMES CONTINUE TO PROVIDE (I) THAT BORROWER SHALL AT ALL TIMES MAINTAIN AN
ARMS-LENGTH RELATIONSHIP WITH ANY AFFILIATES OF BORROWER, (II) THAT BORROWER
SHALL AT ALL TIMES MAINTAIN INDEPENDENT MANAGEMENT OVER ITS DAILY BUSINESS
AFFAIRS, FREE FROM ANY CONTROL EXERCISED BY ANY AFFILIATE OF BORROWER, AND (III)
THAT TO THE EXTENT THAT CONTROL OF BORROWER IS EXERCISED BY ANY MANAGER, AND THE
SAME INDIVIDUAL ACTS AS MANAGER OR SIMILAR CONTROL PERSON WITH RESPECT TO ANY
AFFILIATE OF BORROWER, SUCH INDIVIDUAL WILL ACT IN ACCORDANCE WITH THE
SEPARATENESS REQUIREMENTS OF THE LOAN DOCUMENTS AND BORROWER ORGANIZATIONAL
DOCUMENTS, INCLUDING, WITHOUT LIMITATION (A) AN EXPRESS REQUIREMENT UNDER THE
BORROWER ORGANIZATIONAL DOCUMENTS THAT THE MANAGER OF BORROWER MAKE ALL
DECISIONS REGARDING THE BUSINESS OF BORROWER INDEPENDENT OF, AND NOT DICTATED
BY, ANY AFFILIATE OF THE BORROWER, AND (B) THE PROVISIONS OF THE LOAN DOCUMENTS
AND THE BORROWER ORGANIZATIONAL DOCUMENTS RELATING TO TRANSACTIONS WITH
AFFILIATES OF BORROWER AND CONFLICTS OF INTEREST.


 


ARTICLE IX.
MISCELLANEOUS

 

Section 9.1.            Survival.  This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the execution and delivery of this Agreement, the
making the Loan hereunder and the execution and delivery by Borrower to Lender
of the Loan Documents, and shall continue in full force and effect so long as
any portion of the Indebtedness is outstanding and unpaid.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party.  All covenants,
promises and agreements in this Agreement contained, by or on behalf of
Borrower, shall inure to the benefit of the respective successors and assigns of
Lender.  Nothing in this Agreement or in any other Loan Document, express or
implied, shall give to any Person other than the parties and the

 

94

--------------------------------------------------------------------------------


 

holder of the Note and the other Loan Documents, and their legal
representatives, successors and assigns, any benefit or any legal or equitable
right, remedy or claim hereunder.

 

Section 9.2.            Lender’s Discretion.  Whenever pursuant to this
Agreement, Lender exercises any right given to it to approve or disapprove, or
any arrangement or term is to be satisfactory to Lender, the decision of Lender
to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive.

 

Section 9.3.            Governing Law.

 


(A)           THIS AGREEMENT WAS NEGOTIATED IN NEW YORK AND MADE BY LENDER AND
ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE
DELIVERED PURSUANT HERETO WERE DISBURSED FROM NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS (INCLUDING, WITHOUT LIMITATION,
MATTERS OF CONSTRUCTION, VALIDITY, PERFORMANCE, AND MAXIMUM PERMISSIBLE RATES OF
INTEREST), THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED
PURSUANT TO EACH MORTGAGE AND ASSIGNMENT OF RENTS AND LEASES SHALL BE GOVERNED
BY THE LAWS OF EACH STATE WHERE THE RELATED MORTGAGED PROPERTY IS LOCATED,
EXCEPT THAT THE SECURITY INTERESTS IN ACCOUNT COLLATERAL SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK OR THE STATE WHERE THE ACCOUNT COLLATERAL IS
HELD, AT THE OPTION OF LENDER.


 


(B)           BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY FEDERAL COURT
OR STATE COURT IN NEW YORK, NEW YORK OR WITHIN THE COUNTY AND STATE IN WHICH ANY
MORTGAGED PROPERTY IS LOCATED AND IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S
ELECTION, ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY BE
INSTITUTED AND LITIGATED IN SUCH COURTS.  BORROWER HEREBY (I) IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, AND (II)
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING.  BORROWER DOES HEREBY DESIGNATE AND APPOINT CORPORATION
SERVICE COMPANY, AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS (OR AT SUCH OTHER OFFICE IN
NEW YORK, NEW YORK AS MAY BE DESIGNATED BY BORROWER FROM TIME TO TIME IN
ACCORDANCE WITH THE TERMS HEREOF) WITH A COPY TO BORROWER AT ITS PRINCIPAL
EXECUTIVE OFFICES, AND WRITTEN NOTICE OF SAID SERVICE OF BORROWER MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGE IN ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT
ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.


 

Section 9.4.            Modification, Waiver in Writing.  No modification,
amendment, extension, discharge, termination or waiver of any provision of this
Agreement or any other Loan Document, or consent or waiver referred to in any
Loan Document or consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the

 

95

--------------------------------------------------------------------------------


 

specific instance, and for the purpose, for which given.  Except as otherwise
expressly provided herein, no notice to or demand on Borrower shall entitle
Borrower to any other or future notice or demand in the same, similar or other
circumstances.

 

Section 9.5.            Delay Not a Waiver.  Neither any failure nor any delay
on the part of Lender in insisting upon strict performance of any term,
condition, covenant or agreement, or exercising any right, power, remedy or
privilege hereunder, or under any other Loan Document, or any other instrument
given as security therefor, shall operate as or constitute a waiver thereof, nor
shall a single or partial exercise thereof preclude any other future exercise,
or the exercise of any other right, power, remedy or privilege.  In particular,
and not by way of limitation, by accepting payment after the due date of any
amount payable under this Agreement, the Note or any other Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement, the Note or the other
Loan Documents, or to declare a default for failure to effect prompt payment of
any such other amount.

 

Section 9.6.            Notices.  All notices, consents, approvals and requests
required or permitted hereunder or under any other Loan Document shall be given
in writing and shall be effective for all purposes if delivered or sent by: (a)
hand delivery, (b) certified or registered United States mail, postage prepaid,
(c) nationally recognized overnight delivery service, (d) by facsimile
transmission, addressed if to Lender or to Borrower at its applicable address
set forth on Schedule 5 hereto, or at such other address and Person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section 9.6, or (e) other than with respect to an amendment or modification, an
electronic medium.  A notice shall be deemed to have been given: in the case of
hand delivery, at the time of delivery; in the case of registered or certified
mail, when delivered or three Business Days after mailing; in the case of
overnight delivery and facsimile transmission, on the Business Day after the
same was sent; or in the case of electronic medium, when confirmed by e-mail.  A
party receiving a notice which does not comply with the technical requirements
for notice under this Section 9.6 may elect to waive any deficiencies and treat
the notice as having been properly given.  Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.

 

Section 9.7.            TRIAL BY JURY.  BORROWER, TO THE FULLEST EXTENT THAT IT
MAY LAWFULLY DO SO, WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING,
WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH RESPECT TO
THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS.

 

Section 9.8.            Headings.  The Article and Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

 

Section 9.9.            Assignment.

 


(A)           BORROWER MAY NOT SELL, ASSIGN OR TRANSFER ANY INTEREST IN THE LOAN
DOCUMENTS, OR ANY PORTION OF THE FOREGOING (INCLUDING, WITHOUT LIMITATION,
BORROWER’S RIGHTS, TITLE, INTERESTS, REMEDIES, POWERS AND DUTIES HEREUNDER AND
THEREUNDER) WITHOUT LENDER’S PRIOR WRITTEN CONSENT.  LENDER SHALL HAVE THE RIGHT
TO ASSIGN OR PARTICIPATE THIS AGREEMENT AND/OR ITS INTEREST IN ANY OF THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS HEREUNDER TO ANY PERSON.  IN THE EVENT OF AN
ASSIGNMENT BY LENDER, (A) THE ASSIGNEE SHALL HAVE, TO THE EXTENT OF SUCH
ASSIGNMENT, THE SAME RIGHTS, BENEFITS AND OBLIGATIONS AS IT WOULD HAVE IF IT
WERE AN ORIGINAL “LENDER” HEREUNDER; (B) THE ASSIGNEE SHALL BE DEEMED FOR ALL
PURPOSES TO BE A “LENDER”

 

96

--------------------------------------------------------------------------------


 

hereunder; and (c) upon any such substitution of Lender, a replacement or
addition “Lender signature page” shall be executed by the new Lender and
attached to this Agreement and thereupon become a part of this Agreement.  After
the effectiveness of any assignment, the new Lender shall provide notice to
Borrower of the identity, address and other pertinent information pertaining to
the new Lender.  Notwithstanding anything in this Agreement to the contrary,
after an assignment by Lender, the “Lender” (prior to such assignment) shall
continue to have the benefits of any rights or indemnifications and shall
continue to have the obligations contained herein which Lender had during the
period such party was a “Lender” hereunder.  Borrower agrees that each
participant shall be entitled to the benefits of Section 2.10 with respect to
its participation in this Agreement or any other Loan Document from time to time
as if such participant were a Lender; provided that, in the case of Section
2.10, such participant shall have complied with the requirements of said
Section, and provided, further, that no participant shall be entitled to receive
any greater amount pursuant to Section 2.10 than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such participant had no such transfer
occurred.


 


(B)           LENDER MAY FROM TIME TO TIME ELECT TO ENTER INTO A SERVICING
AGREEMENT WITH A SERVICER, PURSUANT TO WHICH THE SERVICER SHALL BE APPOINTED TO
SERVICE AND ADMINISTER THE LOAN AND THE ACCOUNT COLLATERAL IN ACCORDANCE WITH
THE TERMS HEREOF AND TO EXERCISE ANY AND ALL OTHER RIGHTS OF LENDER WITH RESPECT
TO THE LOAN AS SET FORTH IN SUCH SERVICING AGREEMENT.  LENDER SHALL PROMPTLY
NOTIFY BORROWER IF LENDER SHALL ELECT TO APPOINT OR CHANGE THE SERVICER, AND ALL
NOTICES AND OTHER COMMUNICATIONS FROM BORROWER TO LENDER SHALL BE DELIVERED TO
THE SERVICER WITH A COPY CONCURRENTLY DELIVERED TO THE LENDER, AND ANY NOTICE,
DIRECTION OR OTHER COMMUNICATION FROM THE SERVICER TO BORROWER SHALL HAVE THE
SAME FORCE AND EFFECT AS A NOTICE, DIRECTION OR COMMUNICATION FROM LENDER.  THE
SERVICER SHALL BE ENTITLED TO BE REIMBURSED FOR ANY COST, EXPENSE OR LIABILITY
WHICH IS INCURRED BY THE SERVICER PURSUANT TO SUCH SERVICING AND ADMINISTRATIVE
DUTIES AND WHICH WOULD OTHERWISE BE REIMBURSABLE TO LENDER UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN THE SAME MANNER AND TO THE SAME EXTENT AS IF
LENDER INCURRED SUCH COST, EXPENSE OR LIABILITY IN THE FIRST PLACE.  THE PARTIES
HERETO ACKNOWLEDGE AND AGREE THAT THE SERVICER SHALL BE A THIRD PARTY
BENEFICIARY TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 

Section 9.10.          Severability.  Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 9.11.          Preferences.  Lender shall have no obligation to marshal
any assets in favor of Borrower or any other party or against or in payment of
any or all of the obligations of Borrower pursuant to this Agreement, the Note
or any other Loan Document.  Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder, provided that such application
or reapplication is performed by Lender in accordance with the terms of this
Agreement or any other applicable Loan Document.  To the extent Borrower makes a
payment or payments to Lender for Borrower’s benefit, which payment or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.

 

Section 9.12.          Waiver of Notice.  Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or another Loan Document specifically and expressly
provides for the giving of notice by Lender to Borrower and except

 

97

--------------------------------------------------------------------------------


 

with respect to matters for which Borrower is not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice.  Borrower hereby
expressly waives the right to receive any notice from Lender with respect to any
matter for which this Agreement or the other Loan Documents does not
specifically and expressly provide for the giving of notice by Lender to
Borrower.

 

Section 9.13.          Failure to Consent.  If Borrower shall seek the approval
by or consent of Lender  hereunder or under the Note, or any of the other Loan
Documents, and Lender shall fail or refuse to give such consent or approval,
then Borrower shall not be entitled to any damages for any withholding or delay
of such approval or consent by Lender, it being intended that Borrower’s sole
remedy shall be to bring an action for an injunction or specific performance.

 

Section 9.14.          Schedules Incorporated.  The information set forth on the
cover, heading and recitals hereof, and the Schedules attached hereto, are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.

 

Section 9.15.          Offsets, Counterclaims and Defenses.  Any assignee of any
of Lender’s interest in and to this Agreement and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to this Agreement and the other Loan Documents which Borrower may
otherwise have against any assignor or this Agreement and the other Loan
Documents.  No such unrelated counterclaim or defense shall be interposed or
asserted by Borrower in any action or proceeding brought by any such assignee
upon this Agreement or upon any other Loan Document.  Any such right to
interpose or assert any such unrelated offset, counterclaim or defense in any
such action or proceeding is hereby expressly waived by Borrower.

 

Section 9.16.          No Joint Venture or Partnership.  Borrower and Lender
intend that the relationship created hereunder be solely that of borrower and
lender.  Nothing herein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Collateral other than that of secured party,
mortgagee or lender.

 

Section 9.17.          Waiver of Marshalling of Assets Defense.  To the fullest
extent Borrower may legally do so, Borrower waives all rights to a marshalling
of the assets of Borrower, and others with interests in Borrower, and of the
Collateral, or to a sale in inverse order of alienation in the event of
foreclosure of the interests hereby created, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of any Collateral for the
collection of the Indebtedness without any prior or different resort for
collection, or the right of Lender to the payment of the Indebtedness out of the
Net Proceeds of the Collateral in preference to every other claimant whatsoever.

 

Section 9.18.          Waiver of Counterclaim.   To the extent permitted by
applicable law, Borrower hereby waives the right to assert a counterclaim, other
than compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

 

Section 9.19.          Conflict; Construction of Documents.  In the event of any
conflict between the provisions of this Agreement and the provisions of any of
the other Loan Documents, the provisions of this Agreement shall prevail.  The
parties hereto acknowledge that they were represented by counsel in connection
with the negotiation and drafting of the Loan Documents and that the Loan
Documents shall not be subject to the principle of construing their meaning
against the party that drafted same.

 

98

--------------------------------------------------------------------------------


 

Section 9.20.          Brokers and Financial Advisors.  Borrower hereby
represents that it has dealt with no financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement.  Borrower hereby agrees to indemnify and hold
Lender harmless from and against any and all claims, liabilities, costs and
expenses of any kind in any way relating to or arising from a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated herein.  The provisions of this Section 9.20 shall
survive the expiration and termination of this Agreement and the repayment of
the Indebtedness.

 

Section 9.21.          Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.

 

Section 9.22.          Estoppel Certificates.  Borrower and Lender hereby agree
at any time and from time to time upon not less than fifteen (15) days prior
written notice by Borrower or Lender to execute, acknowledge and deliver to the
party specified in such notice, a statement, in writing, certifying that this
Agreement is unmodified and in full force and effect (or if there have been
modifications, that the same, as modified, is in full force and effect and
stating the modifications hereto), and stating whether or not, to the knowledge
of such certifying party, any Default or Event of Default has occurred and is
then continuing, and, if so, specifying each such Default or Event of Default;
provided, however, that it shall be a condition precedent to Lender’s obligation
to deliver the statement pursuant to this Section 8.22, that Lender shall have
received, together with Borrower’s request for such statement, an Officer’s
Certificate stating that, to the knowledge of Borrower, no Default or Event of
Default exists as of the date of such certificate (or specifying such Default or
Event of Default).

 

Section 9.23.          Payment of Expenses.  Borrower shall pay all Transaction
Costs (excluding any Tax Liabilities which are not payable by the Borrower
pursuant to Section 2.10), which shall include, without limitation, (a)
reasonable out-of-pocket costs and expenses of Lender in connection with (i) the
negotiation, preparation, execution and delivery of the Loan Documents and the
documents and instruments referred to therein; (ii) the creation, perfection or
protection of Lender’s Liens in the Collateral (including, without limitation,
fees and expenses for title and lien searches or amended or replacement
Mortgages, UCC financing statements or Collateral Security Instruments, title
insurance premiums and filing and recording fees, third party due diligence
expenses for the Mortgaged Property plus travel expenses, accounting firm fees,
costs of the Appraisals, Environmental Reports (and an environmental
consultant), and the Property Condition Assessments and costs and fees incurred
in connection with arranging, setting up, servicing and maintaining the Account
Collateral); (iii) the administration of the Loan Documents and the Loan and
response to any requests for Lender consent or approval of any matter; (iv) the
negotiation, preparation, execution and delivery of any amendment, waiver,
restructuring or consent relating to any of the Loan Documents, and (v) the
preservation of rights under and enforcement of the Loan Documents and the
documents and instruments referred to therein, including any communications or
discussions relating to any action that Borrower shall from time to time request
Lender to take, as well as any restructuring or rescheduling of the
Indebtedness, (b) the reasonable fees, expenses and other charges of counsel to
Lender or its servicer in connection with all of the foregoing, and (c) Lender’s
reasonable out-of-pocket travel expenses in connection with site visits to the
Mortgaged Property; provided, that so long as an Event of Default has not
occurred and is not continuing, the Borrower shall not be obligated to pay for
Lender’s travel expenses in connection with more than one site visit to each
individual Mortgaged Property during any twelve consecutive month period and
Lender shall use reasonable efforts to minimize the Transaction Costs paid by
Borrower in connection with such site visits.

 

Section 9.24.          Non-Recourse.  Anything contained herein, in the Note or
in any other Loan Document to the contrary notwithstanding, but subject in all
respect to provisos (A) through (E)

 

99

--------------------------------------------------------------------------------


 

below, no recourse shall be had for the payment of the principal or interest on
the Loan or for any other Indebtedness, obligation or liability hereunder or
under any other Loan Document or for any claim based hereon or thereon or
otherwise in respect hereof or thereof against (i) any Affiliate of Borrower
other than Borrower), (ii) any Person owning, directly or indirectly, any legal
or beneficial interest in Borrower or any Affiliate of Borrower (other than
Borrower) or (iii) any partner, member, principal, officer, controlling person,
beneficiary, trustee, advisor, shareholder, employee, agent, Affiliate or
director of any Persons described in clauses (i) through (iii) above (other than
Borrower), and it is understood that neither the Note nor any other
Indebtedness, obligation or liability under or with respect to this Agreement
and any other Loan Document may be enforced against any Person described in
clauses (i) through (iii) above (other than Borrower); provided, however, that
the foregoing provisions of this paragraph shall not:

 

(A)          PREVENT RECOURSE TO BORROWER, THE ASSETS OF BORROWER, THE MORTGAGED
PROPERTY OR ANY OTHER INSTRUMENT OR DOCUMENT WHICH IS PLEDGED BY BORROWER TO
LENDER PURSUANT TO THE LOAN DOCUMENTS, INCLUDING ALL COLLATERAL;

 

(B)           HAVE ANY APPLICABILITY WHATSOEVER TO THE COLLATERAL PLEDGED
PURSUANT TO THE PLEDGE AGREEMENT OR LIMIT THE LIABILITY OF THE PARTIES UNDER THE
GUARANTY OF NON-RECOURSE OBLIGATIONS; OR

 

(C)           CONSTITUTE A WAIVER, RELEASE OR DISCHARGE OF ANY INDEBTEDNESS OR
OBLIGATION EVIDENCED BY THE NOTE OR SECURED BY THE LOAN DOCUMENTS, AND THE SAME
SHALL CONTINUE UNTIL PAID OR DISCHARGED IN FULL;

 

(D)          PREVENT RECOURSE TO BORROWER AND GUARANTOR, JOINTLY AND SEVERALLY,
AND THEIR RESPECTIVE ASSETS FOR REPAYMENT OF THE INDEBTEDNESS, AND THE
INDEBTEDNESS SHALL BE FULLY RECOURSE NOT ONLY TO BORROWER BUT ALSO TO GUARANTOR,
IN THE EVENT:

 

(1)           BORROWER OR ANY AFFILIATE CONTESTS OR IN ANY WAY INTERFERES WITH,
DIRECTLY OR INDIRECTLY (COLLECTIVELY, A “CONTEST”), ANY FORECLOSURE ACTION OR
SALE COMMENCED BY LENDER OR WITH ANY OTHER ENFORCEMENT OF LENDER’S RIGHTS,
POWERS OR REMEDIES UNDER ANY OF THE LOAN DOCUMENTS OR UNDER ANY DOCUMENT
EVIDENCING, SECURING OR OTHERWISE RELATING TO ANY OF THE COLLATERAL (WHETHER BY
MAKING ANY MOTION, BRINGING ANY COUNTERCLAIM, CLAIMING ANY DEFENSE, SEEKING ANY
INJUNCTION OR OTHER RESTRAINT, COMMENCING ANY ACTION SEEKING TO CONSOLIDATE ANY
SUCH FORECLOSURE OR OTHER ENFORCEMENT WITH ANY OTHER ACTION, OR OTHERWISE)
(EXCEPT THIS CLAUSE (1) SHALL NOT APPLY IF BORROWER OR SUCH AFFILIATE
SUCCESSFULLY ASSERTS A CONTEST AND OBTAINS A FAVORABLE COURT ORDER FOR THE
BORROWER AS TO SAME);

 

(2)           ANY MORTGAGED PROPERTY BECOMES AN ASSET IN A VOLUNTARY BANKRUPTCY
OR INSOLVENCY PROCEEDING OR ANY PETITION FOR BANKRUPTCY, REORGANIZATION OR
ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR FEDERAL OR STATE
LAW, SHALL BE FILED (X) BY BORROWER OR (Y) AGAINST BORROWER WITH THE CONSENT OR
ACQUIESCENCE OF BORROWER OR THE GUARANTOR OR THEIR RESPECTIVE AFFILIATES;

 

(3)           OF ANY TRANSFER IN VIOLATION OF THE TERMS OF THE LOAN DOCUMENTS;

 

(4)           BORROWER OR THE GENERAL PARTNER OR THE GUARANTOR MAKES AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR ADMITS, IN WRITING OR IN ANY LEGAL
PROCEEDING, ITS INSOLVENCY OR INABILITY TO PAY ITS DEBTS AS THEY BECOME DUE; OR

 

(5)           of any breach of the Side Agreement; or

 

100

--------------------------------------------------------------------------------


 

(E)           PREVENT RECOURSE TO BORROWER AND GUARANTOR, JOINTLY AND SEVERALLY,
AND THEIR RESPECTIVE ASSETS, AND BORROWER AND GUARANTOR SHALL BE FULLY AND
PERSONALLY LIABLE, FOR ANY LOSS, COSTS, LIABILITY, DAMAGE OR EXPENSE (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES AND DISBURSEMENTS) SUFFERED OR INCURRED BY
LENDER OR ANY INDEMNIFIED PARTY RELATED TO OR ARISING FROM ANY OF THE FOLLOWING
ACTS COMMITTED BY OR ON BEHALF OF BORROWER, GUARANTOR OR ANY OF THEIR RESPECTIVE
AFFILIATES:

 

(1)           ANY FRAUD, MISAPPROPRIATION OR MISAPPLICATION OF FUNDS (INCLUDING
LOSS PROCEEDS OR RENTS) IN CONTRAVENTION OF THE LOAN DOCUMENTS, OR INTENTIONAL
MISREPRESENTATION CONTAINED IN ANY LOAN DOCUMENTS OR REPORT FURNISHED PURSUANT
TO ANY LOAN DOCUMENT;

 

(2)           ADDITIONAL FINANCING OBTAINED BY BORROWER (WHETHER SECURED OR
UNSECURED) IN VIOLATION OF THE TERMS OF THE LOAN DOCUMENTS;

 

(3)           ACTUAL MATERIAL PHYSICAL WASTE TO THE MORTGAGED PROPERTY OR
MATERIAL DAMAGE TO THE MORTGAGED PROPERTY RESULTING FROM GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT;

 

(4)           OF ANY BREACH OF ARTICLE VIII HEREOF;

 

(5)           OF ANY BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT IN THIS
AGREEMENT OR THE ENVIRONMENTAL INDEMNITY AGREEMENT, CONCERNING ENVIRONMENTAL
LAWS AND HAZARDOUS SUBSTANCES;

 

(6)           ANY SECURITY DEPOSITS RECEIVED BY BORROWER OR MANAGER FROM TENANTS
NOT BEING PROPERLY APPLIED, RETURNED TO TENANTS WHEN DUE OR DELIVERED TO LENDER,
A RECEIVER OR A PURCHASER OF THE MORTGAGED PROPERTY IN THE EVENT OF A
FORECLOSURE SALE UPON SUCH PERSON TAKING POSSESSION OF THE MORTGAGED PROPERTY;

 

(7)           ANY LEGAL REQUIREMENT MANDATING THE FORFEITURE BY BORROWER OF THE
COLLATERAL OR ANY PORTION THEREOF BECAUSE OF THE CONDUCT OR PURPORTED CONDUCT OF
CRIMINAL ACTIVITY BY BORROWER OR ANY AFFILIATE IN CONNECTION THEREWITH;

 

(8)           ALL COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES, INCURRED IN ENFORCING ANY OBLIGATION OR LIABILITY OR IN COLLECTING ANY
AMOUNT DUE UNDER THIS SECTION 9.24(D) OR THIS SECTION 9.24(E), THE ENVIRONMENTAL
INDEMNITY AND THE GUARANTY OF NON-RECOURSE OBLIGATIONS, WHICH, AS TO BORROWER,
IS A RECOURSE OBLIGATION OF BORROWER AS DESCRIBED IN THIS SECTION 9.24(D) OR
THIS SECTION 9.24(E), THE ENVIRONMENTAL INDEMNITY AND THE GUARANTY OF
NON-RECOURSE OBLIGATIONS, OR, AS TO GUARANTOR, IS A RECOURSE OBLIGATION OF
GUARANTOR UNDER THE GUARANTY OF NON-RECOURSE OBLIGATIONS OR THE ENVIRONMENTAL
INDEMNITY;

 

(9)           THE FAILURE TO PAY IMPOSITIONS ASSESSED AGAINST THE MORTGAGED
PROPERTY TO THE EXTENT THERE WAS SUFFICIENT FUNDS AVAILABLE TO PAY AND LENDER
ALLOWS BORROWER TO APPLY THE SAME, OR THE FAILURE TO MAINTAIN INSURANCE AS
REQUIRED UNDER THE  LOAN DOCUMENTS, OR THE FAILURE TO PAY ANY DEDUCTIBLE AMOUNT
IN RESPECT OF ANY INSURANCE MAINTAINED IN RESPECT OF THE MORTGAGED PROPERTY, OR
THE FAILURE TO PAY AND DISCHARGE ANY MECHANIC’S OR MATERIALMAN’S LIENS AGAINST
THE MORTGAGED PROPERTY TO THE EXTENT THERE WAS SUFFICIENT FUNDS AVAILABLE TO PAY
AND DISCHARGE AND LENDER ALLOWS BORROWER TO APPLY THE SAME; OR

 

(10)         ANY RENTS OR PROCEEDS RECEIVED OR COLLECTED BY BORROWER, ANY
AFFILIATE OF BORROWER OR MANAGER AND NOT DEPOSITED INTO THE LOCAL COLLECTION
ACCOUNT OR THE COLLECTION ACCOUNT IN ACCORDANCE WITH SECTION 2.12.

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

 

LENDER:

 

 

 

MERRILL LYNCH MORTGAGE LENDING, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Robert J.  Spinna, Jr.

 

 

 

Name: Robert J.  Spinna, Jr.

 

 

Title: Vice President

 

 

 

 

 

BORROWER:

 

 

 

ARC Communities 19 LLC

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Scott L.  Gesell

 

 

Name: Scott L.  Gesell

 

Title: Vice President

 

 

 

 

 

ARC19TX LP

 

a Delaware limited partnership

 

 

 

 

 

 

 

By:

/s/ Scott L.  Gesell

 

 

Name: Scott L.  Gesell

 

Title: Vice President

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

ADDRESSES FOR NOTICES

 

If to Borrower:

[insert applicable Borrower name]

 

600 Grant Street, Suite 900

 

Denver, CO  80203

 

Attn:  John G.  Sprengle

 

Phone:  (303) 383-7509

 

Facsimile:  (303) 294-9959

 

e-mail:  johns@arc-hs.com

 

 

With a copy to:

[insert applicable  Borrower name]

 

600 Grant Street, Suite 900

 

Denver, CO  80203

 

Attn:  Scott L.  Gesell

 

Phone:  (303) 383-7506

 

Facsimile:  (303) 294-0085

 

e-mail:  scottg@arc-hs.com

 

 

With a copy to:

Skadden Arps Slate Meagher & Flom

 

Four Times Square

 

New York, New York  10036

 

Attn:  Fred B.  White, III

 

Phone:  (212) 735-2144

 

Facsimile:  (917) 777-2144

 

e-mail:  fwhite@skadden.com

 

 

If to Lender:

Merrill Lynch Mortgage Lending Inc.

 

4 World Financial Center

 

New York, New York  10088

 

Attn:  Robert Spinna

 

Phone:  (212) 449-4341

 

Facsimile:  (212) 449-4341

 

e-mail:  robert_spinna@ml.com

 

Merrill Lynch Mortgage Lending Inc.

 

4 World Financial Center

 

New York, New York  10088

 

Attn:  Sheri Horowitz

 

Phone:  (212) 449-0951

 

Facsimile:  (212)738-1013

 

e-mail:  sheri_horowitz@ml.com

 

--------------------------------------------------------------------------------


 

 

Merrill Lynch Mortgage Lending Inc.

 

4 World Financial Center

 

New York, New York  10088

 

Attn:  John Katz

 

Phone:  (212) 449-9178

 

Facsimile:  (212)738-1013

 

e-mail: john_katz@ml.com

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

WORK RESERVE FUNDING CONDITIONS

 

(1)           NOT LESS THAN TEN (10) BUSINESS DAYS PRIOR TO THE DATE ON WHICH
BORROWER DESIRES LENDER TO WITHDRAW ANY FUNDS ON DEPOSIT IN THE DEFERRED
MAINTENANCE ESCROW ACCOUNT OR REPLACEMENT RESERVE ACCOUNT (COLLECTIVELY, THE
“WORK RESERVES”), BORROWER SHALL PROVIDE LENDER AND ITS SERVICER WITH A WRITTEN
REQUEST, INCLUDING THEREIN THE SPECIFIC APPROVED CAPITAL EXPENDITURES OR
IMMEDIATE REPAIRS FOR WHICH DISBURSEMENT IS REQUESTED (COLLECTIVELY, “APPROVED
EXPENDITURES”; AND THE RELATED IMPROVEMENT OR REPLACEMENT PROJECT TO WHICH ANY
SUCH REQUEST FOR DISBURSEMENT RELATES SHALL BE REFERRED TO AS THE “WORK”) AND
SUCH OTHER INFORMATION (SUCH AS THE PRICE OF MATERIALS AND THE COST OF
CONTRACTED LABOR OR OTHER SERVICES) AS LENDER MAY REASONABLY REQUIRE, AND
INCLUDING, IN THE CASE OF A REIMBURSEMENT OF BORROWER, EVIDENCE THAT THE RELATED
COSTS HAVE BEEN PAID.

 

(2)           ON THE DATE SUCH REQUEST IS RECEIVED BY LENDER AND ON THE DATE OF
DISBURSEMENT FROM THE WORK RESERVES, NO EVENT OF DEFAULT SHALL EXIST AND REMAIN
UNCURED.

 

(3)           LENDER SHALL HAVE RECEIVED A CERTIFICATE FROM BORROWER STATING
THAT ALL APPROVED EXPENDITURES TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE
BEEN COMPLETED IN A GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH ANY PLANS
AND SPECIFICATIONS REASONABLY APPROVED BY LENDER AND ALL LEGAL REQUIREMENTS OF
ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE MORTGAGED PROPERTY, SUCH
CERTIFICATE TO BE ACCOMPANIED, IN EITHER CASE, BY A COPY OF ANY LICENSE, PERMIT
OR OTHER APPROVAL BY ANY GOVERNMENTAL AUTHORITY REQUIRED TO COMMENCE (ONLY FOR
THE FIRST ADVANCE WITH RESPECT TO EACH DISTINCT ITEM OF WORK) AND/OR COMPLETE
(ONLY FOR THE FINAL ADVANCE WITH RESPECT TO EACH DISTINCT ITEM OF WORK) THE
RELATED WORK.

 

(4)           LENDER SHALL HAVE RECEIVED A CERTIFICATE FROM BORROWER STATING
THAT EACH PERSON THAT SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH THE
APPROVED EXPENDITURES TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAS BEEN PAID
IN FULL, SUCH CERTIFICATE TO BE ACCOMPANIED BY COPIES OF INVOICES FOR ALL ITEMS
OR MATERIALS PURCHASED AND ALL CONTRACTED LABOR OR SERVICES PROVIDED.

 

(5)           LENDER SHALL HAVE RECEIVED APPROPRIATE LIEN WAIVERS FROM EACH
CONTRACTOR, SUPPLIER, MATERIALMAN, MECHANIC OR SUBCONTRACTOR, WHICH LIEN WAIVERS
SHALL CONFORM TO THE REQUIREMENTS OF APPLICABLE LAW AND SHALL COVER ALL WORK
PERFORMED AND MATERIALS SUPPLIED (INCLUDING EQUIPMENT AND FIXTURES) FOR THE
AFFECTED MORTGAGED PROPERTY BY THAT CONTRACTOR, SUPPLIER, SUBCONTRACTOR,
MECHANIC OR MATERIALMAN THROUGH THE DATE COVERED BY THE CURRENT DISBURSEMENT
REQUEST.

 

(6)           AT LENDER’S OPTION, LENDER SHALL HAVE RECEIVED A TITLE SEARCH FOR
THE AFFECTED MORTGAGED PROPERTY EFFECTIVE TO THE DATE OF THE DISBURSEMENT, WHICH
SEARCH SHOWS THAT NO MECHANIC’S OR MATERIALMEN’S LIENS OR OTHER LIENS OF ANY
NATURE HAVE BEEN PLACED AGAINST THE MORTGAGED PROPERTY SINCE THE DATE OF
RECORDATION OF SUCH MORTGAGE AFFECTING SUCH MORTGAGED PROPERTY AND THAT TITLE TO
THE PROPERTY IS FREE AND CLEAR OF ALL LIENS (OTHER THAN THE PERMITTED
ENCUMBRANCES).

 

(7)           LENDER RESERVES THE RIGHT, AT ITS OPTION AND AS A CONDITION TO ANY
DISBURSEMENT FROM A WORK RESERVE, TO APPROVE (1) ALL DRAWINGS AND PLANS AND
SPECIFICATIONS, IF ANY, FOR ANY WORK WHICH REQUIRE AGGREGATE PAYMENTS IN AMOUNTS
EXCEEDING $50,000, AND (2) ALL CONTRACTS AND WORK ORDERS WITH MATERIALMEN,
MECHANICS, SUPPLIERS, SUBCONTRACTORS, CONTRACTORS AND OTHER PARTIES PROVIDING
LABOR OR MATERIALS IN CONNECTION WITH ANY WORK WHICH REQUIRE AGGREGATE PAYMENTS
IN AMOUNTS EXCEEDING $50,000.  FOR ANY WORK WHICH REQUIRES AGGREGATE PAYMENTS IN
AMOUNTS EXCEEDING $50,000 OR IS STRUCTURAL IN NATURE OR RELATES TO THE FIRE LIFE
SAFETY SYSTEMS AT THE PROPERTY, LENDER MAY REQUIRE AN INSPECTION OF THE AFFECTED
MORTGAGED PROPERTY PRIOR TO MAKING A MONTHLY DISBURSEMENT FROM THE APPLICABLE
WORK RESERVE IN ORDER

 

4

--------------------------------------------------------------------------------


 

to verify completion of the work for which disbursement is sought.  Lender may
require that such inspection be conducted by an appropriate independent
qualified architect or engineer selected by Lender and/or may require a copy of
a certificate of completion by an independent qualified architect or engineer
licensed in the state where the applicable Mortgaged Property is located and
otherwise acceptable to Lender prior to the disbursement of any amounts from the
Work Reserve.  Borrower shall pay the reasonable, out-of-pocket expense of such
inspections as required hereunder, whether such inspections are conducted by
Lender or by an independent qualified professional.

 

5

--------------------------------------------------------------------------------
